Exhibit 10.2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

 

IN RE PAYMENT CARD

INTERCHANGE FEE AND MERCHANT

DISCOUNT ANTITRUST LITIGATION

   No. 05-MD-1720 (JG) (JO) This Document Applies to: All Cases.   

DEFINITIVE CLASS SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

Table of Contents

 

 

     Page  

Preamble

     1   

Definitions

     6   

Settlement Classes

     18   

Class Settlement Escrow Account(s)

     19   

Payments to the Class Settlement Escrow Accounts

     20   

Payments from the Class Settlement Escrow Account(s)

     24   

Consideration Provided to Members of the Rule 23(b)(3) Settlement Class

     29   

Release and Covenant Not to Sue of the Rule 23(b)(3) Settlement Class

     31   

Consideration Provided to Members of the Rule 23(b)(2) Settlement Class

     39   

Visa Rules Modifications

     39   

MasterCard Rules Modifications

     53   

Release and Covenant Not to Sue of the Rule 23(b)(2) Settlement Class

     66   

Preliminary Court Approval

     75   

Class Settlement Notice and Exclusion Procedures

     78   

Final Court Approval

     86   

Termination

     90   

Continuing Jurisdiction

     92   

Additional Terms and Conditions

     94   

APPENDIX A – Class Actions in MDL 1720

     A-1   

APPENDIX B – Class Settlement Cash Escrow Account(s)

     B-1   

APPENDIX C – Class Settlement Interchange Escrow Account(s)

     C-1   

APPENDIX D – Class Settlement Preliminary Approval Order

     D-1   

 

i



--------------------------------------------------------------------------------

 

     Page  

APPENDIX E – Notice Plan

     E-1   

APPENDIX F – Settlement Class Notices

     F-1   

APPENDIX G – Class Settlement Order and Final Judgment

     G-1   

APPENDIX H – Counsel Names and Contact Information

     H-1   

APPENDIX I – Plan of Administration and Distribution

     I-1   

APPENDIX J – Final Judgment in United States v. American Express

     J-1   

 

ii



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

 

IN RE PAYMENT CARD

INTERCHANGE FEE AND MERCHANT

DISCOUNT ANTITRUST LITIGATION

   No. 05-MD-1720 (JG) (JO) This Document Applies to: All Cases.   

DEFINITIVE CLASS SETTLEMENT AGREEMENT

Subject to the preliminary and final approval of the Court, and as further set
forth below, this Definitive Class Settlement Agreement (“Class Settlement
Agreement”) is made as of the 19th day of October, 2012, by and between the
Class Plaintiffs defined below, individually and as representatives of the Rule
23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement Class defined below,
Class Counsel defined below, and the Defendants defined below.

WHEREAS, on June 22, 2005, Photos Etc. Corporation, Traditions Ltd., CHS Inc.,
and other plaintiffs filed a class action complaint in Photos Etc. Corp., et al.
v. Visa U.S.A. Inc., et al., No. 05-CV-01007 (D. Conn.), alleging, among other
things, that Defendants unlawfully fixed interchange fees and engaged in other
conduct in violation of Section 1 of the Sherman Act (15 U.S.C. § 1, et seq.);

WHEREAS, the Photos Etc. Corp. action was subsequently consolidated for pretrial
proceedings with additional putative class actions and individual plaintiff
actions alleging similar or identical claims, in In re Payment Card Interchange
Fee and Merchant Discount Antitrust Litigation, No. 05-MD-1720-JG-JO (E.D.N.Y.)
(MDL 1720), pending before Judge John Gleeson and Magistrate Judge James
Orenstein in the United States District Court for the Eastern District of New
York;

WHEREAS, on February 24, 2006, the Court filed Pretrial Order No. 5, which
designated the law firms of Robins, Kaplan, Miller & Ciresi L.L.P., Berger &
Montague, P.C., and Lerach Coughlin Stoia Geller Rudman & Robbins LLP (now known
as Robbins Geller Rudman & Dowd LLP) as co-lead counsel for the class
plaintiffs;

 

1



--------------------------------------------------------------------------------

WHEREAS, on April 24, 2006, the Class Plaintiffs filed a First Consolidated
Amended Class Action Complaint, and on July 5, 2006, filed a First Supplemental
Class Action Complaint;

WHEREAS, on or about June 9 and July 6, 2006, the Defendants filed answers in
which each Defendant asserted defenses to the Class Plaintiffs’ claims, denied
that the Defendant had violated any law or other duty, and denied each of the
Class Plaintiffs’ claims of liability, wrongdoing, injuries, damages, and
entitlement to any relief;

WHEREAS, on September 7, 2007, Magistrate Judge Orenstein filed a Report and
Recommendation granting the Defendants’ motion to dismiss the Class Plaintiffs’
claims for damages incurred prior to January 1, 2004, which Judge Gleeson
adopted in an Order filed on January 8, 2008;

WHEREAS, on November 25, 2008, Judge Gleeson filed an Order granting certain
Defendants’ motion to dismiss the First Supplemental Class Action Complaint,
with leave to replead;

WHEREAS, on May 8, 2008, the Class Plaintiffs filed a motion for certification
of a class under Federal Rule of Civil Procedure 23(b)(3) and for certification
of a class under Federal Rule of Civil Procedure 23(b)(2), on which Magistrate
Judge Orenstein heard argument on November 19, 2009;

WHEREAS, on February 20, 2009, the Class Plaintiffs filed the currently
operative Second Consolidated Amended Class Action Complaint, First Amended
Supplemental Class Action Complaint, and Second Supplemental Class Action
Complaint;

 

2



--------------------------------------------------------------------------------

WHEREAS, in those complaints, as in their prior complaints, the Class Plaintiffs
allege that one or more of the Defendants engaged in conduct in violation of the
Sherman Act (15 U.S.C. § 1 et seq.), the Clayton Act (15 U.S.C. § 12 et seq.),
the Cartwright Act (Cal. Bus. & Prof. Code § 16700 et seq.), and the New York
Uniform Fraudulent Conveyance Act (N.Y. Debt. & Cred. Law. § 270 et seq.),
alleging that Defendants adopted interchange rules and rates, other network
rules, and corporate reorganizations, which constituted unlawful price fixing,
unreasonable restraints of trade, monopolization, lessening of competition, and
fraudulent conveyances, and which injured the Class Plaintiffs and other
merchants in the asserted Rule 23(b)(3) class and the asserted Rule 23(b)(2)
class in accepting Visa-Branded Cards and/or MasterCard-Branded Cards as payment
for goods or services;

WHEREAS, the Class Plaintiffs have sought relief, including but not limited to
damages, injunctive relief, attorneys’ fees, and costs for the alleged conduct
of the Defendants;

WHEREAS, on March 31, 2009, the Defendants filed motions to dismiss the Second
Consolidated Amended Class Action Complaint, the First Amended Supplemental
Class Action Complaint, and the Second Supplemental Class Action Complaint, on
which Magistrate Judge Orenstein heard argument on November 18, 2009;

WHEREAS, the Class Plaintiffs reviewed more than 50 million pages of documents
in discovery and deposed more than 400 witnesses, including the Defendants’
experts;

WHEREAS, on February 11, 2011, the Defendants served a motion for summary
judgment seeking the dismissal of the claims asserted in the Operative Class
Complaints, on which Judge Gleeson heard argument on November 2, 2011;

WHEREAS, on February 11, 2011, the Class Plaintiffs served a motion seeking
summary judgment on liability on certain claims asserted against the Defendants
in the Operative Class Complaints, on which Judge Gleeson heard argument on
November 2, 2011;

 

3



--------------------------------------------------------------------------------

WHEREAS, on February 11, 2011, Defendants and Class Plaintiffs filed motions to
disqualify certain of the other side’s proffered experts, on which Magistrate
Judge Orenstein heard argument on November 2, 2011;

WHEREAS, as a result of arm’s-length negotiations over several years, including
numerous mediation sessions before the Honorable Edward A. Infante and Professor
Eric Green, as well as sessions before the Court with the consent of all Class
Plaintiffs and Defendants, the Class Plaintiffs and the Defendants have entered
into this Class Settlement Agreement;

WHEREAS, the Class Plaintiffs, Class Counsel, and Class Plaintiffs’ other
counsel who have appeared in this Action have conducted substantial discovery,
have investigated the facts and underlying events relating to the subject matter
of their claims, have carefully analyzed the applicable legal principles, and
have concluded, based upon their investigation, and taking into account the
risks, uncertainties, burdens, and costs of further prosecution of their claims,
and taking into account the substantial benefits to be received pursuant to this
Class Settlement Agreement as set forth below, which, in the view of the Class
Plaintiffs and their counsel, are designed to enable the alleged markets for
payment card acceptance services to function competitively in the future, and
for the purpose of putting to rest all controversies with the Defendants that
were or could have been alleged, that a resolution and compromise on the terms
set forth herein is fair, reasonable, adequate, and in the best interests of the
Class Plaintiffs, the Rule 23(b)(3) Settlement Class, and the Rule 23(b)(2)
Settlement Class;

WHEREAS, the Class Plaintiffs and Class Counsel believe that the modifications
of the Visa and MasterCard Rules addressed below in this Class Settlement
Agreement will improve competition in the alleged markets for payment card
acceptance services;

 

4



--------------------------------------------------------------------------------

WHEREAS, the Class Plaintiffs and Class Counsel have developed a Notice Plan
that they believe satisfies the requirements of due process and Federal Rule of
Civil Procedure 23, and that is in the interests of all parties and all released
parties, and a Plan of Administration and Distribution that, pursuant to a
claims-made process, will fairly and adequately administer the settlement and
allocate among, and distribute the settlement proceeds to, members of the Rule
23(b)(3) Settlement Class;

WHEREAS, the Defendants, for the purpose of avoiding the burden, expense, risk,
and uncertainty of continuing to litigate the Class Plaintiffs’ claims, and for
the purpose of putting to rest all controversies with the Class Plaintiffs, the
Rule 23(b)(3) Settlement Class, and the Rule 23(b)(2) Settlement Class that were
or could have been alleged, and without any admission of liability or wrongdoing
whatsoever, desire to enter into this Class Settlement Agreement;

WHEREAS, Class Counsel represent and warrant that they are fully authorized to
enter into this Class Settlement Agreement on behalf of the Class Plaintiffs and
Class Plaintiffs’ other counsel who have participated in any settlement
conferences before the Court for a Class Plaintiff that executes this Class
Settlement Agreement, and that Class Counsel have consulted with and confirmed
that all Class Plaintiffs fully support and have no objection to this Class
Settlement Agreement; and

WHEREAS, it is agreed that this Class Settlement Agreement shall not be deemed
or construed to be an admission, concession, or evidence of any violation of any
federal, state, or local statute, regulation, rule, or other law, or principle
of common law or equity, or of any liability or wrongdoing whatsoever, by any of
the Defendants, or any of the Rule 23(b)(3) Settlement Class Released Parties or
Rule 23(b)(2) Settlement Class Released Parties defined below, or any of their
alleged co-conspirators, or of the truth of any of the claims that the Class
Plaintiffs have asserted;

 

5



--------------------------------------------------------------------------------

NOW, THEREFORE, without any admission or concession by the Class Plaintiffs of
any lack of merit to their allegations and claims, and without any admission or
concession by the Defendants of any liability or wrongdoing or lack of merit in
their defenses, in consideration of the mutual covenants and terms contained
herein, and subject to the final approval of the Court, the Class Plaintiffs,
Class Counsel, and the Defendants agree as follows:

Definitions

1. For the purposes of this Class Settlement Agreement, the following words and
terms shall be defined to have the meanings set forth below, and all undefined
words and phrases shall have their usual and customary meaning.

(a) “Action,” “this Action,” or “MDL 1720” means all actions that are
consolidated for pretrial proceedings in In re Payment Card Interchange Fee and
Merchant Discount Antitrust Litigation, 05-MD-01720 (E.D.N.Y.) (JG) (JO).

(b) “Attorneys’ Fee Awards” means all attorneys’ fees that are awarded by the
Court to Class Counsel or other counsel in the Class Actions for work performed
for the benefit of members of the Rule 23(b)(3) Settlement Class or the Rule
23(b)(2) Settlement Class, but not including Expense Awards, Class Plaintiffs’
Awards, or Settlement Administration Costs.

(c) “Authorized Cash Claimant” means a member of the Rule 23(b)(3) Settlement
Class that is entitled to receive a payment from the Net Cash Settlement Fund in
the Class Settlement Cash Escrow Account(s) as provided in the Plan of
Administration and Distribution. No Individual Plaintiff shall be an Authorized
Cash Claimant within the meaning of this Class Settlement Agreement.

(d) “Authorized Interchange Claimant” means a member of the Rule 23(b)(3)
Settlement Class that is entitled to receive a payment from the Net Interchange
Settlement Fund in the Class Settlement Interchange Escrow Account(s) as
provided in the Plan of Administration and Distribution. No Individual Plaintiff
shall be an Authorized Interchange Claimant within the meaning of this Class
Settlement Agreement.

 

6



--------------------------------------------------------------------------------

(e) “Bank Defendants” means Bank of America, N.A.; BA Merchant Services LLC
(formerly known as National Processing, Inc.); Bank of America Corporation; MBNA
America Bank, N.A.; Barclays Bank plc; Barclays Bank Delaware; Barclays
Financial Corp.; Capital One Bank (USA), N.A.; Capital One F.S.B.; Capital One
Financial Corporation; Chase Bank USA, N.A.; Chase Manhattan Bank USA, N.A.;
Chase Paymentech Solutions, LLC; JPMorgan Chase Bank, N.A.; JPMorgan Chase &
Co.; Bank One Corporation; Bank One Delaware, N.A.; Citibank (South Dakota),
N.A.; Citibank N.A.; Citigroup Inc.; Citicorp; Fifth Third Bancorp; First
National Bank of Omaha; HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC
North America Holdings Inc.; HSBC Holdings plc; HSBC Bank plc; National City
Corporation; National City Bank of Kentucky; SunTrust Banks, Inc.; SunTrust
Bank; Texas Independent Bancshares, Inc.; Wachovia Bank, N.A.; Wachovia
Corporation; Washington Mutual, Inc.; Washington Mutual Bank; Providian National
Bank (also known as Washington Mutual Card Services, Inc.); Providian Financial
Corporation; Wells Fargo Bank, N.A. and Wells Fargo & Company.

(f) “Case Website” means the dedicated website, www.PaymentCardSettlement.com,
established for the purposes of this case, which is described in Paragraph 80
below.

(g) “Class Actions” means all actions styled as putative class actions in
MDL 1720, which are listed in Appendix A hereto.

(h) “Class Administrator” means Epiq Systems, Inc., which shall effectuate and
administer the Notice Plan, the exclusion process for Opt Outs, and the claims
process and distribution for the members of the Rule 23(b)(3) Settlement Class,
and which shall analyze and evaluate the amount of any Class Exclusion Takedown
Payments or Default Interchange Payments, all under the supervision of Class
Counsel and the Court, and which firm is unrelated to and independent of the
Class Plaintiffs and the Defendants within the meaning of Treasury Regulations
§ 1.468B-1(d) and § 1.468B-3(c)(2)(A).

 

7



--------------------------------------------------------------------------------

(i) “Class Counsel” means the law firms of Robins, Kaplan, Miller & Ciresi
L.L.P., Berger & Montague, P.C., and Robbins Geller Rudman & Dowd LLP.

(j) “Class Exclusion Period” means the period in which a member of the Rule
23(b)(3) Settlement Class may timely and properly become an Opt Out, which
period is specified in Paragraph 83 below.

(k) “Class Exclusion Takedown Payments” means the payment to be made to the Visa
Defendants and the payment to be made to the MasterCard Defendants from the
Class Settlement Cash Escrow Account(s) pursuant to Paragraphs 17-20 below. No
such payments shall be made from the Class Settlement Interchange Escrow
Account(s).

(l) “Class Objection Period” means the period in which a member of the Rule
23(b)(3) Settlement Class or a member of the Rule 23(b)(2) Settlement Class must
file any objections to this Class Settlement Agreement, which period is
specified in Paragraph 85 below.

(m) “Class Plaintiffs” means the following plaintiffs named in the Operative
Class Complaints in MDL 1720: Photos Etc. Corporation; Traditions, Ltd.; Capital
Audio Electronics, Inc.; CHS Inc.; Crystal Rock LLC; Discount Optics, Inc.;
Leon’s Transmission Service, Inc.; Parkway Corp.; and Payless ShoeSource, Inc..

(n) “Class Plaintiffs’ Awards” means any incentive or service awards that the
Court orders to be paid to a Class Plaintiff, but not including Attorneys’ Fee
Awards, Expense Awards, or Settlement Administration Costs.

(o) “Class Settlement Agreement” means this Definitive Class Settlement
Agreement, including all of its Appendices.

 

8



--------------------------------------------------------------------------------

(p) “Class Settlement Cash Escrow Account(s)” means the bank account or accounts
established pursuant to the escrow agreement or agreements in Appendix B hereto,
as provided in Paragraph 6 below.

(q) “Class Settlement Interchange Escrow Account(s)” means the bank account or
accounts established pursuant to the escrow agreement or agreements in
Appendix C hereto, as provided in Paragraph 6 below.

(r) “Class Settlement Order and Final Judgment” means the Court’s order finally
approving the Class Settlement Agreement and the final judgment dismissing all
putative class action complaints in MDL 1720 with prejudice, which is described
in Paragraph 95 below and is contained in Appendix G hereto.

(s) “Class Settlement Preliminary Approval Order” means the Court’s order
preliminarily approving this Class Settlement Agreement, which is described in
Paragraph 76 below and is contained in Appendix D hereto.

(t) “Court” means the United States District Court for the Eastern District of
New York.

(u) “Credit Card” means any card, plate, or other payment code, device, or
service, even where no physical card is issued and the code or device is used
for only one transaction — including, without limitation, a plastic card, a
mobile telephone, a fob, or any other current or future code, device, or service
by which a person, business, or other entity can pay for goods or services —
that is issued or approved for use through a payment network and that may be
used to defer payment of debt or incur debt and defer its payment, including
cards commonly known as credit cards, charge cards, commercial credit cards,
corporate credit cards, fleet cards, or purchasing cards.

 

9



--------------------------------------------------------------------------------

(v) “Debit Card” means any card, plate, or other payment code or device, even
where no physical card is issued and the code or device is used for only one
transaction — including, without limitation, a plastic card, a mobile telephone,
a fob, or any other current or future device by which a person, business, or
other entity can pay for goods or services — that is issued or approved for use
through a payment network to debit an asset account, or that otherwise is not a
Credit Card, regardless of whether authorization is based on signature, personal
identification number (or PIN), or other means, and regardless of whether or not
the issuer holds the account (such as decoupled debit), including cards commonly
known as signature or offline debit cards, PIN or online debit cards, gift
cards, or other prepaid cards.

(w) “Default Interchange Payments” means the payment to be made by the Visa
Defendants and the payment to be made by the MasterCard Defendants pursuant to
Paragraphs 11-13 below.

(x) “Defendants” means the Visa Defendants, the MasterCard Defendants, and the
Bank Defendants.

(y) “Escrow Agent(s)” means The Huntington National Bank, which shall maintain,
administer, and make payments from the Class Settlement Cash Escrow Account(s)
and the Class Settlement Interchange Escrow Account(s) as provided in this Class
Settlement Agreement and Appendices B and C, and which shall be unrelated to and
independent of the Class Plaintiffs and the Defendants within the meaning of
Treasury Regulations § 1.468B-1(d) and § 1.468B-3(c)(2)(A).

(z) “Expense Awards” means all costs and expenses, including any fees and costs
for experts and consultants, that are awarded by the Court for the work
performed for the benefit of members of the Rule 23(b)(3) Settlement Class or
the Rule 23(b)(2) Settlement Class, but not including Attorneys’ Fee Awards,
Class Plaintiffs’ Awards, or Settlement Administration Costs.

 

10



--------------------------------------------------------------------------------

(aa) “Individual Plaintiffs” means the following entities to the extent that
they are or have been plaintiffs in the Action as of the date of execution of
this Class Settlement Agreement: Ahold U.S.A., Inc.; Albertson’s Inc.; BI-LO,
LLC; Bruno’s Supermarkets, Inc.; Delhaize America, Inc.; Eckerd Corporation; The
Great Atlantic & Pacific Tea Company; H.E. Butt Grocery Company; Hy-Vee, Inc;
The Kroger Co.; Maxi Drug, Inc. (and doing business as Brooks Pharmacy); Meijer,
Inc.; Meijer Stores Limited Partnership; Pathmark Stores, Inc.; Publix
Supermarkets, Inc.; QVC, Inc.; Raley’s; Rite Aid Corporation; Safeway, Inc.;
Supervalu Inc.; Wakefern Food Corporation; and Walgreen Co.

(bb) “MasterCard-Branded Card” means any Credit Card or Debit Card that bears or
uses the name MasterCard, Maestro, Cirrus, or any other brand name or mark owned
or licensed by a MasterCard Defendant, or that is issued under any such brand or
mark.

(cc) “MasterCard Defendants” means MasterCard International Incorporated and
MasterCard Incorporated, and each of their respective subsidiaries, successors,
purchasers, and assigns (including an acquirer of all or substantially all of
their respective assets, stock, or other ownership interests).

(dd) “Merchant Fee” means any sum that is deducted from the funds that a
merchant receives in the settlement of a Credit Card or Debit Card transaction,
or is otherwise charged to or paid by a merchant, or any interchange fee,
network fee or assessment, or acquirer, issuer, or processor fee, and includes
Visa’s Fixed Network Acquirer Fee except as provided in Paragraph 72(d) below.

 

11



--------------------------------------------------------------------------------

(ee) “Net Cash Settlement Fund” means the amount deposited into the Class
Settlement Cash Escrow Account(s) pursuant to Paragraph 10 below less (i) the
Taxes and administrative costs related to the accounts, (ii) the Class Exclusion
Takedown Payments, and (iii) any payments approved by the Court, including for
Attorneys’ Fee Awards, Expense Awards, Class Plaintiffs’ Awards, and Settlement
Administration Costs.

(ff) “Net Interchange Settlement Fund” means the amount deposited into the Class
Settlement Interchange Escrow Account(s) pursuant to Paragraphs 11-13 below less
(i) the Taxes and administrative costs related to those accounts, and (ii) any
payments approved by the Court, including for Attorneys’ Fee Awards, Expense
Awards, and Settlement Administration Costs.

(gg) “Notice Plan” means the plan for providing notice of this Action and this
Class Settlement Agreement to members of the Rule 23(b)(3) Settlement Class and
the Rule 23(b)(2) Settlement Class, which is contained in Appendix E hereto.

(hh) “Objector” means any member of either the Rule 23(b)(3) Settlement Class or
the Rule 23(b)(2) Settlement Class, or any member of both the Rule 23(b)(3)
Settlement Class and the Rule 23(b)(2) Settlement Class, that timely and
properly submits an objection to this Class Settlement in the manner provided in
Paragraphs 85-87 below.

(ii) “Operative Class Complaints” means the Second Consolidated Amended Class
Action Complaint, the First Amended Supplemental Class Action Complaint, and the
Second Supplemental Class Action Complaint, filed in this Action on or about
February 20, 2009.

(jj) “Opt Out” means a member of the Rule 23(b)(3) Settlement Class that timely
and properly excludes itself, himself, or herself from the Rule 23(b)(3)
Settlement Class in accordance with the procedures approved by the Court. The
Individual Plaintiffs are not Opt Outs for purposes of calculating the Class
Exclusion Takedown Payments, as provided in Paragraphs 17-20 below.

 

12



--------------------------------------------------------------------------------

(kk) “Paragraph” or “Paragraphs” means one or more paragraphs of this Class
Settlement Agreement.

(ll) “Plan of Administration and Distribution” means the plan for administering
claims made by Authorized Cash Claimants to the Net Cash Settlement Fund and
distributing the Net Cash Settlement Fund to Authorized Cash Claimants, and the
plan for administering claims made by Authorized Interchange Claimants to the
Net Interchange Settlement Fund and distributing the Net Interchange Settlement
Fund to Authorized Interchange Claimants, attached hereto as Appendix I.

(mm) “Rule” means any rule, by-law, policy, standard, guideline, operating
regulation, practice, procedure, activity, or course of conduct relating to any
Visa-Branded Card or any MasterCard-Branded Card.

(nn) “Rule 23(b)(2) Settlement Class” means the members of the settlement class
defined in Paragraph 2(b) below, from which no exclusions will be permitted.

(oo) “Rule 23(b)(2) Settlement Class Released Parties” means the persons,
businesses, or other entities described in Paragraph 67 below.

(pp) “Rule 23(b)(2) Settlement Class Releasing Parties” means the persons,
businesses, or other entities described in Paragraph 66 below.

(qq) “Rule 23(b)(3) Settlement Class” means the members of the settlement class
as defined in Paragraph 2(a) below and, after the end of the Class Exclusion
Period, excluding those members who have become Opt Outs.

(rr) “Rule 23(b)(3) Settlement Class Released Parties” means the persons,
businesses, or other entities described in Paragraph 32 below.

(ss) “Rule 23(b)(3) Settlement Class Releasing Parties” means the persons,
businesses, or other entities described in Paragraph 31 below.

 

13



--------------------------------------------------------------------------------

(tt) “Settlement Administration Costs” means the expenses incurred in the
administration of this Class Settlement Agreement, including all amounts awarded
by the Court for costs associated with providing notice to the Rule 23(b)(3)
Settlement Class and the Rule 23(b)(2) Settlement Class, locating members of
those classes or determining their eligibility to be an Authorized Cash Claimant
and/or an Authorized Interchange Claimant, calculating or verifying the amount
of the Class Exclusion Takedown Payments or Default Interchange Payments,
obtaining information regarding the claims of members of the Rule 23(b)(3)
Settlement Class, administering, calculating, and distributing the Net Cash
Settlement Fund to Authorized Cash Claimants and the Net Interchange Settlement
Fund to Authorized Interchange Claimants, other costs of claims administration,
payment of Taxes or administration costs with respect to the Class Settlement
Cash Escrow Account(s) and the Class Settlement Interchange Escrow Accounts as
provided in Paragraph 7 below, and other reasonable third-party fees and
expenses incurred by the Class Administrator in connection with prosecuting,
handling, and settling the Class Actions, and administering the terms of this
Class Settlement Agreement, that are not categorized as Attorneys’ Fee Awards,
Expense Awards, or Class Plaintiffs’ Awards.

(uu) “Settlement Class Notices” means the long-form and publication notices
concerning this Action and this Class Settlement Agreement to be provided to
members of the Rule 23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement
Class, which are contained in Appendix F hereto.

(vv) “Settlement Final Approval Date” means the business day after all of the
following conditions have been satisfied: (i) notice of the Class Settlement
Agreement has been provided to the members of the Rule 23(b)(3) Settlement Class
and the Rule 23(b)(2) Settlement Class as provided in Paragraphs 79-93 below and
ordered by the Court; and (ii) the Court has entered the Class Settlement Order
and Final Judgment without material modification from the

 

14



--------------------------------------------------------------------------------

form of the attached Appendix G hereto, including without any modification of
the certification for the purposes of settlement of the Rule 23(b)(3) Settlement
Class, and the Rule 23(b)(2) Settlement Class (from which exclusions are not
permitted), and including without any modification of the releases and covenants
not to sue provided by those settlement classes.

(ww) “Settlement Final Date” means the business day after all of the following
conditions have been satisfied: (i) the Court has entered the Class Settlement
Order and Final Judgment without material modification from the form of the
attached Appendix G hereto, including without any modification of the
certification for the purposes of settlement of the Rule 23(b)(3) Settlement
Class, and the Rule 23(b)(2) Settlement Class (from which exclusions are not
permitted), and including without any modification of the releases and covenants
not to sue provided by those settlement classes; (ii) in the event that there is
an appeal from the Court’s Class Settlement Order and Final Judgment, it is
affirmed without material modification, including without any modification of
the certification for the purposes of settlement of the Rule 23(b)(3) Settlement
Class, and the Rule 23(b)(2) Settlement Class (from which exclusions are not
permitted), and including without any modification of the releases and covenants
not to sue provided by those settlement classes; and (iii) the Class Settlement
Order and Final Judgment is no longer subject to further court review by
rehearing, appeal, petition for certiorari, or otherwise. The Class Settlement
Order and Final Judgment shall be deemed to be no longer subject to further
court review either (x) seventy-five days after the Class Settlement Order and
Final Judgment has been entered by the Court if no notice, motion, or other
document is filed within that time seeking any rehearing, reconsideration,
vacation, review, appeal, or any other action regarding the Class Settlement
Order and Final Judgment or this Class Settlement Agreement, or (y) if any such
notice, motion, or document is filed, then ten business days after the date on
which all appellate and/or other proceedings resulting from any such notices,

 

15



--------------------------------------------------------------------------------

motions, or documents have been finally terminated or resolved without
modification of the Class Settlement Order and Final Judgment or this Class
Settlement Agreement and in such a manner as to permit no further judicial
action, challenge, modification, or review of the Class Settlement Order and
Final Judgment or this Class Settlement Agreement, unless (z) if as of the date
on which (x) or (y) is satisfied, any other action or proceeding instituted by a
member of the Rule 23(b)(3) Settlement Class or the Rule 23(b)(2) Settlement
Class is pending that challenges or seeks relief at variance with the Class
Settlement Order and Final Judgment or this Class Settlement Agreement, except
for an action by an Opt Out that seeks only damages based on a Defendant’s
conduct prior to the date of the Court’s entry of the Class Settlement
Preliminary Approval Order, then ten business days after any such action or
proceeding is dismissed or fully resolved through final judgment or otherwise
and there is no possibility of any modification of that dismissal or resolution
through any rehearing, appeal, or otherwise.

(xx) “Settlement Preliminary Approval Date” means the business day after all of
the following conditions have been satisfied: (i) the Class Plaintiffs, Class
Counsel, and the Defendants all have executed this Class Settlement Agreement,
(ii) the Class Plaintiffs, Class Counsel, the Visa Defendants, and the
MasterCard Defendants have established the Class Settlement Cash Escrow
Account(s) and the Class Settlement Interchange Escrow Account(s); (iii) this
Class Settlement Agreement has been approved by the requisite vote of the
members of Visa U.S.A. Inc. entitled to vote thereon; and (iv) the Court has
entered the Class Settlement Preliminary Approval Order without material
modification from the form of the attached Appendix D hereto, including without
any modification of the provisional certification for the purposes of settlement
of the Rule 23(b)(3) Settlement Class, and the Rule 23(b)(2) Settlement Class
(from which exclusions are not permitted), and including without any
modification of the releases and covenants not to sue provided by those
settlement classes.

 

16



--------------------------------------------------------------------------------

(yy) “Taxes” means (i) any and all applicable taxes, duties, and similar charges
imposed by a government authority (including any estimated taxes, interest, or
penalties) arising in any jurisdiction, if any, (A) with respect to the income
or gains earned by or in respect of the Escrow Account(s) including, without
limitation, any taxes that may be imposed upon Defendants with respect to any
income or gains earned by or in respect of an Escrow Account for any period
while it is held by the Escrow Agent during which the Escrow Account does not
qualify as a qualified settlement fund for federal or state income tax purposes,
or (B) with respect to the income or gains earned by or in respect of any of the
Escrow Account(s), or by way of withholding as required by applicable law on any
distribution by the Escrow Agent(s) of any portion of the Escrow Account(s) to
the Class Administrator, Authorized Cash Claimants, Authorized Interchange
Claimants, or other persons entitled to such distributions pursuant to this
Class Settlement Agreement, and (ii) any and all expenses, liabilities, and
costs incurred in connection with the taxation of the Escrow Account(s)
(including without limitation expenses of tax attorneys and accountants).

(zz) “Total Cash Payment Amount” means the amount specified in Paragraph 9
below, and does not include the Default Interchange Payments defined in
Paragraph 1(w).

(aaa) “United States” means all the States, territories, and possessions of the
United States, the District of Columbia, the Commonwealth of Puerto Rico, and
any political subdivision of the foregoing.

(bbb) “Visa-Branded Card” means any Credit Card or Debit Card that bears or uses
the name Visa, Plus, Interlink, or any other brand name or mark owned or
licensed for use by a Visa Defendant, or that is issued under any such brand or
mark.

(ccc) “Visa Defendants” means Visa U.S.A. Inc., Visa International Service
Association, and Visa Inc., and each of their respective subsidiaries,
successors, purchasers, and assigns (including an acquirer of all or
substantially all of their respective assets, stock, or other ownership
interests).

 

17



--------------------------------------------------------------------------------

Settlement Classes

2. The Class Plaintiffs will seek, and the Defendants will not oppose, the
Court’s certification of two settlement classes for settlement purposes only,
defined as follows.

(a) A “Rule 23(b)(3) Settlement Class” under Federal Rules of Civil Procedure
23(a) and (b)(3), from which exclusions shall be permitted, consisting of all
persons, businesses, and other entities that have accepted Visa-Branded Cards
and/or MasterCard-Branded Cards in the United States at any time from January 1,
2004 to the Settlement Preliminary Approval Date, except that this Class does
not include the named Defendants, their directors, officers, or members of their
families, financial institutions that have issued Visa- or MasterCard-Branded
Cards or acquired Visa- or MasterCard-Branded Card transactions at any time from
January 1, 2004 to the Settlement Preliminary Approval Date, or the United
States government.

(b) A “Rule 23(b)(2) Settlement Class” under Federal Rules of Civil Procedure
23(a) and (b)(2), from which exclusions shall not be permitted, consisting of
all persons, businesses, and other entities that as of the Settlement
Preliminary Approval Date or in the future accept any Visa-Branded Cards and/or
MasterCard-Branded Cards in the United States, except that this Class shall not
include the named Defendants, their directors, officers, or members of their
families, financial institutions that have issued Visa- or MasterCard-Branded
Cards or acquired Visa- or MasterCard-Branded Card transactions at any time
since January 1, 2004, or do so in the future, or the United States government.

 

18



--------------------------------------------------------------------------------

3. The Class Plaintiffs and the Defendants stipulate and agree that, in
paragraph 108 of the Second Consolidated Amended Class Action Complaint,
paragraph 258 of the First Amended Supplemental Class Action Complaint, and
paragraph 223 of the Second Supplemental Class Action Complaint, the definitions
of “Class I” are amended to be the same as the Rule 23(b)(3) Settlement Class,
and the definitions of “Class II” are amended to be the same as the Rule
23(b)(2) Settlement Class, and that the Court’s orders preliminarily and finally
approving this Settlement Agreement must so amend those Operative Class
Complaints.

4. The Class Plaintiffs will seek, and the Defendants will not oppose, the
Court’s appointment of the law firms of Robins, Kaplan, Miller & Ciresi L.L.P.,
Berger & Montague, P.C., and Robbins Geller Rudman & Dowd LLP as Class Counsel
to represent the members of the Rule 23(b)(3) Settlement Class and the members
of the Rule 23(b)(2) Settlement Class.

5. The Class Plaintiffs agree that they (a) will not seek to become Opt Outs or
otherwise exclude themselves from the Rule 23(b)(3) Settlement Class, or in any
way, by class definition or otherwise, seek to exclude themselves from the Rule
23(b)(2) Settlement Class, and (b) will not object to the Court’s preliminary or
final approval of this Class Settlement Agreement. The Class Plaintiffs will
seek, and on the basis of and in reliance on this commitment the Defendants will
not oppose, the Court’s appointment of the Class Plaintiffs as the
representative members of the Rule 23(b)(3) Settlement Class and the Rule
23(b)(2) Settlement Class.

Class Settlement Escrow Account(s)

6. Within seven business days after execution of this Class Settlement
Agreement, the Class Counsel, the Visa Defendants, and the MasterCard Defendants
shall establish the Class Settlement Cash Escrow Account(s) and the Class
Settlement Interchange Escrow Account(s) pursuant to the terms of the escrow
agreements provided in Appendices B and C hereto. Funds in those Escrow
Account(s) shall be invested solely as provided in Appendices B and C hereto.
The Class Plaintiffs and the Defendants agree that each Class Settlement Cash
Escrow Account

 

19



--------------------------------------------------------------------------------

and each Class Settlement Interchange Escrow Account is intended to be and shall
be treated as a Qualified Settlement Fund within the meaning of Treasury
Regulation § 1.468B-1 and any analogous local, state, and/or foreign statute,
law, regulation, or rule. No signature or approval from the Visa Defendants or
the MasterCard Defendants shall be required for disbursement from any of the
Escrow Account(s) commencing the day after ten business days after the
Settlement Final Date.

7. All Taxes with respect to any sums in any Class Settlement Cash Escrow
Account or any Class Settlement Interchange Escrow Account, the administrative
costs of paying such Taxes, and any other costs of establishing, maintaining, or
administering that Escrow Account shall be paid from that Escrow Account by the
Escrow Agent(s).

8. No payments from the Class Settlement Cash Escrow Account(s) or the Class
Settlement Interchange Escrow Account(s), or any other use of those Escrow
Account(s), shall be made without the prior approval of the Court (which may
include approval of payments consistent with proposed budgets and expenses).
Class Plaintiffs shall provide Defendants with prior notice of any applications
to the Court for such approvals sought up to ten business days after the
Settlement Final Date. In no event shall any Defendant, or any other Rule
23(b)(3) Settlement Class Released Party or Rule 23(b)(2) Settlement Class
Released Party, have any obligation, responsibility, or liability arising from
or relating to the administration, maintenance, preservation, investment, use,
allocation, adjustment, distribution, disbursement, or disposition of any funds
in the Class Settlement Escrow Account(s) or the Class Settlement Interchange
Escrow Account(s).

Payments to the Class Settlement Escrow Account(s)

9. The Class Plaintiffs and the Defendants agree that the Total Cash Payment
Amount shall be $6,050,000,000.

 

20



--------------------------------------------------------------------------------

10. Within ten business days after the Settlement Preliminary Approval Date,
(a) the Visa Defendants shall pay by wire transfer into the Class Settlement
Cash Escrow Account(s), from the litigation escrow account established under the
Visa Defendants’ Retrospective Responsibility Plan, two-thirds of $6,050,000,000
(i.e., $4,033,333,333), and (b) the MasterCard Defendants and Bank Defendants
shall pay by wire transfer into the Class Settlement Cash Escrow Account(s) a
total of one-third of $6,050,000,000 (i.e., $2,016,666,667) in accordance with
the agreement among themselves regarding their respective shares.

11. If this Class Settlement Agreement is not terminated prior to the
commencement of the eight-month period described in Paragraphs 12 and 13 below,
the Visa Defendants and the MasterCard Defendants each shall make a Default
Interchange Payment by wire transfer into the Class Settlement Interchange
Escrow Account(s). Those Default Interchange Payments shall be made within sixty
days after the completion of the eight-month period described in Paragraphs 12
and 13 below in the event that this Class Settlement Agreement is not terminated
during the eight-month period. If this Class Settlement Agreement terminates
during the eight-month period described in Paragraphs 12 and 13 below, within
sixty days of such termination, the Visa Defendants and the MasterCard
Defendants each shall make their respective Default Interchange Payment based
only on the portion of the eight-month period that preceded the date of
termination. In the event of a termination of this Class Settlement Agreement
after the commencement of the eight-month period described in Paragraphs 12 and
13 below, any Default Interchange Payments made to the Class Settlement
Interchange Escrow Account(s) by the Visa Defendants and the MasterCard
Defendants shall be distributed in a manner determined by the Court, if the
parties do not enter into a new Class Settlement Agreement addressing such
distribution, and in no event shall those Default Interchange Payments revert to
the Visa Defendants or MasterCard Defendants or be distributed to Bank
Defendants.

 

21



--------------------------------------------------------------------------------

12. The Default Interchange Payment of the Visa Defendants shall be calculated
as follows. Within sixty days after the end of the Class Exclusion Period, the
Visa Defendants shall reduce the default interchange rates in the manner
provided in this Paragraph on United States acquired and issued Visa-Branded
Credit Card transactions for a period of eight months (i.e., terminating on the
same date of the month as the period commenced eight months earlier or, if no
such date exists, the first day of the following month) unless this Class
Settlement Agreement is earlier terminated. That reduction shall be effected by
the Visa Defendants withholding or adjusting 10 basis points from the default
interchange amounts that otherwise would be provided to issuers on transactions
to which default interchange rates apply. The default interchange thus withheld
or adjusted that is attributable to transactions of members of the Rule 23(b)(3)
Settlement Class, exclusive of the transactions of the Individual Plaintiffs and
Opt Outs, and prior to the date of any termination of this Class Settlement
Agreement during the eight-month period described in this Paragraph, shall
constitute the Default Interchange Payment of the Visa Defendants. The Visa
Defendants shall identify and provide Class Counsel and the Class Administrator
with data used to calculate, and sufficient to analyze and evaluate, that
Default Interchange Payment. During the time period of the interchange reduction
provided in this Paragraph, the Visa Defendants may not use their network fees
to circumvent or evade the reduction in default interchange rates for
Visa-Branded Credit Card transactions. For purposes of clarity, no modification
need be made to any Visa-Branded Debit Card default interchange rates or
deposits into issuer accounts, and the Visa Defendants shall not be required to
modify their default interchange rates in any manner not provided in this
Paragraph.

13. The Default Interchange Payment of the MasterCard Defendants shall be
calculated as follows. Within sixty days after the end of the Class Exclusion
Period, the MasterCard Defendants shall reduce the default interchange rates in
the manner provided in this

 

22



--------------------------------------------------------------------------------

Paragraph on United States acquired and issued MasterCard-Branded Credit Card
transactions for a period of eight months (i.e., terminating on the same day of
the month as the period commenced eight months earlier, or if no such date
exists, the first day of the following month) unless this Class Settlement
Agreement is earlier terminated. That reduction shall be effected by the
MasterCard Defendants withholding or adjusting 10 basis points from the default
interchange amounts that otherwise would be provided to issuers on transactions
to which default interchange rates apply. The default interchange thus withheld
or adjusted that is attributable to transactions of members of the Rule 23(b)(3)
Settlement Class, exclusive of the transactions of the Individual Plaintiffs and
Opt Outs, and prior to the date of any termination of this Class Settlement
Agreement during the eight-month period described in this Paragraph, shall
constitute the Default Interchange Payment of the MasterCard Defendants. The
MasterCard Defendants shall identify and provide Class Counsel and the Class
Administrator with data used to calculate, and sufficient to analyze and
evaluate, that Default Interchange Payment. During the time period of the
interchange reduction provided in this Paragraph, the MasterCard Defendants may
not use their network fees to circumvent or evade the reduction in default
interchange rates for MasterCard-Branded Credit Card transactions. For purposes
of clarity, no modification need be made to any MasterCard-Branded Debit Card
default interchange rates or deposits into issuer accounts, and the MasterCard
Defendants shall not be required to modify their default interchange rates in
any manner not provided in this Paragraph.

14. Class Plaintiffs reserve their rights to seek appropriate relief from the
Court in the event the payments described in Paragraphs 9-13 above are not
timely made, including but not limited to relief consisting of immediate
payment, interest, and penalties.

 

23



--------------------------------------------------------------------------------

15. The payments described in Paragraphs 9-13 above shall exhaust and fully
satisfy any and all payment obligations under this Class Settlement Agreement of
the Defendants and any other Rule 23(b)(3) Settlement Class Released Parties or
Rule 23(b)(2) Settlement Class Released Parties, and shall extinguish entirely
any further obligation, responsibility, or liability to pay any notice expenses,
attorneys’ fees, litigation costs, costs of administration, Taxes, settlement
sums, or sums of any kind to the Class Settlement Cash Escrow Account(s) or the
Class Settlement Interchange Escrow Account(s), or to the Class Plaintiffs or
other members of the Rule 23(b)(3) Settlement Class or the Rule 23(b)(2)
Settlement Class (other than those who opt out of the Rule 23(b)(3) Settlement
Class), or to any of their respective counsel, experts, advisors, agents, and
representatives, all of whom shall look solely to the Class Settlement Cash
Escrow Account(s) and the Class Settlement Interchange Escrow Account(s) for
settlement and satisfaction of all claims released in this Class Settlement
Agreement.

Payments from the Class Settlement Escrow Account(s)

16. Prior to the Settlement Final Approval Date, the Escrow Agent(s) may make
payments from the Class Settlement Cash Escrow Account(s) only in the amounts
approved by the Court, and only to pay for (a) the costs of establishing,
maintaining, or administering the Class Settlement Cash Escrow Account(s)
(including Taxes and the administrative costs of paying such Taxes), and
(b) Settlement Administration Costs, including the costs of the Notice Plan and
the exclusion procedures for Opt Outs as provided in Paragraphs 79-93 below, and
additional costs for claims administration, in amounts consistent with the
limitations of Paragraph 21(c) below.

17. Within ten business days after the Settlement Final Approval Date, the
Escrow Agent(s) shall make the Class Exclusion Takedown Payments provided in
Paragraphs 18-20 below, in the amounts stated in the Class Settlement Order and
Final Judgment, regardless of any appeal or other challenge made to the Class
Exclusion Takedown Payments or their amount. In the event of any appeal
concerning the amount of the Class Exclusion Takedown Payments to

 

24



--------------------------------------------------------------------------------

the Visa Defendants or the MasterCard Defendants stated in the Class Settlement
Order and Final Judgment, and which results in an order determining that those
amounts should be modified, within ten business days after the Settlement Final
Date the Visa Defendants and the MasterCard Defendants shall pay any amounts to
be refunded by wire transfer to the Class Settlement Cash Escrow Account(s), and
the Escrow Agents(s) shall pay any increased amounts due to the Visa Defendants
or the MasterCard Defendants into an account that they shall designate.

18. Within ten business days after the Settlement Final Approval Date, the
Escrow Agent(s) shall make a Class Exclusion Takedown Payment from the Class
Settlement Cash Escrow Account(s) to an account that the Visa Defendants shall
designate, to be calculated by (a) adding the total dollar sales paid with all
Visa-Branded Cards in the United States, from January 1, 2004 up to the last day
of the month in which the Court enters the Class Settlement Preliminary Approval
Order, that are attributable to all persons, businesses, and other entities that
become Opt Outs (other than the Individual Plaintiffs), (b) dividing that sum by
the total dollar sales paid with all Visa-Branded Cards plus all
MasterCard-Branded Cards in the United States, from January 1, 2004 up to the
last day of the month in which the Court enters the Class Settlement Preliminary
Approval Order, that are attributable to all members of the Rule 23(b)(3)
Settlement Class plus all persons, business, and other entities that become Opt
Outs (other than the Individual Plaintiffs), and then (c) multiplying that
quotient by the Total Cash Payment Amount.

19. Within ten business days after the Settlement Final Approval Date, the
Escrow Agent(s) shall make a Class Exclusion Takedown Payment from the Class
Settlement Cash Escrow Account(s) to an account that the MasterCard Defendants
shall designate, to be calculated by (a) adding the total dollar sales paid with
all MasterCard-Branded Cards in the

 

25



--------------------------------------------------------------------------------

United States, from January 1, 2004 up to the last day of the month in which the
Court enters the Class Settlement Preliminary Approval Order, that are
attributable to all persons, businesses, and other entities that become Opt Outs
(other than the Individual Plaintiffs), (b) dividing that sum by the total
dollar sales paid with all Visa-Branded Cards plus all MasterCard-Branded Cards
in the United States, from January 1, 2004 up to the last day of the month in
which the Court enters the Class Settlement Preliminary Approval Order, that are
attributable to all members of the Rule 23(b)(3) Settlement Class plus all
persons, business, and other entities that become Opt Outs (other than the
Individual Plaintiffs), and then (c) multiplying that quotient by the Total Cash
Payment Amount.

20. In the event that the sum of the Class Exclusion Takedown Payments as
calculated in Paragraphs 18 and 19 above would exceed twenty-five percent of the
Total Cash Payment Amount (i.e., $1,512,500,000), and Defendants do not elect to
terminate this Class Settlement Agreement pursuant to Paragraph 97 below, the
payments under Paragraphs 18 and 19 above instead shall be calculated as
provided in this Paragraph 20. The payment under Paragraph 18 to an account that
the Visa Defendants shall designate shall be calculated by (w) dividing the
sales described in Paragraph 18(a) by the sum of the sales described in
Paragraphs 18(a) and 19(a), and then (x) multiplying that quotient by
twenty-five percent of the Total Cash Payment Amount. The payment under
Paragraph 19 to an account that the MasterCard Defendants shall designate shall
be calculated by (y) dividing the sales described in Paragraph 19(a) by the sum
of the sales described in Paragraphs 18(a) and 19(a), and then (z) multiplying
that quotient by twenty-five percent of the Total Cash Payment Amount. Prior to
such payments, the Visa Defendants and the MasterCard Defendants will disclose
in writing to Class Counsel the amount of those two payments, which when added
together must be equal to twenty-five percent of the Total Cash Payment Amount
(i.e., $1,512,500,000).

 

26



--------------------------------------------------------------------------------

21. From the Settlement Final Approval Date to the date twenty business days
after the Settlement Final Date, and subject to the Class Exclusion Takedown
Payments provided in Paragraphs 17-20 above, the Escrow Agent(s) may make
payments from the Class Settlement Cash Escrow Account(s) only in amounts
approved by the Court for (a) the costs of maintaining or administering the
Class Settlement Cash Escrow Account(s) (including Taxes and the administrative
costs of paying such Taxes), (b) Expense Awards in an amount not to exceed a
collective total of $30 million, and (c) further approved Settlement
Administration Costs in amounts not to result in a collective total for all
Settlement Administration Costs that would exceed $30 million from both the
Class Settlement Cash Escrow Account(s) and the Class Settlement Interchange
Escrow Account(s).

22. The Expense Awards of the Court paid from the Class Settlement Escrow
Account(s) under Paragraph 21 above may be paid only to the law firms that are
Class Counsel, which law firms may further disseminate such funds to other law
firms representing plaintiffs in the Class Actions, but subject to the terms of
this Paragraph. In the event that any Expense Awards of the Court paid from the
Class Settlement Cash Escrow Account(s) under Paragraph 21 above are overturned
or reduced on any appeal or otherwise, or in the event this Class Settlement
Agreement is terminated by the date ten business days after the Settlement Final
Date, each Class Counsel law firm that received such Expense Awards (whether
those Awards were retained or disseminated to other law firms) shall, within ten
business days of receiving notice thereof, refund all overturned Expense Awards,
or the amount by which any Expense Awards were reduced, to those Class
Settlement Cash Escrow Account(s), with interest thereon for the period from
payment to refund at the same rate as earned on the funds deposited into the
Class Settlement Cash Escrow Account(s) and the Class Settlement Interchange
Escrow Account(s), the basis for which rate shall be disclosed to Defendants.
Any Class Counsel law

 

27



--------------------------------------------------------------------------------

firm that receives Expense Awards pursuant to Paragraph 21(b) above agrees that
it, and each member or shareholder of that law firm, is jointly and severally
liable solely for the amount of the Expense Awards that the Class Counsel law
firm received and that must be refunded (whether those Awards were retained or
disseminated to other law firms), is subject to the continuing jurisdiction of
the Court for the enforcement of the obligation to make such refunds, and is
liable for any attorneys’ fees and costs that Defendants incur in recovering any
such funds that must be refunded, and that the release provided to that law firm
in Paragraphs 37 and 73 below shall not extend to any claims regarding such
refunds.

23. Commencing the day after twenty business days after the Settlement Final
Date, if this Class Settlement Agreement has not been terminated, and subject to
the approval of the Court, the Class Settlement Cash Escrow Account(s) may be
used for paying Attorney Fee Awards, Class Plaintiffs’ Awards, and Expense
Awards not already paid pursuant to Paragraph 21 above, as approved by the
Court.

24. Commencing the day after ten business days after the Settlement Final Date,
and subject to the payments provided in Paragraphs 16-23 above, the Escrow
Agent(s) may make payments from the Class Settlement Cash Escrow Account(s) in
amounts approved by the Court based on applications filed with the Court and
served on the Defendants, including for paying (a) the timely and proper claims
of Authorized Cash Claimants pursuant to the Plan of Administration and
Distribution approved by the Court, and (b) Settlement Administration Costs not
already paid pursuant to Paragraph 21 above that are approved by the Court.

25. Until ten business days after the Settlement Final Date, the Escrow Agent(s)
may make payments from the Class Settlement Interchange Escrow Account(s) only
in the amounts approved by the Court, and only to pay for (a) the costs of
establishing, maintaining, or administering the Class Settlement Interchange
Escrow Account(s) (including Taxes and the

 

28



--------------------------------------------------------------------------------

administrative costs of paying such Taxes), and (b) Settlement Administration
Costs in amounts not to result in a collective total for all Settlement
Administration Costs that would exceed $30 million from both the Class
Settlement Cash Escrow Account(s) and the Class Settlement Interchange Escrow
Account(s).

26. Commencing the day after ten business days after the Settlement Final Date,
the Escrow Agent(s) may make payments from the Class Settlement Interchange
Accounts in amounts approved by the Court based on applications filed with the
Court and served on Defendants, including for paying the timely and proper
claims of members of Authorized Interchange Claimants pursuant to the Plan of
Administration and Distribution approved by the Court.

27. Notwithstanding anything in Paragraphs 6-26 above, in the event that this
Class Settlement Agreement is terminated as provided in Paragraphs 96-98 below,
the Escrow Agent(s) shall promptly pay two-thirds of any sums in the Class
Settlement Cash Escrow Account(s), less any Taxes due and Settlement
Administration Costs approved by the Court and already paid or incurred, to an
account that the Visa Defendants shall designate, and shall promptly pay
one-third of any sums in the Class Settlement Cash Escrow Account(s), less any
Taxes due and Settlement Administration Costs approved by the Court and paid or
incurred, to an account that the MasterCard Defendants shall designate.

Consideration Provided to Members of the Rule 23(b)(3) Settlement Class

28. Members of the Rule 23(b)(3) Settlement Class shall receive money payments
from the Net Cash Settlement Fund –– i.e., the amounts deposited into the Class
Settlement Cash Escrow Account(s) by virtue of the payment of the Total Cash
Payment Amount, as reduced by the Class Exclusion Takedown Payments and other
payments permitted under Paragraphs 16-24 above –– pursuant to the claims
process specified in the Plan of Administration and Distribution attached as
Appendix I hereto, which Class Plaintiffs will propose to the Court in moving
for preliminary approval of this Class Settlement Agreement, and as later or
otherwise modified and ordered by the Court.

 

29



--------------------------------------------------------------------------------

29. Members of the Rule 23(b)(3) Settlement Class that accepted Visa-Branded
Credit Card transactions during the eight month or shorter period provided in
Paragraph 12 above, and/or that accepted MasterCard-Branded Credit Card
transactions during the eight month or shorter period provided in Paragraph 13
above, shall receive money payments from the Net Interchange Settlement Fund ––
i.e., the amounts deposited into the Class Settlement Interchange Escrow
Account(s), as reduced by the payments permitted under Paragraphs 25-26 above ––
pursuant to the claims process specified in the Plan of Administration and
Distribution attached as Appendix I hereto, which Class Plaintiffs will propose
to the Court in moving for preliminary approval of this Class Settlement
Agreement, and as later or otherwise modified and ordered by the Court.

30. Insofar as any sums remain in the Class Settlement Cash Escrow Account(s) or
the Class Settlement Interchange Escrow Account(s) after paying the timely and
proper claims of the members of the Rule 23(b)(3) Settlement Class as provided
in the preceding two Paragraphs (whether made in one or more distributions), any
Taxes or administrative expenses incurred by the Class Settlement Cash Escrow
Account(s) or the Class Settlement Interchange Escrow Accounts, any Attorneys’
Fee Awards, any Expense Awards, any Class Plaintiffs’ Awards, and any additional
costs and expenses incurred by Class Counsel for the benefit of the Rule
23(b)(3) Settlement Class and approved by the Court, Class Counsel shall make an
application to the Court, with notice to Defendants, for such sums to be used to
make cy pres payments for the benefit of members of the Rule 23(b)(3) Settlement
Class. Defendants may comment upon and/or object to any such application.

 

30



--------------------------------------------------------------------------------

Release and Covenant Not to Sue of Rule 23(b)(3) Settlement Class

31. The “Rule 23(b)(3) Settlement Class Releasing Parties” are the Class
Plaintiffs, each and every member of the Rule 23(b)(3) Settlement Class that
does not become an Opt Out, and any of their respective past, present, or
future: officers and directors; stockholders, agents, employees, legal
representatives, partners, and associates (in their capacities as stockholders,
agents, employees, legal representatives, partners, and associates of a member
of the Rule 23(b)(3) Settlement Class only); and trustees, parents,
subsidiaries, divisions, affiliates, heirs, executors, administrators,
purchasers, predecessors, successors, and assigns — whether or not they object
to this Class Settlement Agreement, and whether or not they make a claim for
payment from the Class Settlement Cash Escrow Account(s) or the Class Settlement
Interchange Escrow Account(s), whether directly, representatively, derivatively,
or in any other capacity.

32. The “Rule 23(b)(3) Settlement Class Released Parties” are all of the
following:

(a) Visa U.S.A. Inc., Visa International Service Association, Visa Inc., Visa
Asia Pacific Region, Visa Canada Association, Visa Central & Eastern Europe,
Middle East & Africa Region, Visa Europe, Visa Europe Limited, Visa Latin
America & Caribbean Region, and any other entity that now authorizes or
licenses, or in the past has authorized or licensed, a financial institution to
issue any Visa-Branded Cards or to acquire any Visa-Branded Card transactions.

(b) MasterCard International Incorporated, MasterCard Incorporated, and any
other entity that now authorizes or licenses, or in the past has authorized or
licensed, a financial institution to issue any MasterCard-Branded Cards or to
acquire any MasterCard-Branded Card transactions.

 

31



--------------------------------------------------------------------------------

(c) Bank of America, N.A.; BA Merchant Services LLC (formerly known as National
Processing, Inc.); Bank of America Corporation; MBNA America Bank, N.A., and FIA
Card Services, N.A.

(d) Barclays Bank plc; Barclays Bank Delaware; and Barclays Financial Corp.

(e) Capital One Bank (USA), N.A.; Capital One F.S.B.; and Capital One Financial
Corporation.

(f) Chase Bank USA, N.A.; Chase Manhattan Bank USA, N.A.; Chase Paymentech
Solutions, LLC; JPMorgan Chase Bank, N.A.; JPMorgan Chase & Co.; Bank One
Corporation; and Bank One Delaware, N.A.

(g) Citibank (South Dakota), N.A.; Citibank N.A.; Citigroup Inc.; and Citicorp.

(h) Fifth Third Bancorp.

(i) First National Bank of Omaha.

(j) HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC North America Holdings
Inc.; HSBC Holdings plc; and HSBC Bank plc.

(k) National City Corporation and National City Bank of Kentucky.

(l) SunTrust Banks, Inc. and SunTrust Bank.

(m) Texas Independent Bancshares, Inc.

(n) Wachovia Bank, N.A. and Wachovia Corporation.

(o) Washington Mutual, Inc.; Washington Mutual Bank; Providian National Bank
(also known as Washington Mutual Card Services, Inc.); and Providian Financial
Corporation.

(p) Wells Fargo & Company and Wells Fargo Bank, N.A.

 

32



--------------------------------------------------------------------------------

(q) Each and every entity or person alleged to be a co-conspirator of any
Defendant in any of the Operative Class Complaints or any of the Class Actions.

(r) Each of the past, present, or future member or customer financial
institutions of Visa U.S.A. Inc., Visa International Service Association, Visa
Inc., Visa Europe, Visa Europe Limited, MasterCard International Incorporated,
or MasterCard Incorporated.

(s) For each of the entities or persons in Paragraphs 32(a)-(r) above, each of
their respective past, present, and future, direct and indirect, parents
(including holding companies), subsidiaries, affiliates, and associates (all as
defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934), or any other entity in which more than 50% of the equity interests are
held.

(t) For each of the entities or persons in Paragraphs 32(a)-(s) above, each of
their respective past, present, and future predecessors, successors, purchasers,
and assigns (including acquirers of all or substantially all of the assets,
stock, or other ownership interests of any of the Defendants to the extent a
successor’s, purchaser’s, or acquirer’s liability is based on the Rule 23(b)(3)
Settlement Class Released Parties as defined in Paragraphs 32(a)-(s) above).

(u) For each of the entities or persons in Paragraphs 32(a)-(t) above, each of
their respective past, present, and future principals, trustees, partners,
officers, directors, employees, agents, attorneys, legal or other
representatives, trustees, heirs, executors, administrators, shareholders,
advisors, predecessors, successors, purchasers, and assigns (including acquirers
of all or substantially all of the assets, stock, or other ownership interests
of each of the foregoing entities to the extent a successor’s, purchaser’s, or
acquirer’s liability is based on the Rule 23(b)(3) Settlement Class Released
Parties as defined in Paragraphs 32(a)-(t) above).

 

33



--------------------------------------------------------------------------------

33. This release applies solely to the Rule 23(b)(3) Settlement Class Releasing
Parties. In addition to the effect of the Class Settlement Order and Final
Judgment entered in accordance with this Class Settlement Agreement, including
but not limited to any res judicata effect, the Rule 23(b)(3) Settlement Class
Releasing Parties hereby expressly and irrevocably waive, and fully, finally,
and forever settle, discharge, and release the Rule 23(b)(3) Settlement Class
Released Parties from any and all manner of claims, demands, actions, suits, and
causes of action, whether individual, class, representative, parens patriae, or
otherwise in nature, for damages, interest, costs, expenses, attorneys’ fees,
fines, civil or other penalties, or other payment of money, or for injunctive,
declaratory, or other equitable relief, whenever incurred, whether directly,
indirectly, derivatively, or otherwise, regardless of when such claims accrue,
whether known or unknown, suspected or unsuspected, in law or in equity that any
Rule 23(b)(3) Settlement Class Releasing Party ever had, now has, or hereafter
can, shall, or may in the future have, arising out of or relating in any way to
any conduct, acts, transactions, events, occurrences, statements, omissions, or
failures to act of any Rule 23(b)(3) Settlement Class Released Party that are
alleged or which could have been alleged from the beginning of time until the
date of the Court’s entry of the Class Settlement Preliminary Approval Order in
any of the Operative Class Complaints or Class Action complaints, or in any
amendments to the Operative Class Complaints or Class Action complaints,
including but not limited to any claims based on or relating to:

(a) any interchange rules, interchange fees, or interchange rates, or any other
Rule of any Visa Defendant or MasterCard Defendant, or any agreement involving
any Visa Defendant or any MasterCard Defendant and any other Rule 23(b)(3)
Settlement Class Released Party, and/or any merchant arising out of or relating
to interchange rules, interchange fees, or interchange rates, card issuance, or
card acceptance with respect to any Visa-Branded Card transactions in the United
States or any MasterCard-Branded Card transactions in the United States;

 

34



--------------------------------------------------------------------------------

(b) any Merchant Fee of any Rule 23(b)(3) Settlement Released Party relating to
any Visa-Branded Card transactions in the United States or any
MasterCard-Branded Card transactions in the United States;

(c) any actual or alleged “no surcharge” rules, “honor all cards” rules, “no
minimum purchase” rules, “no discounting” rules, “non-discrimination” rules,
“anti-steering” rules, Rules that limit merchants in favoring or steering
customers to use certain payment systems, “all outlets” rules, “no bypass”
rules, or “no multi-issuer” rules, or any other actual or alleged Rule of any
Rule 23(b)(3) Settlement Class Released Party relating to any Visa-Branded Cards
or any MasterCard-Branded Cards, or a merchant’s point of sale practices
relating to any Visa-Branded Cards or any MasterCard-Branded Cards;

(d) any actual or alleged agreement (i) between or among any Visa Defendant and
any MasterCard Defendant, (ii) between or among any Visa Defendant or MasterCard
Defendant and any other Rule 23(b)(3) Settlement Class Released Party or
Parties, or (iii) between or among any Visa Defendant, MasterCard Defendant, or
any other Rule 23(b)(3) Settlement Class Released Party or Parties relating to
conduct or Rules of any Visa Defendant or any MasterCard Defendant;

(e) any reorganization, restructuring, initial or other public offering, or
other corporate structuring of any Visa Defendant or MasterCard Defendant;

(f) any service of an employee or agent of any Rule 23(b)(3) Settlement Class
Released Party on any board or committee of any Visa Defendant or MasterCard
Defendant;

 

35



--------------------------------------------------------------------------------

(g) the future effect in the United States of the continued imposition of or
adherence to any Rule of any Visa Defendant or MasterCard Defendant in effect in
the United States as of the date of the Court’s entry of the Class Settlement
Preliminary Approval Order, any Rule modified or to be modified pursuant to this
Class Settlement Agreement, or any Rule that is substantially similar to any
Rule in effect in the United States as of the date of the Court’s entry of the
Class Settlement Preliminary Approval Order or any Rule modified or to be
modified pursuant to this Class Settlement Agreement;

(h) the future effect in the United States of any conduct of any Rule 23(b)(3)
Settlement Class Released Party substantially similar to the conduct of any Rule
23(b)(3) Settlement Class Released Party related to or arising out of
interchange rules, interchange fees, or interchange rates, any Rule of any Visa
Defendant or MasterCard Defendant modified or to be modified pursuant to this
Class Settlement Agreement, any other Rule of any Visa Defendant or any
MasterCard Defendant in effect as of the date of the Court’s entry of the Class
Settlement Preliminary Approval Order, or any Rule substantially similar to any
of the foregoing Rules;

(i) any conduct of this Action, including without limitation any settlement
discussions relating to this Action, the negotiation of and agreement to this
Class Settlement Agreement by the Defendants or any member or customer financial
institution of the Visa Defendants or the MasterCard Defendants, or any terms or
effect of this Class Settlement Agreement (other than claims to enforce this
Class Settlement Agreement), including any changes in the Rule 23(b)(3)
Settlement Class Released Parties’ Rules as a result of this Class Settlement
Agreement;

and it is expressly agreed, for purposes of clarity, without expanding or
limiting the foregoing, that any claims based on or relating to (a)-(i) above
are claims that were or could have been alleged in this Action.

 

36



--------------------------------------------------------------------------------

34. Each Rule 23(b)(3) Settlement Class Releasing Party further expressly and
irrevocably waives, and fully, finally, and forever settles and releases, any
and all defenses, rights, and benefits that the Rule 23(b)(3) Settlement Class
Releasing Party may have or that may be derived from the provisions of
applicable law which, absent such waiver, may limit the extent or effect of the
release contained in the preceding Paragraphs 31-33. Without limiting the
generality of the foregoing, each Rule 23(b)(3) Settlement Class Releasing Party
expressly and irrevocably waives and releases any and all defenses, rights, and
benefits that the Rule 23(b)(3) Settlement Class Releasing Party might otherwise
have in relation to the release by virtue of the provisions of California Civil
Code Section 1542 or similar laws of any other state or jurisdiction.
SECTION 1542 PROVIDES: “CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” In addition, although each Rule 23(b)(3) Settlement Class Releasing
Party may hereafter discover facts other than, different from, or in addition to
those that it or he or she knows or believes to be true with respect to any
claims released in the preceding Paragraphs 31-33, each Rule 23(b)(3) Settlement
Class Releasing Party hereby expressly waives, and fully, finally, and forever
settles, discharges, and releases, any known or unknown, suspected or
unsuspected, contingent or non-contingent claims within the scope of the
preceding Paragraphs 31-33, whether or not concealed or hidden, and without
regard to the subsequent discovery or existence of such other, different, or
additional facts. Class Plaintiffs acknowledge, and the members of the Rule
23(b)(3) Settlement Class shall be deemed by operation of the Class Settlement
Order and Final Judgment to have acknowledged, that the foregoing waiver was
separately bargained for and is a key element of this Class Settlement
Agreement.

 

37



--------------------------------------------------------------------------------

35. Each Rule 23(b)(3) Settlement Class Releasing Party covenants and agrees
that it shall not, hereafter, seek to establish, or permit another to act for it
in a representative capacity to seek to establish, liability against any of the
Rule 23(b)(3) Settlement Class Released Parties based, in whole or in part, upon
any conduct covered by any of the claims released in Paragraphs 31-34 above.

36. For avoidance of doubt, no other provision of this Class Settlement
Agreement releases any claim of a Rule 23(b)(3) Settlement Class Releasing Party
that is based on:

(a) breach of this Class Settlement Agreement;

(b) standard commercial disputes arising in the ordinary course of business
under contracts or commercial relations regarding loans, lines of credit, or
other related banking or credit relations, individual chargeback disputes,
products liability, breach of warranty, misappropriation of cardholder data or
invasion of privacy, compliance with technical specifications for a merchant’s
acceptance of Credit Cards or Debit Cards, and any other dispute arising out of
a breach of any contract between any of the Rule 23(b)(3) Settlement Class
Releasing Parties and any of the Rule 23(b)(3) Settlement Class Released
Parties; provided, however, that Paragraphs 31-35 above and not this Paragraph
shall control in the event that any such claim challenges the legality of
interchange rules, interchange rates, or interchange fees, or any other Rule
fee, charge, or other conduct covered by any of the claims released in
Paragraphs 31-35 above; or

(c) the claims alleged in the currently operative complaints against the current
defendants in (i) NACS, et al. v. Board of Governors of the Federal Reserve
System, No. 11-CV-02075-RJL (D.D.C.), and (ii) In re ATM Fee Antitrust
Litigation, No. 04-CV-02676-CRB (N.D. Cal) (including claims that have been
asserted to have been alleged in the Second Amended and Third Amended Complaints
against Bank of America, N.A.).

 

38



--------------------------------------------------------------------------------

37. Each Rule 23(b)(3) Settlement Class Releasing Party further releases each of
the Visa Defendants, MasterCard Defendants, and Bank Defendants and their
counsel and experts in this Action from any claims relating to the defense of
this Action, including the negotiation and terms of this Class Settlement
Agreement, except for any claims relating to enforcement of this Class
Settlement Agreement. Each Visa Defendant, MasterCard Defendant, and Bank
Defendant releases the Class Plaintiffs, the other plaintiffs in the Class
Actions, Class Counsel, Class Plaintiffs’ other counsel who have participated in
any settlement conferences before the Court for a Class Plaintiff that executes
this Class Settlement Agreement, and their respective experts in the Class
Actions, from any claims relating to their institution or prosecution of the
Class Actions, including the negotiation and terms of this Class Settlement
Agreement, except for any claims relating to enforcement of this Class
Settlement Agreement.

38. In the event that this Class Settlement Agreement is terminated pursuant to
Paragraphs 96-98 below, or any condition for the Settlement Final Approval Date
is not satisfied, the release and covenant not to sue provisions of
Paragraphs 31-37 above shall be null and void and unenforceable.

Consideration Provided to Members of the Rule 23(b)(2) Settlement Class

39. Members of the Rule 23(b)(2) Settlement Class shall receive no money
payments, but shall receive relief as set forth below.

Visa Rules Modifications

40. The Visa Defendants shall maintain their respective “no discounting” and
“non-discrimination” rules as provided in, and for the time period provided in,
the Final Judgment that the court entered on July 20, 2011 in United States v.
American Express Co., et al., No. 10-CV-04496 (E.D.N.Y.) (NGG) (RER), a copy of
which is attached as Appendix J, and shall maintain at no cost in the United
States, consistent with the terms of the Final Judgment,

 

39



--------------------------------------------------------------------------------

the Visa Product Eligibility Service described in the Declaration of Judson Reed
filed on June 14, 2011 in that action, subject to any subsequent modifications
thereto in that action. In the event that the obligations imposed on the Visa
Defendants in that Final Judgment are terminated in that action before July 20,
2021, those obligations shall thenceforth be imposed on the Visa Defendants
under this Class Settlement Agreement in this Action but only until July 20,
2021.

41. Commencing sixty days after the Settlement Preliminary Approval Date, the
Visa Defendants will permit a merchant to decline acceptance of all “Visa POS
Debit Devices” or all “Other Visa Products,” as defined pursuant to Visa’s
settlement agreement in the In re Visa Check/MasterMoney Antitrust Litigation,
No. 96-CV-05238 (E.D.N.Y.) (JG) (JO), at all outlets that operate under the same
trade name or banner in the United States, even if that merchant accepts all
“Visa POS Debit Devices or all “Other Visa Products” at outlets that operate
under a different trade name or banner within or outside of the United States.
Nothing herein shall prevent the Visa Defendants from retaining or promulgating
rules that require a merchant, (a) to the extent that the merchant accepts “Visa
POS Debit Devices” at any of the merchant’s outlets operating under a given
trade name or banner in the United States, to accept “Visa POS Debit Devices” at
all outlets operating under that trade name or banner, or (b) to the extent that
the merchant accepts “Other Visa Products” at any of the merchant’s outlets
operating under a given trade name or banner in the United States, to accept
“Other Visa Products” at all outlets operating under that trade name or banner.
Nothing herein shall prohibit the Visa Defendants from (a) using volume-based
pricing and pricing incentives, or (b) contracting with an individual merchant,
including for more favorable pricing, based on its acceptance at all outlets in
the United States; provided, however, that the Visa Defendants shall not require
merchant acceptance at all outlets in connection with a volume-based incentive
program made generally available to all merchants in the United States.

 

40



--------------------------------------------------------------------------------

42. Within sixty days after the Settlement Preliminary Approval Date, the Visa
Defendants shall modify their “no surcharge” rules to permit a merchant in the
United States to surcharge Visa-Branded Credit Card Transactions at either (but
not both) the “Brand Level” or the “Product Level,” as defined below in this
Paragraph 42 and subject to the terms and conditions in this Paragraph 42.

(a) Brand Level Surcharging: A permitted Brand Level Surcharge is one in which:

 

  (i) A merchant adds the same surcharge to all Visa Credit Card Transactions,
regardless of the card’s issuer or product type, after accounting for any
discounts or rebates offered by the merchant on Visa Credit Card Transactions at
the point of sale;

 

  (ii) The surcharge on each Visa Credit Card Transaction is no greater than the
merchant’s Visa Surcharge Cap;

 

  (iii) The surcharge on each Visa Credit Card Transaction does not exceed the
Maximum Surcharge Cap, if the Visa Defendants elect to set a Maximum Surcharge
Cap and post on the Visa website the information set forth below in the first
sentence of the definition of Maximum Surcharge Cap.

 

  (iv) If a merchant’s ability to surcharge any Competitive Credit Card Brand
that the merchant accepts in a channel of commerce (either face-to-face or not
face-to-face) is limited in any manner by that Competitive Credit Card Brand,
other than by prohibiting a surcharge greater than the Competitive Credit Card
Brand’s Cost of Acceptance, then the merchant may surcharge Visa Credit Card
Transactions, consistent with the other terms of this Paragraph 42(a), only on
either the same conditions on which the merchant would be allowed to surcharge
transactions of that Competitive Credit Card Brand in the same channel of
commerce, or on the terms on which the merchant actually does surcharge
transactions of that Competitive Credit Card Brand in the same channel of
commerce, after accounting for any discounts or rebates offered at the point of
sale;

 

  (v) The requirements of Paragraph 42(a)(iv) do not apply to the extent that

 

  (A)

the Competitive Credit Card Cost of Acceptance to the merchant is less than the
Visa Credit Card Cost of Acceptance to that merchant and the Competitive Credit
Card Brand does not prohibit or effectively prohibit

 

41



--------------------------------------------------------------------------------

  surcharging Credit Cards (a rule, by-law, regulation or contract provision
that provides in words or substance for no discrimination or equal treatment
applicable to Credit Cards only is not deemed to “prohibit or effectively
prohibit surcharging Credit Cards” under this provision); or

 

  (B) the Competitive Credit Card Brand prohibits or effectively prohibits
surcharging Credit Cards and the merchant actually surcharges the Competitive
Credit Card Brand in an amount at least equal to the lesser of (I) the
Competitive Credit Card Brand Cost of Acceptance or (II) the amount of surcharge
imposed on the Visa Credit Card Transaction to be surcharged; or

 

  (C) there is an agreement between the merchant and the Competitive Credit Card
Brand in which the merchant waives or in any other way restrains or limits its
ability to surcharge transactions on that Competitive Credit Card Brand, as long
as: (I) the agreement is for a fixed duration, is not subject to an evergreen
clause, and is individually negotiated with the merchant and is not a standard
agreement or part of a standard agreement generally offered by the Competitive
Credit Card Brand to multiple merchants, (II) the merchant’s acceptance of the
Competitive Credit Card Brand as payment for goods and services is unrelated to
and not conditioned upon the merchant’s entry into such an agreement, (III) any
such agreement or waiver is supported by Independent Consideration, and (IV) the
agreement expressly specifies a price under which the merchant may accept
transactions on the Competitive Credit Card Brand and surcharge those
transactions up to the merchant’s Merchant Discount Rate for the Competitive
Credit Card Brand, after accounting for any discounts or rebates offered by the
merchant at the point of sale;

 

  (D) For avoidance of doubt, for as long as Visa or MasterCard complies with
the provisions of this Paragraph 42 or Paragraph 55, respectively, or any other
Competitive Credit Card Brand has rules that are consistent with and no more
restrictive than the provisions of this Paragraph 42 and Paragraph 55, each
shall be deemed not to limit surcharging for purposes of this Paragraph.

 

  (vi) The merchant does not engage in surcharging at the product level as
described in Paragraph 42(b) below; and

 

  (vii) The merchant complies with the merchant surcharging disclosure
requirements set forth in Paragraph 42(c) below.

As used in this Paragraph 42(a):

 

  •  

“After accounting for any discounts or rebates offered by the merchant at the
point of sale” means that the amount of the surcharge for a Visa Credit Card or
a Competitive Credit Card Brand is to include the amount of any discount or
rebate that is applied to that card or brand at the point of sale but which is
not equally applied to all Visa Credit Card Transactions.

 

42



--------------------------------------------------------------------------------

  •  

“Competitive Credit Card Brand” includes any brand of Credit Card or electronic
credit payment form of a nationally accepted payment network other than Visa,
specifically including without limitation MasterCard, American Express,
Discover, and PayPal.

 

  •  

“Competitive Credit Card Brand Cost of Acceptance” is the merchant’s average
Merchant Discount Rate applicable to transactions on a Competitive Credit Card
Brand at the merchant for the preceding one or twelve months, at the merchant’s
option.

 

  •  

“Independent Consideration” means material value a merchant receives
specifically in exchange for the merchant’s agreement to waive or otherwise
restrict its right to surcharge transactions on a Competitive Credit Card Brand,
including, e.g., a material reduction in the Competitive Credit Card Brand’s
standard acceptance cost applicable to the merchant (i.e., the cost at which
transactions on Competitive Credit Card Brand’s cards are surcharged absent such
an agreement).

 

  •  

The “Maximum Surcharge Cap” shall be no less than the product of 1.8 times the
sum of the system-wide average effective U.S. domestic Visa Credit Card
interchange rate plus average network fees (defined to include network set fees
to acquirers or merchants associated with the processing of a transaction or
with the acceptance of the network’s brand) as of the Preliminary Approval Date
or as subsequently adjusted in accordance with this bullet. To facilitate the
determination of the Maximum Surcharge Cap, within 10 business days of the
Settlement Preliminary Approval Date, the Visa Defendants shall provide Class
Counsel with the system-wide average effective U.S. domestic Visa Credit Card
interchange rate plus average network fees (calculated based upon the preceding
12 month period) and will publish that amount on Visa’s website in a manner that
is readily visible to merchants. The Visa Defendants shall adjust the Maximum
Surcharge Cap in accordance with this bullet at least annually, and may adjust
the Maximum Surcharge Cap in accordance with this bullet no more than two times
per year.

 

  •  

“Merchant Discount Rate” is the fee, expressed as a percentage of the total
transaction amount, that a merchant pays to its acquirer or processor for
transacting on a Credit Card brand. For purposes of Paragraph 42(a), Merchant
Discount Rate shall include (x) the interchange rate, network set fees
associated with the processing of a transaction, network set fees associated
with the acceptance of the network’s brand, and the acquirer set processing fees
associated with the processing of a transaction, irrespective of whether such
fees and costs are paid via the merchant discount or by check, withholding,
offset, or otherwise; and (y) any other services for which the acquiring bank is
paid via the mechanism of the per transaction merchant discount fee. Other than
the fees listed in subpart

 

43



--------------------------------------------------------------------------------

 

(x) of the preceding sentence, the Merchant Discount Rate excludes any fees
(such as the cost of rental of point-of-sale terminal equipment, for example)
that are invoiced separately or not paid via the mechanism of the per
transaction merchant discount fee.

 

  •  

“Visa Credit Card” is any Credit Card that bears or uses the name Visa or is
branded or licensed by Visa.

 

  •  

“Visa Credit Card Cost of Acceptance” is the average effective interchange rate
plus the average of all fees imposed by the network upon acquirers or merchants,
expressed as a percentage of the transaction amount, applicable to Visa Credit
Card Transactions at the merchant for the preceding one or twelve months, at the
merchant’s option. If a merchant cannot determine its Visa Credit Card Cost of
Acceptance, then the Merchant may use the Visa Credit Card Cost of Acceptance
for the merchant’s merchant category as published no less than two times each
year on Visa’s website.

 

  •  

“Visa Credit Card Transaction” is a transaction in which a Visa Credit Card is
presented for payment and the transaction is subject to Visa’s Operating
Regulations.

 

  •  

“Visa Surcharge Cap” is the average Merchant Discount Rate applicable to Visa
Credit Card Transactions at the merchant for the preceding one or twelve months,
at the merchant’s option.

(b) Product Level Surcharging: A permitted Product Level Surcharge is one in
which:

 

  (i) A merchant adds the same surcharge to all Visa Credit Card Transactions of
the same product type (e.g., Visa Classic Card, Visa Traditional Rewards Card,
Visa Signature Card), regardless of the card’s issuer, after accounting for any
discounts or rebates offered by the merchant at the point of sale;

 

  (ii) The surcharge on each Visa Credit Card Transaction is no greater than the
merchant’s Visa Credit Surcharge Cap for that product type minus the Debit Card
Cost of Acceptance;

 

  (iii) The surcharge on each Visa Credit Card Transaction does not exceed the
Maximum Surcharge Cap, if the Visa Defendants elect to set a Maximum Surcharge
Cap and post on the Visa website the information set forth below in the first
sentence of the definition of Maximum Surcharge Cap;

 

  (iv)

If a merchant’s ability to surcharge any Competitive Credit Card Brand that the
merchant accepts in a channel of commerce (either face-to-face or not
face-to-face) is limited in any manner by that Competitive Credit Card Brand,
other than by prohibiting a surcharge greater than the Competitive Credit Card
Brand’s Cost of Acceptance, then the merchant may surcharge Visa Credit Card
Transactions, consistent with the other terms of this Paragraph 42(b),

 

44



--------------------------------------------------------------------------------

  only on either the same conditions on which the merchant would be allowed to
surcharge transactions of that Competitive Credit Card Brand in the same channel
of commerce, or on the terms on which the merchant actually does surcharge
transactions of that Competitive Credit Card Brand in the same channel of
commerce, after accounting for any discounts or rebates offered at the point of
sale;

 

  (v) The requirements of Paragraph 42(b)(iv) do not apply to the extent that

 

  (A) the Competitive Credit Card Product Cost of Acceptance to the merchant is
less than the Visa Credit Card Product Cost of Acceptance to that merchant and
the Competitive Credit Card Brand does not prohibit or effectively prohibit
surcharging Credit Cards (a rule, by-law, regulation or contract provision that
provides in words or substance for no discrimination or equal treatment
applicable to Credit Cards only is not deemed to “prohibit or effectively
prohibit surcharging Credit Cards” under this provision); or

 

  (B) the Competitive Credit Card Brand prohibits or effectively prohibits
surcharging Credit Cards and the merchant actually surcharges the Competitive
Credit Card Brand in an amount at least equal to the lesser of (I) the
Competitive Credit Card Brand Cost of Acceptance or (II) the amount of surcharge
imposed on the Visa Credit Card Transaction to be surcharged; or

 

  (C) there is an agreement between the merchant and the Competitive Credit Card
Brand in which the merchant waives or in any other way restrains or limits its
ability to surcharge transactions on that Competitive Credit Card Brand, as long
as: (I) the agreement is for a fixed duration, is not subject to an evergreen
clause, and is individually negotiated with the merchant and is not a standard
agreement or part of a standard agreement generally offered by the Competitive
Credit Card Brand to multiple merchants, (II) the merchant’s acceptance of the
Competitive Credit Card Brand as payment for goods and services is unrelated to
and not conditioned upon the merchant’s entry into such an agreement, (III) any
such agreement or waiver is supported by Independent Consideration, and (IV) the
agreement expressly specifies a price under which the merchant may accept
transactions on the Competitive Credit Card Brand and surcharge those
transactions up to the merchant’s Merchant Discount Rate for the Competitive
Credit Card Brand, after accounting for any discounts or rebates offered by the
merchant at the point of sale;

 

  (D) For avoidance of doubt, for as long as Visa or MasterCard complies with
the provisions of this Paragraph 42 or Paragraph 55, respectively, or any other
Competitive Credit Card Brand has rules that are consistent with and no more
restrictive than the provisions of this Paragraph 42 and Paragraph 55, each
shall be deemed not to limit surcharging for purposes of this Paragraph;

 

45



--------------------------------------------------------------------------------

  (vi) The merchant does not engage in surcharging at the brand level as
described in Paragraph 42(a) above; and

 

  (vii) The merchant complies with the merchant surcharging disclosure
requirements set forth in Paragraph 42(c) below.

As used in this Paragraph 42(b):

 

  •  

“After accounting for any discounts or rebates offered by the merchant at the
point of sale” means that the amount of the surcharge for Visa Credit Cards of
the same product type or a Competitive Credit Card Product is to include the
amount of any discount or rebate that is applied to that card or product at the
point of sale but which is not equally applied to all Visa Credit Card
Transactions of the same product type.

 

  •  

“Competitive Credit Card Product” includes any product within a brand of Credit
Card or electronic credit payment form of a nationally accepted payment network
other than Visa, specifically including without limitation MasterCard, American
Express, Discover, and PayPal.

 

  •  

“Competitive Credit Card Product Cost of Acceptance” is the merchant’s average
effective Merchant Discount Rate applicable to transactions on the Competitive
Credit Card Product at the merchant for the preceding one or twelve months at
the merchant’s option.

 

  •  

“Debit Card Cost of Acceptance” is the amount of the cap for debit transactions
established by the Board of Governors of the Federal Reserve System pursuant to
15 U.S.C. § 1693o-2 and its implementing regulations or, if the Board of
Governors discontinues establishing a cap for debit transactions, the merchant’s
average effective Merchant Discount Rate for all PIN-based debit transactions
for the preceding twelve months.

 

  •  

“Independent Consideration” means material value a merchant receives
specifically in exchange for the merchant’s agreement to waive or otherwise
restrict its right to surcharge transactions on a Competitive Credit Card Brand,
including, e.g., a material reduction in the Competitive Credit Card Brand’s
standard acceptance cost applicable to the merchant (i.e., the cost at which
transactions on Competitive Credit Card Brand’s cards are surcharged absent such
an agreement).

 

  •  

The “Maximum Surcharge Cap” shall be no less than the product of 1.8 times the
sum of the system-wide average effective U.S. domestic Visa Credit Card
interchange rate plus average network fees (defined to include network set fees
to acquirers or merchants associated with the processing of a transaction or
with the acceptance of the network’s brand) as of the Preliminary Approval Date
or as subsequently adjusted in accordance with this bullet. To facilitate the
determination of the Maximum Surcharge Cap, within 10 business days of the
Settlement Preliminary Approval Date, the Visa Defendants shall provide Class

 

46



--------------------------------------------------------------------------------

 

Counsel with the system-wide average effective U.S. domestic Visa Credit Card
interchange rate plus average network fees (calculated based upon the preceding
12 month period) and will publish that amount on Visa’s website in a manner that
is readily visible to merchants. The Visa Defendants agree shall adjust the
Maximum Surcharge Cap in accordance with this bullet at least annually, and may
adjust the Maximum Surcharge Cap in accordance with this bullet no more than two
times per year.

 

  •  

“Merchant Discount Rate” is the fee, expressed as a percentage of the total
transaction amount, that a merchant pays to its acquirer or processor for
transacting on a Credit Card brand. For purposes of Paragraph 42(a), Merchant
Discount Rate includes (x) the interchange rate, network set fees associated
with the processing of a transaction, network set fees associated with the
acceptance of the network’s brand, and the acquirer set processing fees
associated with the processing of a transaction, irrespective of whether such
fees and costs are paid via the merchant discount or by check, withholding,
offset, or otherwise; and (y) any other services for which the acquiring bank is
paid via the mechanism of the per transaction merchant discount fee. Other than
the fees listed in subpart (x) of the preceding sentence, the Merchant Discount
Rate excludes any fees (such as the cost of rental of point-of-sale terminal
equipment, for example) that are invoiced separately or not paid via the
mechanism of the per transaction merchant discount fee.

 

  •  

“Visa Credit Card” is any Credit Card that bears or uses the name Visa or is
branded or licensed by Visa.

 

  •  

“Visa Credit Card Product Cost of Acceptance” is the average effective
interchange rate plus the average of all fees imposed by the network upon
acquirers or merchants, expressed as a percentage of the transaction amount,
applicable to Visa Credit Card Transactions of a product type at the merchant
for the preceding one or twelve months, at the merchant’s option. If a merchant
cannot determine its Visa Credit Card Product Cost of Acceptance, then the
Merchant may use the Visa Credit Card Product Cost of Acceptance for the
merchant’s merchant category as published no less than two times each year on
Visa’s website.

 

  •  

“Visa Credit Card Transaction” is a transaction in which a Visa Credit Card is
presented for payment and the transaction is subject to Visa’s Operating
Regulations.

 

  •  

“Visa Credit Surcharge Cap” for a product type is the average effective Merchant
Discount Rate applicable to Visa Credit Card Transactions of that product type
at the merchant for the preceding twelve months. At any given point in time, the
actual Merchant Discount Rate paid in the time period covered by the merchant’s
most recent statement relating to Visa Credit Card Transactions may be deemed a
proxy for the Visa Credit Card Cost of Acceptance.

 

47



--------------------------------------------------------------------------------

(c) Merchant Surcharging Disclosure Requirements: A merchant’s ability to apply
either a Brand Level or Product Level Surcharge is conditioned on the merchant’s
agreement to abide by the following disclosure requirements. A merchant must:

 

  (i) Provide Visa and the merchant’s acquirer with no less than thirty days’
advance written notice that the merchant intends to impose surcharges, which
shall identify whether the merchant intends to impose surcharges at the brand
level or the product level. Any such notice shall be treated confidentially by
the Visa Defendants and the merchant’s acquirer.

 

  (ii) Provide clear disclosure to the merchant’s customers at the point of
store entry, or in an online environment on the first page that references
Credit Card brands, that the merchant imposes a surcharge that is not greater
than the applicable Merchant Discount Rate for Visa Credit Card Transactions at
the merchant.

 

  (iii) Provide clear disclosure to the merchant’s customers of the merchant’s
surcharging practices, at the point of interaction or sale with the customer, in
a manner that does not disparage the brand, network, issuing bank, or the
payment card product being used. By way of illustration and without limitation,
disparagement does not include a merchant’s statement in words or substance that
the merchant prefers or requests that a cardholder pay with a Credit Card or
Debit Card that has a lower cost of acceptance to the merchant than the payment
card presented for payment by the cardholder. The information on the merchant’s
surcharging practices at the point of interaction must include (A) the amount of
any surcharge that the merchant imposes, (B) a statement that the surcharge is
being imposed by the merchant, and (C) a statement that the surcharge that the
merchant imposes is not greater than the applicable Merchant Discount Rate for
Visa Credit Card Transactions at the merchant.

 

  (iv) Provide clear disclosure of the dollar amount of the surcharge on the
transaction receipt provided by the merchant to the customers.

(d) For the avoidance of doubt, nothing in this Class Settlement Agreement,
including Paragraph 42, shall preclude the Visa Defendants from maintaining
their prohibition of surcharging at the issuer level, i.e., adding surcharges
that are not the same, after accounting for any discounts or rebates offered by
a merchant at the point of sale, for all Visa Credit Cards or all Visa Credit
Cards of a given product type, regardless of the issuing financial institution;
and it is expressly agreed for the purpose of clarity that any claim relating to
the past, continued, or future prohibition of such surcharging is within the
scope of the Releases and Covenants Not to Sue set forth in Paragraphs 31-38 and
66-74.

 

48



--------------------------------------------------------------------------------

(e) The Visa Defendants shall modify any other rules as necessary to ensure that
the changes set forth in Paragraph 42(a) above are also applicable to merchants
located in all United States territories and possessions, and the Commonwealth
of Puerto Rico.

(f) Nothing in this Class Settlement Agreement shall prevent the Visa Defendants
from contracting with merchants not to surcharge Visa-Branded Credit Cards or
any Product type of Visa-Branded Credit Card as long as (i) the agreement is for
a fixed duration, (ii) is not subject to an evergreen clause, (iii) is
individually negotiated with the merchant or merchants organized in accordance
with the provisions of Paragraph 43 below and is not a standard agreement or
part of a standard agreement generally by the Visa Defendants, and (iv) any such
agreement or waiver is supported by Independent Consideration; provided,
however, that nothing in this Class Settlement Agreement shall affect any right
of the Visa Defendants to limit or decline acceptance of Visa by a payment
aggregator or payment services provider with a proprietary acceptance mark that
surcharges or discriminates against Visa.

(g) In the event that Visa debit card transactions are no longer subject to the
rate cap established by Board of Governors of the Federal Reserve System
pursuant to 15 U.S.C. § 1693o-2 and its implementing regulations or any other
regulated rate cap that may be subsequently implemented, the Visa Defendants
will further modify the Visa rules to permit merchants to surcharge Visa debit
card transactions in a manner equivalent to that permitted for Visa Credit Card
transactions pursuant to Paragraph 42(a) above.

43. Within sixty days after the Settlement Preliminary Approval Date, the Visa
Defendants shall modify their rules, by-laws, or regulations to the extent
necessary to eliminate any restrictions therein on merchants’ rights to properly
organize bona fide buying groups that

 

49



--------------------------------------------------------------------------------

comply with the requirements of the DOJ Guidelines on Competitor Collaboration,
the DOJ and FTC’s Statements of Antitrust Enforcement Policy in Health Care, and
other applicable legal standards, to negotiate with Visa on behalf of members of
the buying group. With respect to any proposals that Visa believes provides
reasonable commercial benefits to the parties, Visa will negotiate with such
buying groups in an effort to reach a commercially reasonable agreement, and
Visa agrees to exercise its discretion and business judgment in good faith:
(a) in determining whether a proposal sets forth commercially reasonable
benefits to the parties; (b) in negotiations related to such proposals; and
(c) in making its determination whether to accept or reject a proposal. In the
event that any dispute arises with respect to this provision, the parties will
be subject to the jurisdiction of, and the dispute shall be resolved by, the
Court presiding over this Action, as part of the continuing jurisdiction of the
Court over this Settlement and the Rule 23(b)(2) Settlement Class. In the event
of such dispute, the party raising the dispute shall be limited to seeking
declaratory relief, and to no other form of relief. The declaratory relief
available as to any such dispute shall be limited to deciding whether (y) the
putative buying group is a properly organized bona fide buying group that
complies with the requirements of this Paragraph, and/or (z) whether Visa
negotiated in good faith with the putative buying group. The parties, including
all members of the Rule 23(b)(2) Settlement Class, waive all rights to appeal
from any such determinations. Upon resolution of the dispute by the Court, the
losing party shall be responsible for all attorneys’ fees and expenses of the
prevailing party unless the Court determines that the circumstances make such an
award unjust.

44. In the event that the obligations imposed on the Visa Defendants under
15 U.S.C. § 1693o-2(b)(3)(A)(i) not to prohibit merchants from setting a minimum
dollar value for acceptance of credit cards that does not differentiate between
issuers or payment card networks and that does not exceed $10.00 are terminated
before July 20, 2021, those obligations shall thenceforth be imposed on the Visa
Defendants under this Class Settlement Agreement but only until July 20, 2021.

 

50



--------------------------------------------------------------------------------

45. The rules requirements of Paragraphs 40-44 above shall remain in effect
until July 20, 2021. The rules requirements of Paragraphs 40-44 above shall
expire on July 20, 2021.

46. The Visa Defendants retain the right, but are in no way obligated, to
further modify their by-laws, rules, operating regulations, practices, policies
or procedures addressed in Paragraphs 40-45 in a manner that is more permissive
of a merchant’s ability to engage in the point of sale practices described
therein; provided, however, that it is expressly agreed for the purpose of
clarity that any claim relating to a lack of such further modification of the
by-laws, rules, operating regulations, practices, policies, or procedures
addressed in Paragraphs 40-45 is within the scope of the Releases and Covenants
Not to Sue set forth in Paragraphs 31-38 and 66-74.

47. The Visa Defendants shall not be required to modify their by-laws, rules,
operating regulations, practices, policies, or procedures in any manner other
than as provided in Paragraphs 40-45 above. From the date of execution of this
Class Settlement Agreement to the Settlement Preliminary Approval Date, the Visa
Defendants shall provide Class Counsel with advance notice of any material
changes to their by-laws, rules, operating regulations, practices, policies, or
procedures that pertain to Paragraphs 40-45 above and Paragraph 48 below. If
Class Counsel believe that any of those material changes would result in a
breach of this Class Settlement Agreement, they may seek relief from the Court
after meeting and conferring with the Visa Defendants.

48. Any Visa by-laws, rules, operating regulations, practices, policies, or
procedures amended pursuant to Paragraphs 40-45 above shall be enforced pursuant
to Visa’s existing compliance rules and standards, including specifically Visa
International Operating Regulations

 

51



--------------------------------------------------------------------------------

Core Principles 2.3 and 6.4. In the event that Visa takes action against a
merchant’s acquirer or the merchant for the merchant’s failure to comply with
the provisions of Paragraph 42 above, Visa shall provide notice of Visa’s action
to Class Counsel or their designee.

49. No later than thirty days after the Settlement Preliminary Approval Date,
and before any modifications of the Visa Defendants’ operating regulations
necessary to effect Paragraphs 41-43 above become effective, the Visa Defendants
shall (a) post on the Visa website a written notification that describes those
modifications, (b) provide that written notification to all Visa issuers and
acquirers in the United States, and (c) and direct Visa acquirers in the United
States to provide that written notification to all merchants with whom they have
acquiring relationships. The Visa Defendants agree to provide Class Counsel with
an opportunity to offer comments on the language of that written notification.

50. Nothing in the foregoing changes to the Visa Defendants’ rules, by-laws,
and/or operating regulations described in Paragraphs 40-45 above shall affect
any obligation of any member of the Rule 23(b)(2) Settlement Class to comply
with all applicable state or federal laws, including but not limited to state
laws regarding surcharging of credit or debit card transactions, and federal and
state laws regarding deceptive or misleading disclosures.

51. Nothing in this Class Settlement Agreement shall limit the ability of any
Visa Defendant to set interchange rates, whether default rates or rates
applicable (either by rule or negotiated agreement) to individual merchants,
groups of merchants, or merchant trade associations.

52. Nothing in this Class Settlement Agreement shall impose any limitation upon
any other conduct of any Rule 23(b)(2) Settlement Class Released Defendant not
expressly modified by the terms hereof.

 

52



--------------------------------------------------------------------------------

MasterCard Rules Modifications

53. The MasterCard Defendants shall maintain their respective “no discounting”
and “non-discrimination” rules as provided in, and for the time period provided
in, the Final Judgment that the court entered on July 20, 2011 in United States
v. American Express Co., et al., No. 10-CV-04496 (E.D.N.Y.) (NGG) (RER), a copy
of which is attached as Appendix J, and shall maintain at no cost in the United
States, consistent with the terms of the Final Judgment, the MasterCard Product
Validation Service (also known as “Product Inquiry”) described in the
Declaration of Brian Tomchek filed on June 14, 2011 in that action, subject to
any subsequent modifications thereto in that action. In the event that the
obligations imposed on the MasterCard Defendants in that Final Judgment are
terminated in that action before July 20, 2021, those obligations shall
thenceforth be imposed on the MasterCard Defendants under this Class Settlement
Agreement in this Action but only until July 20, 2021.

54. Commencing sixty days after the Settlement Preliminary Approval Date, the
MasterCard Defendants will permit a merchant to decline acceptance of all
“MasterCard POS Debit Devices” or all “Other MasterCard Products,” as defined
pursuant to MasterCard’s settlement agreement in the In re Visa
Check/MasterMoney Antitrust Litigation, No. 96-CV-05238 (E.D.N.Y.) (JG) (JO), at
all outlets that operate under the same trade name or banner in the United
States, even if that merchant accepts all “MasterCard POS Debit Devices” or all
“Other MasterCard Products” at outlets that operate under a different trade name
or banner within or outside of the United States. Nothing herein shall prevent
the MasterCard Defendants from retaining or promulgating rules that require a
merchant, (a) to the extent that the merchant accepts “MasterCard POS Debit
Devices” at any of the merchant’s outlets operating under a given trade name or
banner in the United States, to accept “MasterCard POS Debit Devices” at all
outlets operating under that trade name or banner, or (b) to the extent that the
merchant

 

53



--------------------------------------------------------------------------------

accepts “Other MasterCard Products” at any of the merchant’s outlets operating
under a given trade name or banner in the United States, to accept “Other
MasterCard Products” at all outlets operating under that trade name or banner.
Nothing herein shall prohibit the MasterCard Defendants from (a) using
volume-based pricing and pricing incentives, or (b) contracting with an
individual merchant, including for more favorable pricing based on its
acceptance at all outlets in the United States; provided, however, that the
MasterCard Defendants shall not require merchant acceptance at all outlets in
connection with a volume-based incentive program made generally available to all
merchants in the United States.

55. Within sixty days after the Settlement Preliminary Approval Date, the
MasterCard Defendants shall modify their “no surcharge” rules to permit a
merchant in the United States to surcharge MasterCard-Branded Credit Card
Transactions at either (but not both) the “Brand Level” or the “Product Level,”
as defined below in this Paragraph 55 and subject to the terms and conditions in
this Paragraph 55.

(a) Brand Level Surcharging: A permitted Brand Level Surcharge is one in which:

 

  (i) A merchant adds the same surcharge to all MasterCard Credit Card
Transactions, regardless of the card’s issuer or product type, after accounting
for any discounts or rebates offered by the merchant on MasterCard Credit Card
Transactions at the point of sale;

 

  (ii) The surcharge on each MasterCard Credit Card Transaction is no greater
than the merchant’s MasterCard Surcharge Cap;

 

  (iii) The surcharge on each MasterCard Credit Card Transaction does not exceed
the Maximum Surcharge Cap, if the MasterCard Defendants elect to set a Maximum
Surcharge Cap and post on the MasterCard website the information set forth below
in the first sentence of the definition of Maximum Surcharge Cap.

 

  (iv)

If a merchant’s ability to surcharge any Competitive Credit Card Brand that the
merchant accepts in a channel of commerce (either face-to-face or not
face-to-face) is limited in any manner by that Competitive Credit Card Brand,
other than by prohibiting a surcharge greater than the Competitive Credit Card
Brand’s Cost of Acceptance, then the merchant may surcharge MasterCard

 

54



--------------------------------------------------------------------------------

  Credit Card Transactions, consistent with the other terms of this
Paragraph 55(a), only on either the same conditions on which the merchant would
be allowed to surcharge transactions of that Competitive Credit Card Brand in
the same channel of commerce, or on the terms on which the merchant actually
does surcharge transactions of that Competitive Credit Card Brand in the same
channel of commerce, after accounting for any discounts or rebates offered at
the point of sale;

 

  (v) The requirements of Paragraph 55(a)(iv) do not apply to the extent that

 

  (A) the Competitive Credit Card Cost of Acceptance to the merchant is less
than the MasterCard Credit Card Cost of Acceptance to that merchant and the
Competitive Credit Card Brand does not prohibit or effectively prohibit
surcharging Credit Cards (a rule, by-law, regulation or contract provision that
provides in words or substance for no discrimination or equal treatment
applicable to Credit Cards only is not deemed to “prohibit or effectively
prohibit surcharging Credit Cards” under this provision); or

 

  (B) the Competitive Credit Card Brand prohibits or effectively prohibits
surcharging Credit Cards and the merchant actually surcharges the Competitive
Credit Card Brand in an amount at least equal to the lesser of (I) the
Competitive Credit Card Brand Cost of Acceptance or (II) the amount of surcharge
imposed on the MasterCard Credit Card Transaction to be surcharged; or

 

  (C) there is an agreement between the merchant and the Competitive Credit Card
Brand in which the merchant waives or in any other way restrains or limits its
ability to surcharge transactions on that Competitive Credit Card Brand, as long
as: (I) the agreement is for a fixed duration, is not subject to an evergreen
clause, and is individually negotiated with the merchant and is not a standard
agreement or part of a standard agreement generally offered by the Competitive
Credit Card Brand to multiple merchants, (II) the merchant’s acceptance of the
Competitive Credit Card Brand as payment for goods and services is unrelated to
and not conditioned upon the merchant’s entry into such an agreement, (III) any
such agreement or waiver is supported by Independent Consideration, and (IV) the
agreement expressly specifies a price under which the merchant may accept
transactions on the Competitive Credit Card Brand and surcharge those
transactions up to the merchant’s Merchant Discount Rate for the Competitive
Credit Card Brand, after accounting for any discounts or rebates offered by the
merchant at the point of sale;

 

  (D) For avoidance of doubt, for as long as Visa or MasterCard complies with
the provisions of this Paragraph 42 or Paragraph 55, respectively, or any other
Competitive Credit Card Brand has rules that are consistent with and no more
restrictive than the provisions of this Paragraph 42 and Paragraph 55, each
shall be deemed not to limit surcharging for purposes of this Paragraph.

 

55



--------------------------------------------------------------------------------

  (vi) The merchant does not engage in surcharging at the product level as
described in Paragraph 55(b) below; and

 

  (vii) The merchant complies with the merchant surcharging disclosure
requirements set forth in Paragraph 55(c) below.

As used in this Paragraph 55(a):

 

  •  

“After accounting for any discounts or rebates offered by the merchant at the
point of sale” means that the amount of the surcharge for a MasterCard Credit
Card or a Competitive Credit Card Brand is to include the amount of any discount
or rebate that is applied to that card or brand at the point of sale but which
is not equally applied to all MasterCard Credit Card Transactions.

 

  •  

“Competitive Credit Card Brand” includes any brand of Credit Card or electronic
credit payment form of a nationally accepted payment network other than
MasterCard, specifically including without limitation Visa, American Express,
Discover, and PayPal.

 

  •  

“Competitive Credit Card Brand Cost of Acceptance” is the merchant’s average
Merchant Discount Rate applicable to transactions on a Competitive Credit Card
Brand at the merchant for the preceding one or twelve months, at the merchant’s
option.

 

  •  

“Independent Consideration” means material value a merchant receives
specifically in exchange for the merchant’s agreement to waive or otherwise
restrict its right to surcharge transactions on a Competitive Credit Card Brand,
including, e.g., a material reduction in the Competitive Credit Card Brand’s
standard acceptance cost applicable to the merchant (i.e., the cost at which
transactions on Competitive Credit Card Brand’s cards are surcharged absent such
an agreement).

 

  •  

The “Maximum Surcharge Cap” shall be no less than the product of 1.8 times the
sum of the system-wide average effective U.S. domestic MasterCard Credit Card
interchange rate plus average network fees (defined to include network set fees
to acquirers or merchants associated with the processing of a transaction or
with the acceptance of the network’s brand) as of the Preliminary Approval Date
or as subsequently adjusted in accordance with this bullet. To facilitate the
determination of the Maximum Surcharge Cap, within 10 business days of the
Settlement Preliminary Approval Date, the MasterCard Defendants shall provide
Class Counsel with the system-wide average effective U.S. domestic MasterCard
Credit Card interchange rate plus average network fees (calculated based upon
the preceding 12 month period) and will publish that amount on MasterCard’s
website in a manner that is readily visible to merchants. The MasterCard
Defendants agree shall adjust the Maximum Surcharge Cap in accordance with this
bullet at least annually, and may adjust the Maximum Surcharge Cap in accordance
with this bullet no more than two times per year.

 

56



--------------------------------------------------------------------------------

  •  

“Merchant Discount Rate” is the fee, expressed as a percentage of the total
transaction amount, that a merchant pays to its acquirer or processor for
transacting on a Credit Card brand. For purposes of Paragraph 55(a), Merchant
Discount Rate shall include (x) the interchange rate, network set fees
associated with the processing of a transaction, network set fees associated
with the acceptance of the network’s brand, and the acquirer set processing fees
associated with the processing of a transaction, irrespective of whether such
fees and costs are paid via the merchant discount or by check, withholding,
offset, or otherwise; and (y) any other services for which the acquiring bank is
paid via the mechanism of the per transaction merchant discount fee. Other than
the fees listed in subpart (x) of the preceding sentence, the Merchant Discount
Rate excludes any fees (such as the cost of rental of point-of-sale terminal
equipment, for example) that are invoiced separately or not paid via the
mechanism of the per transaction merchant discount fee.

 

  •  

“MasterCard Credit Card” is any Credit Card that bears or uses the name
MasterCard or is branded or licensed by MasterCard.

 

  •  

“MasterCard Credit Card Cost of Acceptance” is the average effective interchange
rate plus the average of all fees imposed by the network upon acquirers or
merchants, expressed as a percentage of the transaction amount, applicable to
MasterCard Credit Card Transactions at the merchant for the preceding one or
twelve months, at the merchant’s option. If a merchant cannot determine its
MasterCard Credit Card Cost of Acceptance, then the Merchant may use the
MasterCard Credit Card Cost of Acceptance for the merchant’s merchant category
as published no less than two times each year on MasterCard’s website.

 

  •  

“MasterCard Credit Card Transaction” is a transaction in which a MasterCard
Credit Card is presented for payment and the transaction is subject to
MasterCard’s Operating Regulations.

 

  •  

“MasterCard Surcharge Cap” is the average Merchant Discount Rate applicable to
MasterCard Credit Card Transactions at the merchant for the preceding one or
twelve months, at the merchant’s option.

(b) Product Level Surcharging: A permitted Product Level Surcharge is one in
which:

 

  (i) A merchant adds the same surcharge to all MasterCard Credit Card
Transactions of the same product type (e.g., MasterCard Standard Card,
MasterCard World Card, MasterCard World Elite Card), regardless of the card’s
issuer, after accounting for any discounts or rebates offered by the merchant at
the point of sale;

 

57



--------------------------------------------------------------------------------

  (ii) The surcharge on each MasterCard Credit Card Transaction is no greater
than the merchant’s MasterCard Credit Surcharge Cap for that product type minus
the Debit Card Cost of Acceptance;

 

  (iii) The surcharge on each MasterCard Credit Card Transaction does not exceed
the Maximum Surcharge Cap, if the MasterCard Defendants elect to set a Maximum
Surcharge Cap and post on the MasterCard website the information set forth below
in the first sentence of the definition of Maximum Surcharge Cap;

 

  (iv) If a merchant’s ability to surcharge any Competitive Credit Card Brand
that the merchant accepts in a channel of commerce (either face-to-face or not
face-to-face) is limited in any manner by that Competitive Credit Card Brand,
other than by prohibiting a surcharge greater than the Competitive Credit Card
Brand’s Cost of Acceptance, then the merchant may surcharge MasterCard Credit
Card Transactions, consistent with the other terms of this Paragraph 55(b), only
on either the same conditions on which the merchant would be allowed to
surcharge transactions of that Competitive Credit Card Brand in the same channel
of commerce, or on the terms on which the merchant actually does surcharge
transactions of that Competitive Credit Card Brand in the same channel of
commerce, after accounting for any discounts or rebates offered at the point of
sale;

 

  (v) The requirements of Paragraph 55(b)(iv) do not apply to the extent that

 

  (A) the Competitive Credit Card Product Cost of Acceptance to the merchant is
less than the MasterCard Credit Card Product Cost of Acceptance to that merchant
and the Competitive Credit Card Brand does not prohibit or effectively prohibit
surcharging Credit Cards (a rule, by-law, regulation or contract provision that
provides in words or substance for no discrimination or equal treatment
applicable to Credit Cards only is not deemed to “prohibit or effectively
prohibit surcharging Credit Cards” under this provision); or

 

  (B) the Competitive Credit Card Brand prohibits or effectively prohibits
surcharging Credit Cards and the merchant actually surcharges the Competitive
Credit Card Brand in an amount at least equal to the lesser of (I) the
Competitive Credit Card Brand Cost of Acceptance or (II) the amount of surcharge
imposed on the MasterCard Credit Card Transaction to be surcharged; or

 

  (C)

there is an agreement between the merchant and the Competitive Credit Card Brand
in which the merchant waives or in any other way restrains or limits its ability
to surcharge transactions on that Competitive Credit Card Brand, as long as:
(I) the agreement is for a fixed duration, is not subject to an evergreen
clause, and is individually negotiated with the merchant and is not a standard
agreement or part of a standard agreement generally offered by the Competitive
Credit Card Brand to multiple

 

58



--------------------------------------------------------------------------------

  merchants, (II) the merchant’s acceptance of the Competitive Credit Card Brand
as payment for goods and services is unrelated to and not conditioned upon the
merchant’s entry into such an agreement, (III) any such agreement or waiver is
supported by Independent Consideration, and (IV) the agreement expressly
specifies a price under which the merchant may accept transactions on the
Competitive Credit Card Brand and surcharge those transactions up to the
merchant’s Merchant Discount Rate for the Competitive Credit Card Brand, after
accounting for any discounts or rebates offered by the merchant at the point of
sale;

 

  (D) For avoidance of doubt, for as long as Visa or MasterCard complies with
the provisions of this Paragraph 42 or Paragraph 55, respectively, or any other
Competitive Credit Card Brand has rules that are consistent with and no more
restrictive than the provisions of this Paragraph 42 and Paragraph 55, each
shall be deemed not to limit surcharging for purposes of this Paragraph;

 

  (vi) The merchant does not engage in surcharging at the brand level as
described in Paragraph 55(a) above; and

 

  (vii) The merchant complies with the merchant surcharging disclosure
requirements set forth in Paragraph 55(c) below.

As used in this Paragraph 55(b):

 

  •  

“After accounting for any discounts or rebates offered by the merchant at the
point of sale” means that the amount of the surcharge for MasterCard Credit
Cards of the same product type or a Competitive Credit Card Product is to
include the amount of any discount or rebate that is applied to that card or
product at the point of sale but which is not equally applied to all MasterCard
Credit Card Transactions of the same product type.

 

  •  

“Competitive Credit Card Product” includes any product within a brand of Credit
Card or electronic credit payment form of a nationally accepted payment network
other than MasterCard, specifically including without limitation Visa, American
Express, Discover, and PayPal.

 

  •  

“Competitive Credit Card Product Cost of Acceptance” is the merchant’s average
effective Merchant Discount Rate applicable to transactions on the Competitive
Credit Card Product at the merchant for the preceding one or twelve months at
the merchant’s option.

 

  •  

“Debit Card Cost of Acceptance” is the amount of the cap for debit transactions
established by the Board of Governors of the Federal Reserve System pursuant to
15 U.S.C. § 1693o-2 and its implementing regulations or, if the Board of
Governors discontinues establishing a cap for debit transactions, the merchant’s
average effective Merchant Discount Rate for all PIN-based debit transactions
for the preceding twelve months.

 

59



--------------------------------------------------------------------------------

  •  

“Independent Consideration” means material value a merchant receives
specifically in exchange for the merchant’s agreement to waive or otherwise
restrict its right to surcharge transactions on a Competitive Credit Card Brand,
including, e.g., a material reduction in the Competitive Credit Card Brand’s
standard acceptance cost applicable to the merchant (i.e., the cost at which
transactions on Competitive Credit Card Brand’s cards are surcharged absent such
an agreement).

 

  •  

The “Maximum Surcharge Cap” shall be no less than the product of 1.8 times the
sum of the system-wide average effective U.S. domestic MasterCard Credit Card
interchange rate plus average network fees (defined to include network set fees
to acquirers or merchants associated with the processing of a transaction or
with the acceptance of the network’s brand) as of the Preliminary Approval Date
or as subsequently adjusted in accordance with this bullet. To facilitate the
determination of the Maximum Surcharge Cap, within 10 business days of the
Settlement Preliminary Approval Date, the MasterCard Defendants shall provide
Class Counsel with the system-wide average effective U.S. domestic MasterCard
Credit Card interchange rate plus average network fees (calculated based upon
the preceding 12 month period) and will publish that amount on MasterCard’s
website in a manner that is readily visible to merchants. The MasterCard
Defendants agree shall adjust the Maximum Surcharge Cap in accordance with this
bullet at least annually, and may adjust the Maximum Surcharge Cap in accordance
with this bullet no more than two times per year.

 

  •  

“Merchant Discount Rate” is the fee, expressed as a percentage of the total
transaction amount, that a merchant pays to its acquirer or processor for
transacting on a Credit Card brand. For purposes of Paragraph 55(a), Merchant
Discount Rate includes (x) the interchange rate, network set fees associated
with the processing of a transaction, network set fees associated with the
acceptance of the network’s brand, and the acquirer set processing fees
associated with the processing of a transaction, irrespective of whether such
fees and costs are paid via the merchant discount or by check, withholding,
offset, or otherwise; and (y) any other services for which the acquiring bank is
paid via the mechanism of the per transaction merchant discount fee. Other than
the fees listed in subpart (x) of the preceding sentence, the Merchant Discount
Rate excludes any fees (such as the cost of rental of point-of-sale terminal
equipment, for example) that are invoiced separately or not paid via the
mechanism of the per transaction merchant discount fee.

 

  •  

“MasterCard Credit Card” is any Credit Card that bears or uses the name
MasterCard or is branded or licensed by MasterCard.

 

  •  

“MasterCard Credit Card Product Cost of Acceptance” is the average effective
interchange rate plus the average of all fees imposed by the network upon
acquirers or merchants, expressed as a percentage of the transaction amount,
applicable to MasterCard Credit Card Transactions of a product type at the
merchant for the preceding one or twelve months, at the merchant’s option. If a

 

60



--------------------------------------------------------------------------------

 

merchant cannot determine its MasterCard Credit Card Product Cost of Acceptance,
then the Merchant may use the MasterCard Credit Card Product Cost of Acceptance
for the merchant’s merchant category as published no less than two times each
year on MasterCard’s website.

 

  •  

“MasterCard Credit Card Transaction” is a transaction in which a MasterCard
Credit Card is presented for payment and the transaction is subject to
MasterCard’s Operating Regulations.

 

  •  

“MasterCard Credit Surcharge Cap” for a product type is the average effective
Merchant Discount Rate applicable to MasterCard Credit Card Transactions of that
product type at the merchant for the preceding twelve months. At any given point
in time, the actual Merchant Discount Rate paid in the time period covered by
the merchant’s most recent statement relating to MasterCard Credit Card
Transactions may be deemed a proxy for the MasterCard Credit Card Cost of
Acceptance.

(c) Merchant Surcharging Disclosure Requirements: A merchant’s ability to apply
either a Brand Level or Product Level Surcharge is conditioned on the merchant’s
agreement to abide by the following disclosure requirements. A merchant must:

 

  (i) Provide MasterCard and the merchant’s acquirer with no less than thirty
days’ advance written notice that the merchant intends to impose surcharges,
which shall identify whether the merchant intends to impose surcharges at the
brand level or the product level. Any such notice shall be treated
confidentially by the MasterCard Defendants and the merchant’s acquirer.

 

  (ii) Provide clear disclosure to the merchant’s customers at the point of
store entry, or in an online environment on the first page that references
Credit Card brands, that the merchant imposes a surcharge that is not greater
than the applicable Merchant Discount Rate for MasterCard Credit Card
Transactions at the merchant.

 

  (iii) Provide clear disclosure to the merchant’s customers of the merchant’s
surcharging practices, at the point of interaction or sale with the customer, in
a manner that does not disparage the brand, network, issuing bank, or the
payment card product being used. By way of illustration and without limitation,
disparagement does not include a merchant’s statement in words or substance that
the merchant prefers or requests that a cardholder pay with a Credit Card or
Debit Card that has a lower cost of acceptance to the merchant than the payment
card presented for payment by the cardholder. The information on the merchant’s
surcharging practices at the point of interaction must include (A) the amount of
any surcharge that the merchant imposes, (B) a statement that the surcharge is
being imposed by the merchant, and (C) a statement that the surcharge that the
merchant imposes is not greater than the applicable Merchant Discount Rate for
MasterCard Credit Card Transactions at the merchant.

 

61



--------------------------------------------------------------------------------

  (iv) Provide clear disclosure of the dollar amount of the surcharge on the
transaction receipt provided by the merchant to the customers.

(d) For the avoidance of doubt, nothing in this Class Settlement Agreement,
including Paragraph 55, shall preclude the MasterCard Defendants from
maintaining their prohibition of surcharging at the issuer level, i.e., adding
surcharges that are not the same, after accounting for any discounts or rebates
offered by a merchant at the point of sale, for all MasterCard Credit Cards or
all MasterCard Credit Cards of a given product type, regardless of the issuing
financial institution; and it is expressly agreed for the purpose of clarity
that any claim relating to the past, continued, or future prohibition of such
surcharging is within the scope of the Releases and Covenants Not to Sue set
forth in Paragraphs 31-38 and 66-74.

(e) The MasterCard Defendants shall modify any other rules as necessary to
ensure that the changes set forth in Paragraph 55(a) above are also applicable
to merchants located in all United States territories and possessions, and the
Commonwealth of Puerto Rico.

(f) Nothing in this Class Settlement Agreement shall prevent the MasterCard
Defendants from contracting with merchants not to surcharge MasterCard-Branded
Credit Cards or any Product type of MasterCard-Branded Credit Card as long as
(i) the agreement is for a fixed duration, (ii) is not subject to an evergreen
clause, (iii) is individually negotiated with the merchant or merchants
organized in accordance with the provisions of Paragraph 56 below and is not a
standard agreement or part of a standard agreement generally by the MasterCard
Defendants, and (iv) any such agreement or waiver is supported by Independent
Consideration; provided, however, that nothing in this Class Settlement
Agreement shall affect any right of the MasterCard Defendants to limit or
decline acceptance of MasterCard by a payment aggregator or payment services
provider with a proprietary acceptance mark that surcharges or discriminates
against MasterCard.

 

62



--------------------------------------------------------------------------------

(g) In the event that MasterCard debit card transactions are no longer subject
to the rate cap established by Board of Governors of the Federal Reserve System
pursuant to 15 U.S.C. § 1693o-2 and its implementing regulations or any other
regulated rate cap that may be subsequently implemented, the MasterCard
Defendants will further modify the MasterCard rules to permit merchants to
surcharge MasterCard debit card transactions in a manner equivalent to that
permitted for MasterCard Credit Card transactions pursuant to Paragraph 55(a)
above.

56. Within sixty days after the Settlement Preliminary Approval Date, the
MasterCard Defendants shall modify their rules, by-laws, or regulations to the
extent necessary to eliminate any restrictions therein on merchants’ rights to
properly organize bona fide buying groups that comply with the requirements of
the DOJ Guidelines on Competitor Collaboration, the DOJ and FTC’s Statements of
Antitrust Enforcement Policy in Health Care, and other applicable legal
standards, to negotiate with MasterCard on behalf of members of the buying
group. With respect to any proposals that MasterCard believes provides
reasonable commercial benefits to the parties, MasterCard will negotiate with
such buying groups in an effort to reach a commercially reasonable agreement,
and MasterCard agrees to exercise its discretion and business judgment in good
faith: (a) in determining whether a proposal sets forth commercially reasonable
benefits to the parties; (b) in negotiations related to such proposals; and
(c) in making its determination whether to accept or reject a proposal. In the
event that any dispute arises with respect to this provision, the parties will
be subject to the jurisdiction of, and the dispute shall be resolved by, the
Court presiding over this Action, as part of the continuing jurisdiction of the
Court over this Settlement and the Rule 23(b)(2) Settlement Class. In the event
of such dispute, the party raising the dispute shall be limited to seeking
declaratory relief, and to no other form of relief. The

 

63



--------------------------------------------------------------------------------

declaratory relief available as to any such dispute shall be limited to deciding
whether (y) the putative buying group is a properly organized bona fide buying
group that complies with the requirements of this Paragraph, and/or (z) whether
MasterCard negotiated in good faith with the putative buying group. The parties,
including all members of the Rule 23(b)(2) Settlement Class, waive all rights to
appeal from any such determinations. Upon resolution of the dispute by the
Court, the losing party shall be responsible for all attorneys’ fees and
expenses of the prevailing party unless the Court determines that the
circumstances make such an award unjust.

57. In the event that the obligations imposed on the MasterCard Defendants under
15 U.S.C. § 1693o-2(b)(3)(A)(i) not to prohibit merchants from setting a minimum
dollar value for acceptance of credit cards that does not differentiate between
issuers or payment card networks and that does not exceed $10.00 are terminated
before July 20, 2021, those obligations shall thenceforth be imposed on the
MasterCard Defendants under this Class Settlement Agreement but only until
July 20, 2021.

58. The rules requirements of Paragraphs 53-57 above shall remain in effect
until July 20, 2021. The rules requirements of Paragraphs 53-57 above shall
expire on July 20, 2021.

59. The MasterCard Defendants retain the right, but are in no way obligated, to
further modify their by-laws, rules, operating regulations, practices, policies
or procedures addressed in Paragraphs 53-58 in a manner that is more permissive
of a merchant’s ability to engage in the point of sale practices described
therein; provided, however, that it is expressly agreed for the purpose of
clarity that any claim relating to a lack of such further modification of the
by-laws, rules, operating regulations, practices, policies, or procedures
addressed in Paragraphs 53-58 is within the scope of the Releases and Covenants
Not to Sue set forth in Paragraphs 31-38 and 66-74.

 

64



--------------------------------------------------------------------------------

60. The MasterCard Defendants shall not be required to modify their by-laws,
rules, operating regulations, practices, policies, or procedures in any manner
other than as provided in Paragraphs 53-58 above. From the date of execution of
this Class Settlement Agreement to the Settlement Preliminary Approval Date, the
MasterCard Defendants shall provide Class Counsel with advance notice of any
material changes to their by-laws, rules, operating regulations, practices,
policies, or procedures that pertain to Paragraphs 53-58 above and Paragraph 61
below. If Class Counsel believe that any of those material changes would result
in a breach of this Class Settlement Agreement, they may seek relief from the
Court after meeting and conferring with the MasterCard Defendants.

61. Any MasterCard by-laws, rules, operating regulations, practices, policies,
or procedures amended pursuant to Paragraphs 53-58 above shall be enforced
pursuant to MasterCard’s existing compliance rules and standards, including
specifically MasterCard Rules 5.2.2 and 5.10. In the event that MasterCard takes
action against a merchant’s acquirer or the merchant for the merchant’s failure
to comply with the provisions of Paragraph 55 above, MasterCard shall provide
notice of MasterCard’s action to Class Counsel or their designee.

62. No later than thirty days after the Settlement Preliminary Approval Date,
and before any modifications of the MasterCard Defendants’ operating regulations
necessary to effect Paragraphs 54-56 above become effective, the MasterCard
Defendants shall (a) post on the MasterCard website a written notification that
describes those modifications, (b) provide that written notification to all
MasterCard issuers and acquirers in the United States, and (c) and direct
MasterCard acquirers in the United States to provide that written notification
to all merchants with whom they have acquiring relationships. The MasterCard
Defendants agree to provide Class Counsel with an opportunity to offer comments
on the language of that written notification.

 

65



--------------------------------------------------------------------------------

63. Nothing in the foregoing changes to the MasterCard Defendants’ rules,
by-laws, and/or operating regulations described in Paragraphs 53-58 above shall
affect any obligation of any member of the Rule 23(b)(2) Settlement Class to
comply with all applicable state or federal laws, including but not limited to
state laws regarding surcharging of credit or debit card transactions, and
federal and state laws regarding deceptive or misleading disclosures.

64. Nothing in this Class Settlement Agreement shall limit the ability of any
MasterCard Defendant to set interchange rates, whether default rates or rates
applicable (either by rule or negotiated agreement) to individual merchants,
groups of merchants, or merchant trade associations.

65. Nothing in this Class Settlement Agreement shall impose any limitation upon
any other conduct of any Rule 23(b)(2) Settlement Class Released Defendant not
expressly modified by the terms hereof.

Release and Covenant Not to Sue of Rule 23(b)(2) Settlement Class

66. The “Rule 23(b)(2) Settlement Class Releasing Parties” are the Class
Plaintiffs, each and every member of the Rule 23(b)(2) Settlement Class, and any
of their respective past, present, or future: officers and directors;
stockholders, agents, employees, legal representatives, partners, and associates
(in their capacities as stockholders, agents, employees, legal representatives,
partners, and associates of a member of the Rule 23(b)(2) Settlement Class
only); and trustees, parents, subsidiaries, divisions, affiliates, heirs,
executors, administrators, purchasers, predecessors, successors, and assigns —
whether or not they object to this Class Settlement Agreement, and whether or
not they exercise any benefit provided under the Class Settlement Agreement,
whether directly, representatively, derivatively, or in any other capacity.

 

66



--------------------------------------------------------------------------------

67. The “Rule 23(b)(2) Settlement Class Released Parties” are all of the
following:

(a) Visa U.S.A. Inc., Visa International Service Association, Visa Inc., Visa
Asia Pacific Region, Visa Canada Association, Visa Central & Eastern Europe,
Middle East & Africa Region, Visa Europe, Visa Europe Limited, Visa Latin
America & Caribbean Region, and any other entity that now authorizes or
licenses, or in the past has authorized or licensed, a financial institution to
issue any Visa-Branded Cards or to acquire any Visa-Branded Card transactions.

(b) MasterCard International Incorporated, MasterCard Incorporated, and any
other entity that now authorizes or licenses, or in the past has authorized or
licensed, a financial institution to issue any MasterCard-Branded Cards or to
acquire any MasterCard-Branded Card transactions.

(c) Bank of America, N.A.; BA Merchant Services LLC (formerly known as National
Processing, Inc.); Bank of America Corporation; MBNA America Bank, N.A., and FIA
Card Services, N.A.

(d) Barclays Bank plc; Barclays Bank Delaware; and Barclays Financial Corp.

(e) Capital One Bank (USA), N.A.; Capital One F.S.B.; and Capital One Financial
Corporation.

(f) Chase Bank USA, N.A.; Chase Manhattan Bank USA, N.A.; Chase Paymentech
Solutions, LLC; JPMorgan Chase Bank, N.A.; JPMorgan Chase & Co.; Bank One
Corporation; and Bank One Delaware, N.A.

(g) Citibank (South Dakota), N.A.; Citibank N.A.; Citigroup Inc.; and Citicorp.

(h) Fifth Third Bancorp.

(i) First National Bank of Omaha.

 

67



--------------------------------------------------------------------------------

(j) HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC North America Holdings
Inc.; HSBC Holdings plc; and HSBC Bank plc.

(k) National City Corporation and National City Bank of Kentucky.

(l) SunTrust Banks, Inc. and SunTrust Bank.

(m) Texas Independent Bancshares, Inc.

(n) Wachovia Bank, N.A. and Wachovia Corporation.

(o) Washington Mutual, Inc.; Washington Mutual Bank; Providian National Bank
(also known as Washington Mutual Card Services, Inc.); and Providian Financial
Corporation.

(p) Wells Fargo & Company and Wells Fargo Bank, N.A.

(q) Each and every entity or person alleged to be a co-conspirator of any
Defendant in any of the Operative Class Complaints or any of the Class Actions.

(r) Each of the past, present, or future member or customer financial
institutions of Visa U.S.A. Inc., Visa International Service Association, Visa
Inc., Visa Europe, Visa Europe Limited, MasterCard International Incorporated,
or MasterCard Incorporated.

(s) For each of the entities or persons in Paragraphs 67(a)-(r) above, each of
their respective past, present, and future, direct and indirect, parents
(including holding companies), subsidiaries, affiliates, and associates (all as
defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934), or any other entity in which more than 50% of the equity interests are
held.

(t) For each of the entities or persons in Paragraphs 67(a)-(s) above, each of
their respective past, present, and future predecessors, successors, purchasers,
and assigns (including acquirers of all or substantially all of the assets,
stock, or other ownership interests of any of the Defendants to the extent a
successor’s, purchaser’s, or acquirer’s liability is based on the Rule 23(b)(2)
Settlement Class Released Parties as defined in Paragraphs 67(a)-(s) above).

 

68



--------------------------------------------------------------------------------

(u) For each of the entities or persons in Paragraphs 67(a)-(t) above, each of
their respective past, present, and future principals, trustees, partners,
officers, directors, employees, agents, attorneys, legal or other
representatives, trustees, heirs, executors, administrators, shareholders,
advisors, predecessors, successors, purchasers, and assigns (including acquirers
of all or substantially all of the assets, stock, or other ownership interests
of each of the foregoing entities to the extent a successor’s, purchaser’s, or
acquirer’s liability is based on the Rule 23(b)(2) Settlement Class Released
Parties as defined in Paragraphs 67(a)-(t) above).

68. This release applies solely to the Rule 23(b)(2) Settlement Class Releasing
Parties. In addition to the effect of the Class Settlement Order and Final
Judgment entered in accordance with this Class Settlement Agreement, including
but not limited to any res judicata effect, the Rule 23(b)(2) Settlement Class
Releasing Parties hereby expressly and irrevocably waive, and fully, finally,
and forever settle, discharge, and release the Rule 23(b)(2) Settlement Class
Released Parties from any and all manner of claims, demands, actions, suits, and
causes of action, whether individual, class, representative, parens patriae, or
otherwise in nature, for any form of declaratory, injunctive, or equitable
relief, or any damages or other monetary relief relating to the period after the
date of the Court’s entry of the Class Settlement Preliminary Approval Order,
regardless of when such claims accrue, whether known or unknown, suspected or
unsuspected, in law or in equity that any Rule 23(b)(2) Settlement Class
Releasing Party now has, or hereafter can, shall, or may in the future have,
arising out of or relating in any way to any conduct, acts, transactions,
events, occurrences, statements, omissions, or failures to act of any Rule
23(b)(2) Settlement Class Released Party that are alleged or which could have
been alleged

 

69



--------------------------------------------------------------------------------

from the beginning of time until the date of the Court’s entry of the Class
Settlement Preliminary Approval Order in any of the Operative Class Complaints
or Class Action complaints, or in any amendments to the Operative Class
Complaints or Class Action complaints, including but not limited to any claims
based on or relating to:

(a) any interchange rules, interchange fees, or interchange rates, or any other
Rule of any Visa Defendant or MasterCard Defendant, or any agreement involving
any Visa Defendant or any MasterCard Defendant and any other Rule 23(b)(2)
Settlement Class Released Party, and/or any merchant arising out of or relating
to interchange rules, interchange fees, or interchange rates, card issuance, or
card acceptance with respect to any Visa-Branded Card transactions in the United
States or any MasterCard-Branded Card transactions in the United States;

(b) any Merchant Fee of any Rule 23(b)(2) Settlement Released Party relating to
any Visa-Branded Card transactions in the United States or any
MasterCard-Branded Card transactions in the United States;

(c) any actual or alleged “no surcharge” rules, “honor all cards” rules, “no
minimum purchase” rules, “no discounting” rules, “non-discrimination” rules,
“anti-steering” rules, Rules that limit merchants in favoring or steering
customers to use certain payment systems, “all outlets” rules, “no bypass”
rules, or “no multi-issuer” rules, or any other actual or alleged Rule of any
Rule 23(b)(2) Settlement Class Released Party relating to any Visa-Branded Cards
or any MasterCard-Branded Cards, or a merchant’s point of sale practices
relating to any Visa-Branded Cards or any MasterCard-Branded Cards;

(d) any actual or alleged agreement (i) between or among any Visa Defendant and
any MasterCard Defendant, (ii) between or among any Visa Defendant or MasterCard
Defendant and any other Rule 23(b)(2) Settlement Class Released Party or
Parties, or (iii) between or among any Visa Defendant, MasterCard Defendant, or
any other Rule 23(b)(2) Settlement Class Released Party or Parties relating to
conduct or Rules of any Visa Defendant or any MasterCard Defendant;

 

70



--------------------------------------------------------------------------------

(e) any reorganization, restructuring, initial or other public offering, or
other corporate structuring of any Visa Defendant or MasterCard Defendant;

(f) any service of an employee or agent of any Rule 23(b)(2) Settlement Class
Released Party on any board or committee of any Visa Defendant or MasterCard
Defendant;

(g) the future effect in the United States of the continued imposition of or
adherence to any Rule of any Visa Defendant or MasterCard Defendant in effect in
the United States as of the date of the Court’s entry of the Class Settlement
Preliminary Approval Order, any Rule modified or to be modified pursuant to this
Class Settlement Agreement, or any Rule that is substantially similar to any
Rule in effect in the United States as of the date of the Court’s entry of the
Class Settlement Preliminary Approval Order or any Rule modified or to be
modified pursuant to this Class Settlement Agreement;

(h) the future effect in the United States of any conduct of any Rule 23(b)(2)
Settlement Class Released Party substantially similar to the conduct of any Rule
23(b)(2) Settlement Class Released Party related to or arising out of
interchange rules, interchange fees, or interchange rates, any Rule of any Visa
Defendant or MasterCard Defendant modified or to be modified pursuant to this
Class Settlement Agreement, any other Rule of any Visa Defendant or any
MasterCard Defendant in effect as of the date of the Court’s entry of the Class
Settlement Preliminary Approval Order, or any Rule substantially similar to any
of the foregoing Rules;

(i) any conduct of this Action, including without limitation any settlement
discussions relating to this Action, the negotiation of and agreement to this
Class Settlement Agreement by the Defendants or any member or customer financial
institution of the Visa

 

71



--------------------------------------------------------------------------------

Defendants or the MasterCard Defendants, or any terms or effect of this Class
Settlement Agreement (other than claims to enforce this Class Settlement
Agreement), including any changes in the Rule 23(b)(2) Settlement Class Released
Parties’ Rules as a result of this Class Settlement Agreement;

and it is expressly agreed, for purposes of clarity, without expanding or
limiting the foregoing, that any claims based on or relating to (a)-(i) above
are claims that were or could have been alleged in this Action.

Provided, however, that any Opt Out that is also a member of the Rule 23(b)(2)
Settlement Class shall not be deemed to have released any claims for damages
based on any Rules or other conduct, acts, transactions, events, occurrences,
statements, omissions, or failures to act of any Rule 23(b)(3) Settlement Class
Released Party prior to the date of the Court’s entry of the Class Settlement
Preliminary Approval Order.

69. Each Rule 23(b)(2) Settlement Class Releasing Party further expressly and
irrevocably waives, and fully, finally, and forever settles and releases, any
and all defenses, rights, and benefits that the Rule 23(b)(2) Settlement Class
Releasing Party may have or that may be derived from the provisions of
applicable law which, absent such waiver, may limit the extent or effect of the
release contained in the preceding Paragraphs 66-68. Without limiting the
generality of the foregoing, each Rule 23(b)(2) Settlement Class Releasing Party
expressly and irrevocably waives and releases any and all defenses, rights, and
benefits that the Rule 23(b)(2) Settlement Class Releasing Party might otherwise
have in relation to the release by virtue of the provisions of California Civil
Code Section 1542 or similar laws of any other state or jurisdiction.
SECTION 1542 PROVIDES: “CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT

 

72



--------------------------------------------------------------------------------

THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” In addition,
although each Rule 23(b)(2) Settlement Class Releasing Party may hereafter
discover facts other than, different from, or in addition to those that it or he
or she knows or believes to be true with respect to any claims released in the
preceding Paragraphs 66-68, each Rule 23(b)(2) Settlement Class Releasing Party
hereby expressly waives, and fully, finally, and forever settles, discharges,
and releases, any known or unknown, suspected or unsuspected, contingent or
non-contingent claims within the scope of the preceding Paragraphs 66-68,
whether or not concealed or hidden, and without regard to the subsequent
discovery or existence of such other, different, or additional facts. Class
Plaintiffs acknowledge, and the members of the Rule 23(b)(2) Settlement Class
shall be deemed by operation of the Class Settlement Order and Final Judgment to
have acknowledged, that the foregoing waiver was separately bargained for and is
a key element of this Class Settlement Agreement.

70. Each Rule 23(b)(2) Settlement Class Releasing Party covenants and agrees
that it shall not, hereafter, seek to establish, or permit another to act for it
in a representative capacity to seek to establish, liability against any of the
Rule 23(b)(2) Settlement Class Released Parties based, in whole or in part, upon
any conduct covered by any of the claims released in Paragraphs 66-69 above.

71. For purposes of clarity, it is specifically intended for the release and
covenant not to sue provisions of Paragraphs 66-70 above to preclude all members
of the Rule 23(b)(2) Settlement Class from seeking or obtaining any form of
declaratory, injunctive, or equitable relief, or damages or other monetary
relief relating to the period after the date of the Court’s entry of the Class
Settlement Preliminary Approval Order with respect to any Rule of any Visa
Defendant or any MasterCard Defendant, and the compliance by any Bank Defendant
with any such Rule, as it is alleged to exist, now exists, may be modified in
the manner provided in Paragraphs 40-45 and 53-57 above, or may in the future
exist in the same or substantially similar form thereto.

 

73



--------------------------------------------------------------------------------

72. For avoidance of doubt, no other provision of this Class Settlement
Agreement releases any claim of a Rule 23(b)(2) Settlement Class Releasing Party
that is based on:

(a) breach of this Class Settlement Agreement;

(b) standard commercial disputes arising in the ordinary course of business
under contracts or commercial relations regarding loans, lines of credit, or
other related banking or credit relations, individual chargeback disputes,
products liability, breach of warranty, misappropriation of cardholder data or
invasion of privacy, compliance with technical specifications for a merchant’s
acceptance of Credit Cards or Debit Cards, and any other dispute arising out of
a breach of any contract between any of the Rule 23(b)(2) Settlement Class
Releasing Parties and any of the Rule 23(b)(2) Settlement Class Released
Parties; provided, however, that Paragraphs 66-71 above and not this Paragraph
shall control in the event that any such claim challenges the legality of
interchange rules, interchange rates, or interchange fees, or any other Rule,
fee, charge, or other conduct covered by any of the claims released in
Paragraphs 66-71 above;

(c) the claims alleged in the currently operative complaints against the current
defendants in (i) NACS, et al. v. Board of Governors of the Federal Reserve
System, No. 11-CV-02075-RJL (D.D.C.), and (ii) In re ATM Fee Antitrust
Litigation, No. 04-CV-02676-CRB (N.D. Cal) (including claims that have been
asserted to have been alleged in the Second Amended or Third Amended Complaints
against Bank of America, N.A.); or

(d) a claim seeking only injunctive relief against only the Visa Defendants
regarding the legality of Visa’s Fixed Acquirer Network Fee.

 

74



--------------------------------------------------------------------------------

73. Each Rule 23(b)(2) Settlement Class Releasing Party further releases each of
the Visa Defendants, MasterCard Defendants, and Bank Defendants and their
counsel and experts in this Action from any claims relating to the defense of
this Action, including the negotiation and terms of this Class Settlement
Agreement, except for any claims relating to enforcement of this Class
Settlement Agreement. Each Visa Defendant, MasterCard Defendant, and Bank
Defendant releases the Class Plaintiffs, other plaintiffs in the Class Actions,
Class Counsel, Class Plaintiffs’ other counsel who have participated in any
settlement conferences before the Court for a Class Plaintiff that executes this
Class Settlement Agreement, and their respective experts in the Class Actions,
from any claims relating to their institution or prosecution of the Class
Actions, including the negotiation and terms of this Class Settlement Agreement,
except for any claims relating to enforcement of this Class Settlement
Agreement.

74. In the event that this Class Settlement Agreement is terminated pursuant to
Paragraphs 96-98 below, or any condition for the Settlement Final Approval Date
is not satisfied, the release and covenant not to sue provisions of
Paragraphs 66-73 above shall be null and void and unenforceable.

Preliminary Court Approval

75. Class Plaintiffs, Class Counsel, and Defendants agree to use reasonable and
good faith efforts to effectuate the Court’s preliminary approval of this Class
Settlement Agreement, including filing necessary motion papers and scheduling
any necessary hearings for a date and time that are convenient for the Court.

76. Separately from any motions for Attorneys’ Fee Awards, Expense Awards, or
Class Plaintiffs’ Awards, the Class Plaintiffs and Class Counsel agree to file
with the Court a motion and supporting papers seeking preliminary approval of
this Class Settlement Agreement, after providing Defendants with at least ten
days advance notice of the contents of those papers, and to seek the Court’s
entry of the Class Settlement Preliminary Approval Order in the form in
Appendix D hereto, which will:

 

75



--------------------------------------------------------------------------------

(a) Preliminarily approve this Class Settlement Agreement as being within the
range of a fair, reasonable, and adequate settlement within the meaning of
Federal Rule of Civil Procedure 23 and applicable law, and consistent with due
process.

(b) Approve the provisional certification of the Rule 23(b)(3) Settlement Class
and the Rule 23(b)(2) Settlement Class defined in Paragraph 2 above for
settlement purposes only, and declare that in the event of termination of this
Class Settlement Agreement, certification of the Rule 23(b)(3) Settlement Class
and the Rule 23(b)(2) Settlement Class shall automatically be vacated and each
Defendant may fully contest certification of any class as if no Rule 23(b)(3)
Settlement Class or Rule 23(b)(2) Settlement Class had been certified.

(c) Appoint as Class Counsel the law firms of Robins, Kaplan, Miller & Ciresi
L.L.P., Berger & Montague, P.C., and Robbins Geller Rudman & Dowd LLP.

(d) Appoint Epiq Systems, Inc. as the Class Administrator to assist Class
Counsel in effectuating and administering the Notice Plan and the exclusion
process for Opt Outs, in analyzing and evaluating the amount of the Class
Exclusion Takedown Payments and the Default Interchange Payments, and in
effectuating and administering the claims process for members of the Rule
23(b)(3) Settlement Class.

(e) Determine that notice should be provided to members of the Rule 23(b)(3)
Settlement Class and the Rule 23(b)(2) Settlement Class, but that exclusion
rights should be afforded only to members of the Rule 23(b)(3) Settlement Class.

(f) Approve the method of notice to be provided to the Rule 23(b)(3) Settlement
Class and the Rule 23(b)(2) Settlement Class in substantially the form described
in the Notice Plan and budget contained in Appendix E hereto, including use of
the long-form website and mail notice and the publication notice contained in
Appendix F hereto, and direct any further notice (and expenses therefor) that
the Court may find necessary to provide due process.

 

76



--------------------------------------------------------------------------------

(g) Approve the procedures in substantially the form described in the Notice
Plan and below for members of the Rule 23(b)(3) Settlement Class to become Opt
Outs and exclude themselves from the Rule 23(b)(3) Settlement Class, and
including the provision of the information specified in Paragraph 84 below, and
approve the procedures in substantially the form described in the Notice Plan
and below for members of the Rule 23(b)(3) Settlement Class or the Rule 23(b)(2)
Settlement Class to object to this Class Settlement Agreement.

(h) Schedule a final approval hearing for a time and date convenient for the
Court at least two hundred eighty five days after the Court’s entry of the Class
Settlement Preliminary Approval Order, at which hearing the Court will conduct
an inquiry into the fairness, reasonableness, and adequacy of this Class
Settlement Agreement and address any objections to it, and determine whether
this Class Settlement Agreement and the Plan of Administration and Distribution
should be finally approved, and whether to approve any motions for Attorneys’
Fee Awards, Expense Awards, and Class Plaintiffs’ Awards.

(i) Stay all further proceedings in this Action as between the Class Plaintiffs
or any other plaintiff in a putative class action consolidated in MDL 1720, and
the Defendants or any other defendant in a putative class action consolidated in
MDL 1720, except for proceedings in MDL 1720 related to effectuating and
complying with this Class Settlement Agreement, pending the Court’s
determination of whether this Class Settlement Agreement should be finally
approved or the termination of this Class Settlement Agreement.

 

77



--------------------------------------------------------------------------------

(j) Enjoin the members of the Rule 23(b)(3) Settlement Class and the Rule
23(b)(2) Settlement Class, pending the Court’s determination of whether this
Class Settlement should finally be approved or the termination of this Class
Settlement Agreement, from challenging in any action or proceeding any matter
covered by this Class Settlement Agreement or its release and covenant not to
sue provisions, except for (i) proceedings in MDL 1720 related to effectuating
and complying with this Class Settlement Agreement, and (ii) any Opt Out’s
claims for damages based on any conduct, acts, transactions, events,
occurrences, statements, omissions, or failures to act of any Rule 23(b)(3)
Settlement Class Released Party prior to the date of the Court’s entry of the
Class Settlement Preliminary Approval Order.

77. Prior to forty five days before the end of the Class Exclusion Period and
Class Objection Period specified in Paragraphs 83 and 85 below, Class Counsel
will file all motion and supporting papers seeking the Court’s final approval of
this Class Settlement Agreement, and any Attorneys’ Fee Awards, Expense Awards,
or Class Plaintiffs’ Awards with respect to any Class Action, so that notice of
such motion or motions and any awards sought may be provided to members of the
Rule 23(b)(3) Settlement Class and to the Rule 23(b)(2) Settlement Class under
the Notice Plan.

78. Within ten days after the filing with the Court of this Class Settlement
Agreement and the accompanying motion papers seeking its preliminary approval,
the Defendants shall cause notice of the Class Settlement Agreement to be served
upon appropriate State and Federal officials as provided in the Class Action
Fairness Act, 28 U.S.C. § 1715.

Class Settlement Notice and Exclusion Procedures

79. Class Counsel and the Class Administrator shall carry out the settlement
notice and exclusion procedures as ordered by the Court, and shall perform such
related duties as may be necessary to provide those notice and exclusion
procedures.

 

78



--------------------------------------------------------------------------------

80. As soon as practicable following the Court’s entry of the Class Settlement
Preliminary Approval Order, but before commencement of the mail and publication
notice, the Class Administrator shall establish the dedicated Case Website, post
office box, and toll-free telephone line for providing notice and information to
members of the Rule 23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement
Class, and receiving exclusion requests from members of the Rule 23(b)(3)
Settlement Class, as provided in the Class Settlement Preliminary Approval Order
and the Notice Plan contained in Appendices C and D hereto.

81. Commencing immediately and in no event later than twenty days following the
Court’s entry of the Class Settlement Preliminary Approval Order:

(a) The Visa Defendants shall provide to Class Counsel, in machine readable
format where available, information from the Visa SQL-AIM database and the Visa
Merchant Profile Database as can be produced without undue burden and that is
identified by Class Counsel as reasonably necessary to effectuate the Notice
Plan and the Plan of Administration and Distribution. The Visa Defendants shall
also provide reasonable cooperation and assistance to Class Counsel and/or the
Class Administrator in understanding and utilizing such information for purposes
of effectuating the Notice Plan and Plan of Administration and Distribution. The
parties shall cooperate to ensure that the information is produced and
cooperation given without imposing any undue burden on the Visa Defendants. The
Visa Defendants shall also provide readily available contact information for the
largest non-Bank Defendant acquirers identified in Paragraph 79(d) below.

(b) The MasterCard Defendants shall provide to Class Counsel, in machine
readable format where available, information that may be obtained through
searches of its data bases (in a manner consistent with MasterCard’s prior
production of aggregated merchant and transactional data in MDL 1720) as can be
produced without undue burden and that is identified by Class Counsel as
reasonably necessary to effectuate the Notice Plan and Plan of Administration
and Distribution. The MasterCard Defendants shall also provide reasonable

 

79



--------------------------------------------------------------------------------

cooperation and assistance to Class Counsel and/or the Class Administrator in
understanding and utilizing such information for purposes of effectuating the
Notice Plan and Plan of Administration and Distribution. The parties shall
cooperate to ensure that the information is produced and cooperation given
without imposing any undue burden on the MasterCard Defendants. The MasterCard
Defendants shall also provide readily available contact information for the
largest non-Bank Defendant acquirers identified in Paragraph 79(d) below.

(c) The Bank Defendants shall provide to Class Counsel, in machine readable
format where available, information as can be produced without undue burden and
that is identified by Class Counsel as reasonably necessary to effectuate the
Notice Plan and Plan of Administration and Distribution. The Bank Defendants
shall also provide reasonable cooperation and assistance to Class Counsel and/or
the Class Administrator in understanding and utilizing such information for
purposes of effectuating the Notice Plan and Plan of Administration and
Distribution. The parties shall cooperate to ensure that the information is
produced and cooperation given without imposing any undue burden on the Bank
Defendants.

(d) The Class Plaintiffs shall subpoena, to obtain the names and locations of
any members of the Rule 23(b)(3) Settlement Class or the Rule 23(b)(2)
Settlement Class, as many non-Bank Defendant acquirers as would be necessary to
attempt to obtain merchant name and location information attributable to more
than 90% of merchant transaction volume and 90% of merchant outlets as reported
in Nilson Report 990 (March 2012).

82. Within ninety days following the Court’s entry of the Class Settlement
Preliminary Approval Order, the Class Administrator shall complete the mail and
publication notice to members of the Rule 23(b)(3) Settlement Class and the Rule
23(b)(2) Settlement Class, using the long form mail notice and the publication
notice contained in Appendix F hereto, as provided in the Class Settlement
Preliminary Approval Order and the Notice Plan contained in Appendices D and E
hereto, or as otherwise ordered by the Court.

 

80



--------------------------------------------------------------------------------

83. As explained in the long-form notice and publication notice contained in
Appendix F hereto, any member of the Rule 23(b)(3) Settlement Class that does
not wish to participate in the Rule 23(b)(3) Settlement Class shall have until
one hundred eighty days after the Court’s entry of the Class Settlement
Preliminary Approval Order — i.e., ninety days after the last date for
completion of the mail and publication notice (the “Class Exclusion Period”) —
to submit a request to become an Opt Out and be excluded from the Rule 23(b)(3)
Settlement Class.

84. A member of the Rule 23(b)(3) Settlement Class may effect such an exclusion
by sending a written request to the Class Administrator, by first-class mail
with postage prepaid and postmarked within the Class Exclusion Period. The
written request must be signed by a person authorized to do so, and provide all
of the following information:

(a) The words “In re Payment Card Interchange Fee and Merchant Discount
Antitrust Litigation.”

(b) A statement of the Rule 23(b)(3) Settlement Class member’s full name,
address, telephone number, and taxpayer identification number.

(c) A statement that the Rule 23(b)(3) Settlement Class member desires to be
excluded from the Rule 23(b)(3) Settlement Class, and by what position or
authority he or she has the power to exclude the member from the Rule 23(b)(3)
Settlement Class.

(d) The business names, brand names, and addresses of any stores or sales
locations whose sales the Rule 23(b)(3) Settlement Class member desires to be
excluded from the Rule 23(b)(3) Settlement Class.

 

81



--------------------------------------------------------------------------------

85. As also explained in the long-form notice and publication notice contained
in Appendix F hereto, any Rule 23(b)(3) Settlement Class member that does not
submit a request for exclusion, or any Rule 23(b)(2) Settlement Class member,
shall have until one hundred eighty days after the Court’s entry of the Class
Settlement Preliminary Approval Order — i.e., ninety days after the last date
for completion of the mail and publication notice (the “Class Objection Period”)
— to submit an objection to this Class Settlement Agreement (be an “Objector”)
and any notice to appear.

86. Such an Objector must file with the Court within the Class Objection Period
and send to a designee of Class Counsel and a designee of counsel for the
Defendants, by first-class mail and postmarked within the Class Objection
Period, a written statement of objections. The Objector’s statement must:
(a) contain the words “In re Interchange Fee and Merchant Discount Antitrust
Litigation”; (b) state each and every objection of the Objector and the specific
reasons therefor; (c) provide all legal support and all evidence that the
Objector wishes to bring to the Court’s attention in support of any objection;
(d) state the full name and address and telephone number of the Objector;
(e) provide information sufficient to establish that the Objector is a Rule
23(b)(3) Settlement Class Member and/or a Rule 23(b)(2) Settlement Class member;
and (f) state the full name, mail address, email address, and telephone number
of any counsel representing the Objector in connection with the objections.

87. In addition, any Objector or counsel for an Objector that desires to appear
at the final approval hearing must file with the Court within the Class
Objection Period, and send to a designee of Class Counsel and a designee of
counsel for the Defendants by first class mail and postmarked within the Class
Objection Period, a separate notice of intention to appear that identifies by
name, position, address, and telephone number each person who intends to appear
at the final approval hearing on behalf of the Objector.

 

82



--------------------------------------------------------------------------------

88. Upon receipt of any objection or notice of intention to appear, whether as
provided in Paragraphs 86-87 above or otherwise, the designees of Class Counsel
and counsel for the Defendants shall confer to ensure that they each receive a
complete copy of all objections and any notice of intention to appear.

89. Within one hundred ninety-five days after the Court’s entry of the Class
Settlement Preliminary Approval Order — i.e., within fifteen days after the
conclusion of the Class Exclusion Period — the Class Administrator shall prepare
and file with the Court, and provide to a designee of Class Counsel, a designee
of counsel for the Visa Defendants, a designee of counsel for the MasterCard
Defendants, and a designee of counsel for the Bank Defendants, a report that:

(a) Confirms that the Notice Plan was carried out and that the website notice,
mail notice, publication notice, and any other notice to members of the Rule
23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement Class was provided in
the manner directed by the Court.

(b) Identifies the date when the Case Website was fully established and its
content made available to the members of the Rule 23(b)(3) Settlement Class and
the Rule 23(b)(2) Settlement Class, the date or dates on which mail notices were
mailed, the dates of the publication notices, and the date or dates of any other
notice directed by the Court.

(c) Lists each member of the Rule 23(b)(3) Settlement Class that sought to
become an Opt Out and be excluded from the Rule 23(b)(3) Settlement Class, and
on what date the request to be excluded was postmarked and received, and states
whether the Rule 23(b)(3) Settlement Class member’s request for exclusion was
timely and properly made.

(d) Attaches a copy of all documentation concerning each request for exclusion
that the Class Administrator received, with any taxpayer identification number,
or other confidential information filed under seal with the Court.

 

83



--------------------------------------------------------------------------------

90. After receipt of the Class Administrator’s report and its supporting
documentation, the Class Exclusion Takedown Payments will be determined as
follows:

(a) Within fifteen days or as soon thereafter as is reasonably practicable, the
Visa Defendants and the MasterCard Defendants shall provide Class Counsel and
the Class Administrator with a report that calculates, based on the Opt Outs,
the Class Exclusion Takedown Payments that should be made to the Visa Defendants
and to the MasterCard Defendants pursuant to Paragraphs 17-20 above. The Visa
Defendants and the MasterCard Defendants also shall identify and provide Class
Counsel and the Class Administrator with the data used to make, and sufficient
to analyze and evaluate, those calculations. It is intended for the Class
Exclusion Takedown Payments to account fully for all the Opt Outs to the extent
possible, but Opt Out data that cannot be determined or estimated in any
reasonable manner shall not be included for the purposes of calculating the
Class Exclusion Takedown Payments under Paragraphs 18(a) or 19(a) above.

(b) Class Counsel may, at its option, request that the Class Administrator
provide, within fifteen days after receiving the report of the Visa Defendants
and the MasterCard Defendants, an analysis and evaluation of the report of the
Visa Defendants and the MasterCard Defendants, including all of its assumptions,
data sources, and conclusions, and/or request that the Class Administrator
prepare an independent report calculating the amount of the Class Exclusion
Takedown Payments that should be made to the Visa Defendants and to the
MasterCard Defendants.

(c) In the event that within thirty days after receiving the report of the Visa
Defendants and the MasterCard Defendants — i.e., within approximately two
hundred forty days after the Court’s entry of the Class Settlement Preliminary
Approval Order — the Class Plaintiffs and the Defendants have not resolved all
differences regarding the amount of the Class Exclusion

 

84



--------------------------------------------------------------------------------

Takedown Payments to be made to the Visa Defendants and the MasterCard
Defendants, they shall submit their dispute to the Court for resolution in
connection with the final approval hearing, so that the Court’s Class Settlement
Order and Final Judgment may identify each Opt Out and state the Class Exclusion
Takedown Payments to be made, respectively, to the Visa Defendants and to the
MasterCard Defendants from the Class Settlement Cash Escrow Account(s) as
provided in Paragraphs 17-20 above.

91. The Class Administrator’s expenses for the foregoing notice and exclusion
activities, including those of any third-party vendors it uses to perform tasks
necessary for the implementation or effectuation of its duties, shall be paid
from the Class Settlement Cash Escrow Account(s). In no event shall any
Defendant, Rule 23(b)(3) Settlement Class Released Party, or Rule 23(b)(2)
Settlement Class Released Party have any obligation, responsibility, or
liability with respect to the Class Administrator, the Notice Plan, or the
exclusion procedures for members of the Rule 23(b)(3) Settlement Class,
including with respect to the costs, administration expenses, or any other
charges for any notice and exclusion procedures.

92. Class Counsel may, upon notice to the Rule 23(b)(3) Settlement Class and the
Rule 23(b)(2) Settlement Class in the manner approved by the Court, seek
Attorneys’ Fee Awards and Expense Awards. Class Counsel intend to apply for an
Attorneys’ Fee Award in an amount that is a reasonable percentage of the Total
Cash Payment Amount and for Expense Awards comprising all reasonable expenses
and costs incurred, which requested amounts will be disclosed in the mail,
publication, and other notices provided to members of the Rule 23(b)(3)
Settlement Class and the Rule 23(b)(2) Settlement Class. Class Counsel reserve
the right to make additional applications for Attorneys’ Fee Awards and Expense
Awards for fees and expenses incurred after the Preliminary Approval Date,
including for achieving the Settlement Final Approval Date and Settlement Final
Date, and for the administration of this Class

 

85



--------------------------------------------------------------------------------

Settlement Agreement. Class Counsel shall allocate any Attorneys’ Fee Awards and
Expense Awards among counsel for the Class Plaintiffs and counsel for other
plaintiffs in the Class Actions in a manner which they in good faith believe
reflects the contribution of those counsel to the prosecution and settlement of
the Class Actions in this Action.

93. The Court may consider any applications for Attorneys’ Fee Awards, Expense
Awards, or Class Plaintiffs’ Awards separately from a motion for preliminary or
final approval of this Class Settlement Agreement, and may enter orders
regarding such applications separately from the Class Settlement Order and Final
Judgment. Any rehearing, reconsideration, vacation, review, appeal, or any other
action taken regarding only a separate order concerning only an application for
Attorneys’ Fee Awards, Expense Awards, or Class Plaintiffs’ Awards, and not in
any way concerning the Class Settlement Order and Final Judgment, shall not
delay the Settlement Final Date that otherwise would occur with respect to the
Class Settlement Order and Final Judgment.

Final Court Approval

94. Upon the Court’s entry of the Class Settlement Preliminary Approval Order,
the Class Plaintiffs, Class Counsel, and the Defendants agree to use reasonable
and good faith efforts to effectuate the Court’s final approval of this Class
Settlement Agreement, including filing the necessary motion papers and
scheduling any necessary hearings for a date and time that are convenient for
the Court.

95. Separately from any motions for Attorneys’ Fee Awards, Expense Awards, or
Class Plaintiffs’ Awards, the Class Plaintiffs agree to file with the Court a
motion and supporting papers seeking final approval of this Class Settlement
Agreement, after providing Defendants with at least ten days advance notice of
the contents of those papers, and to seek the Court’s entry of the Class
Settlement Order and Final Judgment in the form in Appendix G hereto, which
will:

 

86



--------------------------------------------------------------------------------

(a) Determine that the Court has jurisdiction over the Class Plaintiffs, all
members of the Rule 23(b)(3) Settlement Class, all members of the Rule 23(b)(2)
Settlement Class, and the Defendants, and jurisdiction to finally approve this
Class Settlement Agreement.

(b) Approve the notice and exclusion procedures provided to the Rule 23(b)(3)
Settlement Class, and the notice procedures provided to the Rule 23(b)(2)
Settlement Class, as fair, adequate, and sufficient, as the best practicable
notice under the circumstances, and as reasonably calculated to apprise members
of the Rule 23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement Class of
the Action, this Class Settlement Agreement, and their objection rights, and to
apprise members of the Rule 23(b)(3) Settlement Class of their exclusion rights,
and as fully satisfying the requirements of Federal Rule of Civil Procedure 23,
any other applicable laws or rules of the Court, and due process.

(c) Finally approve this Class Settlement Agreement, including its consideration
and release provisions, and find that the Class Settlement Agreement was made in
good faith, following arm’s-length negotiations, and was not collusive, and
further find that the Class Settlement Agreement is fair, reasonable, and
adequate for the Rule 23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement
Class, and consistent with the requirements of federal law and all applicable
court rules, including Federal Rule of Civil Procedure 23.

(d) Finally certify the Rule 23(b)(3) Settlement Class and the Rule 23(b)(2)
Settlement Class, both as defined in Paragraph 2 above, for settlement purposes
only, and declare that in the event of termination of this Class Settlement
Agreement, certification of the Rule 23(b)(3) Settlement Class and the Rule
23(b)(2) Settlement Class shall automatically be vacated and each Defendant may
fully contest certification of any class as if no Rule 23(b)(3) Settlement Class
or Rule 23(b)(2) Settlement Class had been certified.

 

87



--------------------------------------------------------------------------------

(e) List all Opt Outs that timely and properly excluded themselves from the Rule
23(b)(3) Settlement Class, and state the agreed-upon or Court-resolved Class
Exclusion Takedown Payments to be made, respectively, to the Visa Defendants and
to the MasterCard Defendants from the Class Settlement Cash Escrow Account(s).

(f) Certify that the notification requirements of the Class Action Fairness Act,
28 U.S.C. § 1715, have been met.

(g) Approve the plan for the submission, processing, and allocation of claims to
be made for members of the Rule 23(b)(3) Settlement Class with respect to the
Net Cash Settlement Fund and the Net Interchange Settlement Fund.

(h) Order that the Class Plaintiffs and Class Counsel shall provide to the Visa
Defendants and the MasterCard Defendants such information as they may reasonably
request, as needed in connection with litigation, regarding the claims made by,
and payments made to, members of the Rule 23(b)(3) Settlement Class from the
Class Settlement Cash Escrow Account(s), which information may be produced
subject to the terms of the protective order in this Action.

(i) Incorporate all terms and conditions of this Class Settlement Agreement by
reference, state the settlement consideration and full terms of the release and
covenant not to sue of the Rule 23(b)(3) Settlement Class, state the full terms
of the release and covenant not to sue of the Rule 23(b)(2) Settlement Class,
provide that each Rule 23(b)(3) Settlement Class Releasing Party
unconditionally, fully, and finally releases and forever discharges each of the
Rule 23(b)(3) Settlement Class Released Parties from all released claims and
waives any rights of Rule 23(b)(3) Settlement Class members to the protections
afforded under California Civil

 

88



--------------------------------------------------------------------------------

Code § 1542 and/or any other similar, comparable, or equivalent laws, and
provide that each Rule 23(b)(2) Settlement Class Releasing Party
unconditionally, fully, and finally releases and forever discharges each of the
Rule 23(b)(2) Settlement Class Released Parties from all released claims and
waives any rights of Rule 23(b)(2) Settlement Class members to the protections
afforded under California Civil Code § 1542 and/or any other similar,
comparable, or equivalent laws.

(j) Enjoin all members of the Rule 23(b)(3) Settlement Class, and those subject
to their control, from commencing, maintaining, or participating in, or
permitting another to commence, maintain, or participate in on its behalf, any
claims released against Rule 23(b)(3) Settlement Class Released Parties, and
enjoin all members of the Rule 23(b)(2) Settlement Class, and those subject to
their control, from commencing, maintaining, or participating in, or permitting
another to commence, maintain, or participate on its behalf, any in any claims
released against Rule 23(b)(2) Settlement Class Released Parties.

(k) Provide that the Court retains exclusive continuing jurisdiction in MDL 1720
over the Class Plaintiffs, the members of the Rule 23(b)(3) Settlement Class,
the members of the Rule 23(b)(2) Settlement Class, and the Defendants to
implement, administer, consummate, and enforce this Class Settlement Agreement
and the Class Settlement Order and Final Judgment, including any disputes
relating to, or arising out of, the release and covenant not to sue of the Rule
23(b)(3) Settlement Class or any claim for payment from the Class Settlement
Cash Escrow Account(s) or the Class Settlement Interchange Escrow Account(s),
and including any disputes relating to, or arising out of, the release and
covenant not to sue of the Rule 23(b)(2) Settlement Class or any claim
concerning any by-law, rule, operating regulation, practice, policy, or
procedure of any Visa Defendant or MasterCard Defendant.

 

89



--------------------------------------------------------------------------------

(l) Direct that, as to the Defendants, all putative class actions consolidated
in MDL 1720, listed in Appendix A hereto, be dismissed with prejudice and
without costs (except as provided for herein).

(m) Determine that there is no just reason for delay in entering the final
judgment, and direct that the Class Settlement Order and Final Judgment shall be
final and appealable.

Termination

96. In the event that (a) any condition for the Settlement Preliminary Approval
Date is not satisfied, (b) the Class Administrator fails to provide its report
described in Paragraph 89 above by the date specified in Paragraph 89 or by such
other date ordered by the Court, or (c) any condition for the Settlement Final
Approval Date is not satisfied, Class Plaintiffs as a group or Defendants as a
group may terminate this Class Settlement Agreement.

97. Defendants as a group may terminate this Class Settlement Agreement by
providing written notice to the other parties and the Court within ten business
days after determining that the sum of the Class Exclusion Takedown Payments
calculated under Paragraphs 18 and 19 above, without regard to Paragraph 20
above, would exceed twenty-five percent of the Total Cash Payment Amount.

98. Class Plaintiffs as group or Defendants as a group, after conferring with
the other group, may unilaterally terminate this Class Settlement Agreement by
providing written notice to the other parties and the Court within twenty
business days in the event that the Settlement Preliminary Approval Order, or
the Court’s Class Settlement Order and Final Judgment are materially modified or
not fully affirmed on any appeal or otherwise, including but not limited to any
modification of certification for the purposes of settlement of the Rule
23(b)(3) Settlement Class, and the Rule 23(b)(2) Settlement Class (from which
exclusions are not permitted), and

 

90



--------------------------------------------------------------------------------

including but not limited to any modification of the releases and covenants not
to sue provided by those settlement classes. Class Plaintiffs and Defendants
agree to confer in good faith about whether to modify the twenty business day
period provided in this Paragraph based on the circumstances.

99. In the event that this Class Settlement Agreement is terminated pursuant to
Paragraphs 96-98 above:

(a) two-thirds of any sums in the Class Settlement Cash Escrow Account(s), less
any Taxes due and Settlement Administration Costs approved by the Court and
already paid or incurred, shall promptly be paid to an account that the Visa
Defendants shall designate, and one-third of any sums in the Class Settlement
Cash Escrow Account(s), less any Taxes due Settlement Administration Costs
approved by the Court and already paid or incurred, shall promptly be paid to an
account that the MasterCard Defendants shall designate;

(b) any sums in or to be paid into the Class Settlement Interchange Escrow
Account(s) shall remain in those Escrow Account(s), and shall be distributed in
the manner determined by the Court, if the parties do not enter into a new Class
Settlement Agreement addressing such distribution.

(c) the Visa Defendants shall no longer be obligated to comply with
Paragraphs 40-44 above, and the MasterCard Defendants shall no longer be
obligated to comply with Paragraphs 53-57 above.

(d) any certification of the Rule 23(b)(3) Settlement Class and the Rule
23(b)(2) Settlement Class by the Court will automatically be vacated, Defendants
will retain all defenses to class certification, and Defendants’ non-opposition
to the certification of the Rule 23(b)(3) Settlement Class and the Rule 23(b)(2)
Settlement Class for settlement purposes only shall not be used as evidence, and
shall not be admissible as such, in support of or in opposition to class
certification in the Action or any other civil action or other proceeding;

 

91



--------------------------------------------------------------------------------

(e) the terms and conditions of this Class Settlement Agreement, any publicly
disseminated information regarding this Class Settlement Agreement, and any
orders, motion filings, objections, or oral argument concerning this Class
Settlement Agreement, including any motion papers with respect to motions for
preliminary or final approval of this Class Settlement Agreement, or for
Attorneys’ Fee Awards or Expense Awards or Class Plaintiffs’ Awards, may not
thereafter be used as evidence, and shall not be admissible as such, in the
Action or any other civil action or other proceeding; and

(f) with the exception of Paragraphs 6-8, 11, 91, 99(a)-(e) above and
Paragraphs 108-110 below, this Class Settlement Agreement including all its
releases and covenants not to sue shall be null and void, and of no force and
effect, and the Class Plaintiffs and the Defendants shall revert to their
positions before the execution of this Class Settlement Agreement, including
with respect to the appropriateness of class certification, as if this Class
Settlement Agreement had not been reached or executed.

Continuing Jurisdiction

100. The Court will retain continuing jurisdiction over the Class Plaintiffs,
the members of the Rule 23(b)(3) Settlement Class, the members of the Rule
23(b)(2) Settlement Class, and the Defendants to implement, administer,
consummate, and enforce this Class Settlement Agreement and the Class Settlement
Order and Final Judgment.

101. The Defendants and the Class Plaintiffs agree, and the members of the Rule
23(b)(3) Settlement Class and the members of the Rule 23(b)(2) Settlement Class
will be deemed to have agreed, to submit irrevocably to the exclusive
jurisdiction of the United States District Court for the Eastern District of New
York for the resolution of any matter covered by this Class Settlement
Agreement, the Class Settlement Order and Final Judgment, or the applicability
of this Class Settlement Agreement or the Class Settlement Order and Final
Judgment.

 

92



--------------------------------------------------------------------------------

102. All applications to the Court with respect to any aspect of this Class
Settlement Agreement or the Class Settlement Order and Final Judgment shall be
presented to and be determined by United States District Court Judge John
Gleeson for resolution as a matter within the scope of MDL 1720, or, if he is
not available, any other District Court Judge designated by the Court. Without
limiting the generality of the foregoing, it is hereby agreed that any suit,
action, proceeding, or dispute of a Class Plaintiff or member of the Rule
23(b)(3) Settlement Class or the Rule 23(b)(2) Settlement Class, in which the
provisions of this Class Settlement Agreement or the Class Settlement Order and
Final Judgment are asserted as a ground for a defense, in whole or in part, to
any claim or cause of action, or are otherwise raised as an objection,
constitutes a suit, action, proceeding, or dispute arising out of or relating to
this Class Settlement Agreement or the Class Settlement Order and Final
Judgment.

103. In the event that the provisions of this Class Settlement Agreement or the
Class Settlement Order and Final Judgment are asserted by any Defendant or Rule
23(b)(2) or Rule 23(b)(3) Settlement Class Released Party as a ground for a
defense, in whole or in part, to any claim or cause of action, or are otherwise
raised as an objection in any other suit, action, or proceeding by a Class
Plaintiff or member of the Rule 23(b)(2) or Rule 23(b)(3) Settlement Class, it
is hereby agreed that the Rule 23(b)(2) and Rule 23(b)(3) Settlement Class
Released Parties shall be entitled to an immediate stay of that suit, action, or
proceeding until after the Court has entered an order or judgment determining
any issues relating to the defense or objections based on such provisions, and
no further judicial review of such order or judgment is possible.

 

93



--------------------------------------------------------------------------------

Additional Terms and Conditions

104. Without expanding or limiting the release it provides herein, each Rule
23(b)(3) Settlement Class Releasing Party shall be deemed to have agreed that
this Class Settlement Agreement fully addresses and redresses any and all
antitrust or other competitive issues presented by the Visa Defendants’ and the
MasterCard Defendants’ respective payment networks in the United States, and the
Bank Defendants’ participation in those respective payment networks, including
any reorganization, restructuring, initial or other public offering, or other
corporate structuring of any Visa Defendant or MasterCard Defendant.

105. The Class Plaintiffs, Class Counsel, Class Plaintiffs’ other counsel who
have participated in any settlement conferences before the Court for a Class
Plaintiff that executes this Class Settlement Agreement, Defendants, and counsel
for the Defendants, agree that they:

(a) Shall not in any way encourage, promote, or solicit any person, business, or
entity within the definition of the
Rule 23(b)(3) Settlement Class, or their counsel, to request exclusion from the
Rule 23(b)(3) Settlement Class, to object to this Class Settlement Agreement, or
to seek any relief inconsistent with this Class Settlement Agreement.

(b) Shall not in any way encourage, promote, or solicit any person, business, or
entity within the definition of the
Rule 23(b)(2) Settlement Class, or their counsel, to object to this Class
Settlement Agreement or to seek any relief inconsistent with this Class
Settlement Agreement.

(c) Shall not in any way encourage, promote, or solicit any person, business, or
entity within the definition of the
Rule 23(b)(3) Settlement Class or the Rule 23(b)(2) Settlement Class, or their
counsel, to facilitate, induce, or cause the non-fulfillment of a condition, or
the occurrence of an event, that could result in the termination of this Class
Settlement Agreement.

 

94



--------------------------------------------------------------------------------

106. The Class Plaintiffs, Class Counsel, and the Defendants shall undertake
reasonable efforts to timely obtain any required approvals or consents to
execute and proceed with this Class Settlement Agreement.

107. The Class Plaintiffs, Class Counsel, and the Defendants shall execute all
documents and perform any additional acts reasonably necessary and proper to
effectuate the terms of this Class Settlement Agreement.

108. The terms and provisions of the Fourth Amended Protective Order, filed on
October 29, 2009, and approved by the Court on October 30, 2009, shall survive
and continue in effect through and after any final adjudication of the Class
Actions.

109. Each of the Defendants specifically denies any and all liability in this
Action. It is expressly understood and agreed that, by entering into this Class
Settlement Agreement, each Defendant, each Rule 23(b)(3) Settlement Class
Released Party, and each Rule 23(b)(2) Settlement Class Released Party is not
admitting any liability or wrongdoing whatsoever to the Class Plaintiffs, any
member of the Rule 23(b)(3) Settlement Class, any member of the Rule 23(b)(2)
Settlement Class, or any other person or entity, and is not admitting the truth
of any allegations or circumstances, nor is any Defendant, Rule 23(b)(3)
Settlement Class Released Party, or Rule 23(b)(2) Settlement Class Released
Party waiving any defense.

110. This Class Settlement Agreement, and all negotiations, documents, and
discussions associated with it, shall be without prejudice to the rights,
positions, or privileges of any Class Plaintiff or Defendant or other Rule
23(b)(3) Settlement Class Released Party or Rule 23(b)(2) Settlement Class
Released Party (except as expressly provided for in this Class Settlement
Agreement), and shall not be construed as, or deemed to be, an admission or
evidence on the part of any Defendant or other Rule 23(b)(3) Settlement Class
Released Party or Rule 23(b)(2) Settlement Class Released Party of any violation
of any statute, regulation, law, rule, or

 

95



--------------------------------------------------------------------------------

principle of common law or equity, or of any liability or wrongdoing, or of the
truth or merit of any allegations or claims in this Action, and shall not be
discoverable, used, offered, or accepted, directly or indirectly, as evidence of
such in this Action or any other action, litigation, arbitration, or other
proceeding, and shall have no precedential value; provided, however, that
nothing contained herein shall preclude use of this Class Settlement Agreement
in any proceeding to enforce this Class Settlement Agreement or the Class
Settlement Order and Final Judgment.

111. Nothing in this Class Settlement Agreement is intended to waive any right
to assert that any information or material is protected from discovery by reason
of any individual or common interest privilege, attorney-client privilege, work
product protection, or other privilege, protection, or immunity, or is intended
to waive any right to contest any such claim of privilege, protection, or
immunity.

112. This Class Settlement Agreement constitutes the entire, complete, and
integrated agreement between and among the Class Plaintiffs, on behalf of
themselves and the Rule 23(b)(3) Settlement Class and the Rule 23(b)(2)
Settlement Class, and the Defendants with respect to the settlement of the Class
Actions. All of the Appendices to this Class Settlement Agreement are material
and integral parts of it and are incorporated by reference as if fully set forth
herein.

113. The terms of this Class Settlement Agreement are not severable, but are
interdependent and have been agreed to only as a whole by the Class Plaintiffs,
Class Counsel, and the Defendants.

114. This Class Settlement Agreement supersedes all prior negotiations and
agreements, and is not subject to any condition not provided for in this Class
Settlement Agreement. In entering into and executing this Class Settlement
Agreement, the Class Plaintiffs

 

96



--------------------------------------------------------------------------------

and the Defendants warrant that they are acting upon their respective
independent judgments and upon the advice of their respective counsel, and not
in reliance upon any warranty or representation, express or implied, of any
nature or kind by any other person or entity, other than the warranties and
representations expressly made in this Class Settlement Agreement.

115. This Class Settlement Agreement shall be governed, construed, enforced, and
administered in accordance with the laws of the State of New York without
reference to its conflict of laws principles.

116. This Class Settlement Agreement may not be modified or amended except
(a) by a writing signed by the Class Plaintiffs and the Defendants or their
respective counsel and approved by the Court, or (b) by motion to the Court by a
Class Plaintiff or Defendant based on changed circumstances that would make
continued application of Paragraphs 42 or 55 above inequitable.

117. This Class Settlement Agreement or any portion thereof shall not be
construed more strictly against any party to it merely because it may have been
prepared by counsel for one of them, it being recognized that because of the
arm’s-length negotiations resulting in this Class Settlement Agreement, all
parties to this Class Settlement Agreement have contributed substantially and
materially to the preparation of it.

118. All headings used in this Class Settlement Agreement are for reference and
convenience only and shall not affect the meaning or interpretation of this
Class Settlement Agreement.

119. The waiver by any Class Plaintiff or Defendant of any breach of this Class
Settlement Agreement shall not be deemed or construed as a waiver of any other
breach of this Class Settlement Agreement, whether prior, subsequent, or
contemporaneous.

 

97



--------------------------------------------------------------------------------

120. This Class Settlement Agreement shall be binding upon, and shall inure to
the benefit of, the Class Plaintiffs, the members of the Rule 23(b)(3)
Settlement Class, the members of the Rule 23(b)(2) Settlement Class, and the
Defendants. The Rule 23(b)(3) Settlement Class Released Parties and the Rule
23(b)(2) Settlement Class Released Parties, other than the Defendants, are third
party beneficiaries of this Class Settlement Agreement and are authorized to
enforce the provisions of this Class Settlement Agreement, including without
limitation the release and covenant not to sue provisions in Paragraphs 31-38
and Paragraphs 66-74 above, the continuing jurisdiction provisions in
Paragraphs 100-103 above, and such other provisions of this Class Plaintiffs’
Settlement Agreement as are applicable to them.

121. Any notice or materials to be provided to the Class Plaintiffs pursuant to
this Class Settlement Agreement shall be sent to Class Counsel, and any notice
or materials to be provided to the Defendants pursuant to this Class Settlement
Agreement shall be sent to their respective counsel in MDL 1720, whose names and
contact information are set forth in Appendix H hereto. Any notice or materials
to be submitted to the Court pursuant to this Class Settlement Agreement shall
also be filed in MDL 1720 through the Electronic Court Filing (ECF) system of
the Court.

122. Each of the undersigned representatives of each Class Plaintiff and each
Defendant represents that it is fully authorized to enter into, and to execute,
this Class Settlement Agreement on behalf of that Class Plaintiff or Defendant.
Each of the Class Plaintiffs and the Defendants agrees that, in return for the
agreements in this Class Settlement Agreement, it is receiving good and valuable
consideration, the receipt and sufficiency whereof is hereby acknowledged.

123. This Class Settlement Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument. The Class Settlement Agreement shall
become effective only when executed by all of the Class Plaintiffs, Class
Counsel, and Defendants listed below, and approved by the requisite vote of the
members of Visa U.S.A. Inc. entitled to vote thereon.

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the signatories below have read and understood this Class
Settlement Agreement, have executed it, represent that the undersigned are
authorized to execute this Class Settlement Agreement on behalf of their
respectively represented parties, have agreed to be bound by its terms, and have
duly executed this Class Settlement Agreement.

 

   

FOR CLASS PLAINTIFF

PHOTOS ETC. CORPORATION

Dated: October 15, 2012.     By:   /s/ Mitch Goldstone       Mitch Goldstone    
  President and CEO

 

   

FOR CLASS PLAINTIFF

TRADITIONS, LTD.

Dated: October 16, 2012.     By:   /s/ Michael Schumann       Michael Schumann  
    Co-Owner, Secretary/Treasurer

 

   

FOR CLASS PLAINTIFF

CHS INC.

Dated: October 16, 2012.     By:   /s/ Doug R. Dorfman       Doug R. Dorfman    
  Vice President – Refined Fuels Marketing

 

99



--------------------------------------------------------------------------------

 

   

FOR CLASS PLAINTIFF

PARKWAY CORP.

Dated: October 16, 2012.     By:   /s/ Robert Zuritsky       Robert Zuritsky    
  President

 

   

FOR CLASS PLAINTIFF

DISCOUNT OPTICS, INC.

Dated: October 16, 2012.     By:   /s/ Deborah E. Opper       Deborah E. Opper  
    Executive Vice President

 

   

FOR CLASS PLAINTIFF

CRYSTAL ROCK LLC

Dated: October 16, 2012.     By:   /s/ Peter Baker       Peter Baker      
Manager

 

   

FOR CLASS PLAINTIFF

LEON’S TRANSMISSION SERVICE, INC.

Dated: October 16, 2012.     By:   /s/ Henry Springer       Henry Springer      
President

 

   

FOR CLASS PLAINTIFF

PAYLESS SHOESOURCE, INC.

Dated: October 17, 2012.     By:   /s/ Miguel R. Rivera, Sr.       Miguel R.
Rivera, Sr.      

VP – Deputy General Counsel

Collective Brands, Inc.

 

100



--------------------------------------------------------------------------------

   

FOR CLASS PLAINTIFF

CAPITAL AUDIO ELECTRONICS, INC.

Dated: October 16, 2012.     By:   /s/ Abraham Harari       Abraham Harari      
President    

FOR DEFENDANTS VISA INC.,

VISA U.S.A. INC., AND VISA INTERNATIONAL SERVICE ASSOCIATION

Dated: October 19, 2012.     By:   /s/ Joshua Floum       Joshua Floum      
General Counsel    

FOR DEFENDANTS

MASTERCARD INTERNATIONAL INCORPORATED AND MASTERCARD INCORPORATED

Dated: October 16, 2012.     By:   /s/ Noah Hanft       Noah Hanft       General
Counsel and Chief Franchise       Integrity Officer    

FOR DEFENDANTS

BANK OF AMERICA, N.A. AND BANK OF AMERICA CORPORATION

Dated: October 16, 2012.     By:   /s/ David C. Darnell       David C. Darnell  
    Co-Chief Operating Officer

 

101



--------------------------------------------------------------------------------

   

FOR DEFENDANTS

BA MERCHANT SERVICES LLC, FORMERLY KNOWN AS NATIONAL PROCESSING, INC.)

Dated: October 16, 2012.     By:   /s/ JoAnn P. Carlton       JoAnn P. Carlton  
    Executive Vice President, General Counsel

 

   

FOR DEFENDANT

FIA CARD SERVICES, N.A., FORMERLY KNOWN AS MBNA AMERICA BANK, N.A. AND BANK OF
AMERICA, N.A. (USA)

Dated: October 16, 2012.     By:   /s/ Susan R. Faulkner       Susan R. Faulkner
      Senior Vice President, Consumer &       Small Business Product Executive

 

   

FOR DEFENDANTS

BARCLAYS BANK DELAWARE AND BARCLAYS BANK PLC (IN ITS INDIVIDUAL CAPACITY AND AS
SUCCESSOR IN INTEREST TO BARCLAYS FINANCIAL CORP.)

Dated: October 16, 2012.     By:   /s/ Clinton Walker       Clinton Walker      
Secretary and General Counsel       Barclays Bank Delaware

 

102



--------------------------------------------------------------------------------

   

FOR DEFENDANTS

CAPITAL ONE BANK (USA), N.A., CAPITAL ONE, N.A. (AS SUCCESSOR TO CAPITAL ONE
F.S.B.), AND CAPITAL ONE FINANCIAL CORPORATION

Dated: October 18, 2012.     By:   /s/ John G. Finneran, Jr.       John G.
Finneran, Jr.       General Counsel

 

   

FOR DEFENDANTS

CHASE BANK USA, N.A., CHASE MANHATTAN BANK USA, N.A., JPMORGAN CHASE BANK, N.A.,
JPMORGAN CHASE & CO., BANK ONE CORPORATION, AND BANK ONE DELAWARE, N.A.

Dated: October 19, 2012.     By:   /s/ Gordon A. Smith       Gordon A. Smith    
  Co-CEO Chase Consumer and Community Banking

 

   

FOR DEFENDANT

CHASE PAYMENTECH SOLUTIONS, LLC

Dated: October 19, 2012.     By:   /s/ Daniel J. Charron       Daniel J. Charron
      Executive Vice President

 

   

FOR DEFENDANT

CITIGROUP INC.

Dated: October 17, 2012.     By:   /s/ Rohan Weerasinghe       Rohan Weerasinghe
      General Counsel and Corporate Secretary

 

103



--------------------------------------------------------------------------------

   

FOR DEFENDANT

CITICORP

Dated: October 17, 2012.     By:   /s/ Anita Romero       Anita Romero      
General Counsel and Secretary

 

   

FOR DEFENDANT

CITIBANK, N.A., ON BEHALF OF ITSELF AND AS SUCCESSOR IN INTEREST TO CITIBANK
(SOUTH DAKOTA), N.A.

Dated: October 17, 2012.     By:   /s/ Anita Romero       Anita Romero      
General Counsel and Secretary

 

   

FOR DEFENDANT

FIFTH THIRD BANCORP

Dated: October 15, 2012.     By:   /s/ James R. Hubbard       James R. Hubbard  
    Senior Vice President and Chief Legal Officer

 

   

FOR DEFENDANT

FIRST NATIONAL BANK OF OMAHA

Dated: October 17, 2012.     By:   /s/ Nicholas W. Baxter       Nicholas W.
Baxter       Senior Vice President

 

   

FOR DEFENDANT

HSBC FINANCE CORPORATION

Dated: October 18, 2012.     By:   /s/ Patrick J. Burke       Patrick J. Burke  
    Chief Executive Officer

 

104



--------------------------------------------------------------------------------

   

FOR DEFENDANT

HSBC BANK USA, N.A.

Dated: October 17, 2012.     By:   /s/ Mark L. LoSocco       Mark L. LoSocco    
 

Executive Vice President and General Counsel,

Litigation and Employment & Benefits Law

 

   

FOR DEFENDANT

HSBC NORTH AMERICA HOLDINGS INC.

Dated: October 18, 2012.     By:   /s/ Eric K. Ferren       Eric K. Ferren      
Chief Accounting Officer

 

   

FOR DEFENDANT

HSBC HOLDINGS PLC

Dated: October 18, 2012.     By:   /s/ Stuart A. Levey       Stuart A. Levey    
  Chief Legal Officer

 

   

FOR DEFENDANT

HSBC BANK PLC

Dated: October 18, 2012.     By:   /s/ Richard J.H. Gray       Richard J.H. Gray
      Regional General Counsel, Europe and       Global Businesses

 

105



--------------------------------------------------------------------------------

   

FOR DEFENDANT

THE PNC FINANCIAL SERVICES GROUP, INC, SUCCESSOR BY MERGER TO NATIONAL CITY
CORPORATION

Dated: October 17, 2012.     By:   /s/ Joseph C. Guyaux       Joseph C. Guyaux  
    Senior Vice Chairman    

FOR DEFENDANT

PNC BANK, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO NATIONAL CITY BANK AND
NATIONAL CITY BANK OF KENTUCKY

Dated: October 17, 2012.     By:   /s/ Joseph C. Guyaux       Joseph C. Guyaux  
    Senior Vice Chairman    

FOR DEFENDANT

TEXAS INDEPENDENT BANCSHARES, INC.

Dated: October 16, 2012.     By:   /s/ Charles T. Doyle       Charles T. Doyle  
    Chairman    

FOR DEFENDANTS

SUNTRUST BANKS, INC. AND SUNTRUST BANK

Dated: October 19, 2012.     By:   /s/ Brian D. Edwards       Brian D. Edwards  
    Deputy General Counsel

 

106



--------------------------------------------------------------------------------

   

FOR DEFENDANT

WELLS FARGO BANK, N.A., FOR ITSELF AND AS SUCCESSOR TO WACHOVIA BANK, N.A.

Dated: October 16, 2012.     By:   /s/ Avid Modjtabai       Avid Modjtabai      
Senior Executive Vice President    

FOR DEFENDANT

WELLS FARGO & COMPANY, FOR ITSELF AND AS SUCCESSOR TO WACHOVIA CORPORATION

Dated: October 16, 2012.     By:   /s/ Avid Modjtabai       Avid Modjtabai      
Senior Executive Vice President

 

107



--------------------------------------------------------------------------------

    FOR CLASS COUNSEL Dated: October 19, 2012.     By:   /s/ H. Laddie Montague,
Jr.       H. Laddie Montague, Jr.       Berger & Montague, P.C. Dated: October
17, 2012.     By:   /s/ K. Craig Wildfang       K. Craig Wildfang       Robins,
Kaplan, Miller & Ciresi L.L.P. Dated: October 16, 2012.     By:   /s/ Bonny E.
Sweeney       Bonny E. Sweeney       Robbins Geller Rudman & Dowd LLP

 

108



--------------------------------------------------------------------------------

APPENDIX A — Class Actions in MDL 1720

47 West 55th Restaurant Inc. v. Visa U.S.A. Inc., et al., No. 06-CV-01829-JG-JO
(E.D.N.Y.), formerly No. 05-CV-08057-SCR (S.D.N.Y).

518 Restaurant Corp. v. American Express Travel Related Services Co., Inc., et
al., No. 05-CV-05884-JG-JO (E.D.N.Y.), formerly No. 05-CVG-04230-GP (E.D. Pa.).

American Booksellers Association v. Visa U.S.A., Inc., et al.,
No. 05-CV-05319-JG-JO (E.D.N.Y.).

Animal Land, Inc. v. Visa U.S.A., Inc., et al., No. 05-CV-05074-JG-JO
(E.D.N.Y.), formerly No. 05-CV-01210-JOF (N.D. Ga.).

Baltimore Avenue Foods, LLC v. Visa U.S.A., Inc., et al., No. 05-CV-05080-JG-JO
(E.D.N.Y.), formerly No. 05-CV-06532-DAB (S.D.N.Y).

Bishara v. Visa USA, Inc, et al., No. 05-CV-05883-JG-JO (E.D.N.Y.), formerly
No. 05-CV-04147-GP (E.D. Pa.).

BKS, Inc., et al. v. Visa, Inc, et al., No. 09-CV-02264-JG-JO (E.D.N.Y.),
formerly No. 09-CV-00066-KS-MTP (S.D. Miss.).

Bonte Wafflerie, LLC, et al. v. Visa U.S.A., Inc., et al., No. 05-CV-05083-JG-JO
(E.D.N.Y.), formerly No. 05-CV-06708-DAB (S.D.N.Y).

Broken Ground, Inc. v. Visa U.S.A., Inc., et al., No. 05-CV-05082-JG-JO
(E.D.N.Y.), formerly No. 05-CV-06543-DAB (S.D.N.Y).

Connecticut Food Association, Inc., et al. v. Visa U.S.A., Inc., et al.,
No. 05-CV-05880-JG-JO (E.D.N.Y.), formerly No. 05-CV-07456-DAB (S.D.N.Y).

Discount Optics, Inc. v. Visa U.S.A., Inc., et al., No. 05-CV-05870-JG-JO
(E.D.N.Y.), formerly No. 05-CV-07175-DAB (S.D.N.Y).

East Goshen Pharmacy, Inc. v. Visa U.S.A., Inc., et al., No. 05-CV-05073-JG-JO
(E.D.N.Y.), formerly No. 05-CV-01177-JBA (D. Conn.).

Esdacy, Inc. v. Visa U.S.A., Inc. et al., No. 06-CV-05583-JG-JO (E.D.N.Y.),
formerly No. 06-CV-02192-MDL (D. S.C.).

Fairmont Orthopedics & Sports Medicine, PA, et al. v. Visa U.S.A., Inc., et al.,
No. 05-CV-05076-JG-JO (E.D.N.Y.), formerly No. 05-CV-06259-DAB (S.D.N.Y).

Fitlife Health Systems of Arcadia, Inc. v. Mastercard International
Incorporated, et al., No. 05-CV-05153-JG-JO (E.D.N.Y.).

 

A-1



--------------------------------------------------------------------------------

Fringe, Inc. v. Visa U.S.A., Inc. et al., No. 05-CV-04194-JG-JO (E.D.N.Y.).

G.E.S. Bakery, Inc. v. Visa USA, Inc, et al., No. 05-CV-05879-JG-JO (E.D.N.Y.),
formerly No. 05-CV-07414-DAB (S.D.N.Y).

Gulfside Casino Partnership v. Visa, Inc., et al., No. 09-CV-03225-JG-JO
(E.D.N.Y.), formerly No 05-CV-00382-HSO-JMR (S.D. Miss.).

Harris Stationers, Inc., et al. v. VISA International Service Association, Inc.,
et al., No. 05-CV-05868-JG-JO (E.D.N.Y.), formerly No. 05-CV-06541-ABC-AJW
(C.D. Cal.).

Hyman, et al. v. VISA International Service Association, Inc, et al.,
No. 05-CV-05866-JG-JO (E.D.N.Y.), formerly No. 05-CV-00487 (W.D. Ky.).

Jasperson v. Visa U.S.A., Inc., et al., No. 05-CV-05070-JG-JO (E.D.N.Y.),
formerly No. 05-CV-02996-MMC (N.D. Cal.).

Jax Dux & Bux, LLC v. Visa U.S.A. Inc, et al., No. 06-CV-01830-JG-JO (E.D.N.Y.),
formerly No. 05-CV-08058-SCR (S.D.N.Y).

Jetro Holding, Inc., et al. v. Visa U.S.A., Inc., et al., No. 05-CV-04520-JG-JO
(E.D.N.Y.).

JGSA, Inc. v. Visa USA, Inc, et al., No. 05-CV-05885-JG-JO (E.D.N.Y.), formerly
No. 05-CV-00801-CNC (E.D. Wis.).

Lakeshore Interiors v. Visa U.S.A., Inc., et al., No. 05-CV-05081-JG-JO
(E.D.N.Y.), formerly No. 05-CV-06683-DAB (S.D.N.Y).

LDC, Inc. v. Visa USA, Inc, et al., No. 05-CV-05871-JG-JO (E.D.N.Y.), formerly
No. 05-CV-07316-DAB (S.D.N.Y).

Lee, et. al. v. Visa U.S.A. Inc., et. al., No. 05-CV-03800-JG-JO (E.D.N.Y.).

Leeber Cohen, M.D. v. Visa U.S.A., Inc., et al., No. 05-CV-05878-JG-JO
(E.D.N.Y.), formerly No. 05-CV-07317-DAB (S.D.N.Y).

Lepkowski v. Mastercard International Incorporated, et al.,
No. 05-CV-04974-JG-JO (E.D.N.Y.).

Lombardo Bros., Inc. v. Visa U.S.A., Inc., No. 05-CV-05882-JG-JO (E.D.N.Y.),
formerly No. 05-CV-04146-GP (E.D. Pa.).

Michael Cetta, Inc. v. Visa U.S.A. Inc., et al., No. 06-CV-01831-JG-JO
(E.D.N.Y.), formerly No. 05-CV-08060-SCR (S.D.N.Y).

 

A-2



--------------------------------------------------------------------------------

National Association of Convenience Stores, et al. v. Visa U.S.A., Inc. et al.,
No. 05-CV-04521-JG-JO (E.D.N.Y.).

National Grocers Association, et al. v. Visa U.S.A., Inc. et al.,
No. 05-CV-05207-JG-JO (E.D.N.Y.).

NuCity Publications, Inc. v. Visa U.S.A., Inc., et al., No. 05-CV-05075-JG-JO
(E.D.N.Y.), formerly No. 05-CV-05991-DAB (S.D.N.Y).

Parkway Corp., et al. v. Visa U.S.A., Inc, et al., No. 05-CV-05077-JG-JO
(E.D.N.Y.), formerly No. 05-CV-06349-DAB (S.D.N.Y).

Payless Shoe Source, Inc. v. Visa U.S.A. Inc, et al., No. 06-CV-01832-JG-JO
(E.D.N.Y.), formerly No. 05-CV-09245-SCR (S.D.N.Y).

Performance Labs, Inc. v. American Express Travel Related Services Co., Inc., et
al., No. 05-CV-05869-JG-JO (E.D.N.Y.), formerly No. 05-CV-03959-JCL-MF (D.
N.J.).

Photos Etc. Corp., et al. v. Visa U.S.A., Inc., et al., No. 05-CV-05071-JG-JO
(E.D.N.Y.), formerly No. 05-CV-01007-WWE (D. Conn.).

Resnick Amsterdam & Leshner P.C. v. Visa U.S.A., Inc., et al.,
No. 05-CV-03924-JG-JO (E.D.N.Y.).

Rookies, Inc., et al. v. Visa U.S.A., Inc., et al., No. 05-CV-05069-JG-JO
(E.D.N.Y.), formerly No. 05-CV-02933-SC (N.D. Cal.).

Seaway Gas & Petroleum, Inc. v. Visa U.S.A., Inc., et al., No. 05-CV-04728-JG-JO
(E.D.N.Y.).

Tabu Salon & Spa, Inc. v. Visa U.S.A., Inc., et al., No. 05-CV-05072-JG-JO
(E.D.N.Y.), formerly No. 05-CV-01111-WWE (D. Conn.).

Twisted Spoke v. Visa USA, Inc, et al., No. 05-CV-05881-JG-JO (E.D.N.Y.),
formerly No. 05-CV-02108-KMO (N.D. Ohio).

 

A-3



--------------------------------------------------------------------------------

APPENDIX B — Class Settlement Cash Escrow Agreement

This Class Settlement Cash Escrow Agreement (“Escrow Agreement”) dated
October 19, 2012, is made and entered into in connection with the concurrently
executed Definitive Class Settlement Agreement (the “Class Settlement
Agreement”) in the matter of In re Payment Card Interchange Fee and Merchant
Discount Antitrust Litigation, No. 05-MD-1720(JG)(JO) (“The Action”). This
Escrow Agreement is entered into on behalf of the Class Plaintiffs, by and
through Class Counsel; each of the Visa Defendants and the MasterCard
Defendants, by and through their respective authorized signatories below; and
The Huntington National Bank as escrow agent (the “Escrow Agent”) (collectively,
the “Parties”).

Recitals

A. This Escrow Agreement governs the administration, maintenance, investment,
and disbursement of the Total Cash Payment Amount of $6,050,000,000 to be
deposited into the Cash Settlement Escrow Account(s) subject to the terms
provided in the Class Settlement Agreement.

B. The Total Cash Payment Amount deposited into the Class Settlement Cash Escrow
Account(s), together with any interest, dividends, and other distributions and
payments accrued thereon, is to be used by the Escrow Agent solely in the manner
provided in the Class Settlement Agreement and approved by the Court.

C. In no event shall the Visa Defendants or the MasterCard Defendants, any other
Defendant, or any other Rule 23(b)(3) Settlement Class Released Party or Rule
23(b)(2) Settlement Class Released Party, except The Huntington National Bank to
the extent of its obligations as Escrow Agent herein, have any obligation,
responsibility, or liability arising from or relating to the administration,
maintenance, preservation, investment, use, allocation, adjustment,
distribution, disbursement, or disposition of any funds in the Class Settlement
Cash Escrow Account(s).

D. Unless otherwise defined herein, all capitalized terms shall have the meaning
ascribed to them in the Class Settlement Agreement, and the terms of the Class
Settlement Agreement are hereby incorporated by reference into this Escrow
Agreement.

Agreement

1. Appointment of Escrow Agent. The Escrow Agent is hereby appointed to
establish the Class Settlement Cash Escrow Account(s) and to receive, deposit,
administer, maintain, invest, and disburse the Total Cash Payment Amount upon
the terms and conditions provided in this Escrow Agreement, the Class Settlement
Agreement, and any other exhibits or schedules annexed hereto and made a part
hereof.

2. Qualifications. The Escrow Agent and any bank at which the Escrow Agent
maintains a Class Settlement Cash Escrow Account for the purposes of this Escrow
Agreement shall at all times be a bank, savings and loan association, and/or
trust company in good standing, organized and doing business under the laws of
the United States or a State of the United States,

 

B-1



--------------------------------------------------------------------------------

having assets of not less than twenty-five billion dollars ($25,000,000,000).
The Escrow Agent shall be authorized under such laws to enter into and perform
this Escrow Agreement, and shall be unrelated to and independent of the Class
Plaintiffs and the Defendants within the meaning of Treasury Regulations
§ 1.468B-1(d) and § 1.468B-3(c)(2)(A). If the Escrow Agent at any time ceases to
have the foregoing qualifications, the Escrow Agent shall give notice of
resignation to the other Parties and a qualified successor escrow agent shall be
appointed in accordance with Section 14 of this Escrow Agreement.

3. The Escrow Account. The Escrow Agent shall establish, maintain, and receive
and disburse funds from one or more escrow accounts titled as the Class
Settlement Cash Escrow Account(s) at financial institutions (the “Custodian
Banks”), into which the Total Cash Payment Amount shall be deposited subject to
and in accordance with the terms of the Class Settlement Agreement. The
Custodian Banks shall be The Huntington National Bank and U.S. Bank. The Escrow
Agent shall provide the Parties with notice of the names and account numbers for
those Class Settlement Cash Escrow Account(s), and with monthly account
statements or reports that describe all deposits, investments, disbursements,
and other activities with respect to funds in those Class Settlement Cash Escrow
Account(s). The Class Settlement Cash Escrow Account(s) shall be segregated
accounts held and invested on the terms and subject to the limitations set forth
herein, and funds or financial assets contained therein shall be invested and
disbursed by the Escrow Agent in accordance with the terms and conditions
hereinafter set forth and set forth in the Class Settlement Agreement and in
orders of the Court approving the disbursement of the funds or financial assets
contained therein.

4. Investment of the Class Settlement Cash Escrow Account(s). The Escrow Agent
shall invest all sums deposited into the Class Settlement Cash Escrow Account(s)
exclusively in instruments backed by the full faith and credit of the United
States Government or fully insured by the United States Government, including a
U.S. Treasury Money Market Fund, with a term of investment of no more than
twelve months, or a bank account insured by the Federal Deposit Insurance
Corporation (“FDIC”) up to, but in no event in excess of, the maximum amount so
insured. Amounts which may reasonably be expected to be disbursed in the
forthcoming three months shall be invested in such instruments with a maturity
not to exceed three months. The Escrow Agent shall reinvest the proceeds of
these instruments as they mature in those same types of instruments at their
then-current market rates. The Escrow Agent may, with reasonable notice to Class
Counsel, sell or liquidate any of the foregoing investments at any time if the
proceeds thereof are required for any disbursement of funds from the Class
Settlement Cash Escrow Account(s) under this Escrow Agreement and the Class
Settlement Agreement. Except as provided in the Class Settlement Agreement, all
interest, dividends, and other distributions and payments in connection with the
investment of the Class Settlement Cash Escrow Account(s) shall accrue to the
benefit of the Class Settlement Cash Escrow Account(s). All losses, costs or
penalties resulting from any sale or liquidation of the investments of the Class
Settlement Cash Escrow Account(s) shall be charged against the Class Settlement
Cash Escrow Account(s).

5. Escrow Funds Subject to Jurisdiction of the Court. The Class Settlement Cash
Escrow Account(s) shall remain subject to the jurisdiction of the Court, and be
under the continuing supervision of the Court, until such time as the funds
contained therein are fully distributed pursuant to the Class Settlement
Agreement and on further order(s) of the Court.

 

B-2



--------------------------------------------------------------------------------

6. Tax Treatment & Report. The Class Settlement Cash Escrow Account(s) shall be
set up, maintained, and treated at all times as a “Qualified Settlement Fund”
within the meaning of Treasury Regulation §1.468B-1 and any analogous local,
state, and/or foreign statute, law, regulation, or rule. The Escrow Agent shall
timely make such elections as necessary or advisable to fulfill the requirements
of such Treasury Regulation, including the “relation-back election” under Treas.
Reg. § 1.468B-1(j)(2) to the earliest permitted date. Such election shall be
made in compliance with the procedures and requirements contained in the
Treasury Regulations. For purposes of §468B of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder, the
“administrator” of the Class Settlement Cash Escrow Account(s) shall be the
Escrow Agent. The Escrow Agent shall timely and properly prepare, deliver to all
necessary parties for signature, and file all necessary documentation for any
elections required under Treas. Reg. §1.468B-1. Escrow Agent shall timely and
properly prepare and file any informational and other tax returns necessary or
advisable with respect to the Class Settlement Cash Escrow Account(s) and the
distributions and payments therefrom, including without limitation the returns
described in Treasury Regulation §1.468B-2(k), and to the extent applicable
Treasury Regulation §1.468B-2(1).

7. Tax Payments of Class Settlement Cash Escrow Account(s). All Taxes with
respect to income earned on the Class Settlement Cash Escrow Account(s), as more
fully described in the Class Settlement Agreement, shall be treated as and
considered to be a cost of administration of the Settlement Fund and the Escrow
Agent shall timely pay such Taxes out of the Class Settlement Cash Escrow
Account(s), as appropriate, without prior order of the Court. The Escrow Agent
shall be responsible for the timely and proper preparation and delivery of any
necessary documentation for signature by all necessary parties, and the timely
filing of all tax returns and other tax reports required by law, and the
withholding of any taxes required by law; provided that the Escrow Agent shall
have no 1099 reporting obligations with respect to any distribution,
compensation, income or other benefits paid to Authorized Cash Claimants (which
tax reporting duties shall be fulfilled by the Class Administrator). The Escrow
Agent may engage an accounting firm or tax preparer to assist in the preparation
of any tax reports or the calculation of any tax payments due as set forth in
Sections 6 and 7, and the expense of such assistance shall be paid from the
Class Settlement Cash Escrow Account(s). The Class Settlement Cash Escrow
Account(s) shall indemnify and hold the Defendants harmless for any taxes that
may be deemed to be payable by the Defendants by reason of the income earned on
the Class Settlement Cash Escrow Account(s), and the Escrow Agent shall
establish such reserves as are necessary to cover the tax liabilities of the
Class Settlement Cash Escrow Account(s) and the indemnification obligations
imposed by this Section. To the extent that any sums in Class Settlement Cash
Escrow Account(s) are paid to any Defendant pursuant to the terms of the Class
Settlement Agreement or this Escrow Agreement, the Escrow Agent may require such
Defendant to provide wire payment information and forms or information necessary
for tax purposes with respect to the payment.

8. Disbursement Instructions. Disbursements from the Class Settlement Cash
Escrow Account(s) are to be made only in accordance with the terms and
provisions contained in Paragraphs 16-24 of the Class Settlement Agreement, upon
written authorization of Class Counsel and the Visa Defendants and the
MasterCard Defendants, and include the following:

(a) Pursuant to Paragraph 16 of the Class Settlement Agreement, the Escrow Agent
may make payments prior to the Settlement Final Approval Date only in the
amounts approved by the Court and only to pay for (i) the costs of establishing,
maintaining, or

 

B-3



--------------------------------------------------------------------------------

administering the Class Settlement Cash Escrow Account(s), including Taxes and
the administrative costs of paying such Taxes; (ii) Settlement Administration
Costs, including the costs of the Notice Plan and the exclusion procedures for
Opt Outs as provided in Paragraphs 79-93 of the Class Settlement Agreement, and
additional costs for claims administration, in amounts consistent with the
limitations of Paragraph 21(c) of the Class Settlement Agreement.

(b) Pursuant to Paragraphs 17-20 of the Class Settlement Agreement, within ten
business days after the Settlement Final Approval Date, the Escrow Agent shall
make payments in amounts approved by the Court to pay for the Class Exclusion
Takedown Payments described in Paragraphs 17-20 of the Class Settlement
Agreement, as determined through the procedures described in Paragraph 90 of the
Class Settlement Agreement

(c) Pursuant to Paragraphs 21-22 of the Class Settlement Agreement, from the
Settlement Final Approval Date to the date twenty business days after the
Settlement Final Date, and subject to making the Class Exclusion Takedown
Payments provided in Paragraphs 17-20 of the Class Settlement Agreement, the
Escrow Agent may make payments only in amounts approved by the Court for (i) the
costs of maintaining or administering the Class Settlement Cash Escrow
Account(s), including Taxes and the administrative costs of paying such Taxes,
and (ii) Expense Awards and Settlement Administration Costs as described and
limited in Paragraphs 21-22 of the Class Settlement Agreement.

(d) Pursuant to Paragraphs 23-24 of the Class Settlement Agreement, commencing
the day after ten business days after the Settlement Final Date, if the Class
Settlement Agreement has not been terminated, and subject to the approval of the
Court, the Escrow Agent may make payments for Attorney Fee Awards, Class
Plaintiffs’ Awards, Expense Awards not already paid, Settlement Administration
Costs not already paid, and for the timely and proper claims of Authorized Cash
Claimants pursuant to the Plan of Administration and Distribution approved by
the Court and administered by the Class Administrator.

(e) All disbursements described in Section 8(a)-(d), above, and any other
disbursements from the Class Settlement Cash Escrow Account(s), must be
authorized by an order of the Court; provided, however, that the Court’s Order
Preliminarily Approving the Settlement shall authorize, without further Order of
the Court, but subject to the cap provided in Paragraph 21(c) of the Class
Settlement Agreement, the payment of all taxes due (including administrative
costs of paying such taxes), all costs for postage, printing, and mailing of the
Class Notice, and all costs of the Court-approved Publication Notice.

(f) Consistent with the orders of the Court, the Escrow Agent may rely on
transfer or disbursement instructions provided in a signed writing on firm
letterhead by a counsel listed below in Section 16 for each of the Class
Counsel, Visa Defendants, and MasterCard Defendants. Alternatively, the Escrow
Agent may rely on such transfer or disbursement instructions provided in a
signed writing on firm letterhead by a counsel listed in Section 16 below for
either Class Counsel, the Visa Defendants, or the MasterCard Defendants, if that
writing is copied to the counsel for the other Parties listed in Section 16 and
one of those counsel for each of the other Parties confirms the instructions by
email or other writing. If the Escrow Agent is unable to verify the
instructions, or is not satisfied with the verification it receives, it shall
not execute the instruction until all issues have been resolved. The Escrow
Agent shall

 

B-4



--------------------------------------------------------------------------------

provide prompt notice as provided in Section 16 that instructions and
transactions have been executed, and the Parties agree to notify the Escrow
Agent of any errors, delays, or other problems within 30 days after receiving
notification that an instruction and transaction has been executed. If it is
determined that the transaction was delayed or erroneously executed as a result
of the Escrow Agent’s error, the Escrow Agent’s sole obligation is to pay or
refund the amount of such error and any amounts as may be required by applicable
law. Any claim for interest payable will be at the then-published rate for
United States Treasury Bills having a maturity of 91 days.

9. Termination of Class Settlement Agreement. If the Class Settlement Agreement
terminates, upon notification thereof being provided to the Escrow Agent, any
sums in the Class Settlement Cash Escrow Account(s), together with any interest,
dividends, and other disbursements and payments earned thereon, less any Taxes
due and owing and Settlement Administration Costs approved by the Court and
already paid or incurred in accordance with the terms of the Class Settlement
Agreement, shall be promptly paid to the Visa Defendants and the MasterCard
Defendants in accordance with Paragraph 99(a) of the Class Settlement Agreement.

10. Fees. For all services rendered by the Escrow Agent pursuant to this Escrow
Agreement, the Escrow Agent shall waive its standard charges and fees. If the
Escrow Agent is asked to provide additional services, the Escrow Agent and the
Parties must first agree to a separate fee schedule for such services. All such
fees of the Escrow Agent shall be paid solely from the Class Settlement Cash
Escrow Account(s). The Escrow Agent may pay itself such fees from the Class
Settlement Cash Escrow Account(s) only after such fees have been approved for
payment by the Court, Class Counsel, the Visa Defendants, and the MasterCard
Defendants.

11. Duties, Liabilities and Rights of Escrow Agent. This Escrow Agreement sets
forth all of the obligations of the Escrow Agent, and no additional obligations
shall be implied from the terms of this Escrow Agreement or any other agreement,
instrument, or document.

(a) The Escrow Agent shall deal with the contents of the Class Settlement Cash
Escrow Account(s) only in accordance with this Escrow Agreement.

(b) The Escrow Agent may act in reliance upon any instructions, notice,
certification, demand, consent, authorization, receipt, power of attorney, or
other writing delivered to it by Class Counsel or the Visa Defendants or the
MasterCard Defendants, as provided herein, without being required to determine
the authenticity or validity thereof or the correctness of any fact stated
therein, the propriety or validity of the service thereof, or the jurisdiction
of the court issuing any judgment or order. The Escrow Agent may act in reliance
upon any signature which is reasonably believed by it to be genuine, and may
assume that such person has been properly authorized to do so.

(c) The Escrow Agent may consult with legal counsel of its selection in the
event of any dispute or question as to the meaning or construction of any of the
provisions hereof or its duties hereunder, and it shall incur no liability and
shall be fully protected to the extent the Escrow Agent acts in accordance with
the reasonable opinion and instructions of counsel. The Escrow Agent shall have
the right to reimburse itself for reasonable legal fees and reasonable and
necessary disbursements and expenses actually incurred from the Class Settlement
Cash

 

B-5



--------------------------------------------------------------------------------

Escrow Account(s) only (i) upon approval by Class Counsel and the Visa
Defendants and the MasterCard Defendants, and (ii) pursuant to an order of the
Court.

(d) The Escrow Agent, or any of its affiliates, is authorized to manage, advise,
or service any money market mutual funds in which any portion of the Class
Settlement Cash Escrow Account(s) may be invested.

(e) The Escrow Agent is authorized (but not required) to hold any treasuries
held hereunder in its Federal Reserve account. Alternatively, the Escrow Agent
may hold treasuries or other securities in a segregated account held by a
qualified third-party financial institution.

(f) The Escrow Agent shall not bear any risks related to the investment of the
Class Settlement Cash Escrow Account(s) in accordance with the provisions of
Section 4 of this Escrow Agreement. The Escrow Agent will be indemnified by the
Class Settlement Cash Escrow Account(s), and held harmless against, any and all
claims, suits, actions, proceedings, investigations, judgments, deficiencies,
damages, settlements, liabilities and expenses (including reasonable legal fees
and expenses of attorneys chosen by the Escrow Agent) as and when incurred,
arising out of or based upon any act, omission, alleged act or alleged omission
by the Escrow Agent or any other cause, in any case in connection with the
acceptance of, or performance or non-performance by the Escrow Agent of, any of
the Escrow Agent’s duties under this Escrow Agreement, except as a result of the
Escrow Agent’s bad faith, willful misconduct, negligence, or gross negligence.

(g) Upon distribution of all of the funds in the Class Settlement Cash Escrow
Account(s) pursuant to the terms of this Escrow Agreement and any orders of the
Court, the Escrow Agent shall be relieved of any and all further obligations and
released from any and all liability under this Escrow Agreement, except as
otherwise specifically set forth herein.

(h) The Escrow Agent shall not have any interest in the Class Settlement Cash
Escrow Account(s), but shall serve as escrow holder only and shall have
possession thereof.

12. Non-Assignability by Escrow Agent. The Escrow Agent’s rights, duties and
obligations hereunder may not be assigned or assumed without the written consent
of Class Counsel and the Visa Defendants and the MasterCard Defendants.

13. Resignation of Escrow Agent. The Escrow Agent may, in its sole discretion,
resign and terminate its position hereunder at any time following 120 days prior
written notice to the parties to this Escrow Agreement. On the effective date of
such resignation, the Escrow Agent shall deliver this Escrow Agreement together
with any and all related instruments or documents and all funds in the Class
Settlement Cash Escrow Account(s) to the successor Escrow Agent, subject to this
Escrow Agreement and an accounting of the funds held in such Class Settlement
Cash Escrow Account(s). If a successor Escrow Agent has not been appointed prior
to the expiration of 120 days following the date of the notice of such
resignation, then the Escrow Agent may petition the Court for the appointment of
a successor Escrow Agent, or other appropriate relief. Any such resulting
appointment shall be binding upon all of the parties to this Escrow Agreement.

 

B-6



--------------------------------------------------------------------------------

Notwithstanding any resignation or removal of the Escrow Agent pursuant to this
Section 13, the Escrow Agent shall continue to serve in its capacity as Escrow
Agent until each of the following has occurred: (a) a successor escrow agent
being appointed in accordance with the provisions of Section 14 and having
accepted such appointment, and (b) all sums in the Class Settlement Cash Escrow
Account(s) having been transferred to and received by such successor escrow
agent along with the records pertaining to the Class Settlement Cash Escrow
Account(s).

14. Appointment of Successor Escrow Agent. If at any time the Escrow Agent shall
resign, be removed, or otherwise become incapable of acting as escrow agent
pursuant to this Agreement, or if at any time a vacancy shall occur in the
office of the Escrow Agent for any other cause, a qualified successor escrow
agent shall be appointed by the Parties (other than the Escrow Agent) by a
written instrument with the successor escrow agent that is approved and ordered
by the Court. If no qualified successor escrow agent has been appointed at the
effective date of resignation or removal of the Escrow Agent or within thirty
(30) days after the time the Escrow Agent became incapable of acting as the
Escrow Agent or a vacancy occurred in the office of the Escrow Agent, any Party
hereto (other than the Escrow Agent) may petition the Court for an appointment
of a qualified successor escrow agent, and the Escrow Agent shall have the right
to refuse to make any payments from the Class Settlement Cash Escrow Account(s)
until a qualified successor escrow agent is appointed and has accepted such
appointment. Upon the appointment and acceptance of any qualified successor
escrow agent hereunder, the Escrow Agent shall transfer the contents of the
Class Settlement Cash Escrow Account(s) to its successor. Upon receipt by the
successor escrow agent of those contents, the Escrow Agent shall be discharged
from any continuing duties or obligations under this Agreement, but such
discharge shall not relieve the Escrow Agent from any powers, duties, and
obligations of the Escrow Agent under this Escrow Agreement arising prior to its
replacement.

15. Parties’ Appointment of New Escrow Agent or Custodian Banks. A new and
qualified Escrow Agent may be appointed to succeed the current Escrow Agent by a
written agreement among Class Counsel, the Visa Defendants, and the MasterCard
Defendants that is approved and ordered by the Court. New and qualified
Custodian Banks may be appointed to succeed the current Custodian Banks or to be
additional Custodian Banks by a written agreement among Class Counsel, the Visa
Defendants, the MasterCard Defendants, and the Escrow Agent that is approved and
ordered by the Court.

16. Notices. Notice to the parties hereto shall be in writing and delivered by
electronic mail and by hand-delivery, facsimile, or overnight courier service,
addressed as follows:

 

If to the Escrow Agent:   

Christopher Ritchie, Senior Vice President

The Huntington National Bank

1150 First Avenue, Suite 103

King of Prussia, PA 19406

Telephone: (215) 568-2328

Facsimile: (215) 568-2385

E-Mail: chris.ritchie@huntington.com

 

B-7



--------------------------------------------------------------------------------

  

Candi Moore, Senior Vice President

The Huntington National Bank

7 Easton Oval – EA4E63

Columbus, OH 43219

Telephone: (614) 331-9556

Facsimile: (614) 331-5862

E-Mail: candi.moore@huntington.com

If to Class Counsel:   

Thomas J. Undlin

Robins, Kaplan, Miller & Ciresi L.L.P.

800 LaSalle Avenue

2800 LaSalle Plaza

Minneapolis, MN 55402-2015

Telephone: (612) 349-8706

Facsimile: (612) 339-4181

E-Mail: tjundlin@rkmc.com

  

Merrill G. Davidoff

Berger & Montague, P.C.

1622 Locust Street

Philadelphia, PA 19103

Telephone: (215) 875-3000

Facsimile: (215) 875-4604

E-Mail: mdavidoff@bm.net

  

Keith F. Park

Robbins, Geller, Rudman & Dowd LLP

655 West Broadway

Suite 1900

San Diego, CA 92101

Telephone: (619) 231-1058

Facsimile: (619) 231-7423

E-Mail: keithp@rgrdlaw.com

If to Visa Defendants   

General Counsel

Visa Inc.

P.O. Box 8999

San Francisco, CA 94128-8999

Telephone: (415) 932-2100

Facsimile: (415) 932-2531

 

B-8



--------------------------------------------------------------------------------

  

Adam R. Eaton

Visa Inc.

P.O. Box 266001

Highlands Ranch, CO 80163-6001

Telephone: (303) 389-7156

Facsimile: (303) 389-7113

E-Mail: aeaton@visa.com

  

Robert J. Vizas

Arnold & Porter LLP

Three Embarcadero Center, 7th Floor

San Francisco, CA 94111-4024

Telephone: (415) 471-3100

Facsimile: (415) 471-3400

Email: robert.vizas@aporter.com

  

Mark R. Merley

Matthew A. Eisenstein

Arnold & Porter LLP

555 Twelfth Street, NW 20004-1206

Telephone: (202) 942-5000

Facsimile: (202) 942-5999

E-Mail: mark.merley@aporter.com

E-Mail: matthew.eisenstein@aporter.com

  

Robert C. Mason

Arnold & Porter LLP

399 Park Avenue

New York, NY 10022-4690

Telephone: (212) 715-1000

Facsimile: (212) 715-1399

E-Mail: robert.mason@aporter.com

If to MasterCard Defendants   

Noah J. Hanft

James P. Masterson

MasterCard Worldwide

2000 Purchase Street

Purchase, NY 10577

Telephone: (914) 249-2000

Facsimile: (914) 249-4262

 

B-9



--------------------------------------------------------------------------------

  

Kenneth A. Gallo

Paul, Weiss, Rifkind, Wharton & Garrison LLP

2001 K Street, N.W.

Washington, DC 20006-1047

Telephone: (202) 223-7300

Facsimile: (202) 223-7420

E-Mail: kgallo@paulweiss.com

  

Gary R. Caney

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Telephone: (212) 373-3000

Facsimile: (212) 757-3990

E-Mail: gcarney@paulweiss.com

  

Keila D. Ravelo

Wesley R. Powell

Matthew Freimuth

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Telephone: (212) 728-6099

Facsimile: (212) 728-8111

E-Mail: kravelo@willkie.com

E-Mail: wpowell@willkie.com

E-Mail: mfreimuth@willkie.com

  

or to such other address or to such person as any Party shall have last
designated by notice to the other Parties.

17. Patriot Act Warranties.

(a) The Visa Defendants and the MasterCard Defendants hereby acknowledge that
they will seek to comply with all applicable laws concerning money laundering
and related activities. In furtherance of those efforts, the Visa Defendants and
the MasterCard Defendants hereby represent, warrant, and agree that, to the best
of their knowledge:

(i) none of the cash or property that it has paid, will pay, or will contribute
to the Class Settlement Cash Escrow Account(s) has been or shall be derived
from, or related to, an activity that is deemed criminal under United States
law; and

(ii) no contribution or payment by the Defendants to the Class Settlement Cash
Escrow Account(s) shall cause the Escrow Agent to be in violation of the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
or the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001.

 

B-10



--------------------------------------------------------------------------------

(b) The Visa Defendants and the MasterCard Defendants agree to promptly notify
the Escrow Agent and Class Counsel if any of the foregoing representations cease
to be true and accurate. Each such Defendant agrees to provide to the Escrow
Agent any additional information regarding it that is reasonably necessary or
appropriate for the Escrow Agent to ensure its compliance with all applicable
laws concerning money laundering and similar activities, subject to any
confidentiality obligations (recognized or permitted by law) that may restrict
or prohibit the Defendant from providing such information. The Escrow Agent
agrees to keep any information provided by the Defendant pursuant to this
Section confidential, and will not disclose such information to any other party
except to the extent necessary or appropriate to ensure compliance with all
applicable laws concerning money laundering and similar activities; provided,
however, that the Escrow Agent shall give notice to the Defendant as soon as
practicable in the event it expects that such a disclosure will become
necessary.

(c) The Visa Defendants and the MasterCard Defendants agree that if at any time
the Escrow Agent reasonably determines that any of the foregoing representations
are incorrect with respect to any one of those Defendants, or if otherwise
required by applicable law or regulation related to money laundering and similar
activities, the Escrow Agent may undertake whatever actions are reasonably
appropriate to ensure compliance with applicable law or regulation.

18. Assignment; Parties in Interest. This Escrow Agreement is binding upon and
will inure to the benefit of the Parties hereto and their respective successors
and permitted assigns, but will not be assignable, by operation of law or
otherwise, by any Party hereto without the prior written consent of the other
Parties subject to Section 14. Nothing in this Escrow Agreement is intended to
create any legally enforceable rights in any other non-Party person or entity,
or to make any non-Party person or entity, including but not limited to any
proposed or potential non-Party recipient of funds from the Class Settlement
Cash Escrow Account(s) or under the Class Settlement Agreement, a beneficiary of
this Escrow Agreement.

19. Entire Agreement. This Escrow Agreement, including the fee schedule attached
hereto, constitutes the entire agreement and understanding of the parties
hereto. Any modification of this Escrow Agreement or any additional obligations
assumed by any party hereto shall be binding only if evidenced by a writing
signed by each of the Parties hereto. This Escrow Agreement may not be modified
or amended in any way that could jeopardize, impair, or modify the qualified
settlement fund status of the Class Settlement Cash Escrow Account(s).

20. Class Settlement Agreement Governs. To the extent this Escrow Agreement
conflicts in any way with the Class Settlement Agreement, the provisions of the
Class Settlement Agreement shall govern.

21. Governing Law. This Escrow Agreement shall be governed by the law of the
State of New York in all respects, without regard to its choice of law or
conflicts of laws principles, other than New York General Obligations Law
Sections 5-1401 and 5-1402.

22. Forum for Disputes. The Parties hereto submit to the jurisdiction of the
Court in the Action, in connection with any proceedings commenced regarding this
Escrow Agreement, including, but not limited to, any interpleader proceeding or
proceeding the Escrow Agent may

 

B-11



--------------------------------------------------------------------------------

commence pursuant to this Escrow Agreement for the appointment of a successor
escrow agent, and all Parties hereto submit to the jurisdiction of such Court
for the determination of all issues in such proceedings, and irrevocably waive
any objection to venue or inconvenient forum. All applications to the Court with
respect to any aspect of the Escrow Agreement shall be presented to and
determined by United States District Court Judge John Gleeson for resolution as
a matter within the scope of MDL 1720, or, if he is not available, any other
District Court Judge designated by the Court.

23. Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Escrow Agreement is not performed in substantial
accordance with the terms hereof and that the Parties will be entitled to a
specific performance of the terms hereof in addition to any other remedy to
which they are entitled at law or equity.

24. Termination of Class Settlement Cash Escrow Account(s). The Class Settlement
Cash Escrow Account(s) will terminate after all funds and financial assets
deposited in them, together with all interest earned thereon, are disbursed in
accordance with the provisions of the Class Settlement Agreement and this Escrow
Agreement.

25. Miscellaneous Provisions.

(a) Sections and Other Headings. Sections or other headings contained in this
Escrow Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Escrow Agreement.

(b) Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which counterparts shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
Escrow Agreement.

(c) Further Cooperation. The Parties hereto agree to do such further acts and
things and to execute and deliver such other documents as the Escrow Agent may
request from time to time in connection with the administration, maintenance,
enforcement or adjudication of this Escrow Agreement in order (a) to give the
Escrow Agent confirmation and assurance of the Escrow Agent’s rights, powers,
privileges, remedies and interests under this Agreement and applicable law,
(b) to better enable the Escrow Agent to exercise any such right, power,
privilege or remedy, or (c) to otherwise effectuate the purpose and the terms
and provisions of this Escrow Agreement, each in such form and substance as may
be acceptable to the Escrow Agent.

(d) Non-Waiver. The failure of any of the Parties hereto to enforce any
provision hereof on any occasion shall not be deemed to be a waiver of any
preceding or succeeding breach of such provision or any other provision.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

B-12



--------------------------------------------------------------------------------

The Huntington National Bank, as Escrow Agent

 

By:   /s/ Christopher Ritchie  

Christopher Ritchie

Senior Vice President

The Huntington National Bank

1150 First Avenue, Suite 103

King of Prussia, PA 19406

(215) 568-2328

Class Counsel By:   /s/ Merrill G. Davidoff  

Merrill G. Davidoff

Berger & Montague, P.C.

1622 Locust Street

Philadelphia, PA 19103

(215) 875-3000

Visa Defendants (Visa Inc., Visa U.S.A. Inc., and Visa International Service
Association) By:   /s/ Joshua Floum  

Joshua Floum

General Counsel

Visa Inc.

P.O. Box 8999

San Francisco, CA 94128-8999

(650) 432-1481

 

B-13



--------------------------------------------------------------------------------

MasterCard Defendants (MasterCard International Incorporated and MasterCard
Incorporated) By:   /s/ Noah J. Hanft   Noah J. Hanft   General Counsel and
Chief Franchise Integrity Officer  

MasterCard Worldwide

2000 Purchase Street

Purchase, NY 10577

(914) 249-2000

 

B-14



--------------------------------------------------------------------------------

APPENDIX C — Class Settlement Interchange Escrow Agreement

This Class Settlement Interchange Escrow Agreement (“Escrow Agreement”) dated
October 19, 2012, is made and entered into in connection with the concurrently
executed Definitive Class Settlement Agreement (the “Class Settlement
Agreement”) in the matter of In re Payment Card Interchange Fee and Merchant
Discount Antitrust Litigation, No. 05-MD-1720(JG)(JO) (“The Action”). This
Escrow Agreement is entered into on behalf of the Class Plaintiffs, by and
through Class Counsel; each of the Visa Defendants and the MasterCard
Defendants, by and through their respective authorized signatories below; and
The Huntington National Bank as escrow agent (the “Escrow Agent”) (collectively,
the “Parties”).

Recitals

A. This Escrow Agreement governs the administration, maintenance, investment,
and disbursement of the Default Interchange Payments to be deposited into the
Interchange Settlement Escrow Account(s) subject to the terms provided in the
Class Settlement Agreement.

B. The Default Interchange Payments deposited into the Class Settlement
Interchange Escrow Account(s), together with any interest, dividends, and other
distributions and payments accrued thereon, is to be used by the Escrow Agent
solely in the manner provided in the Class Settlement Agreement and approved by
the Court.

C. In no event shall the Visa Defendants or the MasterCard Defendants, any other
Defendant, or any other Rule 23(b)(3) Settlement Class Released Party or Rule
23(b)(2) Settlement Class Released Party, except The Huntington National Bank to
the extent of its obligations as Escrow Agent herein, have any obligation,
responsibility, or liability arising from or relating to the administration,
maintenance, preservation, investment, use, allocation, adjustment,
distribution, disbursement, or disposition of any funds in the Class Settlement
Interchange Escrow Account(s).

D. Unless otherwise defined herein, all capitalized terms shall have the meaning
ascribed to them in the Class Settlement Agreement, and the terms of the Class
Settlement Agreement are hereby incorporated by reference into this Escrow
Agreement.

Agreement

1. Appointment of Escrow Agent. The Escrow Agent is hereby appointed to
establish the Class Settlement Interchange Escrow Account(s) and to receive,
deposit, administer, maintain, invest, and disburse the Default Interchange
Payments upon the terms and conditions provided in this Escrow Agreement, the
Class Settlement Agreement, and any other exhibits or schedules annexed hereto
and made a part hereof.

2. Qualifications. The Escrow Agent and any bank at which the Escrow Agent
maintains a Class Settlement Interchange Escrow Account for the purposes of this
Escrow Agreement shall at all times be a bank, savings and loan association,
and/or trust company in good standing, organized and doing business under the
laws of the United States or a State of the United States, having assets of not
less than twenty-five billion dollars ($25,000,000,000). The

 

C-1



--------------------------------------------------------------------------------

Escrow Agent shall be authorized under such laws to enter into and perform this
Escrow Agreement, and shall be unrelated to and independent of the Class
Plaintiffs and the Defendants within the meaning of Treasury Regulations
§ 1.468B-1(d) and § 1.468B-3(c)(2)(A). If the Escrow Agent at any time ceases to
have the foregoing qualifications, the Escrow Agent shall give notice of
resignation to the other Parties and a qualified successor escrow agent shall be
appointed in accordance with Section 14 of this Escrow Agreement.

3. The Escrow Account. The Escrow Agent shall establish, maintain, and receive
and disburse funds from one or more escrow accounts titled as the Class
Settlement Interchange Escrow Account(s) at financial institutions (the
“Custodian Banks”), into which the Default Interchange Payments shall be
deposited subject to and in accordance with the terms of the Class Settlement
Agreement. The Custodian Banks shall be the Huntington National Bank and U.S.
Bank. The Escrow Agent shall provide the Parties with notice of the names and
account numbers for those Class Settlement Interchange Escrow Account(s), and
with monthly account statements or reports that describe all deposits,
investments, disbursements, and other activities with respect to funds in those
Class Settlement Interchange Escrow Account(s). The Class Settlement Interchange
Escrow Account(s) shall be segregated accounts held and invested on the terms
and subject to the limitations set forth herein, and funds or financial assets
contained therein shall be invested and disbursed by the Escrow Agent in
accordance with the terms and conditions hereinafter set forth and set forth in
the Class Settlement Agreement and in orders of the Court approving the
disbursement of the funds or financial assets contained therein.

4. Investment of the Class Settlement Interchange Escrow Account(s). The Escrow
Agent shall invest all sums deposited into the Class Settlement Interchange
Escrow Account(s) exclusively in instruments backed by the full faith and credit
of the United States Government or fully insured by the United States
Government, including a U.S. Treasury Money Market Fund, with a term of
investment of no more than twelve months, or a bank account insured by the
Federal Deposit Insurance Corporation (“FDIC”) up to, but in no event in excess
of, the maximum amount so insured. Amounts which may reasonably be expected to
be disbursed in the forthcoming three months shall be invested in such
instruments with a maturity not to exceed three months. The Escrow Agent shall
reinvest the proceeds of these instruments as they mature in those same types of
instruments at their then-current market rates. The Escrow Agent may, with
reasonable notice to Class Counsel, sell or liquidate any of the foregoing
investments at any time if the proceeds thereof are required for any
disbursement of funds from the Class Settlement Interchange Escrow Account(s)
under this Escrow Agreement and the Class Settlement Agreement. Except as
provided in the Class Settlement Agreement, all interest, dividends, and other
distributions and payments in connection with the investment of the Class
Settlement Interchange Escrow Account(s) shall accrue to the benefit of the
Class Settlement Interchange Escrow Account(s). All losses, costs or penalties
resulting from any sale or liquidation of the investments of the Class
Settlement Interchange Escrow Account(s) shall be charged against the Class
Settlement Interchange Escrow Account(s).

5. Escrow Funds Subject to Jurisdiction of the Court. The Class Settlement
Interchange Escrow Account(s) shall remain subject to the jurisdiction of the
Court, and be under the continuing supervision of the Court, until such time as
the funds contained therein are fully distributed pursuant to the Class
Settlement Agreement and on further order(s) of the Court.

 

C-2



--------------------------------------------------------------------------------

6. Tax Treatment & Report. The Class Settlement Interchange Escrow Account(s)
shall be set up, maintained, and treated at all times as a “Qualified Settlement
Fund” within the meaning of Treasury Regulation §1.468B-1 and any analogous
local, state, and/or foreign statute, law, regulation, or rule. The Escrow Agent
shall timely make such elections as necessary or advisable to fulfill the
requirements of such Treasury Regulation, including the “relation-back election”
under Treas. Reg. § 1.468B-1(j)(2) to the earliest permitted date. Such election
shall be made in compliance with the procedures and requirements contained in
the Treasury Regulations. For purposes of §468B of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder, the
“administrator” of the Class Settlement Interchange Escrow Account(s) shall be
the Escrow Agent. The Escrow Agent shall timely and properly prepare, deliver to
all necessary parties for signature, and file all necessary documentation for
any elections required under Treas. Reg. §1.468B-1. Escrow Agent shall timely
and properly prepare and file any informational and other tax returns necessary
or advisable with respect to the Class Settlement Interchange Escrow Account(s)
and the distributions and payments therefrom, including without limitation the
returns described in Treasury Regulation §1.468B-2(k), and to the extent
applicable Treasury Regulation §1.468B-2(1).

7. Tax Payments of Class Settlement Interchange Escrow Account(s). All Taxes
with respect to income earned on the Class Settlement Interchange Escrow
Account(s), as more fully described in the Class Settlement Agreement, shall be
treated as and considered to be a cost of administration of the Settlement Fund
and the Escrow Agent shall timely pay such Taxes out of the Class Settlement
Interchange Escrow Account(s), as appropriate, without prior order of the Court.
The Escrow Agent shall be responsible for the timely and proper preparation and
delivery of any necessary documentation for signature by all necessary parties,
and the timely filing of all tax returns and other tax reports required by law,
and the withholding of any taxes required by law; provided that the Escrow Agent
shall have no 1099 reporting obligations with respect to any distribution,
compensation, income or other benefits paid to Authorized Interchange Claimants
(which tax reporting duties shall be fulfilled by the Class Administrator). The
Escrow Agent may engage an accounting firm or tax preparer to assist in the
preparation of any tax reports or the calculation of any tax payments due as set
forth in Sections 6 and 7, and the expense of such assistance shall be paid from
the Class Settlement Interchange Escrow Account(s). The Class Settlement
Interchange Escrow Account(s) shall indemnify and hold the Defendants harmless
for any taxes that may be deemed to be payable by the Defendants by reason of
the income earned on the Class Settlement Interchange Escrow Account(s), and the
Escrow Agent shall establish such reserves as are necessary to cover the tax
liabilities of the Class Settlement Interchange Escrow Account(s) and the
indemnification obligations imposed by this Section.

8. Disbursement Instructions. Disbursements from the Class Settlement
Interchange Escrow Account(s) are to be made only in accordance with the terms
and provisions contained in Paragraphs 25-26 of the Class Settlement Agreement,
upon written authorization of Class Counsel and the Visa Defendants and the
MasterCard Defendants, and include the following:

(a) Pursuant to Paragraph 25 of the Class Settlement Agreement, the Escrow Agent
may make payments prior to ten days after the Settlement Final Date only in the
amounts approved by the Court and only to pay for (i) the costs of establishing,
maintaining, or administering the Class Settlement Interchange Escrow
Account(s), including Taxes and the administrative costs of paying such Taxes;
(ii) Settlement Administration Costs, in amounts consistent with the limitations
of Paragraph 25(b) of the Class Settlement Agreement.

 

C-3



--------------------------------------------------------------------------------

(b) Pursuant to Paragraph 26 of the Class Settlement Agreement, commencing the
day after ten business days after the Settlement Final Date, the Escrow Agent
may make payments in amounts approved by the Court, including for paying the
timely and proper claims of Authorized Interchange Claimants pursuant to the
Plan of Administration and Distribution approved by the Court and administered
by the Class Administrator.

(c) All disbursements described in Section 8(a)-(b), above, and any other
disbursements from the Class Settlement Interchange Escrow Account(s), must be
authorized by an order of the Court; provided, however, that the Court’s Order
Preliminarily Approving the Settlement may authorize, without further Order of
the Court, but subject to the cap provided in Paragraph 25(c) of the Class
Settlement Agreement, the payment of all taxes due (including administrative
costs of paying such taxes).

(d) Consistent with the orders of the Court, the Escrow Agent may rely on
transfer or disbursement instructions provided in a signed writing on firm
letterhead by a counsel listed below in Section 16 for each of the Class
Counsel, Visa Defendants, and MasterCard Defendants. Alternatively, the Escrow
Agent may rely on such transfer or disbursement instructions provided in a
signed writing on firm letterhead by a counsel listed in Section 16 below for
either Class Counsel, the Visa Defendants, or the MasterCard Defendants, if that
writing is copied to the counsel for the other Parties listed in Section 16 and
one of those counsel for each of the other Parties confirms the instructions by
email or other writing. If the Escrow Agent is unable to verify the
instructions, or is not satisfied with the verification it receives, it shall
not execute the instruction until all issues have been resolved. The Escrow
Agent shall provide prompt notice as provided in Section 16 that instructions
and transactions have been executed, and the Parties agree to notify the Escrow
Agent of any errors, delays, or other problems within 30 days after receiving
notification that an instruction and transaction has been executed. If it is
determined that the transaction was delayed or erroneously executed as a result
of the Escrow Agent’s error, the Escrow Agent’s sole obligation is to pay or
refund the amount of such error and any amounts as may be required by applicable
law. Any claim for interest payable will be at the then-published rate for
United States Treasury Bills having a maturity of 91 days.

9. Termination of Class Settlement Agreement. If the Class Settlement Agreement
terminates, upon notification thereof being provided to the Escrow Agent, any
sums in the Class Settlement Interchange Escrow Account(s), together with any
interest, dividends, and other disbursements and payments earned thereon, less
any Taxes due and owing and Settlement Administration Costs approved by the
Court and already paid or incurred in accordance with the terms of the Class
Settlement Agreement, shall remain in the Class Settlement Interchange Escrow
Account(s), and shall be distributed in the manner determined by the Court, if
the parties do not enter into a new Class Settlement Agreement addressing such
distribution, in accordance with Paragraph 99(b) of the Class Settlement
Agreement.

10. Fees. For all services rendered by the Escrow Agent pursuant to this Escrow
Agreement, the Escrow Agent shall waive its standard charges and fees. If the
Escrow Agent is asked to provide additional services, the Escrow Agent and the
Parties must first agree to a separate fee schedule for such services. All such
fees and expenses of the Escrow Agent shall be paid solely from the Class
Settlement Interchange Escrow Account(s). The Escrow Agent may pay itself such
fees from the Class Settlement Interchange Escrow Account(s) only after such
fees have been approved for payment by the Court, Class Counsel, the Visa
Defendants, and the MasterCard Defendants.

 

C-4



--------------------------------------------------------------------------------

11. Duties, Liabilities and Rights of Escrow Agent. This Escrow Agreement sets
forth all of the obligations of the Escrow Agent, and no additional obligations
shall be implied from the terms of this Escrow Agreement or any other agreement,
instrument, or document.

(a) The Escrow Agent shall deal with the contents of the Class Settlement
Interchange Escrow Account(s) only in accordance with this Escrow Agreement.

(b) The Escrow Agent may act in reliance upon any instructions, notice,
certification, demand, consent, authorization, receipt, power of attorney, or
other writing delivered to it by Class Counsel or the Visa Defendants or the
MasterCard Defendants, as provided herein, without being required to determine
the authenticity or validity thereof or the correctness of any fact stated
therein, the propriety or validity of the service thereof, or the jurisdiction
of the court issuing any judgment or order. The Escrow Agent may act in reliance
upon any signature which is reasonably believed by it to be genuine, and may
assume that such person has been properly authorized to do so.

(c) The Escrow Agent may consult with legal counsel of its selection in the
event of any dispute or question as to the meaning or construction of any of the
provisions hereof or its duties hereunder, and it shall incur no liability and
shall be fully protected to the extent the Escrow Agent acts in accordance with
the reasonable opinion and instructions of counsel. The Escrow Agent shall have
the right to reimburse itself for reasonable legal fees and reasonable and
necessary disbursements and expenses actually incurred from the Class Settlement
Interchange Escrow Account(s) only (i) upon approval by Class Counsel and the
Visa Defendants and the MasterCard Defendants, and (ii) pursuant to an order of
the Court.

(d) The Escrow Agent, or any of its affiliates, is authorized to manage, advise,
or service any money market mutual funds in which any portion of the Class
Settlement Interchange Escrow Account(s) may be invested.

(e) The Escrow Agent is authorized (but not required) to hold any treasuries
held hereunder in its Federal Reserve account. Alternatively, the Escrow Agent
may hold treasuries or other securities in a segregated account held by a
qualified third-party financial institution.

(f) The Escrow Agent shall not bear any risks related to the investment of the
Class Settlement Interchange Escrow Account(s) in accordance with the provisions
of Section 4 of this Escrow Agreement. The Escrow Agent will be indemnified by
the Class Settlement Interchange Escrow Account(s), and held harmless against,
any and all claims, suits, actions, proceedings, investigations, judgments,
deficiencies, damages, settlements, liabilities and expenses (including
reasonable legal fees and expenses of attorneys chosen by the Escrow Agent) as
and when incurred, arising out of or based upon any act, omission, alleged act
or alleged omission by the Escrow Agent or any other cause, in any case in
connection with the acceptance of, or performance or non-performance by the
Escrow Agent of, any of the Escrow Agent’s duties under this Escrow Agreement,
except as a result of the Escrow Agent’s bad faith, willful misconduct,
negligence, or gross negligence.

 

C-5



--------------------------------------------------------------------------------

(g) Upon distribution of all of the funds in the Class Settlement Interchange
Escrow Account(s) pursuant to the terms of this Escrow Agreement and any orders
of the Court, the Escrow Agent shall be relieved of any and all further
obligations and released from any and all liability under this Escrow Agreement,
except as otherwise specifically set forth herein.

(h) The Escrow Agent shall not have any interest in the Class Settlement
Interchange Escrow Account(s), but shall serve as escrow holder only and shall
have possession thereof.

12. Non-Assignability by Escrow Agent. The Escrow Agent’s rights, duties and
obligations hereunder may not be assigned or assumed without the written consent
of Class Counsel and the Visa Defendants and the MasterCard Defendants.

13. Resignation of Escrow Agent. The Escrow Agent may, in its sole discretion,
resign and terminate its position hereunder at any time following 120 days prior
written notice to the parties to this Escrow Agreement. On the effective date of
such resignation, the Escrow Agent shall deliver this Escrow Agreement together
with any and all related instruments or documents and all funds in the Class
Settlement Interchange Escrow Account(s) to the successor Escrow Agent, subject
to this Escrow Agreement and an accounting of the funds held in such Class
Settlement Interchange Escrow Account(s). If a successor Escrow Agent has not
been appointed prior to the expiration of 120 days following the date of the
notice of such resignation, then the Escrow Agent may petition the Court for the
appointment of a successor Escrow Agent, or other appropriate relief. Any such
resulting appointment shall be binding upon all of the parties to this Escrow
Agreement.

Notwithstanding any resignation or removal of the Escrow Agent pursuant to this
Section 13, the Escrow Agent shall continue to serve in its capacity as Escrow
Agent until each of the following has occurred: (a) a successor escrow agent
being appointed in accordance with the provisions of Section 14 and having
accepted such appointment, and (b) all sums in the Class Settlement Interchange
Escrow Account(s) having been transferred to and received by such successor
escrow agent along with the records pertaining to the Class Settlement
Interchange Escrow Account(s).

14. Appointment of Successor Escrow Agent. If at any time the Escrow Agent shall
resign, be removed, or otherwise become incapable of acting as escrow agent
pursuant to this Agreement, or if at any time a vacancy shall occur in the
office of the Escrow Agent for any other cause, a qualified successor escrow
agent shall be appointed by the Parties (other than the Escrow Agent) by a
written instrument with the successor escrow agent that is approved and ordered
by the Court. If no qualified successor escrow agent has been appointed at the
effective date of resignation or removal of the Escrow Agent or within thirty
(30) days after the time the Escrow Agent became incapable of acting as the
Escrow Agent or a vacancy occurred in the office of the Escrow Agent, any Party
hereto (other than the Escrow Agent) may petition the Court for an appointment
of a qualified successor escrow agent, and the Escrow Agent shall have the right
to refuse to make any payments from the Class Settlement Interchange Escrow

 

C-6



--------------------------------------------------------------------------------

Account(s) until a qualified successor escrow agent is appointed and has
accepted such appointment. Upon the appointment and acceptance of any qualified
successor escrow agent hereunder, the Escrow Agent shall transfer the contents
of the Class Settlement Interchange Escrow Account(s) to its successor. Upon
receipt by the successor escrow agent of those contents, the Escrow Agent shall
be discharged from any continuing duties or obligations under this Agreement,
but such discharge shall not relieve the Escrow Agent from any powers, duties,
and obligations of the Escrow Agent under this Escrow Agreement arising prior to
its replacement.

15. Parties’ Appointment of New Escrow Agent or Custodian Banks. A new and
qualified Escrow Agent may be appointed to succeed the current Escrow Agent by a
written agreement among Class Counsel, the Visa Defendants, and the MasterCard
Defendants that is approved and ordered by the Court. New and qualified
Custodian Banks may be appointed to succeed the current Custodian Banks or to be
additional Custodian Banks by a written agreement among Class Counsel, the Visa
Defendants, the MasterCard Defendants, and the Escrow Agent that is approved and
ordered by the Court.

16. Notices. Notice to the parties hereto shall be in writing and delivered by
electronic mail and by hand-delivery, facsimile, or overnight courier service,
addressed as follows:

 

If to the Escrow Agent:   

Christopher Ritchie, Senior Vice President

The Huntington National Bank

1150 First Avenue, Suite 103

King of Prussia, PA 19406

Telephone: (215) 568-2328

Facsimile: (215) 568-2385

E-Mail: chris.ritchie@huntington.com

  

Candi Moore, Senior Vice President

The Huntington National Bank

7 Easton Oval – EA4E63

Columbus, OH 43219

Telephone: (614) 331-9556

Facsimile: (614) 331-5862

E-Mail: candi.moore@huntington.com

If to Class Counsel:   

Thomas J. Undlin

Robins, Kaplan, Miller & Ciresi L.L.P.

800 LaSalle Avenue

2800 LaSalle Plaza

Minneapolis, MN 55402-2015

Telephone: (612) 349-8706

Facsimile: (612) 339-4181

E-Mail: tjundlin@rkmc.com

 

C-7



--------------------------------------------------------------------------------

  

Merrill G. Davidoff

Berger & Montague, P.C.

1622 Locust Street

Philadelphia, PA 19103

Telephone: (215) 875-3000

Facsimile: (215) 875-4604

E-Mail: mdavidoff@bm.net

  

Keith F. Park

Robbins, Geller, Rudman & Dowd LLP

655 West Broadway

Suite 1900

San Diego, CA 92101

Telephone: (619) 231-1058

Facsimile: (619) 231-7423

E-Mail: keithp@rgrdlaw.com

If to Visa Defendants   

General Counsel

Visa Inc.

P.O. Box 8999

San Francisco, CA 94128-8999

Telephone: (415) 932-2100

Facsimile: (415) 932-2531

  

Adam R. Eaton

Visa Inc.

P.O. Box 266001

Highlands Ranch, CO 80163-6001

Telephone: (303) 389-7156

Facsimile: (303) 389-7113

E-Mail: aeaton@visa.com

  

Robert J. Vizas

Arnold & Porter LLP

Three Embarcadero Center, 7th Floor

San Francisco, CA 94111-4024

Telephone: (415) 471-3100

Facsimile: (415) 471-3400

Email: robert.vizas@aporter.com

 

C-8



--------------------------------------------------------------------------------

  

Mark R. Merley

Matthew A. Eisenstein

Arnold & Porter LLP

555 Twelfth Street, NW 20004-1206

Telephone: (202) 942-5000

Facsimile: (202) 942-5999

E-Mail: mark.merley@aporter.com

E-Mail: matthew.eisenstein@aporter.com

  

Robert C. Mason

Arnold & Porter LLP

399 Park Avenue

New York, NY 10022-4690

Telephone: (212) 715-1000

Facsimile: (212) 715-1399

E-Mail: robert.mason@aporter.com

If to MasterCard Defendants   

Noah J. Hanft

James P. Masterson

MasterCard Worldwide

2000 Purchase Street

Purchase, NY 10577

Telephone: (914) 249-2000

Facsimile: (914) 249-4262

  

Kenneth A. Gallo

Paul, Weiss, Rifkind, Wharton & Garrison LLP

2001 K Street, N.W.

Washington, DC 20006-1047

Telephone: (202) 223-7300

Facsimile: (202) 223-7420

E-Mail: kgallo@paulweiss.com

  

Gary R. Caney

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Telephone: (212) 373-3000

Facsimile: (212) 757-3990

E-Mail: gcarney@paulweiss.com

 

C-9



--------------------------------------------------------------------------------

 

Keila D. Ravelo

Wesley R. Powell

Matthew Freimuth

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Telephone: (212) 728-6099

Facsimile: (212) 728-8111

E-Mail: kravelo@willkie.com

E-Mail: wpowell@willkie.com

E-Mail: mfreimuth@willkie.com

or to such other address or to such person as any Party shall have last
designated by notice to the other Parties.

17. Patriot Act Warranties.

(a) The Visa Defendants and the MasterCard Defendants hereby acknowledge that
they will seek to comply with all applicable laws concerning money laundering
and related activities. In furtherance of those efforts, the Visa Defendants and
the MasterCard Defendants hereby represent, warrant, and agree that, to the best
of their knowledge:

(i) none of the cash or property that it has paid, will pay, or will contribute
to the Class Settlement Interchange Escrow Account(s) has been or shall be
derived from, or related to, an activity that is deemed criminal under United
States law; and

(ii) no contribution or payment by the Defendants to the Class Settlement
Interchange Escrow Account(s) shall cause the Escrow Agent to be in violation of
the United States Bank Secrecy Act, the United States Money Laundering Control
Act of 1986, or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001.

(b) The Visa Defendants and the MasterCard Defendants agree to promptly notify
the Escrow Agent and Class Counsel if any of the foregoing representations cease
to be true and accurate. Each such Defendant agrees to provide to the Escrow
Agent any additional information regarding it that is reasonably necessary or
appropriate for the Escrow Agent to ensure its compliance with all applicable
laws concerning money laundering and similar activities, subject to any
confidentiality obligations (recognized or permitted by law) that may restrict
or prohibit the Defendant from providing such information. The Escrow Agent
agrees to keep any information provided by the Defendant pursuant to this
Section confidential, and will not disclose such information to any other party
except to the extent necessary or appropriate to ensure compliance with all
applicable laws concerning money laundering and similar activities; provided,
however, that the Escrow Agent shall give notice to the Defendant as soon as
practicable in the event it expects that such a disclosure will become
necessary.

 

C-10



--------------------------------------------------------------------------------

(c) The Visa Defendants and the MasterCard Defendants agree that if at any time
the Escrow Agent reasonably determines that any of the foregoing representations
are incorrect with respect to any one of those Defendants, or if otherwise
required by applicable law or regulation related to money laundering and similar
activities, the Escrow Agent may undertake whatever actions are reasonably
appropriate to ensure compliance with applicable law or regulation.

18. Assignment; Parties in Interest. This Escrow Agreement is binding upon and
will inure to the benefit of the Parties hereto and their respective successors
and permitted assigns, but will not be assignable, by operation of law or
otherwise, by any Party hereto without the prior written consent of the other
Parties subject to Section 14. Nothing in this Escrow Agreement is intended to
create any legally enforceable rights in any other non-Party person or entity,
or to make any non-Party person or entity, including but not limited to any
proposed or potential non-Party recipient of funds from the Class Settlement
Interchange Escrow Account(s) or under the Class Settlement Agreement, a
beneficiary of this Escrow Agreement.

19. Entire Agreement. This Escrow Agreement, including the fee schedule attached
hereto, constitutes the entire agreement and understanding of the parties
hereto. Any modification of this Escrow Agreement or any additional obligations
assumed by any party hereto shall be binding only if evidenced by a writing
signed by each of the Parties hereto. This Escrow Agreement may not be modified
or amended in any way that could jeopardize, impair, or modify the qualified
settlement fund status of the Class Settlement Interchange Escrow Account(s).

20. Class Settlement Agreement Governs. To the extent this Escrow Agreement
conflicts in any way with the Class Settlement Agreement, the provisions of the
Class Settlement Agreement shall govern.

21. Governing Law. This Escrow Agreement shall be governed by the law of the
State of New York in all respects, without regard to its choice of law or
conflicts of laws principles, other than New York General Obligations Law
Sections 5-1401 and 5-1402.

22. Forum for Disputes. The Parties hereto submit to the jurisdiction of the
Court in the Action, in connection with any proceedings commenced regarding this
Escrow Agreement, including, but not limited to, any interpleader proceeding or
proceeding the Escrow Agent may commence pursuant to this Escrow Agreement for
the appointment of a successor escrow agent, and all Parties hereto submit to
the jurisdiction of such Court for the determination of all issues in such
proceedings, and irrevocably waive any objection to venue or inconvenient forum.
All applications to the Court with respect to any aspect of the Escrow Agreement
shall be presented to and determined by United States District Court Judge John
Gleeson for resolution as a matter within the scope of MDL 1720, or, if he is
not available, any other District Court Judge designated by the Court.

23. Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Escrow Agreement is not performed in substantial
accordance with the terms hereof and that the Parties will be entitled to a
specific performance of the terms hereof in addition to any other remedy to
which they are entitled at law or equity.

 

C-11



--------------------------------------------------------------------------------

24. Termination of Class Settlement Interchange Escrow Account(s). The Class
Settlement Interchange Escrow Account(s) will terminate after all funds and
financial assets deposited in them, together with all interest earned thereon,
are disbursed in accordance with the provisions of the Class Settlement
Agreement and this Escrow Agreement.

25. Miscellaneous Provisions.

(e) Sections and Other Headings. Sections or other headings contained in this
Escrow Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Escrow Agreement.

(f) Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which counterparts shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
Escrow Agreement.

(g) Further Cooperation. The Parties hereto agree to do such further acts and
things and to execute and deliver such other documents as the Escrow Agent may
request from time to time in connection with the administration, maintenance,
enforcement or adjudication of this Escrow Agreement in order (a) to give the
Escrow Agent confirmation and assurance of the Escrow Agent’s rights, powers,
privileges, remedies and interests under this Agreement and applicable law,
(b) to better enable the Escrow Agent to exercise any such right, power,
privilege or remedy, or (c) to otherwise effectuate the purpose and the terms
and provisions of this Escrow Agreement, each in such form and substance as may
be acceptable to the Escrow Agent.

(h) Non-Waiver. The failure of any of the Parties hereto to enforce any
provision hereof on any occasion shall not be deemed to be a waiver of any
preceding or succeeding breach of such provision or any other provision.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

The Huntington National Bank, as Escrow Agent By:   /s/ Christopher Ritchie  

Christopher Ritchie

Senior Vice President

The Huntington National Bank

1150 First Avenue, Suite 103

King of Prussia, PA 19406

(215) 568-2328

 

C-12



--------------------------------------------------------------------------------

Class Counsel By:   /s/ Merrill G. Davidoff  

Merrill G. Davidoff

Berger & Montague, P.C.

1622 Locust Street

Philadelphia, PA 19103

Telephone: (215)875-3000

Visa Defendants (Visa Inc., Visa U.S.A. Inc., and Visa International Service
Association) By:   /s/ Joshua Floum  

Joshua Floum

General Counsel

Visa Inc.

P.O. Box 8999

San Francisco, CA 94128

(650) 432-1481

MasterCard Defendants (MasterCard International Incorporated and MasterCard
Incorporated) By:   /s/ Noah J. Hanft   Noah J. Hanft   General Counsel and
Chief Franchise Integrity Officer  

MasterCard Worldwide

2000 Purchase Street

Purchase, NY 10577

(914) 249-2000

 

C-13



--------------------------------------------------------------------------------

APPENDIX D – Class Settlement Preliminary Approval Order

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

 

IN RE PAYMENT CARD

INTERCHANGE FEE AND MERCHANT

DISCOUNT ANTITRUST LITIGATION

 

This Document Applies to: All Cases.

   No. 05-MD-1720 (JG) (JO)

CLASS SETTLEMENT PRELIMINARY APPROVAL ORDER

WHEREAS, the Court has considered the Definitive Class Settlement Agreement,
including its Appendices, dated as of                     , 2012 (the “Class
Settlement Agreement”) among the Class Plaintiffs and the Defendants, which sets
forth the terms and conditions for a proposed settlement of the Class Actions in
MDL 1720, and the termination and disposition of all causes of action against
the Defendants in those Class Actions with prejudice;

WHEREAS, the Court has considered the motion of Class Plaintiffs for preliminary
approval of the Class Settlement Agreement, the Memorandum of Law and evidence
filed in support thereof, the objections to preliminary approval of the Class
Settlement Agreement and all evidence filed in support of such objections, and
all other papers submitted in connection with the Class Settlement Agreement;
and

WHEREAS, the Court held a hearing on                     , 201    , at which the
Court heard argument on whether the Class Settlement Agreement should be
preliminarily approved;

NOW, THEREFORE, IT IS HEREBY ORDERED AND DECREED as follows:

1. This Class Settlement Preliminary Approval Order incorporates by reference
the definitions in the Class Settlement Agreement, and all terms herein shall
have the same meanings as set forth in the Class Settlement Agreement.

 

D-1



--------------------------------------------------------------------------------

2. The Court has subject matter and personal jurisdiction over the Class
Plaintiffs, all members of the settlement classes provisionally certified below,
and the Defendants.

3. The Court preliminarily approves the Class Settlement Agreement, including
specifically the Plan of Administration and Distribution contained in Appendix I
of the Class Settlement Agreement, as within the range of a fair, reasonable,
and adequate settlement within the meaning of Federal Rule of Civil Procedure 23
and applicable law, and consistent with due process.

4. The Court orders Class Counsel, the Visa Defendants, and the MasterCard
Defendants to establish and maintain the Class Settlement Cash Escrow Account(s)
and the Class Settlement Interchange Escrow Account(s) as provided in Paragraphs
6-8 of the Class Settlement Agreement, the Class Settlement Cash Escrow
Agreement in Appendix B to the Class Settlement Agreement, and the Class
Settlement Interchange Escrow Agreement in Appendix C to the Class Settlement
Agreement.

5. Based on and pursuant to the class action criteria of Federal Rules of Civil
Procedure 23(a) and 23(b)(3), the Court provisionally certifies, for settlement
purposes only, a Rule 23(b)(3) Settlement Class, from which exclusions shall be
permitted, consisting of all persons, businesses, and other entities that have
accepted Visa-Branded Cards and/or MasterCard-Branded Cards in the United States
at any time from January 1, 2004 to the Settlement Preliminary Approval Date,
except that this Class does not include the named Defendants, their directors,
officers, or members of their families, financial institutions that have issued
Visa- or MasterCard-Branded Cards or acquired Visa- or MasterCard-Branded Card
transactions at any time from January 1, 2004 to the Settlement Preliminary
Approval Date, or the United States government.

 

D-2



--------------------------------------------------------------------------------

6. Based on and pursuant to the class action criteria of Federal Rules of Civil
Procedure 23(a) and 23(b)(2), the Court provisionally certifies, for settlement
purposes only, a Rule 23(b)(2) Settlement Class, from which exclusions shall not
be permitted, consisting of all persons, businesses, and other entities that as
of the Settlement Preliminary Approval Date or in the future accept any
Visa-Branded Cards and/or MasterCard-Branded Cards in the United States, except
that this Class shall not include the named Defendants, their directors,
officers, or members of their families, financial institutions that have issued
Visa- or MasterCard-Branded Cards or acquired Visa- or MasterCard-Branded Card
transactions at any time since January 1, 2004, or do so in the future, or the
United States government.

7. The definitions of the proposed classes in the Operative Class Complaints are
hereby amended to be the same as the settlement classes provisionally certified
above.

8. In the event of termination of the Class Settlement Agreement as provided
therein, certification of the Rule 23(b)(3) Settlement Class and the Rule
23(b)(2) Settlement Class shall automatically be vacated and each Defendant may
fully contest certification of any class as if no Rule 23(b)(3) Settlement Class
or Rule 23(b)(2) Settlement Class had been certified.

9. The Court finds and concludes that the Class Plaintiffs will fairly and
adequately represent and protect the interests of the Rule 23(b)(3) Settlement
Class and the Rule 23(b)(2) Settlement Class, and appoints them to serve as the
representatives of those Settlement Classes. Based on and pursuant to the
criteria of Federal Rule of Civil Procedure 23(g), the Court appoints the law
firms of Robins, Kaplan, Miller & Ciresi L.L.P., Berger & Montague, P.C., and
Robbins Geller Rudman & Dowd LLP to serve as Class Counsel.

 

D-3



--------------------------------------------------------------------------------

10. The notice requirements of the Class Action Fairness Act, 28 U.S.C. § 1715,
have been met.

11. The Court appoints Epiq Systems, Inc. as the Class Administrator to assist
Class Counsel in effectuating and administering the Notice Plan delineated in
Appendix E to the Class Settlement Agreement and the exclusion process for Opt
Outs, in analyzing and evaluating the amount of the Class Exclusion Takedown
Payments and the Default Interchange Payments, and in effectuating and
administering the claims process for members of the Rule 23(b)(3) Settlement
Class.

12. The Court determines that notice should be provided to members of the Rule
23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement Class, but that
exclusion rights should be afforded only to members of the Rule 23(b)(3)
Settlement Class as to their participation in the Rule 23(b)(3) Settlement
Class.

13. The Court approves the method of notice to be provided to the Rule 23(b)(3)
Settlement Class and the Rule 23(b)(2) Settlement Class that is described in the
Class Settlement Agreement and in the Notice Plan contained in Appendix E to the
Class Settlement Agreement, including use of the long-form website and mail
notice and the publication notice contained in Appendix F to the Class
Settlement Agreement. The Court finds and concludes that such notice: (a) is the
best notice that is practicable under the circumstances, and is reasonably
calculated to reach the members of the Rule 23(b)(3) Settlement Class and Rule
23(b)(2) Settlement Class that would be bound by the Class Settlement Agreement
and to apprise them of the Action, the terms and conditions of the Class
Settlement Agreement, their right to opt out and be excluded from the Rule
23(b)(3) Settlement Class, and to object to the Class Settlement Agreement; and
(b) meets the requirements of Federal Rule of Civil Procedure 23 and due
process.

 

D-4



--------------------------------------------------------------------------------

14. Consistent with the Notice Plan, the Court directs the Class Administrator,
as soon as practicable following the Court’s entry of this Class Settlement
Preliminary Approval Order, but before commencement of the mail and publication
notice, to establish the dedicated Case Website, post office box, and toll-free
telephone line for providing notice and information to members of the Rule
23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement Class, and receiving
exclusion requests from members of the Rule 23(b)(3) Settlement Class.

15. Within ninety days following the Court’s entry of this Class Settlement
Preliminary Approval Order, the Class Administrator shall complete the mail and
publication notice to members of the Rule 23(b)(3) Settlement Class and the Rule
23(b)(2) Settlement Class that is described in the Notice Plan, using the long
form mail notice and the publication notice contained in Appendix F to the Class
Settlement Agreement.

16. As explained in the long-form notice and publication notice, any member of
the Rule 23(b)(3) Settlement Class that does not wish to participate in the Rule
23(b)(3) Settlement Class shall have until one hundred eighty days after the
Court’s entry of this Class Settlement Preliminary Approval Order — i.e., ninety
days after the last date for completion of the mail and publication notice (the
“Class Exclusion Period”) — to submit a request to become an Opt Out and be
excluded from the Rule 23(b)(3) Settlement Class.

17. A member of the Rule 23(b)(3) Settlement Class may effect such an exclusion
by sending a written request to the Class Administrator, by first-class mail
with postage prepaid and postmarked within the Class Exclusion Period. The
written request must be signed by a person authorized to do so, and provide all
of the following information:

(a) The words “In re Payment Card Interchange Fee and Merchant Discount
Antitrust Litigation.”

 

D-5



--------------------------------------------------------------------------------

(b) A statement of the Rule 23(b)(3) Settlement Class member’s full name,
address, telephone number, and taxpayer identification number.

(c) A statement that the Rule 23(b)(3) Settlement Class member desires to be
excluded from the Rule 23(b)(3) Settlement Class, and by what position or
authority he or she has the power to exclude the member from the Rule 23(b)(3)
Settlement Class.

(d) The business names, brand names, and addresses of any stores or sales
locations whose sales the Rule 23(b)(3) Settlement Class member desires to be
excluded from the Rule 23(b)(3) Settlement Class.

18. As also explained in the long-form notice and publication notice, any Rule
23(b)(3) Settlement Class member that does not submit a request for exclusion,
or any Rule 23(b)(2) Settlement Class member, shall have until one hundred
eighty days after the Court’s entry of the Class Settlement Preliminary Approval
Order — i.e., ninety days after the last date for completion of the mail and
publication notice (the “Class Objection Period”) — to submit an objection to
the Class Settlement Agreement, any request for Attorneys’ Fee Awards, any
request for Expense Awards, or any request for Class Plaintiffs’ Awards (be an
“Objector”), and to file any notice to appear.

19. Such an Objector must file a written statement of objections with the Court
within the Class Objection Period, and send it to the following designees of
Class Counsel and counsel for the Defendants, by first-class mail and postmarked
within the Class Objection Period:

Designee of Class Counsel: Alexandra S. Bernay, Robbins Geller Rudman & Dowd
LLP, 655 West Broadway, Suite 1900, San Diego, California 92101-3301.

Designee of Defendants: Wesley R. Powell, Willkie Farr & Gallagher LLP, 787
Seventh Avenue, New York, NY 10019.

 

D-6



--------------------------------------------------------------------------------

20. The Objector’s written statement of objections must: (a) contain the words
“In re Interchange Fee and Merchant Discount Antitrust Litigation”; (b) state
each and every objection of the Objector and the specific reasons therefor;
(c) provide all legal support and all evidence that the Objector wishes to bring
to the Court’s attention in support of any objection; (d) state the full name
and address and telephone number of the Objector; (e) provide information
sufficient to establish that the Objector is a member of the Rule 23(b)(3)
Settlement Class and/or the Rule 23(b)(2) Settlement Class; and (f) state the
full name, mail address, email address, and telephone number of any counsel
representing the Objector in connection with the objections.

21. In addition, any Objector or counsel for an Objector that desires to appear
at the final approval hearing must file with the Court within the Class
Objection Period, and send to the designees of Class Counsel and the Defendants
identified above, by first class mail and postmarked within the Class Objection
Period, a separate notice of intention to appear that identifies by name,
position, address, and telephone number each person who intends to appear at the
final approval hearing on behalf of the Objector.

22. Prior to forty five days before the end of the Class Exclusion Period and
Class Objection Period –– i.e., within one hundred thirty five days after the
Court’s entry of this Class Settlement Preliminary Approval Order –– Class
Counsel will file all motion and supporting papers seeking the Court’s final
approval of the Class Settlement Agreement, and the Court’s approval of any
Attorneys’ Fee Awards, Expense Awards, or Class Plaintiffs’ Awards with respect
to any Class Action in MDL 1720. Class Counsel will also file any additional
details regarding the Plan of Administration and Distribution, after timely and
regular consultation with the Defendants and subject to the Court’s approval,
prior to forty-five days before the end of the Class Exclusion Period and Class
Objection Period. Class counsel will provide notice of such motions and any
additional details to members of the Rule 23(b)(3) Settlement Class and to
members of the Rule 23(b)(2) Settlement Class by causing all such motions and
supporting papers, and any additional details regarding the Plan of
Administration and Distribution, to be posted prominently on the Case Website
prior to, or simultaneously with, their filing with the Court.

 

D-7



--------------------------------------------------------------------------------

23. Within one hundred ninety-five days after the Court’s entry of the Class
Settlement Preliminary Approval Order — i.e., within fifteen days after the
conclusion of the Class Exclusion Period — the Class Administrator shall prepare
a report, and file it with the Court and provide it to the following designees
of Class Counsel, the Visa Defendants, the MasterCard Defendants, and the Bank
Defendants:

Designee of Class Counsel: Alexandra S. Bernay, Robbins Geller Rudman & Dowd
LLP, 655 West Broadway, Suite 1900, San Diego, California 92101-3301.

Designee of Visa Defendants: Matthew A. Eisenstein, Arnold & Porter LLP, 555
Twelfth Street, NW, Washington, DC 20004.

Designee of MasterCard Defendants: Wesley R. Powell, Willkie Farr & Gallagher
LLP, 787 Seventh Avenue, New York, NY 10019.

Designee of Bank Defendants: Peter E. Greene, Skadden, Arps, Slate, Meagher &
Flom LLP, Four Times Square, New York, NY 10036.

24. The Class Administrator’s report shall:

(a) Confirm that the Notice Plan was carried out and that the website notice,
mail notice, publication notice, and any other notice to members of the Rule
23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement Class was provided in
the manner directed by the Court.

(b) Identify the date when the Case Website was fully established and its
content made available to the members of the Rule 23(b)(3) Settlement Class and
the Rule 23(b)(2) Settlement Class, the date or dates on which mail notices were
mailed, the dates of the publication notices, and the date or dates of any other
notice directed by the Court.

(c) List each member of the Rule 23(b)(3) Settlement Class that sought to become
an Opt Out and be excluded from the Rule 23(b)(3) Settlement Class, and on what
date the request to be excluded was postmarked and received, and state whether
the Rule 23(b)(3) Settlement Class member’s request for exclusion was timely and
properly made.

 

D-8



--------------------------------------------------------------------------------

(d) Attach a copy of all documentation concerning each request for exclusion
that the Class Administrator received, with any taxpayer identification number,
or other confidential information filed under seal with the Court.

25. As provided in the Class Settlement Agreement, within approximately two
hundred forty days after the Court’s entry of the Class Settlement Preliminary
Approval Order, in the event that the Class Plaintiffs and the Defendants have
not resolved all differences regarding the amount of the Class Exclusion
Takedown Payments to be made to the Visa Defendants and the MasterCard
Defendants, they shall submit their dispute to the Court for resolution in
connection with the final approval hearing, so that the Court’s Class Settlement
Order and Final Judgment may identify each Opt Out and state the Class Exclusion
Takedown Payments to be made, respectively, to the Visa Defendants and to the
MasterCard Defendants from the Class Settlement Cash Escrow Account(s) as
provided in the Class Settlement Agreement.

26. The Class Administrator’s expenses for the foregoing notice and exclusion
activities, including those of any third-party vendors it uses to perform tasks
necessary for the implementation or effectuation of its duties, shall be paid
from the Class Settlement Cash Escrow Account(s). In no event shall any
Defendant, Rule 23(b)(3) Settlement Class Released Party, or Rule 23(b)(2)
Settlement Class Released Party have any obligation, responsibility, or
liability with respect to the Class Administrator, the Notice Plan, or the
exclusion procedures for members of the Rule 23(b)(3) Settlement Class,
including with respect to the costs, administration expenses, or any other
charges for any notice and exclusion procedures.

 

D-9



--------------------------------------------------------------------------------

27. The Court will hold a final approval hearing at least two hundred eighty
five days after the Court’s entry of this Class Settlement Preliminary Approval
Order, at     o’clock on                     , 2013, at the Courthouse for the
United States District Court for the Eastern District of New York, 225 Cadman
Plaza East, Brooklyn, NY 11201. At that final approval hearing, the Court will
conduct an inquiry as it deems appropriate into the fairness, reasonableness,
and adequacy of the Class Settlement Agreement, address any objections to it,
and determine whether the Class Settlement Agreement and the Plan of
Administration and Distribution should be finally approved, whether final
judgment should be entered thereon, and whether to approve any motions for
Attorneys’ Fee Awards, Expense Awards, and Class Plaintiffs’ Awards.

28. The Court stays all further proceedings in this Action as between the Class
Plaintiffs or any other plaintiff in a putative class action consolidated in MDL
1720, and the Defendants or any other defendant in a putative class action
consolidated in MDL 1720, except for proceedings in MDL 1720 related to
effectuating and complying with the Class Settlement Agreement, pending the
Court’s determination of whether the Class Settlement Agreement should be
finally approved or the termination of the Class Settlement Agreement.

29. The Court enjoins the members of the Rule 23(b)(3) Settlement Class and the
Rule 23(b)(2) Settlement Class, pending the Court’s determination of whether the
Class Settlement Agreement should finally be approved or the termination of the
Class Settlement Agreement, from challenging in any action or proceeding any
matter covered by this Class Settlement Agreement or its release and covenant
not to sue provisions, except for (a) proceedings in MDL 1720 related to
effectuating and complying with the Class Settlement Agreement; and (b) any Opt
Out’s claims for damages based on any conduct, acts, transactions, events,
occurrences, statements, omissions, or failures to act of any Rule 23(b)(3)
Settlement

 

D-10



--------------------------------------------------------------------------------

Class Released Party prior to the date of the Court’s entry of this Class
Settlement Preliminary Approval Order.

 

IT IS SO ORDERED.     DATED:                                          
                                      THE HONORABLE JOHN GLEESON       UNITED
STATES DISTRICT JUDGE

 

D-11



--------------------------------------------------------------------------------

APPENDIX E — Notice Plan

 

LOGO [g429828g75w60.jpg]

In re Payment Card Interchange Fee and

Merchant Discount Antitrust Litigation

Settlement Notice Plan

Hilsoft Notifications

 

© 2012 Hilsoft Notifications

E-1



--------------------------------------------------------------------------------

Table of Contents

 

 

 

          Page  

1.

   Introduction      4   

2.

   Overview/Summary      5   

3.

   Notice Schedule Flow Chart      10   

4.

   Target Audience      11   

5.

   Individual Mailed Notice      13   

6.

   Media Selection      15   

7.

   Plan Delivery Summary      17   

8.

   Net Reach      18   

9.

   Average Frequency of Exposure      20   

10.

   Geographic Coverage      21   

11.

   Nationwide Publication Plan      23   

12.

   Nationwide Publication Details      24   

13.

   Nationwide Publication Coverage      26   

14.

   Nationwide Publication Circulation      27   

15.

   Publication Secondary Reader Data      28   

16.

   Nationwide Publication Audience Data      29   

17.

   Nationwide Publication Gross Impressions      30   

18.

   National Business Publication Plan      31   

19.

   National Business Publication Circulation      32   

 

© 2012 Hilsoft Notifications

E-2



--------------------------------------------------------------------------------

20.

   National Business Publication Secondary Reader Data      33   

21.

   National Business Publication Audience Data      34   

22.

   Trade, Business & Specialty Publications      35   

23.

   Language & Ethnic Targeted Publications      38   

24.

   U.S. Territories Newspapers      45   

25.

   Internet Banner Notices      46   

26.

   Informational Release      47   

27.

   Case Website      48   

28.

   Toll-Free Telephone Support Line and Post Office Box      51   

29.

   Sponsored Search Listings      52   

30.

   Notice Design Strategy      53   

31.

   Notices      54   

Attachment 1 – Hilsoft Notifications Curriculum Vitae

Attachment 2 – Parade and USA Weekend Newspaper List

Attachment 3 – Informational Release

 

© 2012 Hilsoft Notifications

E-3



--------------------------------------------------------------------------------

1. Introduction

 

 

The “Notice Plan” (or “Plan”) that follows details the dissemination effort that
will be undertaken to provide comprehensive notice to Rule 23(b)(3) Settlement
Class members and Rule 23(b)(2) Settlement Class members in connection with the
proposed Settlement in In re Payment Card Interchange Fee and Merchant Discount
Antitrust Litigation – MDL No. 1720(JG)(JO). The Plan is based on meeting key
objectives and utilizes extensive and appropriate prior class action notice
experience.

Hilsoft Notifications has designed and will implement this Notice Plan. With
experience in more than 200 cases, Hilsoft Notifications’ notices have appeared
in 53 languages with distribution in almost every country, territory and
dependency in the world. Courts, including in published decisions, have
recognized and approved numerous Hilsoft settlement notice plans. Key Hilsoft
Notifications principals Cameron Azari, Esq., Director of Legal Noticing, and
Lauran Schultz, Executive Director, have designed the Plan, and will oversee
implementation to successful completion. Hilsoft Notifications’ curriculum
vitae, including judicial comments recognizing notice expertise and approved
plans, is attached as Attachment 1.

The proposed long-form Notice of Settlement of Class Action (“Long-Form Notice”)
and Publication Notice (together, the “Notice” or “Notices”) were drafted
pursuant to the Definitive Class Action Settlement Agreement (“Class Settlement
Agreement”) by Class Counsel with the assistance of Hilsoft and an independent
plain-language expert Maria Mindlin. Ms. Mindlin’s expertise focuses on language
proficiency and readability. She has provided plain-language instruction and
services to numerous courts and attorneys. In addition, settlement notices which
she has assisted in drafting have been approved by courts. The Notices were
written and designed to embody the satisfaction of the plain language
requirements of Federal Rule of Civil Procedure 23(c)(2).

 

© 2012 Hilsoft Notifications

E-4



--------------------------------------------------------------------------------

2. Overview/Summary

 

 

 

  •  

Objective. To notify the greatest practicable number of Rule 23(b)(3) Settlement
Class members and Rule 23(b)(2) Settlement Class members and provide them with
opportunities to be exposed to the Notice, to see, review, understand, and be
reminded about it, and to respond appropriately if they choose.

 

  •  

Imperatives. Key factors guide the dissemination methods needed to achieve a
reasonable and effective notice effort:

 

  1. The proposed Rule 23(b)(3) Settlement Class and Rule 23(b)(2) Settlement
Class are national in scope and likely include persons of all ages, races and
demographic profiles.

 

  2. Data containing contact information for members of both settlement classes
supplied by the defendants and potentially cross-referenced with lists
subpoenaed from other sources is available. Some data may be available for the
entire Class Period.

 

  3.

A high number of small businesses fail annually and locating current addresses
for these class members is not certain.1

 

  4.

Many small retail businesses are owned and operated by recent immigrants and
members of discreet, ethnic and foreign-language communities.2

 

  5. High quality notice methods are needed to convey the importance of
information affecting the rights of both Rule 23(b)(3) Settlement Class members
and Rule 23(b)(2) Settlement Class members.

 

  •  

Target Audience. We understand that the Class Settlement Agreement defines two
Classes (the “Class Definitions”):

Rule 23(b)(3) Settlement Class. All persons, businesses, and other entities that
have accepted Visa-Branded Cards and/or MasterCard-Branded Cards in the United
States at any time from January 1, 2004 to the Settlement Preliminary Approval
Date, except that this Class does not include the named Defendants, their
directors, officers, or members or their families,

 

1 

According to the 2011 U.S. Business Trends Report done by Dun & Bradstreet, “In
the 12 months ending in September 2010, there were 81,616 business failures –
41% more than the official bankruptcies reported by the U.S. Government.” Source
http://www.dnbgov.com/pdf/US_Business_Trends_Jan11.pdf (last checked 9/12/12).

2 

According to the 2007 Survey of Business Owners survey done by the United States
Census Bureau, there were approximately 1.9 million African-American owned
businesses, 1.5 million Asian owned businesses and 2.3 million Hispanic owned
businesses in the United States. Source http://www.census.gov/econ/sbo/ (last
checked 7/23/12).

 

© 2012 Hilsoft Notifications

E-5



--------------------------------------------------------------------------------

financial institutions that have issued Visa- or MasterCard-Branded Cards or
acquired Visa- or MasterCard-Branded Card transactions at any time from
January 1, 2004 to the Settlement Preliminary Approval Date, or the United
States government;

and

Rule 23(b)(2) Settlement Class. All persons, businesses, and other entities that
as of the Settlement Preliminary Approval Date or in the future accept any
Visa-Branded Cards and/or MasterCard-Branded Cards in the United States, except
that this Class shall not include the named Defendants, their directors,
officers, or members of their families, financial institutions that have issued
Visa- or MasterCard-Branded Cards or acquired Visa- or MasterCard-Branded Card
transactions at any time since January 1, 2004, or do so in the future, or the
United States government.

We further understand that the capitalized terms in the Class Definitions have
the following meanings:

 

  •  

“MasterCard-Branded Card” means any Credit Card or Debit Card that bears or uses
the name MasterCard, Maestro, Cirrus, or any other brand name or mark owned or
licensed by a MasterCard Defendant, or that is issued under any such brand or
mark.

 

  •  

“Visa-Branded Card” means any Credit Card or Debit Card that bears or uses the
name Visa, Plus, Interlink, or any other brand name or mark owned or licensed
for use by a Visa Defendant, or that is issued under any such brand or mark.

To verify the notice program’s effectiveness, GfK Mediamark Research &
Intelligence, LCC (“MRI”)3 data was studied among: (1) all adults aged 18 years
and older; (2) all business owners; and (3) all business financial decision
makers. This data formed the basis for the media program.

 

3 

GfK Mediamark Research & Intelligence, LCC (“MRI”) is a leading source of
publication readership and product usage data for the communications industry.
MRI offers comprehensive demographic, lifestyle, product usage and exposure to
all forms of advertising media collected from a single sample. As the leading
U.S. supplier of multimedia audience research, MRI provides information to
magazines, televisions, radio, Internet, and other media, leading national
advertisers, and over 450 advertising agencies—including 90 of the top 100 in
the United States. MRI’s national syndicated data is widely used by companies as
the basis for the majority of the media and marketing plans that are written for
advertised brands in the U.S.

 

© 2012 Hilsoft Notifications

E-6



--------------------------------------------------------------------------------

  •  

Strategies. The Long-Form Notice will be mailed to known, likely Rule 23(b)(3)
Settlement Class members and Rule 23(b)(2) Settlement Class members, compiled
from various lists provided by the settling defendants and the largest bank
acquirers and processors. In addition, an extensive schedule of media placements
has been developed to reach both settlement classes’ members across the United
States through dissemination of the Publication Notice. The schedule includes
well-read consumer magazines, national business publications, Sunday local
newspapers (via newspaper supplements), and highly trafficked websites. Although
not measurable, placements of the Publication Notice will also appear in trade,
business & specialty publications, language & ethnic targeted publications, and
U.S. territories newspapers. To ensure readability, the Publication Notice shall
appear in display rather than classified advertisements, and in at least 9 point
font. An informational release and Case Website will provide additional notice
exposures.

 

  •  

Delivery. The combined measurable effort will reach an estimated 80.2% of all
U.S. adults on average 2.6 times each, an estimated 80.3% of all business owners
on average 2.7 times each, and an estimated 81.7% of all business financial
decision makers on average 2.7 times each. The “reach” or net reach of a notice
program is defined as the percentage of the target audience exposed to a Notice
net of any duplication among people who may have been exposed more than once.
Coverage will be further enhanced by media placements described above for which
reach is not measured. The measurable reach and frequency that will be achieved
is consistent with other effective court-approved notice programs, and is
designed to meet due process requirements.

 

  •  

Notice Tactics. The following notice tactics have been selected to best reach
Class Members:

 

  1. Individual Mailed Notice. For all Rule 23(b)(3) Settlement Class members
and Rule 23(b)(2) Settlement Class members, for whom name and address data can
be ascertained with reasonable effort, a Notice Packet, containing a the
Long-Form Notice will be mailed via first class mail. Appropriate address
updating procedures will be implemented pre-mail and on returned undeliverables.

 

  2. Sunday Newspaper Inserts. In order to achieve broad, national exposure of
the notice, the Publication Notice will appear once in over 1,200 Sunday
newspapers nationwide via Parade Magazine and USA Weekend. Parade Magazine and
USA Weekend have a combined circulation of over 55 million.

 

© 2012 Hilsoft Notifications

E-7



--------------------------------------------------------------------------------

  3. Consumer Publications. The Publication Notice will appear in five leading
weekly and monthly consumer publications— two times each in People, TV Guide,
and Sports Illustrated, and once in National Geographic, and People en Espanol,
for a total of eight insertions. The selected consumer publications have a
combined circulation of approximately 13.5 million.

 

  4. National Business Publications. To achieve broad, national exposure of the
settlement among the professional business community, the Publication Notice
will appear once in the Wall Street Journal, Financial Times, New York Times,
Investor’s Business Daily, Barron’s, Forbes, Fortune, and Bloomberg
BusinessWeek, for a total of eight insertions.

 

  5. Trade & Specialty Publications. In order to reach the general business
community through their local business media, the Publication Summary Notice
will appear one or two times in 72 trade & specialty publications, targeting
business owners and business financial decision covering every major
metropolitan area in the country, for a total of 140 insertions. Combined, the
trade & specialty publications provide a total circulation of over one million.
The trade, business and specialty publications have a combined circulation of
approximately seven million.

 

  6. Language & Ethnic Targeted Publications. To better reach small, retail
business owners for whom English is not their primary language, or who rely on
publications specifically directed to their community, the Publication Notice
will appear two times in selected daily or weekly publications and one time in
selected monthly publications. The Publication Notice will be translated into
Spanish, Chinese, Japanese, Korean, Russian, Thai, and Vietnamese where
appropriate. The 163 selected publications have a combined circulation of over
6.5 million.

 

  7. U.S. Territories Newspapers. The Summary Notice will appear in the
following newspapers targeting the U.S. territories—Caribbean Business, El Nuevo
Día, El Vocero De Puerto Rico, Primera Hora, Agana Pacific Daily News, Saipan
Tribune, Samoa News, St. Croix Avis, St. John Trade Winds, and The Virgin Island
Daily News.

 

© 2012 Hilsoft Notifications

E-8



--------------------------------------------------------------------------------

  8. Internet Banner Notices. Banner Notices measuring 728 x 90 pixels and 300 x
250 pixels will be placed during a one-month period on national web properties
such as 24/7 Real Media (a network that represents over 900 websites), Facebook,
Yahoo!, MSN, AOL, Washingtonpost.com, and National Network of Business Journal
Websites. Combined, approximately 136 million adult impressions will be
generated by these banners over a one-month period. These Internet Banner
Notices will link to the Case Website.

 

  9. Informational Release. A party-neutral, informational release will be
issued to approximately 4,200 print and broadcast and 5,500 online press outlets
throughout the United States.

 

  10. Sponsored Search Listings. Sponsored search listings will be acquired on
the three most highly visited Internet search engines: Google, Yahoo! and Bing.

 

  11. Case Website. A neutral case notice website with an easy to remember
domain name will be established where class members can obtain additional
information about the case and obtain notice documents, including the Long-Form
Notice.

 

  12. Toll-Free Telephone Support Line and Post-Office Box. A toll-free
telephone line for providing information to class members and a post office box
for receiving requests for information from class members.

 

  •  

Message Content. The Notices have been designed to provide a clear, concise,
plain language statement of the legal rights and options of Rule 23(b)(3)
Settlement Class members and Rule 23(b)(2) Settlement Class members. The Notices
alert such class members that the message may affect them. The Publication
Notice includes a summary of the terms of the Class Settlement Agreement. Drafts
of the Notices are attached as Exhibit F to the Class Settlement Agreement.

 

© 2012 Hilsoft Notifications

E-9



--------------------------------------------------------------------------------

3. Notice Schedule Flow Chart

 

 

The chart below shows a hypothetical schedule. This schedule would allow for
completion of the Notice Plan within 90 days after the Court’s entry of the
Class Settlement Preliminary Approval Order. The website will remain operational
beyond the flowchart shown, until requested to be terminated.

 

Notice Tactic  

  Week  

1

 

  Week  

2

 

  Week  

3

 

  Week  

4

 

  Week  

5

 

  Week  

6

 

  Week  

7

 

!  Week  

8

 

  Week  

9

 

  Week  

10

 

  Week  

11

 

  Week  

12

Preliminary Approval Granted

                       

Issue Informational Release

                       

Individual Notice Mailing

                       

Internet Banner Notices

                       

National Newspaper Inserts

                       

National Consumer Publications

                       

Trade, Business, Specialty Publications

                       

Language & Ethnic Targeted Publications

                       

Newspapers Targeting U.S. Territories

                       

Case Website

                       

Note: Print media blocks show when readers first receive publications (the
on-sale date). Media selections are subject to change by addition, deletion, or
substitution at the time of placement. Appearance dates may vary within the
notice period, based on availability at the time of placement.

 

© 2012 Hilsoft Notifications

E-10



--------------------------------------------------------------------------------

4. Target Audience

 

 

The demographics of the class, including, but not limited to, those most likely
to be class members.

The proposed Rule 23(b)(3) Settlement Class and Rule 23(b)(2) Settlement Class
are national in scope and likely include persons of all ages, races and
demographic profiles. Data on business owner and business financial decision
makers were specifically analyzed to identify key demographic groups, which can
be used to guide media selection.

To ensure the greatest possible coverage of measured media in reaching the
potentially diverse universe of members of both settlement classes, the Notice
Plan has a primary target audience of all adults 18 years and older across the
country. Additionally, the media is targeted to reach individuals who might own
their own business, have owned a business in the past, or make financial
decisions for their business with secondary targets of “business owners” and
“business financial decision makers.”

According to MRI, demographic highlights for all three categories include the
following:

 

Demographic

   Adults
18+     Business
Owners     Business
Financial
Decision Makers  

Percentage that are men

     48.4 %      64.9 %      61 % 

Percentage that are women

     51.6 %      35.1 %      39 % 

Percentage that are between the ages of 45-54

     19.5 %      28.3 %      29 % 

Percentage that work full-time

     48.3 %      70.8 %      83.5 % 

Percentage that work part-time

     11.9 %      29.2 %      16.5 % 

Percentage that graduated from college

     27.1 %      32.2 %      45.3 % 

Percentage that have an individual employment income of $100,000+

     5.5 %      15.5 %      24.8 % 

Percentage that own a home

     70.3 %      78.4 %      83.9 % 

Percentage that lived at their residence five or more years

     56.1 %      60.7 %      63.1 % 

Percentage that are white

     76.3 %      83.2 %      88.3 % 

Percentage that are African-American

     11.6 %      7.3 %      5.5 % 

Percentage that are Asian

     3 %      2.6 %      2.7 % 

 

© 2012 Hilsoft Notifications

E-11



--------------------------------------------------------------------------------

Using MRI data we can also pinpoint certain key demographics that make up a
greater percentage of Business Owner and Business Financial Decision Makers
nationwide, relative to the general U.S. adult population as set forth:

 

Demographic

   Business
Owners     Business
Financial
Decision Makers  

Percent more likely to be men

     34.2 %      26.2 % 

Percent more likely to be between the ages of 45-54

     44.9 %      48.9 % 

Percent more likely to work full-time

     46.6 %      72.8 % 

Percent more likely to have graduated from college

     19 %      67.4 % 

Percent more likely to own a home

     11.5 %      19.4 % 

Percent more likely to have lived at their residence five or more years

     8.3 %      12.4 % 

Percent more likely to be white

     9 %      15 % 

 

© 2012 Hilsoft Notifications

E-12



--------------------------------------------------------------------------------

5. Individual Mailed Notice

 

 

Reaches class members directly with notice by mail.

For all Rule 23(b)(3) Settlement Class members and Rule 23(b)(2) Settlement
Class members, for whom name and address data can be ascertained with reasonable
effort, the Long-Form Notice will be mailed via first class mail. Potential
class members will be directed to the settlement website –
www.PaymentCardSettlement.com – and the toll-free number for information
regarding the Settlement.

We understand that the mailing list will be compiled from multiple datasets
including:4

 

  •  

Certain merchant contact information maintained by the 25 largest Acquirers and
Processors, which includes Bank of America Merchant Services, Chase Paymentech
Solutions, SunTrust Merchant Services, Wells Fargo Bank, N.A. (through Wells
Fargo Merchant Services), Vantiv (f.k.a. Fifth Third Merchant Services). These
entities handle more than 90% of Visa and MasterCard transaction sales volume as
reported in Nilson Report 990 (March 2012).

 

  •  

Certain Visa databases.

 

  •  

Certain MasterCard databases.

Prior to mailing, reasonable efforts will be used to eliminate exact duplicate
entries from the available data sources. Subsequently, all addresses will be
checked against the National Change of Address (“NCOA”) database maintained by
the United States Postal Service (“USPS”).5 If a record is returned by NCOA as
invalid, the Class Administrator will update the address through third-party
address search services and re-mail as appropriate. Notices returned as
undeliverable will be re-mailed to any new address available through postal
service information, for example, to the address provided by the postal service
on returned pieces for which the automatic forwarding order has expired, but
which is still during the period in which the postal service returns the piece
with the address indicated, or to better

 

4 

Pursuant, to Paragraph 81(d) of the Class Settlement Agreement, “Class
Plaintiffs shall subpoena, to obtain the names and locations of any members of
the Rule 23(b)(3) Settlement Class or the Rule 23(b)(2) Settlement Class, as
many non-Bank Defendant acquirers as would be necessary to attempt to obtain
merchant name and location information attributable to more than 90% of merchant
transaction volume and 90% of merchant outlets as reported in Nilson Report 990
(March 2012).”

5 

The NCOA database contains records of all permanent changes of address
submissions received by the USPS for the last four years. The USPS makes this
data available to mailing firms and lists submitted to it are automatically
updated with any reported move based on a comparison with the person’s name and
known address.

 

© 2012 Hilsoft Notifications

E-13



--------------------------------------------------------------------------------

addresses that may be found after reasonable, additional third-party source
lookups. Upon successfully locating better addresses, Notices will be promptly
re-mailed on an ongoing basis.

Additionally, the Long-Form Notice will be mailed to all persons who request one
via the toll-free phone number maintained by the Class Administrator.

 

© 2012 Hilsoft Notifications

E-14



--------------------------------------------------------------------------------

6. Media Selection

 

 

The media vehicles that will best reach class members in this particular notice
program.

In addition to mailing the Long-Form Notice, a comprehensive national
multi-media effort has been selected to effectively deliver a clear message to
Rule 23(b)(3) Settlement Class members and Rule 23(b)(2) Settlement Class
members. A broad, national media effort is essential since it is unknown whether
it will be possible to determine accurate addresses for representatives of the
high number of businesses that have closed or changed locations during the Class
Period (address updating resources for businesses are not as reliable as
resources available for determining the current address of individuals). Because
of these unknowns, and due to the significance of the settlement, a substantial
media effort is necessary.

Broad, national exposure will be achieved by placement of the Publication Notice
in Sunday newspapers nationwide via Parade Magazine and USA Weekend and via five
leading weekly and monthly consumer publications – most read by business owners
and business financial decision makers. Broad, national exposure among the
professional business community will be achieved by placing the Publication
Notice in leading national business publications. The general business community
will be targeted by placing the Publication Notice in local business journal
publications in virtually every major market in the U.S. Retail business owners
for whom English is not their primary language, or who rely on publications
specifically directed to their community, will be targeted by placing the
Publication Notice in language & ethnic targeted publications. Businesses in the
U.S. territories will be targeted by placing the Publication Notice in
newspapers published in U.S. territories as well as spill-over circulation from
consumer publications.

We have reviewed the merits of all forms of media and, based on our analysis,
our media selection allows:

 

  •  

A large majority of members of both settlement classes to be reached by the
measurable paid print, and online media alone (at least 80.2% of all U.S.
adults, 80.3% of all business owners, and an estimated 81.7% of all business
financial decision makers).

 

  •  

Multiple opportunities for members of both settlement classes to see the message
through overlapping reach of the different notice methods.

 

© 2012 Hilsoft Notifications

E-15



--------------------------------------------------------------------------------

  •  

“Noticeable” Publication Notices in leading consumer magazines, and other
publications that will allow readers to have a written record and the ability to
refer back to the Notice, pass it on to others, and easily respond via the
website or toll-free number.

 

  •  

Placement of the Publication Notice in approximately 1,213 newspapers nationwide
via Parade, and USA Weekend, which are inserted in the weekend editions of
newspapers with distribution in large cities and small towns.

 

  •  

Placement of the Publication Notice in appropriate business and trade
publications targeting business owners and business financial decision makers.

 

  •  

Placement of the Publication Notice in appropriate foreign language publications
covering major ethnic groups identified to target business owners and business
financial decision makers.

 

  •  

Placement of the Publication Notice in daily newspapers with distribution in
U.S. territories.

 

  •  

Extended reach via rotating Internet Banner Notices on a variety of web
properties.

 

  •  

The broadest, most inclusive national coverage as well as targeted business
coverage, ensuring that Rule 23(b)(3) Settlement Class members and Rule 23(b)(2)
Settlement Class members are not excluded.

 

  •  

The broadest, most-inclusive demographic coverage, ensuring that Rule 23(b)(3)
Settlement Class members and Rule 23(b)(2) Settlement Class members are
effectively reached through notice placements in a variety of cultural and trade
publications.

 

© 2012 Hilsoft Notifications

E-16



--------------------------------------------------------------------------------

7. Plan Delivery Summary

 

 

 

National Consumer Publications

     5   

Newspapers carrying Notices (via supplements):

     ≈1,213   

National Business Publications

     8   

Trade Publications

     72   

Language & Ethnic Targeted Publications

     163   

Total Print Insertions

     1,688   

Internet Banner Notices

     ≈136 million   

U.S. Territories Newspaper Placements:

     10   

U.S. Territories Newspaper Circulation:

     568,760   

Estimated Net % Reached – Adults 18+

     80.2 % 

Avg. Frequency of Exposure – Adults 18+

     2.6 times   

Estimated Net % Reached – Business Owners

     80.3 % 

Avg. Frequency of Exposure – Business Owners

     2.7 times   

Estimated Net % Reached – Business Financial Decision Makers

     81.7 % 

Avg. Frequency of Exposure – Business Financial Decision Makers

     2.7 times   

Estimated Net Audience - National

     249,458,200   

Estimated Gross Impressions* - National

     328,702,200   

Source: 2011 MRI Doublebase Study, ABC and publication circulation statements.

* Total exposures to notice among all those exposed, including repeat exposures.

 

© 2012 Hilsoft Notifications

E-17



--------------------------------------------------------------------------------

8. Net Reach

 

 

Total different persons who open or read a publication containing a notice.

We employ industry-standard computer software, which uses the latest readership
data to factor out the duplicate persons reached by the different and
overlapping audiences on a notice schedule to yield total net persons reached.
The proposed measurable print and online efforts are estimated to reach:

 

Target

   % Reached, Net
of Duplication  

All U.S. Adults Aged 18+

     80.2 % 

Business Owners

     80.3 % 

Business Financial Decision Makers

     81.7 % 

Source: 2011MRI Doublebase Study, Nielson, Arbitron, comScore.

Reach will most certainly be further enhanced by the Long-Form Notice mailing
effort, placements of the Publication Notice in trade, business, specialty
publications, language & ethnic targeted publications, newspapers targeting U.S.
territories, the informational release, and Case Website.

The audience data used to determine these results are the same data used by
media professionals to guide the billions of dollars of advertising we see
today. The statistics and sources we cite are uniformly relied upon in our
field: Audit Bureau of Circulations (“ABC”) data has been relied upon since
1914;6 90%-100% of media directors use reach and frequency planning;7 all of the
leading advertising and communications textbooks cite the need to use reach and
frequency planning;8

 

6 

Established in 1914, ABC is a non-profit cooperative formed by media,
advertisers, and advertising agencies to audit the paid circulation statements
of magazines and newspapers. ABC is the leading third-party auditing
organization in the U.S. It is the industry’s leading neutral source for
documentation on the actual distribution of newspapers printed and bought by
readers. Widely accepted throughout the industry, it certifies over 3,000
publications, categorized by metro areas, region, and other geographical
divisions. Its publication audits are conducted in accordance with rules
established by its Board of Directors. These rules govern not only how audits
are conducted, but also how publishers report their circulation figures. ABC’s
Board of Directors is comprised of representatives from the publishing and
advertising communities.

7 

See generally Peter B. Turk, Effective Frequency Report: Its Use And Evaluation
By Major Agency Media Department Executives, 28 J. ADVERTISING RES. 56 (1988);
Peggy J. Kreshel et al., How Leading Advertising Agencies Perceive Effective
Reach and Frequency, 14 J.ADVERTISING 32 (1985).

8 

Textbook sources that have identified the need for reach and frequency for years
include: JACK S. SISSORS & JIM SURMANEK, ADVERTISING MEDIA PLANNING, 57-72 (2d
ed. 1982); KENT M. LANCASTER & HELEN E. KATZ, STRATEGIC MEDIA PLANNING 120-156
(1989); DONALD W. JUGENHEIMER & PETER B. TURK, ADVERTISING MEDIA 123-126 (1980);
JACK Z. SISSORS & LINCOLN BUMBA, ADVERTISING MEDIA PLANNING 93-122 (4th ed.
1993); JIM SURMANEK, INTRODUCTION TO ADVERTISING MEDIA: RESEARCH, PLANNING, AND
BUYING 106-187 (1993).

 

© 2012 Hilsoft Notifications

E-18



--------------------------------------------------------------------------------

and a leading treatise says it must be used:9 “In order to obtain this essential
information, we must use the statistics known as reach and frequency.” Ninety of
the top one hundred media firms use MRI data, which has a 95% confidence
interval; and at least 3,000 media firms in 25 different countries use media
planning software for reach and frequency planning.10 Online media planning data
is provided by comScore, Inc.11

 

9 

AMERICAN ADVERTISING AGENCY ASSOCIATION, GUIDE TO MEDIA RESEARCH 25 (1987),
revised 1993.

10 

For example, Telmar is the world’s leading supplier of media planning software
and support services. Over 3,000 users in 25 countries, including 95% of the
world’s top agencies, use Telmar systems for media and marketing planning tools
including reach and frequency planning functions. Established in 1968, Telmar
was the first company to provide media planning systems on a syndicated basis.

11 

comScore, Inc.is a global leader in measuring the digital world and a preferred
source of digital marketing intelligence. In an independent survey of 800 of the
most influential publishers, advertising agencies and advertisers conducted by
William Blair & Company in January 2009, comScore was rated the “most preferred
online audience measurement service” by 50% of respondents, a full 25 points
ahead of its nearest competitor.

 

© 2012 Hilsoft Notifications

E-19



--------------------------------------------------------------------------------

9. Average Frequency of Exposure

 

 

Average number of times that each different person reached will have an
opportunity to view a vehicle containing a notice placement.

This Notice Plan is intended to provide Rule 23(b)(3) Settlement Class members
and Rule 23(b)(2) Settlement Class members with the best practicable opportunity
to view and understand the Publication Notice and their rights, including a Rule
23(b)(3) Settlement Class member’s right to file a claim, if desired, or exclude
itself from the Rule 23(b)(3) settlement. A by-product of the media vehicles
necessary for a broad net reach is multiple exposures to notice from overlapping
audience coverage.

This Notice Plan relies upon modern-style, audience-documented media coverage as
reported herein, and provides a higher frequency of exposure than would a direct
mail notice program that sends one notice, one time, to a class member.12 The
average frequency of exposure resulting from the proposed Notice Program is as
follows:

 

Target

   Average Frequency of
Exposure  

All U.S. Adults Aged 18+

     2.6 times   

Business Owners

     2.7 times   

Business Financial Decision Makers

     2.7 times   

Source: 2011 MRI Doublebase Study.

The frequency of exposure will be further enhanced by the Individual Mailed
Notice effort, placements of the Publication Notice in trade, business and
specialty publications, language & ethnic targeted publications, newspapers
targeting U.S. territories, informational release, and Case Website.

 

12 

The reach achievable through direct mail notice programs varies widely depending
on the accuracy and comprehensiveness of class member mailing lists.

 

© 2012 Hilsoft Notifications

E-20



--------------------------------------------------------------------------------

10. Geographic Coverage

 

 

Ensuring that class members are not excluded simply because of where they live.

Rule 23(b)(3) Settlement Class members and Rule 23(b)(2) Settlement Class
members may reside anywhere in the U.S. or its territories and possessions;
therefore, the Notice Plan has been designed to ensure fair and wide geographic
coverage.

 

  •  

The consumer publications have distribution and/or subscribers throughout the
U.S., as supported by the detailed ABC statements for each publication.

 

  •  

Parade and USA Weekend are distributed within nearly 1,213 newspapers
nationwide, covering large markets as well as reaching deep into small towns.

 

  •  

The business newspapers have distribution and/or subscribers throughout the U.S.

 

  •  

Placements of the Publication Notice in trade, business and specialty
publications extend reach to business owners and business financial decision
makers throughout the U.S. The recommended consumer publications also offer
circulation to business owners and business financial decision makers.

 

  •  

Placements of the Publication Notice in language & ethnic targeted publications
will extend coverage to Rule 23(b)(3) Settlement Class members and Rule 23(b)(2)
Settlement Class members residing throughout the U.S. to better reach small,
retail business owners for whom English is not their primary language, or who
rely on publications specifically directed to their community.

 

  •  

Placements of the Publication Notice in the largest circulation newspapers in
each of the U.S. territories and possessions will extend coverage to Rule
23(b)(3) Settlement Class members and Rule 23(b)(2) Settlement Class members
residing outside of the continental U.S. Additionally, the recommended consumer
publications offer spillover circulation into the U.S. territories and
possessions.

 

  •  

The Internet Banner Notices and Case Website allow access to the Notice
regardless of geography.

 

  •  

The informational release will broaden the geographic coverage further.

 

© 2012 Hilsoft Notifications

E-21



--------------------------------------------------------------------------------

Accordingly, the Notice will reach Rule 23(b)(3) Settlement Class members and
Rule 23(b)(2) Settlement Class members regardless of where they choose to live.

 

© 2012 Hilsoft Notifications

E-22



--------------------------------------------------------------------------------

11. Nationwide Publication Plan

 

 

The national newspaper supplements and consumer publications in which the notice
will appear.

The Notice Plan includes multiple placements of the Publication Notice in
leading weekly and monthly publications. Publication Notice will appear once in
the national newspaper supplements Parade and USA Weekend. Combined, these
publications appear in over 1,213 Sunday newspapers nationwide. A complete
listing of the newspapers is provided in Attachment 2. Publication Notice will
appear twice in People, TV Guide, Sports Illustrated, and once in National
Geographic and People en Espanol (in Spanish), for a total of 10 insertions. The
selected publications cover all demographic groups.

 

Publication

   Issuance    Notice Content    # of Insertions  

Parade

   Weekly    Standard
Magazine Unit      1   

USA Weekend

   Weekly    Standard
Magazine Unit      1   

People

   Weekly    Full Page      2   

National Geographic

   Monthly    Full Page      1   

Sports Illustrated

   Weekly    Full Page      2   

TV Guide

   Weekly    Full Page      2   

People en Espanol

   10x/year    Full Page      1            

 

 

 

TOTAL

     10            

 

 

 

 

© 2012 Hilsoft Notifications

E-23



--------------------------------------------------------------------------------

12. Nationwide Publication Details

 

 

A summary of facts on the consumer publications in which the notice will appear.

 

Publication

  

Facts

Parade   

•     Weekly national newspaper supplement covering family, food, health,
current events and entertainment.

 

•     Readership ranks 1st among Adults 18+

 

•     Provides the single largest readership of any publication.

 

•     Provides a broad demographic readership and geographic coverage.

 

•     Carried in approximately 593 papers throughout the U.S.

 

•     Planned notice size: Standard Magazine Unit

 

•     Planned insertions: 1x

 

USA Weekend   

•     Weekly national newspaper supplement covering family, food, health,
current events and entertainment.

 

•     Provides a broad demographic readership and geographic coverage.

 

•     Carried in approximately 655 papers throughout the U.S.

 

•     Planned notice size: Standard Magazine Unit

 

•     Planned insertions: 1x

 

People   

•     Weekly entertainment magazine featuring celebrity news, biographies, and
gossip.

 

•     Provides a large number of pass along readers.

 

•     Planned notice size: Full-Page

 

•     Planned insertions: 2x

 

National

Geographic

  

•     Monthly publications featuring photos, maps and articles relating to
animals, the environment, cultures and history around the world.

 

•     Planned notice size: Full-Page

 

•     Planned insertions: 1x

 

Sports Illustrated   

•     Weekly sports magazine covering sports news, photos, scores, columns and
expert analysis.

 

•     Planned notice size: Full-Page

 

•     Planned insertions: 2x

 

© 2012 Hilsoft Notifications

E-24



--------------------------------------------------------------------------------

TV Guide   

•     Weekly targeted magazine featuring up-to-date breaking entertainment news
and weekly television listings.

 

•     Planned notice size: Full-Page

 

•     Planned insertions: 2x

People en Espanol   

•     10x/year entertainment magazine featuring celebrity news, biographies, and
gossip in Spanish.

 

•     Planned notice size: Full-Page

 

•     Planned insertions: 1x

 

© 2012 Hilsoft Notifications

E-25



--------------------------------------------------------------------------------

13. Nationwide Publication Coverage

 

 

The size of the audience as a percent of the demographic base (reach).

The selected publications include the top three in the country, as well as
publications that extend reach among various demographic segments.

 

     Coverage
Among  

Publication

   U.S.
Adults     Business
Owners     Business Financial
Decisions Makers  

Parade

     30.37 %      30.43 %      34.67 % 

USA Weekend

     18.30 %      19.88 %      21.65 % 

People

     19.87 %      17.06 %      21.58 % 

National Geographic

     13.95 %      15.19 %      16.63 % 

Sports Illustrated

     9.17 %      8.33 %      10.55 % 

TV Guide

     6.37 %      4.10 %      3.67 % 

People en Espanol

     2.94 %      1.92 %      1.78 % 

Source: 2011 MRI Doublebase Study.

Read As: An insertion in Parade reaches 30.37% of Adults 18+. Reach percentage
reported above is based on publisher’s estimates.

 

© 2012 Hilsoft Notifications

E-26



--------------------------------------------------------------------------------

14. Nationwide Publication Circulation

 

 

Total number of copies sold through all channels (subscription, newsstand)

The selected publications include some of the largest circulating publications
in the country. Combined, they provide a total circulation of over 68 million.

 

Publication

   Total Circulation  

Parade

     33,000,000   

USA Weekend

     22,297,000   

People

     3,450,000   

National Geographic

     4,400,000   

Sports Illustrated

     3,150,000   

TV Guide

     2,000,000   

People en Espanol

     540,000      

 

 

 

TOTAL

     68,837,000      

 

 

 

Source: ABC audit and publisher’s statements.

 

© 2012 Hilsoft Notifications

E-27



--------------------------------------------------------------------------------

15. Publication Secondary Reader Data

 

 

Secondary or ‘pass-along’ readers of a publication.

Based on MRI readership data, we know that more readers than just those who
purchase or otherwise receive circulated issues actually open or read the
publication. Many secondary readers see the Publication Notice away from home:
for example, at a subscriber’s house; at a doctor’s office; in an airport; on an
airplane; in the reception area of a company; passed around by co-workers at the
place of employment; etc. Exposure in a different environment can increase
attentiveness and response potential. It is also beneficial that readership
tends to build over a period of time following the publication date. This is
evidence that issues can be referred to at any time, thereby providing readers
with a longer, sustained opportunity to be exposed to the Notice.

The following calculations set forth the average number of readers-per-copy of
each of the selected publications:

 

Publication

   Readers Per Copy  

Parade

     2.10   

USA Weekend

     1.85   

People

     13.14   

National Geographic

     7.23   

Sports Illustrated

     6.64   

TV Guide

     6.5   

People en Espanol

     12.42   

Source: 2011 MRI Doublebase Study audience numbers and ABC statements.

 

© 2012 Hilsoft Notifications

E-28



--------------------------------------------------------------------------------

16. Nationwide Publication Audience Data

 

 

Total different persons opening or reading a publication.

The following outlines the total Adult audience (readership) for one insertion
in each of the selected publications. The total audience is based on actual MRI
in-depth interview data that tell us how many persons “Opened or Read” a
publication.

 

Publication

   Total Adult Audience  

Parade

     69,278,000   

USA Weekend

     41,249,000   

People

     45,318,000   

National Geographic

     31,813,000   

Sports Illustrated

     20,926,000   

TV Guide

     13,000,000   

People en Espanol

     6,708,000   

Source: 2011 MRI Doublebase Study.

 

© 2012 Hilsoft Notifications

E-29



--------------------------------------------------------------------------------

17. Nationwide Publication Gross Impressions

 

 

Total number of times any person opens or reads publications containing notice
placements.

Adults will be exposed to the Publication Notice through the publication effort
alone more than 307 million times during the notice period. This includes the
same reader more than once, because readers of one publication read other
publications as well. This duplication is factored out by the net reach analysis
explained earlier.

 

Publication

   Insertions      Adult Impressions  

Parade

     1         69,278,000   

USA Weekend

     1         41,249,000   

People

     2         90,636,000   

National Geographic

     1         31,813,000   

Sports Illustrated

     2         41,852,000   

TV Guide

     2         26,000,000   

People en Espanol

     1         6,708,000      

 

 

    

 

 

 

TOTAL

     10         307,536,000      

 

 

    

 

 

 

Source: 2011 MRI Doublebase Study.

 

© 2012 Hilsoft Notifications

E-30



--------------------------------------------------------------------------------

18. National Business Publication Plan

 

 

The nationwide business publications in which the notice will appear.

The Notice Plan includes placements of the Publication Notice in leading
national business publications targeting both business owners and business
financial decision makers.

 

Publication

   Issuance    Notice Content    # of Insertions  

Barron’s

   Daily    Full Page      1   

Bloomberg BusinessWeek

   Weekly    Full Page      1   

Financial Times

   Daily    4 col. x 10.87      1   

Forbes

   Bi-weekly    Full Page      1   

Fortune

   18x/year    Full Page      1   

Investor’s Business Daily

   Daily    1/2 page      1   

New York Times

   Daily    Junior Page      1   

Wall Street Journal

   Daily    5 col x 10.5      1            

 

 

 

TOTAL

     8            

 

 

 

 

© 2012 Hilsoft Notifications

E-31



--------------------------------------------------------------------------------

19. National Business Publication Circulation

 

 

Total number of copies sold through all channels (subscription, newsstand)

The selected publications include some of the largest circulating publications
in the country. Combined, they provide a total circulation of over seven
million.

 

Publication

   Total Circulation  

Barron’s

     304,000   

Bloomberg BusinessWeek

     932,000   

Financial Times

     337,000   

Forbes

     930,000   

Fortune

     844,000   

Investor’s Business Daily

     184,000   

New York Times

     1,376,000   

Wall Street Journal

     2,118,000      

 

 

 

TOTAL

     7,025,000      

 

 

 

Source: ABC audit and publisher’s statements.

 

© 2012 Hilsoft Notifications

E-32



--------------------------------------------------------------------------------

20. National Business Publication

Secondary Reader Data

 

 

Secondary or ‘pass-along’ readers of a publication.

Based on MRI readership data, we know that more readers than just those who
purchase or otherwise receive circulated issues actually open or read the
publication. Many secondary readers will see the Publication Notice away from
home: for example, at a subscriber’s house; at a doctor’s office; in an airport;
on an airplane; in the reception area of a company; passed around by co-workers
at the place of employment; etc. Exposure in a different environment can
increase attentiveness and response potential. It is also beneficial that
readership tends to build over a period of time following the publication date.
This is evidence that issues can be referred to at any time, thereby providing
readers with a longer, sustained opportunity to be exposed to the Notice.

The following calculations set forth the average number of readers-per-copy of
each of the selected publications:

 

Publication

   Readers Per Copy  

Barron’s

     1.3   

Bloomberg BusinessWeek

     4.06   

Financial Times

     3.0   

Forbes

     4.6   

Fortune

     4.03   

Investor’s Business Daily

     2.0   

New York Times

     1.86   

Wall Street Journal

     2.3   

 

  •  

Source: 2011 MRI Doublebase Study audience numbers and ABC statements.

 

© 2012 Hilsoft Notifications

E-33



--------------------------------------------------------------------------------

21. National Business Publication

Audience Data

 

 

Total different persons opening or reading a publication.

The following outlines the total Adult audience (readership) for one insertion
in each of the selected publications. The total audience is based on actual MRI
in-depth interview data that tell us how many persons “Opened or Read” a
publication.

 

Publication

   Total Adult Audience  

Barron’s

     395,200   

Bloomberg BusinessWeek

     3,783,920   

Financial Times

     1,011,000   

Forbes

     4,278,000   

Fortune

     3,401,320   

Investor’s Business Daily

     368,000   

New York Times

     2,559,360   

Wall Street Journal

     4,871,400      

 

 

 

TOTAL

     20,668,200      

 

 

 

Source: 2011 MRI Doublebase Study.

 

© 2012 Hilsoft Notifications

E-34



--------------------------------------------------------------------------------

22. Trade, Business and Specialty Publications

 

 

The trade and business publications in which the notice will appear.

The Publication Notice will appear once or twice as appropriate in 72
publications targeted to business owners and business financial decision makers.
The selected publications, which include all editions of Crain’s and national
business journals, have a combined circulation of over one million. The
following provides circulation data for the selected Trade, Business and
Specialty publications:

 

Publication

   Distribution    Language    # of
Insertions      Circulation  

Crain’s New York

   New York    English      2         49,583   

Crain’s Chicago

   Chicago    English      2         45,667   

Crain’s Detroit

   Detroit    English      2         25,342   

Crain’s Cleveland

   Cleveland    English      2         20,580   

Convenience Store News

   National    English      1         70,364   

Supermarket News

   National    English      2         25,850   

Mass Market Retailers

   National    English      2         20,500   

Stores

   National    English      1         45,540   

Integrated Solutions for Retailers

   National    English      1         22,500   

Chain Store Age

   National    English      1         26,980   

The Business Review

   Albany    English      2         7,060   

New Mexico Business Weekly

   Albuquerque    English      2         4,026   

Alaska Journal of Commerce

   Anchorage    English      2         6,349   

Atlanta Business Chronicle

   Atlanta    English      2         37,860   

Austin Business Journal

   Austin    English      2         9,267   

Baltimore Business Journal

   Baltimore    English      2         9,894   

Birmingham Business Journal

   Birmingham    English      2         6,911   

Boston Business Journal

   Boston    English      2         18,328   

Buffalo Business First

   Buffalo    English      2         7,795   

Charlotte Business Journal

   Charlotte    English      2         14,081   

Business Courier

   Cincinnati    English      2         12,877   

Colorado Springs Business Journal

   Colorado Springs    English      2         2,647   

Columbus Business First

   Columbus    English      2         11,462   

Dallas Business Journal

   Dallas    English      2         17,072   

Dayton Business Journal

   Dayton    English      2         3,996   

Denver Business Journal

   Denver    English      2         16,239   

Des Moines Business Record

   Des Moines    English      2         6,230   

 

© 2012 Hilsoft Notifications

E-35



--------------------------------------------------------------------------------

El Paso, Inc

   El Paso    English      2         8,000   

Fairfield County Business Journal

   Fairfield    English      2         9,283   

The Business Journal

   Fresno    English      2         5,050   

The Business Journal (Triad)

   Greensboro    English      2         6,349   

Pacific Business Journal

   Honolulu    English      2         14,729   

Houston Business Journal

   Houston    English      2         18,652   

Mississippi Business Journal (Jackson)

   Jackson    English      2         5,379   

Jacksonville Business Journal

   Jacksonville    English      2         9,806   

Kansas City Business Journal

   Kansas City    English      2         12,471   

VEGAS, INC

   Las Vegas    English      2         7,268   

Long Island Business News

   Long Island    English      2         8,867   

Los Angeles Business Journal

   Los Angeles    English      2         24,498   

Business First (Louisville)

   Louisville    English      2         10,937   

Memphis Business Journal

   Memphis    English      2         6,546   

South Florida Business Journal

   Miami    English      2         10,570   

The Business Journal (Milwaukee)

   Milwaukee    English      2         13,143   

Minneapolis/St. Paul Business Journal

   Minneapolis    English      2         13,882   

Nashville Business Journal

   Nashville    English      2         7,506   

NJBIZ

   New Jersey    English      2         16,133   

New Orleans City Business

   New Orleans    English      2         8,066   

Sonoma Napa & Marin County Business Journal

   North Bay    English      2         7,602   

The Journal Record

   Oklahoma City    English      2         3,018   

Orlando Business Journal

   Orlando    English      2         9,571   

Philadelphia Business Journal

   Philadelphia    English      2         13,144   

Phoenix Business Journal

   Phoenix    English      2         15,785   

Pittsburgh Business Times

   Pittsburgh    English      2         13,232   

Business Journal (Portland)

   Portland    English      2         10,616   

Triangle Business Journal (Raleigh/Durham)

   Raleigh/ Durham    English      2         9,637   

Rochester Business Journal

   Rochester    English      2         8,831   

Sacramento Business Journal

   Sacramento    English      2         14,171   

San Antonio Business Journal

   San Antonio    English      2         9,987   

San Diego Business Journal

   San Diego    English      2         13,602   

San Fernando Valley Business Journal

   San Fernando Valley    English      2         6,026   

 

© 2012 Hilsoft Notifications

E-36



--------------------------------------------------------------------------------

San Francisco Business Times

   San Francisco    English      2         20,029   

Silicon Valley/San Jose Business Journal

   San Jose    English      2         9,891   

Pacific Coast Business Times (Santa Barbara)

   Santa Barbara    English      2         2,994   

Puget Sound Business Journal (Seattle)

   Seattle/Tacoma    English      2         19,765   

St. Louis Business Journal

   St. Louis    English      2         19,749   

Central New York Business Journal

   Syracuse    English      2         14,547   

Tampa Bay Business Journal

   Tampa Bay    English      2         9,590   

Inside Tucson Business

   Tucson    English      2         5,199   

Washington Business Journal (D.C.)

   Washington, DC    English      2         17,502   

Washington State Regional Business Journal

   Wenatchee    English      2         8,214   

Westchester County Business Journal

   Westchester County    English      2         9,574   

Wichita Business Journal

   Wichita    English      2         5,885               

 

 

 

TOTAL

  

     1,040,296               

 

 

 

 

© 2012 Hilsoft Notifications

E-37



--------------------------------------------------------------------------------

23. Language & Ethnic Targeted Publications

 

 

In order to target foreign language and ethnic business owners and business
financial decision makers affected by the Settlement in mediums culturally
appropriate to them, the Publication Notice will appear as a half-page or
full-page ad unit two times in selected daily or weekly publications and one
time in selected monthly publications. The Publication Notice will be translated
into Spanish, Chinese, Japanese, Korean, Russian, Thai, and Vietnamese where
appropriate. The 163 selected publications have a combined circulation of over
6.5 million. The following provides circulation data for language & ethnic
targeted publications:

 

Publication

   Distribution    Language    # of
Insertions      Circulation  

US Asian Post (Chicago)

   Chicago    English      2         15,000   

Serey Pheap, Cambodian Weekly News

   Los Angeles    Bilingual      2         20,000   

Taiwan Daily

   Los Angeles    Chinese      2         30,000   

US Asian Post (Southern California)

   Los Angeles    English      2         80,000   

US Asian Post (New York/ New Jersey)

   NY    English      2         30,000   

Epoch Times - Chicago (Chinese Edition)

   Chicago    Chinese      2         15,400   

Sing Tao Daily - Chicago (Mon-Thu Ed.)

   Chicago    Chinese      2         10,000   

World Journal - Midwest Edition

   Chicago    Chinese      2         30,000   

Asian Gazette

   Dallas/Ft. Worth    Chinese      2         8,000   

Dallas Chinese News

   Dallas/Ft. Worth    Chinese      2         15,000   

Epoch Times - Dallas (Chinese Edition)

   Dallas/Ft. Worth    Chinese      2         6,000   

Chinese Daily News - Los Angeles (Th-Sa Edition)

   Los Angeles    Chinese      2         100,000   

Chinese L.A. Daily News

   Los Angeles    Chinese      2         65,000   

Sing Tao Daily - Southern California (Mon -Thu Ed.)

   Los Angeles    Chinese      2         15,000   

Epoch Times -New York (Chinese Edition)

   NY    Chinese      2         15,000   

Sing Tao Daily - New York (M - Th Edition)

   NY    Chinese      2         55,000   

 

© 2012 Hilsoft Notifications

E-38



--------------------------------------------------------------------------------

World Journal New York - Chinese Daily News (Su-Th Edition)

   NY    Chinese      2         70,000   

China Viet News (Broadsheet - Section A)

   Philadelphia    Chinese      2         5,000   

Epoch Times - Philadelphia (Chinese Edition)

   Philadelphia    Chinese      2         6,500   

Metro Chinese Weekly

   Philadelphia    Chinese      2         10,000   

Pinoy Monthly

   Chicago    English      1         10,000   

Via Times

   Chicago    English      1         25,000   

Asian Journal (Southern California)

   Los Angeles    English      2         35,000   

California Examiner (Los Angeles)

   Los Angeles    English      2         50,000   

Philippine News - Los Angeles Edition

   Los Angeles    English      2         26,000   

Filipino Reporter

   NY    English      2         25,000   

Chicago Shimpo

   Chicago    Bilingual      2         5,000   

Bridge USA

   Los Angeles    Japanese      1         40,000   

Japanese Daily Sun, The

   Los Angeles    Japanese      2         120,000   

Pacific Citizen

   Los Angeles    English      2         30,000   

Daily Sun New York

   NY    Japanese      2         12,500   

NY Japion

   NY    Japanese      2         23,000   

Seikatsu Press

   NY    Japanese      2         20,000   

Korea Daily - Chicago

   Chicago    Korean      2         58,000   

Korea Times - Chicago

   Chicago    Korean      2         50,000   

Korean Journal - North Texas Edition

   Dallas/Ft. Worth    Korean      2         7,500   

News Korea

   Dallas/Ft. Worth    Korean      2         10,000   

Korea Daily - Los Angeles

   Los Angeles    Korean      2         80,000   

Korea Times - Los Angeles

   Los Angeles    Korean      2         75,000   

Korean Sunday News - Los Angeles

   Los Angeles    Korean      2         53,000   

Korea Daily - New York

   NY    Korean      2         58,750   

Korea Times - New York Edition

   NY    Korean      2         45,000   

New York Ilbo, The

   NY    Korean      2         55,000   

Korean Community News & Sunday Topic

   Philadelphia    Korean      2         10,000   

 

© 2012 Hilsoft Notifications

E-39



--------------------------------------------------------------------------------

Korean Times Philadelphia (formerly known as Korea Daily News)

   Philadelphia    Korean      2         23,000   

Reklama Russian Weekly Newspapers

   Chicago    Russian      2         22,000   

Svet

   Chicago    Russian      2         12,000   

Friday Express

   Los Angeles    Russian      2         17,000   

Panorama (Formerly Almanac Panorama)

   Los Angeles    Russian      2         9,000   

Russkaya Reklama - California Edition

   Los Angeles    Russian      2         15,000   

Kurier-East Edition

   NY    Russian      2         10,000   

Russkaya Reklama - New York Edition

   NY    Russian      2         30,000   

Russian Market - Pennsylvania Edition

   Philadelphia    Russian      2         8,000   

Russkaya Reklama - Philadelphia Edition

   Philadelphia    Russian      2         15,000   

Vecher

   Philadelphia    Russian      2         10,000   

Asian Pacific News, The

   Los Angeles    Bilingual      2         20,000   

Sereechai Newspaper

   Los Angeles    Thai      2         15,000   

Siam Town US (formerly Thai Town USA News)

   Los Angeles    Thai      2         10,000   

A Chau Thoi Bao

   Dallas/Ft. Worth    Vietnamese      2         30,000   

But Viet

   Dallas/Ft. Worth    Vietnamese      2         27,500   

Vietnam Weekly News - Texas Edition

   Dallas/Ft. Worth    Vietnamese      2         15,000   

Nguoi Viet Daily News

   Los Angeles    Vietnamese      2         17,700   

Saigon Times

   Los Angeles    Vietnamese      2         30,000   

Viet Bao Daily News-LA Edition (Formerly Known as Viet Bao Kinh Te)

   Los Angeles    Vietnamese      2         25,000   

Lac Hong Magazine

   NY    Vietnamese      1         5,000   

Metro Viet

   Philadelphia    Vietnamese      2         8,000   

Philadelphia Asian News

   Philadelphia    Vietnamese      2         10,000   

Atlanta Inquirer

   Atlanta    English      2         40,000   

Sentinel Newspaper, The

   Atlanta    English      2         35,000   

Boston Banner (Baystate Banner)

   Boston/


Manchester

   English      2         32,351   

 

© 2012 Hilsoft Notifications

E-40



--------------------------------------------------------------------------------

Chicago Citizen Newspaper Group (5 Papers - Forced Combo)

   Chicago    English      2         121,000   

Crusader Group (Chicago-Gary - Forced Combo)

   Chicago    English      2         146,590   

North Lawndale Community News, The

   Chicago    English      2         15,000   

African American News & Issues (Dallas - Ft. Worth Metroplex Region)

   Dallas/Ft. Worth    English      2         150,000   

Dallas Examiner

   Dallas/Ft. Worth    English      2         9,449   

La Vida News -The Black Voice - Ft. Worth Edition

   Dallas/Ft. Worth    English      2         39,700   

African American News & Issues (Greater Houston Gulf Coast, Southeast  Texas)

   Houston    English      2         250,000   

Houston Defender

   Houston    English      2         20,215   

Houston Sun, The

   Houston    English      2         10,000   

L.A Bay/Bakersfield/San Fernando & Antelope Valley Observer Group

   Los Angeles    English      2         102,892   

Precinct Reporter/Tri-County Bulletin/Long Beach Leader

   Los Angeles    English      2         55,000   

Wave Community Newspapers (6 publications)

   Los Angeles    English      2         140,000   

Daily Challenge

   NY    English      2         81,000   

New York Amsterdam News

   NY    English      2         30,000   

New York Journal, The

   NY    English      2         65,000   

Philadelphia Observer

   Philadelphia    English      2         22,840   

Philadelphia Sunday Sun

   Philadelphia    English      2         20,000   

Philadelphia Tribune - Metro Edition

   Philadelphia    English      2         63,210   

Post News Group Newspaper Network (6 Paper Combo)

   San Francisco/


Oakland/

San Jose

   English      2         60,000   

San Francisco Bay View Newspaper

   San Francisco/


Oakland/

San Jose

   English      1         20,000   

Sun Reporter Publishing Company

   San Francisco/


Oakland/

San Jose

   English      2         160,621   

 

© 2012 Hilsoft Notifications

E-41



--------------------------------------------------------------------------------

Washington Afro-American / Baltimore Afro-American

   Washington, DC    English      2         14,390   

Washington Informer

   Washington, DC    English      2         17,128   

Washington Sun, The

   Washington, DC    English      2         55,000   

El Nuevo Georgia

   Atlanta    Spanish      2         20,000   

La Vision

   Atlanta    Spanish      2         20,000   

Mundo Hispanico

   Atlanta    Spanish      2         71,500   

El Planeta

   Boston/


Manchester

   Spanish      2         50,000   

La Semana

   Boston/


Manchester

   Spanish      2         15,000   

Vocero Hispano

   Boston/


Manchester

   Spanish      2         20,000   

La Raza

   Chicago    Spanish      2         152,300   

Lawndale Group News

   Chicago    Bilingual      2         150,000   

Al Dia

   Dallas/Ft. Worth    Spanish      2         115,000   

El Extra

   Dallas/Ft. Worth    Spanish      2         20,000   

El Hispano News

   Dallas/Ft. Worth    Bilingual      2         27,443   

La Voz De Houston

   Houston    Spanish      2         100,000   

Semana

   Houston    Spanish      2         145,000   

Eastern Group Publications

   Los Angeles    Bilingual      2         106,208   

La Opinion

   Los Angeles    Spanish      2         87,866   

El Diario La Prensa

   NY    Spanish      2         47,517   

El Especial

   NY    Spanish      2         45,000   

La Voz Hispana

   NY    Spanish      2         68,000   

Al Dia

   Philadelphia    Spanish      2         48,789   

El Sol Latino

   Philadelphia    Bilingual      2         44,667   

Impacto Latin Newspaper

   Philadelphia    Spanish      2         40,000   

El Mensajero

   San Francisco/


Oakland/

San Jose

   Bilingual      2         102,614   

El Observador

   San Francisco/


Oakland/

San Jose

   Bilingual      2         23,000   

El Reportero

   San Francisco/


Oakland/

San Jose

   Bilingual      2         23,000   

La Oferta Review

   San Francisco/


Oakland/

San Jose

   Bilingual      2         21,000   

El Comercio

   Washington, DC    Bilingual      2         55,650   

 

© 2012 Hilsoft Notifications

E-42



--------------------------------------------------------------------------------

El Tiempo Latino

   Washington, DC    Spanish      2         48,535   

Washington Hispanic

   Washington, DC    Spanish      2         45,000   

Southern Jewish Life (Prev. Deep South Jewish Voice)

   Birmingham    English      1         35,000   

Jewish News of Greater Phoenix

   Phoenix    English      2         4,823   

Arizona Jewish Life

   Phoenix    English      1         20,000   

J. - The Jewish News Weekly of Northern California

   San Francisco    English      2         17,000   

Orange County Jewish Life

   Orange County    English      1         20,000   

San Diego Jewish Journal

   San Diego    English      1         20,000   

The Jewish Journal of Greater LA

   Los Angeles    English      2         49,676   

Intermountain Jewish News

   Denver    English      2         14,000   

Jewish Ledger

   Statewide    English      2         15,876   

Jewish Journals of S. Florida

   Southeast FL    English      2         148,375   

Jewish News of Sarasota-Manatee

   Sarasota-Manatee    English      1         8,500   

Jewish Press-Tampa/Pinellas COMBO

   Tampa/Pinellas    English      2         11,900   

The Chicago Jewish News

   Chicago    English      2         12,000   

Jewish United Fund News (JUF News)

   Chicago    English      1         50,000   

Jewish Business News

   Chicago    English      1         15,000   

Kansas City Jewish Chronicle

   Overland Park    English      2         5,000   

Jewish Times Baltimore

   Baltimore    English      2         15,000   

Jewish Journal

   North Boston    English      2         16,433   

The Jewish Advocate

   Boston    English      2         15,000   

Detroit Jewish News

   Detroit    English      2         15,000   

St. Louis Jewish Light

   Saint Louis    English      2         9,200   

The Jewish Press

   Omaha    English      2         3,800   

Jewish Standard

   Bergen/


Hudson Counties

   English      2         26,000   

New Jersey/Rockland Jewish Media COMBO

   NJ and NY    English      2         49,500   

New Jersey Jewish News COMBO

   Essex, Morris,
Union, Mercer,
Middlesex,
Monmouth    English      2         62,000   

 

© 2012 Hilsoft Notifications

E-43



--------------------------------------------------------------------------------

The Jewish Press

   NY /
Northeastern NJ    English      2         96,000   

The Jewish Week

   Long Island/


NY Metro

   English      2         50,737   

Jewish Tribune, Sentinel, World COMBO

   Long Island /
Rockland Co.    English      2         45,000   

Cleveland Jewish News

   Cleveland    English      2         10,000   

Oregon Jewish Life

   Portland    English      1         11,000   

Jewish Exponent

   Philadelphia    English      2         28,756   

The Jewish Chronicle

   Pittsburg    English      2         8,000   

Jewish Voice and Herald

   Rhode Island    English      2         20,000   

Texas Jewish Post

   Dallas/Ft. Worth    English      2         3,840   

JT News (formerly Jewish Transcript)

   Seattle    English      2         4,500   

Washington Jewish Week

   Washington    English      2         10,500   

Wisconsin Jewish Chronicle

   Milwaukee    English      1         6,114   

The Network Journal

   NY,NJ,CT    English      1         28,500   

Asian Enterprise

   National    English      1         60,000   

Russian-American Business

   TX,DC,NY    English      1         8,000   

Asian Journal

   CA,NV,NY,NJ    English      2         138,000               

 

 

 

TOTAL

  

     6,586,355               

 

 

 

 

© 2012 Hilsoft Notifications

E-44



--------------------------------------------------------------------------------

24. U.S. Territories Newspapers

 

 

• The newspapers in which notice will appear.

The Plan includes placement of the Publication Notice in leading daily and
weekly newspapers in Puerto Rico, Guam, the Northern Mariana Islands, American
Samoa, and the U.S. Virgin Islands. An approximate standard magazine Publication
Notice will appear in each of the papers’ best circulating day. Combined, the
papers offer a best day circulation of 586,760.

 

Territory

  

Newspaper

   Language    Issuance    # of
Insertions      Best Day
Circulation   Guam    Agana Pacific Daily News    English    Daily      1      
  20,222    Puerto Rico    Caribbean Business    English    Weekly      1      
  50,000    Puerto Rico    El Nuevo Día    Spanish    Daily      1        
220,000    Puerto Rico    El Vocero De Puerto Rico    Spanish    Daily      1   
     115,000    Puerto Rico    Primera Hora    Spanish    Daily      1        
125,676    Northern Mariana Islands    Saipan Tribune    English    Daily      1
        5,000    American Samoa    Samoa News    English    Daily      1        
2,500    U.S. Virgin Islands    St. Croix Avis    English    Daily      1      
  11,000    U.S. Virgin Islands    St. John Trade Winds    English    Weekly   
  1         3,000    U.S. Virgin Islands    Virgin Islands Daily News    English
   Daily      1         16,362               

 

 

    

 

 

 

TOTAL

     10         568,760               

 

 

    

 

 

 

 

© 2012 Hilsoft Notifications

E-45



--------------------------------------------------------------------------------

25. Internet Banner Notices

 

 

National and local banner notices that will appear on web properties.

The online banner portion of the Notice Plan includes paid Internet Banner
Notices presented to U.S. adults on a rotating basis over a 31 day period on the
following online media networks.

 

Online Network

   Banner Size      # of Days      Adult Impressions  

24/7 Real Media

    
  728x90,
350x200   
        31         39,877,000   

AOL Email

     300x250         31         19,718,000   

Facebook

     100x80         31         31,046,000   

MSN Finance Channel

     300x250         31         8,759,000   

Yahoo!

     728x90         31         19,465,000   

Washingtonpost.com (Executive Channels)

     728x90         31         8,333,000   

National Network of Business Journal Websites

    
  728x90,
350x200   
        31         9,097,522            

 

 

 

TOTAL

           136,295,522            

 

 

 

Combined, approximately 136 million adult impressions will be generated by these
Internet Banner Notices over a one month period. The Internet Banner Notices
will contain an embedded link to the dedicated Case Website:
www.PaymentCardSettlement.com.

 

© 2012 Hilsoft Notifications

E-46



--------------------------------------------------------------------------------

26. Informational Release

 

 

Seeking non-paid (and other) exposure of court-approved notice information
mainly by way of news articles.

A party-neutral, informational release will be issued to approximately 4,200
print and broadcast and 5,500 online press outlets throughout the United States.
A news release serves a potentially valuable role, providing additional notice
exposure beyond that which will be provided through paid media. There is no
guarantee that any news stories will result, but if they do, Rule 23(b)(3)
Settlement Class members and Rule 23(b)(2) Settlement Class members will have
additional opportunities to learn that their rights are at stake in credible
news media, adding to their understanding. The release will include the
toll-free number and website address.

A list of press outlets receiving the informational release is available upon
request. The informational release itself is included as Attachment 3.

 

© 2012 Hilsoft Notifications

E-47



--------------------------------------------------------------------------------

27. Case Website

 

 

Delivery of notice via Internet and online services.

A neutral, informational, notice website with an easy to remember domain name of
(www.PaymentCardSettlement.com) will serve as the notice page for where
potential Rule 23(b)(3) Settlement Class members and Rule 23(b)(2) Settlement
Class members can obtain additional information and the documents listed below.
The case notice website will also include information on how potential Rule
23(b)(3) Settlement Class members can opt-out of the Rule 23(b)(3) Settlement if
they choose. The text of the Case Website shall consist of the Long-Form Notice
and shall be available in English, Spanish, Chinese, Japanese, Korean, Russian,
Thai and Vietnamese. Translated versions of the Long-Form Notice and Publication
Notice and a form merchants will complete in order to share in the distribution
of the settlement funds (“Claim Form”) will be available on the website in all
eight languages. Other documents from this lawsuit may also be available in
other languages in addition to English.

The case notice website address will be prominently displayed in all printed
notice documents, and appear in all media including the informational release.
The Internet Banner Notices will link directly to the website. Visitors to the
case notice website will be able to easily access a Claim Form and other
information specific to the Settlement.

The Case Website also will include clearly displayed links to complete copies of
the following materials:

(i) The Long-Form Notice in the form at Appendix F to the Class Settlement
Agreement in English, and as approved by the Court. Copies of the Long-Form
Notice will also be available in Spanish, Chinese, Japanese, Korean, Russian,
Thai and Vietnamese;

(ii) The Publication Notice in the form at Appendix F to the Class Settlement
Agreement in English and as approved by the Court. Copies of the Publication
Notice will also be available in Spanish, Chinese, Japanese, Korean, Russian,
Thai and Vietnamese;

(iii) This Notice Plan in the form at Appendix E to the Class Settlement
Agreement and as approved by the Court;

 

© 2012 Hilsoft Notifications

E-48



--------------------------------------------------------------------------------

(iv) The Class Settlement Agreement including all its appendices;

(v) The Claim Form for members of the Rule 23(b)(3) Settlement Class, in
English, Spanish, Chinese, Japanese, Korean, Russian, Thai and Vietnamese;

(vi) All papers filed in connection with the motion for preliminary approval of
this Class Settlement Agreement;

(vii) The Class Settlement Preliminary Approval Order entered by the Court.

(viii) The Plan of Administration and Distribution for the submission,
processing, and allocation of claims to be made by members of the Rule 23(b)(3)
Settlement Class, in the form at Appendix I to the Class Settlement Agreement
and as approved by the Court;

(ix) All Court orders concerning disbursement of funds from the Class Settlement
Cash Escrow Account(s) or the Class Settlement Interchange Escrow Account(s).

(x) The proposed Class Settlement Order and Final Judgment in the form at
Appendix G to the Class Settlement Agreement;

(xi) The Operative Class Complaints in MDL 1720 as of the date of the Class
Settlement Agreement;

(xii) Magistrate Judge Orenstein’s Report and Recommendation filed on
September 7, 2007 that granted Defendants’ motion to dismiss Class Plaintiffs’
claims for damages incurred prior to January 1, 2004, and Judge Gleeson’s Order
adopting that Report and Recommendation filed on January 1, 2008.

(xiii) Magistrate Judge Orenstein’s Report and Recommendation filed on
January 11, 2008 that denied the motion of MasterCard International Incorporated
and MasterCard Incorporated to dismiss plaintiffs’ monopolization and attempt to
monopolize claims in the First Consolidated Amended Class Action Complaint.

 

© 2012 Hilsoft Notifications

E-49



--------------------------------------------------------------------------------

(xiv) Magistrate Judge Orenstein’s Report and Recommendation filed on
February 12, 2008 that denied in part and granted in part certain Defendants’
motion to dismiss the Class Plaintiffs’ First Supplemental Class Action
Complaint, and Judge Gleeson’s Order filed on November 25, 2008 that granted
that motion to dismiss in its entirety with leave to re-plead;

(xv) All memoranda and correspondence publicly filed in connection with the
motions to dismiss in this Action;

(xvi) All memoranda and correspondence publicly filed in connection with the
motion for class certification in this Action;

(xvii) All memoranda and correspondence publicly filed in connection with the
motions for summary judgment in this Action;

(xviii) All papers filed in connection with the motion for final approval of the
Class Settlement Agreement.

(xix) All applications for Attorneys’ Fees and Costs and Class Plaintiffs’
Awards, including any application of Class Counsel or other counsel for any
plaintiff in this Action.

(xx) All orders of the Court with respect to the Class Settlement Agreement.

 

© 2012 Hilsoft Notifications

E-50



--------------------------------------------------------------------------------

28. Toll-Free Telephone Support Line and Post Office Box

 

 

Before commencement of the mail and publication notice, a toll-free telephone
line for providing information to class members will be established. That
toll-free telephone line shall be connected to an automated IVR telephone system
that members of the Settlement Classes may reach to obtain answers to questions
and request copies of the Long-Form and Publication Notices, the Claim Form, the
Class Settlement Agreement, the Operative Class Complaints, and the other
documents posted on the Case Website. The IVR system will permit callers to hear
options in English, Spanish, and potentially other languages, and will offer
callers who choose a non-English option the Long-Form Notice and Publication
Notice and Claim Form, and potentially other case-related documents and answers
to FAQs in that requested language. In addition, a preliminary IVR telephone
system will be set up with recorded information stating that the Parties have
entered into a settlement agreement, that the Parties are seeking Court approval
of the settlement, and that further details will available in the future.

Also before commencement of the mail and publication notice, a post office box
for receiving exclusion requests from members of the Rule 23(b)(3) Settlement
Class, as provided in the Class Settlement Preliminary Approval Order and the
Notice Plan, and for receiving requests for information from members of the Rule
23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement Class will be
established.

 

 

 

 

© 2012 Hilsoft Notifications

E-51



--------------------------------------------------------------------------------

29. Sponsored Search Listings

 

 

To facilitate locating the Case Website, sponsored search listings will be
acquired on the three most highly-visited Internet search engines: Google,
Yahoo! and Bing. When search engine visitors search on common keyword
combinations such as “Interchange Settlement,” “Visa Class Action,” “MasterCard
Settlement,” or “Merchant Fee Settlement” the sponsored search listing will
display either at the top of the page prior to the search results or in the
upper right hand column.

 

© 2012 Hilsoft Notifications

E-52



--------------------------------------------------------------------------------

30. Notice Design Strategy

 

 

The Notices have been designed to motivate settlement class members to view and
understand the message and carry a clear message outlining settlement class
members’ rights. The strategic approach to content and design is entirely
consistent with the illustrative “model” notices developed by the Federal
Judicial Center (“FJC”).

Summary Notice Design Elements:

 

  •  

Bold headline captures attention. The headlines immediately alert even casual
readers who may be potential settlement class members that they should read the
Notices and why they are important. It speaks directly to class member.

 

  •  

Notice size promotes attention. The Notices are full-page magazine sized units
(approximately 7” x 10”) in most print publications, including trade
publications, language & ethnic targeted publications as well as the newspapers
targeting U.S. territories to promote readership.

 

  •  

Notice design alerts readers to the legal significance, lending credibility. The
Notice design ensures that readers know that the communication carries
legitimate, important information, not commercial advertising.

 

  •  

Plain language enhances comprehension. The Notice concisely and clearly states
the information in plain, easily understandable language so that class members
can comprehend the Notice effectively.

 

  •  

Comprehensive content fulfills legal requirements. All critical information
about settlement class members’ rights is included. No key information is
omitted.

 

  •  

Toll-free number and website invite response. The Notice invites response by
providing simple, convenient mechanisms, such as the website, toll-free number
and post office box for settlement class members to obtain additional
information.

 

  •  

Translations allow participation across speakers of key languages. The
Publication Notice will be translated into Spanish, Chinese, Japanese, Korean,
Russian, Thai, and Vietnamese for placement in the appropriate Spanish, Chinese,
Japanese, Korean, Russian, Thai, and Vietnamese language publications.

 

© 2012 Hilsoft Notifications

E-53



--------------------------------------------------------------------------------

31. Notices

 

 

All notice documents have been drafted by Class Counsel with the assistance of
Hilsoft and an independent plain-language expert Maria Mindlin and are subject
to the approval of the Court.13 These documents include:

 

  •  

The Publication Notice as it will appear in magazines and newspapers identified
in the Notice Plan.

 

  •  

The Long-Form Notice that will be mailed to all known potential settlement class
members and to those who call to request one as well as made available at the
website.

 

  •  

The Internet Banner Notices that will be posted on a variety of web properties.

 

  •  

The neutral Informational Release that will be issued to news outlets throughout
the U.S.

Foreign language translations will be provided in conjunction with our final
report.

 

13

Maria Mindlin is Language Specialist & CEO of Transcend. Her credentials can be
viewed at http://www.transcend.net/misc/MMresume.html. Ms. Mindlin will provide
an independent affidavit at Final Approval opining on the plain language
drafting of all notice documents.

 

© 2012 Hilsoft Notifications

E-54



--------------------------------------------------------------------------------

Attachment 1 – Hilsoft Notifications Curriculum Vitae

 

LOGO [g429828g67e24.jpg]

Hilsoft Notifications is a leading provider of legal notice services for
large-scale class action and bankruptcy matters. We specialize in providing
quality, expert notice plan development – designing notice programs that satisfy
due process requirements and withstand judicial scrutiny. For more than 17
years, Hilsoft Notifications’ notice plans have been approved and upheld by
courts. Hilsoft Notifications has been retained by defendants and/or plaintiffs
on more than 250 cases, including more than 25 MDL cases, with notices appearing
in more than 53 languages and in almost every country, territory and dependency
in the world. Case examples include:

 

  Ø Possibly the largest data breach in U.S. history with approximately
130 million credit and debit card numbers stolen. In re Heartland Data Security
Breach Litigation, MDL No. 2046 (S.D. Tex.).

 

  Ø Largest and most complex class action in Canadian history. Designed and
implemented groundbreaking notice to disparate, remote aboriginal people in the
multi-billion dollar settlement. In re Residential Schools Class Action
Litigation 00-CV-192059 CPA (Ont. Super. Ct.).

 

  Ø Multiple bank settlements with publication, direct mail and email notice to
millions of class members. In re: Checking Account Overdraft Litigation, MDL
No. 2036 (S. D. Fla.); Schulte v. Fifth Third Bank, No. 09-CV-06655 (N.D. Ill.),
and Trombley v. National City Bank, No. 1:10-CV-00232 (D.D.C.).

 

  Ø Extensive point of sale notice program of a settlement providing payments up
to $100,000 related to Chinese drywall – 100 million notices distributed to
Lowe’s purchasers during a six-week period. Vereen v. Lowe’s Home Centers,
SU10-CV-2267B (Ga. Super. Ct.).

 

  Ø Largest discretionary class action notice campaign involving virtually every
adult in the United States for the settlement. In re Trans Union Corp. Privacy
Litigation, MDL No. 1350 (N.D. Ill.).

 

  Ø Most complex national data theft class action settlement involving millions
of class members. Lockwood v. Certegy Check Services, Inc., 8:07-cv-1434-T-23TGW
(M.D. Fla.).

 

  Ø Largest combined U.S. and Canadian retail consumer security breach notice
program. In re TJX Companies, Inc., Customer Data Security Breach Litigation,
MDL No. 1838 (D. Mass.).

 

  Ø Most comprehensive notice ever in a securities class action for the $1.1
billion settlement of In re Royal Ahold Securities and ERISA Litigation, MDL
No. 1539 (D. Md.).

 

  Ø Most complex worldwide notice program in history. Designed and implemented
all U.S. and international media notice with 500+ publications in 40 countries
and 27 languages for $1.25 billion settlement. In re Holocaust Victims Assets,
“Swiss Banks,” No. CV-96-4849 (E.D.N.Y.).

 

© 2012 Hilsoft Notifications

E-55



--------------------------------------------------------------------------------

  Ø Largest U.S. claim program to date. Designed and implemented a notice
campaign for the $10 billion. Tobacco Farmer Transition Program, (U.S. Dept. of
Ag.).

 

  Ø Multi-national claims bar date notice to asbestos personal injury claimants.
Opposing notice expert’s reach methodology challenge rejected by court. In re
Babcock & Wilcox Co, No. 00-10992 (E.D. La.).

LEGAL NOTICING EXPERTS

Cameron Azari, Esq., Director of Legal Notice

Cameron Azari, Esq. has more than 12 years experience in the design and
implementation of legal notification and claims administration programs. He is a
nationally recognized expert in the creation of class action notification
campaigns in compliance with Fed R. Civ. P. 23(c)(2) (d)(2) and (e) and similar
state class action statutes. Cameron has been responsible for hundreds of legal
notice and advertising programs. During his career, he has been involved in an
array of high profile class action matters, including In re: Oil Spill by the
Oil Rig “Deepwater Horizon” in the Gulf of Mexico, Heartland Payment Systems, In
re: Checking Account Overdraft Litigation, Lowe’s Home Centers, Department of
Veterans Affairs (VA), In re Residential Schools Class Action Litigation, and In
re: Managed Care Litigation. He is an active author and speaker on a broad range
of legal notice and class action topics ranging from amendments to FRCP Rule 23
to email noticing, response rates and optimizing settlement effectiveness.
Cameron is an active member of the Oregon State Bar. He received his B.S. from
Willamette University and his J.D. from Northwestern School of Law at Lewis and
Clark College. Cameron can be reached at caza@legalnotice.com.

Lauran Schultz, Executive Director

Lauran Schultz is responsible for overall management of Hilsoft Notifications.
He consults extensively with clients on notice adequacy and innovative legal
notice programs. Lauran has more than 20 years of experience as a professional
in the marketing and advertising field, specializing in legal notice and class
action administration for the past seven years. High profile actions he has been
involved in include companies such as: BP, PNC Bank, Bank of America, Fifth
Third Bank, Symantec Corporation, Lowe’s Home Centers, First Health, Apple, TJX,
CNA and Carrier Corporation. Prior to joining Epiq Systems in 2005, Lauran was a
Senior Vice President of Marketing at National City Bank in Cleveland, Ohio.
Lauran’s education includes advanced study in political science at the
University of Wisconsin-Madison along with a Ford Foundation fellowship from the
Social Science Research Council and American Council of Learned Societies.
Lauran can be reached at lschultz@hilsoft.com.

ARTICLES AND PRESENTATIONS

 

  Ø

Cameron Azari Speaker, “Perspectives from Class Action Claims Administrators:
Email Notices and Response Rates.” CLE International’s 8th Annual Class Actions
Conference, Los Angeles, CA, May 17-18, 2012.

 

  Ø Cameron Azari Speaker, “Class Action Litigation Trends: A Look into New
Cases, Theories of Liability & Updates on the Cases to Watch.” ACI’s Consumer
Finance Class Actions and Litigation, New York, NY, January 26-27, 2012.

 

  Ø

Lauran Schultz Speaker, “Legal Notice Best Practices: Building a Workable
Settlement Structure.” CLE International’s 7th Annual Class Action Conference,
San Francisco, CA, May, 2011.

 

© 2012 Hilsoft Notifications

E-56



--------------------------------------------------------------------------------

  Ø Cameron Azari Speaker, “Data Breaches Involving Consumer Financial
Information: Litigation Exposures and Settlement Considerations.” ACI’s Consumer
Finance Class Actions and Litigation, New York, NY, January, 2011.

 

  Ø

Cameron Azari Speaker, “Notice in Consumer Class Actions: Adequacy, Efficiency
and Best Practices.” CLE International’s 5th Annual Class Action Conference:
Prosecuting and Defending Complex Litigation, San Francisco, CA, 2009.

 

  Ø Lauran Schultz Speaker, “Efficiency and Adequacy Considerations in Class
Action Media Notice Programs.” Chicago Bar Association, Chicago, IL, 2009.

 

  Ø Cameron Azari Author, “Clearing the Five Hurdles of Email—Delivery of Class
Action Legal Notices.” Thomson Reuters Class Action Litigation Reporter, June,
2008.

 

  Ø Cameron Azari Speaker, “Planning for a Smooth Settlement.” ACI: Class Action
Defense – Complex Settlement Administration for the Class Action Litigator,
Phoenix, AZ, 2007.

 

  Ø Cameron Azari Speaker, “Noticing and Response Rates in Class Action
Settlements” – Class Action Bar Gathering, Vancouver, British Columbia, 2007.

 

  Ø Cameron Azari Speaker, “Structuring a Litigation Settlement.” CLE
International’s 3rd Annual Conference on Class Actions, Los Angeles, CA, 2007.

 

  Ø Cameron Azari Speaker, “Notice and Response Rates in Class Action
Settlements” – Skadden Arps Slate Meagher & Flom, LLP, New York, NY, 2006.

 

  Ø Cameron Azari Speaker, “Notice and Response Rates in Class Action
Settlements” – Bridgeport Continuing Legal Education, Class Action and the UCL,
San Diego, CA, 2006.

 

  Ø Cameron Azari Speaker, “Notice and Response Rates in Class Action
Settlements” – Stoel Rives litigation group, Portland/Seattle/Boise/Salt Lake
City, UT, 2005.

 

  Ø Cameron Azari Speaker, “Notice and Response Rates in Class Action
Settlements” – Stroock & Stroock & Lavan litigation group, Los Angeles, CA,
2005.

 

  Ø Cameron Azari Author, “Twice the Notice or No Settlement.” Current
Developments – Issue II, August, 2003.

 

  Ø Cameron Azari Speaker, “A Scientific Approach to Legal Notice Communication”
– Weil Gotshal litigation group, New York, 2003.

JUDICIAL COMMENTS

Judge Alonzo Harris, Opelousas General Hospital Authority, A Public Trust, D/B/A
Opelousas General Health System and Arklamiss Surgery Center, L.L.C. v. FairPay
Solutions, Inc., (August 17, 2012) No. 12-C-1599 (27th Jud. D. Ct. La.):

Notice given to Class Members and all other interested parties pursuant to this
Court’s order of April 18, 2012, was reasonably calculated to apprise interested
parties of the pendency of the action, the certification of the Class as Defined
for settlement purposes only, the terms of the

 

© 2012 Hilsoft Notifications

E-57



--------------------------------------------------------------------------------

Settlement Agreement, Class Members rights to be represented by private counsel,
at their own costs, and Class Members rights to appear in Court to have their
objections heard, and to afford persons or entities within the Class Definition
an opportunity to exclude themselves from the Class. Such notice complied with
all requirements of the federal and state constitutions, including the Due
Process Clause, and applicable articles of the Louisiana Code of Civil
Procedure, and constituted the best notice practicable under the circumstances
and constituted due and sufficient notice to all potential members of the Class
as Defined.

Judge James Lawrence King, In re: Checking Account Overdraft Litigation
(IBERIABANK), (April 26, 2012) MDL No. 2036 (S.D. Fla):

The Court finds that the Notice previously approved was fully and properly
effectuated and was sufficient to satisfy the requirements of due process
because it described “the substantive claims . . . [and] contained information
reasonably necessary to [allow Settlement Class Members to] make a decision to
remain a class member and be bound by the final judgment.” In re Nissan Motor
Corp. Antitrust Litig., 552 F.2d 1088, 1104-05 (5th Cir. 1977). The Notice,
among other things, defined the Settlement Class, described the release as well
as the amount and method and manner of proposed distribution of the Settlement
proceeds, and informed Settlement Class Members of their rights to opt-out or
object, the procedures for doing so, and the time and place of the Final
Approval Hearing. The Notice also informed Settlement Class Members that a class
judgment would bind them unless they opted out, and told them where they could
obtain more information, such as access to a full copy of the Agreement.
Further, the Notice described in summary form the fact that Class Counsel would
be seeking attorneys’ fees of up to 30 percent of the Settlement. Settlement
Class Members were provided with the best practicable notice “reasonably
calculated, under [the] circumstances, to apprise them of the pendency of the
action and afford them an opportunity to present their objections.” Mullane, 339
U.S. at 314. The content of the Notice fully complied with the requirements of
Rule 23.

Judge Bobby Peters, Vereen v. Lowe’s Home Centers, (April 13, 2012)
SU10-CV-2267B (Ga. Super. Ct.):

The Court finds that the Notice and the Notice Plan was fulfilled, in accordance
with the terms of the Settlement Agreement, the Amendment, and this Court’s
Preliminary Approval Order and that this Notice and Notice Plan constituted the
best practicable notice to Class Members under the circumstances of this action,
constituted due and sufficient Notice of the proposed Settlement to all persons
entitled to participate in the proposed Settlement, and was in full compliance
with Ga. Code Ann § 9-11-23 and the constitutional requirements of due process.
Extensive notice was provided to the class, including point of sale
notification, publication notice and notice by first-class mail for certain
potential Class Members.

The affidavit of the notice expert conclusively supports this Court’s finding
that the notice program was adequate, appropriate, and comported with Georgia
Code Ann. § 9-11-23(b)(2), the Due Process Clause of the Constitution, and the
guidance for effective notice articulate in the FJC’s Manual for Complex
Litigation, 4th.

Judge Lee Rosenthal, In re: Heartland Payment Systems, Inc. Customer Data
Security Breach Litigation, (March 2, 2012) MDL 09-2046 (S.D. Tex.):

The notice that has been given clearly complies with Rule 23(e)(1)’s
reasonableness requirement… Hilsoft Notifications analyzed the notice plan after
its implementation and conservatively estimated that notice reached 81.4 percent
of the class members. (Docket Entry No. 106, ¶ 32). Both the summary notice and
the detailed notice provided the information reasonably necessary for the
presumptive class members to determine whether to object to the proposed
settlement. See Katrina Canal Breaches, 628 F.3d at 197. Both the summary notice
and the detailed notice “were written in easy-to-understand plain English.” In
re Black Farmers Discrimination Litig., — F. Supp. 2d —, 2011 WL 5117058, at *23
(D.D.C. 2011); accord AGGREGATE LITIGATION § 3.04(c).15 The notice provided
“satisf[ies] the broad reasonableness standards imposed by due process” and Rule
23. Katrina Canal Breaches, 628 F.3d at 197 (internal quotation marks omitted).

 

© 2012 Hilsoft Notifications

E-58



--------------------------------------------------------------------------------

Judge John D. Bates, Trombley v. National City Bank, (December 1, 2011)
1:10-CV-00232 (D. D.C.)

The form, content, and method of dissemination of Notice given to the Settlement
Class were in full compliance with the Court’s January 11, 2011 Order, the
requirements of Fed. R. Civ. P. 23(e), and due process. The notice was adequate
and reasonable, and constituted the best notice practicable under the
circumstances. In addition, adequate notice of the proceedings and an
opportunity to participate in the final fairness hearing were provided to the
Settlement Class.

Judge Robert M. Dow, Jr., Schulte v. Fifth Third Bank, (July 29, 2011)
No. 1:09-cv-6655 (N.D. Ill.):

The Court has reviewed the content of all of the various notices, as well as the
manner in which Notice was disseminated, and concludes that the Notice given to
the Class fully complied with Federal Rule of Civil Procedure 23, as it was the
best notice practicable, satisfied all constitutional due process concerns, and
provided the Court with jurisdiction over the absent Class Members.

Judge Ellis J. Daigle, Williams v. Hammerman & Gainer Inc., (June 30, 2011)
No. 11-C-3187-B (27th Jud. D. Ct. La.):

Notices given to Settlement Class members and all other interested parties
throughout this proceeding with respect to the certification of the Settlement
Class, the proposed settlement, and all related procedures and
hearings—including, without limitation, the notice to putative Settlement Class
members and others more fully described in this Court’s order of 30th day of
March 2011 were reasonably calculated under all the circumstances and have been
sufficient, as to form, content, and manner of dissemination, to apprise
interested parties and members of the Settlement Class of the pendency of the
action, the certification of the Settlement Class, the Settlement Agreement and
its contents, Settlement Class members’ right to be represented by private
counsel, at their own cost, and Settlement Class members’ right to appear in
Court to have their objections heard, and to afford Settlement Class members an
opportunity to exclude themselves from the Settlement Class. Such notices
complied with all requirements of the federal and state constitutions, including
the due process clause, and applicable articles of the Louisiana Code of Civil
Procedures, and constituted the best notice practicable under the circumstances
and constituted due and sufficient notice to all potential members of the
Settlement Class.

Judge Stefan R. Underhill, Mathena v. Webster Bank, N.A., (March 24, 2011)
No. 3:10-cv-1448 (D. Conn.):

The form, content, and method of dissemination of Notice given to the Settlement
Class were adequate and reasonable, and constituted the best notice practicable
under the circumstances. The Notice, as given, provided valid, due, and
sufficient notice of the proposed settlement, the terms and conditions set forth
in the Settlement Agreement, and these proceedings to all persons entitled to
such notice, and said notice fully satisfied the requirements of Rule 23 of the
Federal Rules of Civil Procedure and due process.

Judge Ted Stewart, Miller v. Basic Research, LLC, (September 2, 2010)
No. 2:07-cv-871 (D. Utah):

Plaintiffs state that they have hired a firm specializing in designing and
implementing large scale, unbiased, legal notification plans.69 Plaintiffs
represent to the Court that such notice will include: 1) individual notice by
electronic mail and/or first-class mail sent to all reasonably identifiable
Class members; 2) nationwide paid media notice through a combination of print
publications, including newspapers, consumer magazines, newspaper supplements
and the Internet; 3) a neutral, Court-approved, informational press release; 4)
a neutral, Court-approved Internet website; and 5) a toll-free telephone number.
Similar mixed media plans have been approved by other district courts post class
certification. The Court finds this plan is sufficient to meet the notice
requirement.

 

© 2012 Hilsoft Notifications

E-59



--------------------------------------------------------------------------------

Judge Sara Loi, Pavlov v. Continental Casualty Co., (October 7, 2009)
No. 5:07cv2580 (N.D. Ohio):

As previously set forth in this Memorandum Opinion, the elaborate notice program
contained in the Settlement Agreement provides for notice through a variety of
means, including direct mail to each class member, notice to the United States
Attorney General and each State, a toll free number, and a website designed to
provide information about the settlement and instructions on submitting claims.
With a 99.9% effective rate, the Court finds that the notice program constituted
the “best notice that is practicable under the circumstances,” Fed. R. Civ. P.
23(c)(2)(B), and clearly satisfies the requirements of Rule 23(c)(2)(B).

Judge James Robertson, In re: Department of Veterans Affairs (VA) Data Theft
Litigation, (September 23, 2009) MDL No. 1796 (D. D.C.):

The Notice Plan, as implemented, satisfied the requirements of due process and
was the best notice practicable under the circumstances. The Notice Plan was
reasonably calculated, under the circumstances, to apprise Class Members of the
pendency of the action, the terms of the Settlement, and their right to appear,
object to or exclude themselves from the Settlement. Further, the notice was
reasonable and constituted due, adequate and sufficient notice to all person
entitled to receive notice.

Judge Lisa F. Chrystal, Little v. Kia Motors America, Inc., (August 27, 2009)
No. UNN-L-0800-01 (N.J. Super. Ct.):

The Court finds that the manner and content of the notices for direct mailing
and for publication notice, as specified in the Notice Plan (Exhibit 2 to the
Affidavit of Lauran R. Schultz), provides the best practicable notice of
judgment to members of the Plaintiff Class.

Judge Barbara Crowder, Dolen v. ABN AMRO Bank N.V., (March 23, 2009)
No. 01-L-454, 01-L-493, (3rd Jud. Cir. Ill.):

The Court finds that the Notice Plan is the best notice practicable under the
circumstances and provides the Eligible Members of the Settlement Class
sufficient information to make informed and meaningful decisions regarding their
options in this Litigation and the effect of the Settlement on their rights. The
Notice Plan further satisfies the requirements of due process and 735 ILCS
5/2-803. That Notice Plan is approved and accepted. This Court further finds
that the Notice of Settlement and Claim Form comply with 735 ILCS 5/2-803 and
are appropriate as part of the Notice Plan and the Settlement, and thus they are
hereby approved and adopted. This Court further finds that no other notice other
than that identified in the Notice Plan is reasonably necessary in this
Litigation.

Judge Robert W. Gettleman, In re Trans Union Corp., (September 17, 2008) MDL
No. 1350 (N.D. Ill.):

The Court finds that the dissemination of the Class Notice under the terms and
in the format provided for in its Preliminary Approval Order constitutes the
best notice practicable under the circumstances, is due and sufficient notice
for all purposes to all persons entitled to such notice, and fully satisfies the
requirements of the Federal Rules of Civil Procedure, the requirements of due
process under the Constitution of the United States, and any other applicable
law…Accordingly, all objections are hereby OVERRULED.

Judge Steven D. Merryday, Lockwood v. Certegy Check Services, Inc., (September
3, 2008) No. 8:07-cv-1434-T-23TGW (M.D. Fla.):

The form, content, and method of dissemination of the notice given to the
Settlement Class were adequate and reasonable and constituted the best notice
practicable in the circumstances. The notice as given provided valid, due, and
sufficient notice of the proposed settlement, the terms and conditions of the
Settlement Agreement, and these proceedings to all persons entitled to such
notice, and the notice satisfied the requirements of Rule 23, Federal Rules of
Civil Procedure, and due process.

 

© 2012 Hilsoft Notifications

E-60



--------------------------------------------------------------------------------

Judge William G. Young, In re TJX Companies, (September 2, 2008) MDL No. 1838
(D. Mass.):

The form, content, and method of dissemination of notice provided to the
Settlement Class were adequate and reasonable, and constituted the best notice
practicable under the circumstances. The Notice, as given, provided valid, due,
and sufficient notice of the proposed settlement, the terms and conditions set
forth in the Settlement Agreement, and these proceedings to all Persons entitled
to such notice, and said Notice fully satisfied the requirements of Fed. R. Civ.
P. 23 and due process.

Judge Philip S. Gutierrez, Shaffer v. Continental Casualty Co., (June 11, 2008)
SACV-06-2235-PSG (PJWx) (C.D. Cal.):

…was reasonable and constitutes due, adequate, and sufficient notice to all
persons entitled to receive notice; and met all applicable requirements of the
Federal Rules of Civil Procedure, the Class Action Fairness Act, the United
States Constitution (including the Due Process Clauses), the Rules of the Court,
and any other applicable law.

Judge Robert L. Wyatt, Gunderson v. AIG Claim Services, Inc., (May 29, 2008)
No. 2004-002417 (14th Jud. D. Ct. La.):

Notices given to Settlement Class members…were reasonably calculated under all
the circumstances and have been sufficient, as to form, content, and manner of
dissemination…Such notices complied with all requirements of the federal and
state constitutions, including the due process clause, and applicable articles
of the Louisiana Code of Civil Procedure, and constituted the best notice
practicable under the circumstances and constituted due and sufficient notice to
all potential members of the Settlement Class.

Judge Mary Anne Mason, Palace v. DaimlerChrysler Corp., (May 29, 2008)
No. 01-CH-13168 (Ill. Cir. Ct.):

The form, content, and method of dissemination of the notice given to the
Illinois class and to the Illinois Settlement Class were adequate and
reasonable, and constituted the best notice practicable under the circumstances.
The notice, as given, provided valid, due, and sufficient notice of the proposed
Settlement, the terms and conditions set forth in the Settlement Agreement, and
these proceedings, to all Persons entitled to such notice, and said notice fully
satisfied the requirements of due process and complied with 735 ILCS §§5/2-803
and 5/2-806.

Judge David De Alba, Ford Explorer Cases, (May 29, 2008) JCCP Nos. 4226 & 4270
(Cal. Super. Ct.):

[T]he Court is satisfied that the notice plan, design, implementation, costs,
reach, were all reasonable, and has no reservations about the notice to those in
this state and those in other states as well, including Texas, Connecticut, and
Illinois; that the plan that was approved—submitted and approved, comports with
the fundamentals of due process as described in the case law that was offered by
counsel.

Judge Kirk D. Johnson, Webb v. Liberty Mutual Ins. Co., (March 3, 2008) No.
CV-2007-418-3 (Ark. Cir. Ct.):

The Court finds that there was minimal opposition to the settlement. After
undertaking an extensive notice campaign to Class members of approximately
10,707 persons, mailed notice reached 92.5% of potential Class members.

Judge Carol Crafton Anthony, Johnson v. Progressive Casualty Ins. Co., (December
6, 2007) No. CV-2003-513 (Ark. Cir. Ct.):

Notice of the Settlement Class was constitutionally adequate, both in terms of
its substance and the manner in which it was disseminated…Notice was direct
mailed to all Class members whose current whereabouts could be identified by
reasonable effort. Notice reached a large majority of the Class members. The
Court finds that such notice constitutes the best notice practicable…The forms
of Notice and Notice Plan satisfy all of the requirements of Arkansas law and
due process.

 

© 2012 Hilsoft Notifications

E-61



--------------------------------------------------------------------------------

Judge Kirk D. Johnson, Sweeten v. American Empire Insurance Co., (August 20,
2007) No. CV-2007-154-3 (Ark. Cir. Ct.):

The Court does find that all notices required by the Court to be given to class
members was done within the time allowed and the manner best calculated to give
notice and apprise all the interested parties of the litigation. It was done
through individual notice, first class mail, through internet website and the
toll-free telephone call center…The Court does find that these methods were the
best possible methods to advise the class members of the pendency of the action
and opportunity to present their objections and finds that these notices do
comply with all the provisions of Rule 23 and the Arkansas and United States
Constitutions.

Judge Robert Wyatt, Gunderson v. F.A. Richard & Associates, Inc., (July 19,
2007) No. 2004-2417-D (14th Jud. D. Ct. La.):

Okay. Let me sign this one. This is the final Order and Judgment regarding the
fairness, reasonableness and adequacy. And I am satisfied in all respects
regarding the presentation that’s been made to the Court this morning in the
Class memberships, the representation, the notice, and all other aspects and I’m
signing that Order at this time. Congratulations, gentlemen.

Judge Lewis A. Kaplan, In re Parmalat Securities Litigation, (July 19, 2007) MDL
No. 1653-LAK (S.D. N.Y.):

The Court finds that the distribution of the Notice, the publication of the
Publication Notice, and the notice methodology…met all applicable requirements
of the Federal Rules of Civil Procedure, the United States Constitution,
(including the Due Process clause), the Private Securities Litigation Reform Act
of 1995 (15 U.S.C. 78u-4, et seq.) (the “PSLRA”), the Rules of the Court, and
any other applicable law.

Judge Joe Griffin, Beasley v. The Reliable Life Insurance Co., (March 29, 2007)
No. CV-2005-58-1 (Ark. Cir. Ct.):

[T]he Court has, pursuant to the testimony regarding the notification
requirements, that were specified and adopted by this Court, has been satisfied
and that they meet the requirements of due process. They are fair, reasonable,
and adequate. I think the method of notification certainly meets the
requirements of due process…So the Court finds that the notification that was
used for making the potential class members aware of this litigation and the
method of filing their claims, if they chose to do so, all those are clear and
concise and meet the plain language requirements and those are completely
satisfied as far as this Court is concerned in this matter.

Judge Lewis A. Kaplan, In re Parmalat Securities Litigation, (March 1, 2007) MDL
No. 1653-LAK (S.D. N.Y.):

The court approves, as to form and content, the Notice and the Publication
Notice, attached hereto as Exhibits 1 and 2, respectively, and finds that the
mailing and distribution of the Notice and the publication of the Publication
Notice in the manner and the form set forth in Paragraph 6 of this Order…meet
the requirements of Rule 23 of the Federal Rules of Civil Procedure, the
Securities Exchange Act of 1934, as emended by Section 21D(a)(7) of the Private
Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4(a)(7), and due
process, and is the best notice practicable under the circumstances and shall
constitute due and sufficient notice to all persons and entities entitled
thereto.

Judge Anna J. Brown, Reynolds v. The Hartford Financial Services Group, Inc.,
(February 27, 2007) No. CV-01-1529-BR (D. Ore):

[T]he court finds that the Notice Program fairly, fully, accurately, and
adequately advised members of the Settlement Class and each Settlement Subclass
of all relevant and material information concerning the proposed settlement of
this action, their rights under Rule 23 of the Federal Rules of Civil Procedure,
and related matters, and afforded the Settlement Class with adequate time and an
opportunity to file objections to the Settlement or request exclusion from the
Settlement Class. The court finds that the Notice Program constituted the best
notice practicable under the circumstances and fully satisfied the requirements
of Rule 23 and due process.

 

© 2012 Hilsoft Notifications

E-62



--------------------------------------------------------------------------------

Judge Kirk D. Johnson, Zarebski v. Hartford Insurance Company of the Midwest,
(February 13, 2007) No. CV-2006-409-3 (Ark. Cir. Ct.):

Based on the Court’s review of the evidence admitted and argument of counsel,
the Court finds and concludes that the Class Notice, as disseminated to members
of the Settlement Class in accordance with provisions of the Preliminary
Approval Order, was the best notice practicable under the circumstances to all
members of the Settlement Class. Accordingly, the Class Notice and Claim Form as
disseminated are finally approved as fair, reasonable, and adequate notice under
the circumstances. The Court finds and concludes that due and adequate notice of
the pendency of this Action, the Stipulation, and the Final Settlement Hearing
has been provided to members of the Settlement Class, and the Court further
finds and concludes that the notice campaign described in the Preliminary
Approval Order and completed by the parties complied fully with the requirements
of Arkansas Rule of Civil Procedure 23 and the requirements of due process under
the Arkansas and United States Constitutions.

Judge Richard J. Holwell, In re Vivendi Universal, S.A. Securities Litigation,
2007 WL 1490466, at *34 (S.D.N.Y.):

In response to defendants’ manageability concerns, plaintiffs have filed a
comprehensive affidavit outlining the effectiveness of its proposed method of
providing notice in foreign countries. According to this…the Court is satisfied
that plaintiffs intend to provide individual notice to those class members whose
names and addresses are ascertainable, and that plaintiffs’ proposed form of
publication notice, while complex, will prove both manageable and the best means
practicable of providing notice.

Judge Samuel Conti, Ciabattari v. Toyota Motor Sales, U.S.A., Inc., (November
17, 2006) No. C-05-04289-SC (N.D. Cal.):

After reviewing the evidence and arguments presented by the parties…the Court
finds as follows…The class members were given the best notice practicable under
the circumstances, and that such notice meets the requirements of the Due
Process Clause of the U.S. Constitution, and all applicable statutes and rules
of court.

Judge Ivan L.R. Lemelle, In re High Sulfur Content Gasoline Prods. Liability
Litigation, (November 8, 2006) MDL No. 1632 (E.D. La.):

This Court approved a carefully-worded Notice Plan, which was developed with the
assistance of a nationally-recognized notice expert, Hilsoft Notifications…The
Notice Plan for this Class Settlement was consistent with the best practices
developed for modern-style “plain English” class notices; the Court and Settling
Parties invested substantial effort to ensure notice to persons displaced by the
Hurricanes of 2005; and as this Court has already determined, the Notice Plan
met the requirements of Rule 23 and constitutional due process.

Judge Catherine C. Blake, In re Royal Ahold Securities and “ERISA” Litigation,
(November 2, 2006) MDL-1539 (D. Md.):

The global aspect of the case raised additional practical and legal
complexities, as did the parallel criminal proceedings in another district. The
settlement obtained is among the largest cash settlements ever in a securities
class action case and represents an estimated 40% recovery of possible provable
damages. The notice process appears to have been very successful not only in
reaching but also in eliciting claims from a substantial percentage of those
eligible for recovery.

Judge Elaine E. Bucklo, Carnegie v. Household International, (August 28, 2006)
No. 98 C 2178 (N.D. Ill.):

[T]he Notice was disseminated pursuant to a plan consisting of first class mail
and publication developed by Plaintiff’s notice consultant, Hilsoft
Notification[s]…who the Court recognized as experts in the design of notice
plans in class actions. The Notice by first-class mail and publication was
provided in an adequate and sufficient manner; constitutes the best notice
practicable under the circumstances; and satisfies all requirements of Rule
23(e) and due process.

 

© 2012 Hilsoft Notifications

E-63



--------------------------------------------------------------------------------

Judge Joe E. Griffin, Beasley v. Hartford Insurance Company of the Midwest,
(June 13, 2006) No. CV-2005-58-1 (Ark. Cir. Ct.):

Based on the Court’s review of the evidence admitted and argument of counsel,
the Court finds and concludes that the Individual Notice and the Publication
Notice, as disseminated to members of the Settlement Class in accordance with
provisions of the Preliminarily Approval Order, was the best notice practicable
under the circumstances…and the requirements of due process under the Arkansas
and United States Constitutions.

Judge Norma L. Shapiro, First State Orthopaedics et al. v. Concentra, Inc., et
al., (May 1, 2006) No. 2:05-CV-04951-NS (E.D. Pa.):

The Court finds that dissemination of the Mailed Notice, Published Notice and
Full Notice in the manner set forth here and in the Settlement Agreement meets
the requirements of due process and Pennsylvania law. The Court further finds
that the notice is reasonable, and constitutes due, adequate, and sufficient
notice to all persons entitled to receive notice, is the best practicable
notice; and is reasonably calculated, under the circumstances, to apprise
members of the Settlement Class of the pendency of the Lawsuit and of their
right to object or to exclude themselves from the proposed settlement.

Judge Thomas M. Hart, Froeber v. Liberty Mutual Fire Ins. Co., (April 19, 2006)
No. 00C15234 (Ore. Cir. Ct.):

The court has found and now reaffirms that dissemination and publication of the
Class Notice in accordance with the terms of the Third Amended Order constitutes
the best notice practicable under the circumstances.

Judge Catherine C. Blake, In re Royal Ahold Securities and “ERISA” Litigation,
(January 6, 2006) MDL-1539 (D. Md.):

I think it’s remarkable, as I indicated briefly before, given the breadth and
scope of the proposed Class, the global nature of the Class, frankly, that
again, at least on a preliminary basis, and I will be getting a final report on
this, that the Notice Plan that has been proposed seems very well, very well
suited, both in terms of its plain language and in terms of its international
reach, to do what I hope will be a very thorough and broad-ranging job of
reaching as many of the shareholders, whether individual or institutional, as
possibly can be done to participate in what I also preliminarily believe to be a
fair, adequate and reasonable settlement.

Judge Catherine C. Blake, In re Royal Ahold Securities & “ERISA” Litigation, 437
F.Supp.2d 467, 472 (D. Md. 2006):

The court hereby finds that the Notice and Notice Plan described herein and in
the Order dated January 9, 2006 provided Class Members with the best notice
practicable under the circumstances. The Notice provided due and adequate notice
of these proceedings and the matters set forth herein, including the Settlement
and Plan of Allocation, to all persons entitled to such notice, and the Notice
fully satisfied the requirements of Rule 23 of the Federal Rules of Civil
Procedure and the requirements of due process.

Judge Robert H. Wyatt, Jr., Gray v. New Hampshire Indemnity Co., Inc., (December
19, 2005) No. CV-2002-952-2-3 (Ark. Cir. Ct.):

Notice of the Settlement Class was constitutionally adequate, both in terms of
its substance and the manner in which it was disseminated. The Notice contained
the essential elements necessary to satisfy due process, including the
Settlement Class definition, the identities of the Parties and of their counsel,
a summary of the terms of the proposed settlement, Class Counsel’s intent to
apply for fees, information regarding the manner in which objections could be
submitted, and requests for exclusions could be filed. The Notice properly
informed Class members of the formula for the distribution of benefits under the
settlement…Notice was direct

 

© 2012 Hilsoft Notifications

E-64



--------------------------------------------------------------------------------

mailed to all Class members whose current whereabouts could be identified by
reasonable effort. Notice was also effected by publication in many newspapers
and magazines throughout the nation, reaching a large majority of the Class
members multiple times. The Court finds that such notice constitutes the best
notice practicable.

Judge Michael J. O’Malley, Defrates v. Hollywood Entm’t Corp., (June 24, 2005)
No. 02 L 707 (Ill. Cir. Ct.):

 

•

[T]his Court hereby finds that the notice program described in the Preliminary
Approval Order and completed by HEC complied fully with the requirements of due
process, the Federal Rules of Civil Procedure and all other applicable laws.

Judge Wilford D. Carter, Thibodeaux v. Conoco Phillips Co., (May 26, 2005)
No. 2003-481 F (14th J.D. Ct. La.):

Notice given to Class Members…were reasonably calculated under all the
circumstances and have been sufficient, both as to the form and content…Such
notices complied with all requirements of the federal and state constitutions,
including the due process clause, and applicable articles of the Louisiana Code
of Civil Procedure, and constituted the best notice practicable under the
circumstances and constituted due process and sufficient notice to all potential
members of the Class as Defined.

Judge Michael Canaday, Morrow v. Conoco Inc., (May 25, 2005) No. 2002-3860 G
(14th J.D. Ct. La.):

The objections, if any, made to due process, constitutionality, procedures, and
compliance with law, including, but not limited to, the adequacy of notice and
the fairness of the proposed Settlement Agreement, lack merit and are hereby
overruled.

Judge John R. Padova, Nichols v. SmithKline Beecham Corp., (April 22, 2005) No.
00-6222 (E.D. Pa.):

Pursuant to the Order dated October 18, 2004, End-Payor Plaintiffs employed
Hilsoft Notifications to design and oversee Notice to the End-Payor Class.
Hilsoft Notifications has extensive experience in class action notice situations
relating to prescription drugs and cases in which unknown class members need to
receive notice…After reviewing the individual mailed Notice, the publication
Notices, the PSAs and the informational release, the Court concludes that the
substance of the Notice provided to members of the End-Payor Class in this case
was adequate to satisfy the concerns of due process and the Federal Rules.

Judge Douglas L. Combs, Morris v. Liberty Mutual Fire Ins. Co., (February 22,
2005) No. CJ-03-714 (D. Okla.):

I am very impressed that the notice was able to reach – be delivered to 97  1/2
percent members of the class. That, to me, is admirable. And I’m also – at the
time that this was initially entered, I was concerned about the ability of
notice to be understood by a common, nonlawyer person, when we talk about
legalese in a court setting. In this particular notice, not only the summary
notice but even the long form of the notice were easily understandable, for
somebody who could read the English language, to tell them whether or not they
had the opportunity to file a claim.

Judge Joseph R. Goodwin, In re Serzone Products Liability Litigation, 231 F.R.D.
221, 231 (S.D. W. Va. 2005):

The Notice Plan was drafted by Hilsoft Notifications, a Pennsylvania firm
specializing in designing, developing, analyzing and implementing large-scale,
unbiased legal notification plans. Hilsoft has disseminated class action notices
in more than 150 cases, and it designed the model notices currently displayed on
the Federal Judicial Center’s website as a template for others to follow…To
enhance consumer exposure, Hilsoft studied the demographics and readership of
publications among adults who used a prescription drug for depression in the
last twelve months. Consequently, Hilsoft chose to utilize media particularly
targeting women due to their greater incidence of depression and heavy usage of
the medication.

 

© 2012 Hilsoft Notifications

E-65



--------------------------------------------------------------------------------

Judge Richard G. Stearns, In re Lupron® Marketing and Sales Practice Litigation,
(November 24, 2004) MDL 1430 (D. Mass.):

After review of the proposed Notice Plan designed by Hilsoft Notifications…is
hereby found to be the best practicable notice under the circumstances and, when
completed, shall constitute due and sufficient notice of the Settlement and the
Fairness Hearing to all persons and entities affected by and/or entitled to
participate in the Settlement, in full compliance with the notice requirements
of Rule 23 the Federal Rules of Civil Procedure and due process.

Judge Richard G. Stearns, In re Lupron Marketing and Sales Practice Litigation,
(November 23, 2004) MDL 1430 (D. Mass.):

I actually find the [notice] plan as proposed to be comprehensive and extremely
sophisticated and very likely be as comprehensive as any plan of its kind could
be in reaching those most directly affected.

Judge James S. Moody, Jr., Mantzouris v. Scarritt Motor Group Inc., (August 10,
2004) No. 8:03 CV- 0015-T-30 MSS (M.D. Fla.):

Due and adequate notice of the proceedings having been given and a full
opportunity having been offered to the members of the Class to participate in
the Settlement Hearing, or object to the certification of the Class and the
Agreement, it is hereby determined that all members of the Class, except for
Ms. Gwendolyn Thompson, who was the sole person opting out of the Settlement
Agreement, are bound by this Order and Final Judgment entered herein.

Judge Robert E. Payne, Fisher v. Virginia Electric & Power Co., (July 1, 2004)
No. 3:02CV431 (E.D. Va.):

The record here shows that the class members have been fully and fairly notified
of the existence of the class action, of the issues in it, of the approaches
taken by each side in it in such a way as to inform meaningfully those whose
rights are affected and to thereby enable them to exercise their rights
intelligently…The success rate in notifying the class is, I believe, at least in
my experience, I share Ms. Kauffman’s experience, it is as great as I have ever
seen in practicing or serving in this job…So I don’t believe we could have had
any more effective notice.

Judge John Kraetzer, Baiz v. Mountain View Cemetery, (April 14, 2004)
No. 809869-2 (Cal. Super. Ct.):

The notice program was timely completed, complied with California Government
Code section 6064, and provided the best practicable notice to all members of
the Settlement Class under the circumstances. The Court finds that the notice
program provided class members with adequate instructions and a variety of means
to obtain information pertaining to their rights and obligations under the
settlement so that a full opportunity has been afforded to class members and all
other persons wishing to be heard…The Court has determined that the Notice given
to potential members of the Settlement Class fully and accurately informed
potential Members of the Settlement Class of all material elements of the
proposed settlement and constituted valid, due, and sufficient notice to all
potential members of the Settlement Class, and that it constituted the best
practicable notice under the circumstances.

Hospitality Mgmt. Assoc., Inc. v. Shell Oil Co., 356 S.C. 644, 663, 591 S.E.2d
611, 621 (Sup. Ct. S.C. 2004):

Clearly, the Cox court designed and utilized various procedural safeguards to
guarantee sufficient notice under the circumstances. Pursuant to a limited scope
of review, we need go no further in deciding the Cox court’s findings that
notice met due process are entitled to deference.

 

© 2012 Hilsoft Notifications

E-66



--------------------------------------------------------------------------------

Judge Joseph R. Goodwin, In re Serzone Prods. Liability Litigation, 2004 U.S.
Dist. LEXIS 28297, at *10 (S.D. W. Va.):

The Court has considered the Notice Plan and proposed forms of Notice and
Summary Notice submitted with the Memorandum for Preliminary Approval and finds
that the forms and manner of notice proposed by Plaintiffs and approved herein
meet the requirements of due process and Fed.R.Civ.P. 23(c) and (e), are the
best notice practicable under the circumstances, constitute sufficient notice to
all persons entitled to notice, and satisfy the Constitutional requirements of
notice.

Judge James D. Arnold, Cotten v. Ferman Mgmt. Servs. Corp., (November 26, 2003)
No. 02-08115 (Fla. Cir. Ct.):

Due and adequate notice of the proceedings having been given and a full
opportunity having been offered to the member of the Class to participate in the
Settlement Hearing, or object to the certification of the Class and the
Agreement…

Judge Judith K. Fitzgerald, In re Pittsburgh Corning Corp., (November 26, 2003)
No. 00-22876-JKF (Bankr. W.D. Pa.):

The procedures and form of notice for notifying the holders of Asbestos PI Trust
Claims, as described in the Motion, adequately protect the interests of the
holders of Asbestos PI Trust Claims in a manner consistent with the principles
of due process, and satisfy the applicable requirements of the Bankruptcy Code
and the Federal Rules of Bankruptcy Procedure.

Judge Carter Holly, Richison v. American Cemwood Corp., (November 18, 2003)
No. 005532 (Cal. Super. Ct.):

As to the forms of Notice, the Court finds and concludes that they fully
apprised the Class members of the pendency of the litigation, the terms of the
Phase 2 Settlement, and Class members’ rights and options…Not a single Class
member—out of an estimated 30,000—objected to the terms of the Phase 2
Settlement Agreement, notwithstanding a comprehensive national Notice campaign,
via direct mail and publication Notice…The notice was reasonable and the best
notice practicable under the circumstances, was due, adequate, and sufficient
notice to all Class members, and complied fully with the laws of the State of
California, the Code of Civil Procedure, due process, and California Rules of
Court 1859 and 1860.

Judge Thomas A. Higgins, In re Columbia/HCA Healthcare Corp., (June 13, 2003)
No. 3-98-MDL-1227 (M.D. Tenn.):

Notice of the settlement has been given in an adequate and sufficient manner.
The notice provided by mailing the settlement notice to certain class members
and publishing notice in the manner described in the settlement was the best
practicable notice, complying in all respects with the requirements of due
process.

Judge Harold Baer, Jr., Thompson v. Metropolitan Life Ins. Co., 216 F.R.D. 55,
68 (S.D.N.Y. 2003):

In view of the extensive notice campaign waged by the defendant, the extremely
small number of class members objecting or requesting exclusion from the
settlement is a clear sign of strong support for the settlement…The notice
provides, in language easily understandable to a lay person, the essential terms
of the settlement, including the claims asserted…who would be covered by the
settlement…[T]he notice campaign that defendant agreed to undertake was
extensive…I am satisfied, having reviewed the contents of the notice package,
and the extensive steps taken to disseminate notice of the settlement, that the
class notice complies with the requirements of Rule 23 (c)(2) and 23(e). In
summary, I have reviewed all of the objections, and none persuade me to conclude
that the proposed settlement is unfair, inadequate or unreasonable.

 

© 2012 Hilsoft Notifications

E-67



--------------------------------------------------------------------------------

Judge Edgar E. Bayley, Dimitrios v. CVS, Inc., (November 27, 2002) No. 99-6209;
Walker v. Rite Aid Corp., No. 99-6210; and Myers v. Rite Aid Corp., No. 01-2771
(Pa. Ct. C.P.):

The Court specifically finds that: fair and adequate notice has been given to
the class, which comports with due process of law.

Judge Dewey C. Whitenton, Ervin v. Movie Gallery, Inc., (November 22, 2002)
No. 13007 (Tenn. Ch.):

The content of the class notice also satisfied all due process standards and
state law requirements…The content of the notice was more than adequate to
enable class members to make an informed and intelligent choice about remaining
in the class or opting out of the class.

Judge James R. Williamson, Kline v. The Progressive Corp., (November 14, 2002)
No. 01-L-6 (Ill. Cir. Ct.):

Notice to the Settlement Class was constitutionally adequate, both in terms of
its substance and the manner in which it was disseminated. The notice contained
the essential elements necessary to satisfy due process…

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (September 13,
2002) No. L-008830.00 (N.J. Super. Ct.):

Here, the comprehensive bilingual, English and Spanish, court-approved Notice
Plan provided by the terms of the settlement meets due process requirements. The
Notice Plan used a variety of methods to reach potential class members. For
example, short form notices for print media were placed…throughout the United
States and in major national consumer publications which include the most widely
read publications among Cooper Tire owner demographic groups.

Judge Harold Baer, Jr., Thompson v. Metropolitan Life Ins. Co., (September 3,
2002) No. 00 Civ. 5071-HB (S.D. N.Y.):

The Court further finds that the Class Notice and Publication Notice provided in
the Settlement Agreement are written in plain English and are readily
understandable by Class Members. In sum, the Court finds that the proposed
notice texts and methodology are reasonable, that they constitute due, adequate
and sufficient notice to all persons entitled to be provided with notice, and
that they meet the requirements of the Federal Rules of Civil Procedure
(including Fed. R. Civ. P. 23(c)(2) and (e)), the United States Constitution
(including the Due Process Clause), the Rules of the Court, and any other
applicable law.

Judge Milton Gunn Shuffield, Scott v. Blockbuster Inc., (January 22, 2002) No. D
162-535 (Tex. Jud. Dist. Ct.) Ultimately withstood challenge to Court of Appeals
of Texas. Peters v. Blockbuster 65 S.W.3d 295, 307 (Tex. App.-Beaumont, 2001):

In order to maximize the efficiency of the notice, a professional concern,
Hilsoft Notifications, was retained. This Court concludes that the notice
campaign was the best practicable, reasonably calculated, under all the
circumstances, to apprise interested parties of the settlement and afford them
an opportunity to present their objections…The notice campaign was highly
successful and effective, and it more than satisfied the due process and state
law requirements for class notice.

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (October 30, 2001)
No. MID-L-8839-00-MT (N.J. Super. Ct.):

The parties have crafted a notice program which satisfies due process
requirements without reliance on an unreasonably burdensome direct notification
process…The form of the notice is reasonably calculated to apprise class members
of their rights. The notice program is specifically designed to reach a
substantial percentage of the putative settlement class members.

 

© 2012 Hilsoft Notifications

E-68



--------------------------------------------------------------------------------

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (October 29, 2001)
No. L-8830-00-MT (N.J. Super. Ct.):

I saw the various bar graphs for the different publications and the different
media dissemination, and I think that was actually the clearest bar graph I’ve
ever seen in my life…it was very clear of the time periods that you were doing
as to each publication and which media you were doing over what market time, so
I think that was very clear.

Judge Stuart R. Pollak, Microsoft I-V Cases, (April 1, 2001) J.C.C.P. No.
CJC-00-004106 (Cal. Super. Ct.):

[C]oncerning dissemination of class notice; and I have reviewed the materials
that have been submitted on that subject and basically I’m satisfied. I think
it’s amazing if you’re really getting 80 percent coverage. That’s very
reassuring. And the papers that you submitted responded to a couple things that
had been mentioned before and I am satisfied with all that.

Judge Stuart R. Pollak, Microsoft I-V Cases, (March 30, 2001) J.C.C.P. No. 4106
(Cal. Super. Ct.):

Plaintiffs and Defendant Microsoft Corporation have submitted a joint statement
in support of their request that the Court approve the plan for dissemination of
class action notice and proposed forms of notice, and amend the class
definition. The Court finds that the forms of notice to Class members attached
hereto as Exhibits A and B fairly and adequately inform the Class members of
their rights concerning this litigation. The Court further finds that the
methods for dissemination of notice are the fairest and best practicable under
the circumstances, and comport with due process requirements.

LEGAL NOTICE CASES

Hilsoft Notifications has served as a notice expert for planning, implementation
and/or analysis in the following partial listing of cases:

 

Andrews v. MCI (900 Number Litigation)    S.D. Ga., CV 191-175 Harper v. MCI
(900 Number Litigation)    S.D. Ga., CV 192-134 In re Bausch & Lomb Contact Lens
Litigation    N.D. Ala., 94-C-1144-WW In re Ford Motor Co. Vehicle Paint
Litigation    E.D. La., MDL 1063 Castano v. Am. Tobacco    E.D. La., CV 94-1044
Cox v. Shell Oil (Polybutylene Pipe Litigation)    Tenn. Ch., 18,844 In re Amino
Acid Lysine Antitrust Litigation    N.D. Ill., MDL 1083 In re Dow Corning Corp.
(Breast Implant Bankruptcy)    E.D. Mich., 95-20512-11-AJS Kunhel v. CNA Ins.
Companies    N.J. Super. Ct., ATL-C-0184-94

In re Factor Concentrate Blood Prods. Litigation

(Hemophiliac HIV)

   N.D. Ill., MDL 986 In re Ford Ignition Switch Prods. Liability Litigation   
D. N.J., 96-CV-3125 Jordan v. A.A. Friedman (Non-Filing Ins. Litigation)    M.D.
Ga., 95-52-COL Kalhammer v. First USA (Credit Card Litigation)    Cal. Cir. Ct.,
C96-45632010-CAL Navarro-Rice v. First USA (Credit Card Litigation)    Ore. Cir.
Ct., 9709-06901 Spitzfaden v. Dow Corning (Breast Implant Litigation)    La. D.
Ct., 92-2589

 

© 2012 Hilsoft Notifications

E-69



--------------------------------------------------------------------------------

Robinson v. Marine Midland (Finance Charge Litigation)    N.D. Ill., 95 C 5635
McCurdy v. Norwest Fin. Alabama    Ala. Cir. Ct., CV-95-2601 Johnson v. Norwest
Fin. Alabama    Ala. Cir. Ct., CV-93-PT-962-S In re Residential Doors Antitrust
Litigation    E.D. Pa., MDL 1039 Barnes v. Am. Tobacco Co. Inc.    E.D. Pa.,
96-5903 Small v. Lorillard Tobacco Co. Inc.    N.Y. Super. Ct., 110949/96 Naef
v. Masonite Corp (Hardboard Siding Litigation)    Ala. Cir. Ct., CV-94-4033 In
re Synthroid Mktg. Litigation    N.D. Ill., MDL 1182 Raysick v. Quaker State
Slick 50 Inc.    D. Tex., 96-12610 Castillo v. Mike Tyson (Tyson v. Holyfield
Bout)    N.Y. Super. Ct., 114044/97 Avery v. State Farm Auto. Ins. (Non-OEM Auto
Parts Litigation)    Ill. Cir. Ct., 97-L-114 Walls v. The Am. Tobacco Co. Inc.
   N.D. Okla., 97-CV-218-H Tempest v. Rainforest Café (Securities Litigation)   
D. Minn., 98-CV-608 Stewart v. Avon Prods. (Securities Litigation)    E.D. Pa.,
98-CV-4135 Goldenberg v. Marriott PLC Corp (Securities Litigation)    D. Md.,
PJM 95-3461 Delay v. Hurd Millwork (Building Products Litigation)    Wash.
Super. Ct., 97-2-07371-0 Gutterman v. Am. Airlines (Frequent Flyer Litigation)
   Ill. Cir. Ct., 95CH982 Hoeffner v. The Estate of Alan Kenneth Vieira
(Un-scattered Cremated Remains Litigation)    Cal. Super. Ct., 97-AS 02993 In re
Graphite Electrodes Antitrust Litigation    E.D. Pa., MDL 1244 In re Silicone
Gel Breast Implant Prods. Liability Litigation, Altrichter v. INAMED    N.D.
Ala., MDL 926 St. John v. Am. Home Prods. Corp. (Fen/Phen Litigation)    Wash.
Super. Ct., 97-2-06368 Crane v. Hackett Assocs. (Securities Litigation)    E.D.
Pa., 98-5504 In re Holocaust Victims Assets Litigation (Swiss Banks Litigation)
   E.D. N.Y., CV-96-4849 McCall v. John Hancock (Settlement Death Benefits)   
N.M. Cir. Ct., CV-2000-2818 Williams v. Weyerhaeuser Co. (Hardboard Siding
Litigation)    Cal. Super. Ct., CV-995787 Kapustin v. YBM Magnex Int’l Inc.
(Securities Litigation)    E.D. Pa., 98-CV-6599 Leff v. YBM Magnex Int’l Inc.
(Securities Litigation)    E.D. Pa., 95-CV-89 In re PRK/LASIK Consumer
Litigation    Cal. Super. Ct., CV-772894 Hill v. Galaxy Cablevision    N.D.
Miss., 1:98CV51-D-D Scott v. Am. Tobacco Co. Inc.    La. D. Ct., 96-8461 Jacobs
v. Winthrop Fin. Assocs. (Securities Litigation)    D. Mass., 99-CV-11363 Int’l
Comm’n on Holocaust Era Ins. Claims – Worldwide Outreach Program    Former
Secretary of State Lawrence Eagleburger Commission Bownes v. First USA Bank
(Credit Card Litigation)    Ala. Cir. Ct., CV-99-2479-PR

 

© 2012 Hilsoft Notifications

E-70



--------------------------------------------------------------------------------

Whetman v. IKON (ERISA Litigation)    E.D. Pa., 00-87 Mangone v. First USA Bank
(Credit Card Litigation)    Ill. Cir. Ct., 99AR672a In re Babcock and Wilcox Co.
(Asbestos Related Bankruptcy)    E.D. La., 00-10992 Barbanti v. W.R. Grace and
Co. (Zonolite / Asbestos Litigation)    Wash. Super. Ct., 00201756-6 Brown v.
Am. Tobacco    Cal. Super. Ct., J.C.C.P. 4042, 711400 Wilson v. Servier Canada
Inc. (Canadian Fen/Phen Litigation)    Ont. Super. Ct., 98-CV-158832 In re
Texaco Inc. (Bankruptcy)    S.D. N.Y. 87 B 20142, 87 B 20143, 87 B 20144. Olinde
v. Texaco (Bankruptcy, Oil Lease Litigation)    M.D. La., 96-390 Gustafson v.
Bridgestone/Firestone, Inc. (Recall Related Litigation)    S.D. Ill., 00-612-DRH
In re Bridgestone/Firestone Tires Prods. Liability Litigation    S.D. Ind., MDL
1373 Gaynoe v. First Union Corp. (Credit Card Litigation)    N.C. Super. Ct.,
97-CVS-16536 Carson v. Daimler Chrysler Corp. (Fuel O-Rings Litigation)    W.D.
Tenn., 99-2896 TU A Providian Credit Card Cases    Cal. Super. Ct., J.C.C.P.
4085 Fields v. Great Spring Waters of Am., Inc. (Bottled Water Litigation)   
Cal. Super. Ct., 302774 Sanders v. Great Spring Waters of Am., Inc. (Bottled
Water Litigation)    Cal. Super. Ct., 303549 Sims v. Allstate Ins. Co.
(Diminished Auto Value Litigation)    Ill. Cir. Ct., 99-L-393A Peterson v. State
Farm Mutual Auto. Ins. Co. (Diminished Auto Value Litigation)    Ill. Cir. Ct.,
99-L-394A Microsoft I-V Cases (Antitrust Litigation Mirroring Justice Dept.)   
Cal. Super. Ct., J.C.C.P. 4106 Westman v. Rogers Family Funeral Home, Inc.
(Remains Handling Litigation)    Cal. Super. Ct., C-98-03165 Rogers v. Clark
Equipment Co.    Ill. Cir. Ct., 97-L-20 Garrett v. Hurley State Bank (Credit
Card Litigation)    Miss. Cir. Ct., 99-0337 Ragoonanan v. Imperial Tobacco Ltd.
(Firesafe Cigarette Litigation)    Ont. Super. Ct., 00-CV-183165 CP Dietschi v.
Am. Home Prods. Corp. (PPA Litigation)    W.D. Wash., C01-0306L Dimitrios v.
CVS, Inc. (PA Act 6 Litigation)    Pa. C.P., 99-6209 Jones v. Hewlett-Packard
Co. (Inkjet Cartridge Litigation)    Cal. Super. Ct., 302887 In re Tobacco Cases
II (California Tobacco Litigation)    Cal. Super. Ct., J.C.C.P. 4042 Scott v.
Blockbuster, Inc. (Extended Viewing Fees Litigation)    136th Tex. Jud. Dist., D
162-535 Anesthesia Care Assocs. v. Blue Cross of Cal.    Cal. Super. Ct., 986677
Ting v. AT&T (Mandatory Arbitration Litigation)    N.D. Cal., C-01-2969-BZ In re
W.R. Grace & Co. (Asbestos Related Bankruptcy)    Bankr. D. Del., 01-01139-JJF
Talalai v. Cooper Tire & Rubber Co. (Tire Layer Adhesion Litigation)    N.J.
Super. Ct.,, MID-L-8839-00 MT

 

© 2012 Hilsoft Notifications

E-71



--------------------------------------------------------------------------------

Kent v. Daimler Chrysler Corp. (Jeep Grand Cherokee Park-to-Reverse Litigation)
   N.D. Cal., C01-3293-JCS Int’l Org. of Migration – German Forced Labour
Compensation Programme    Geneva, Switzerland Madsen v. Prudential Federal
Savings & Loan (Homeowner’s Loan Account Litigation)    3rd Jud. Dist. Ct. Utah,
C79-8404 Bryant v. Wyndham Int’l., Inc. (Energy Surcharge Litigation)    Cal.
Super. Ct., GIC 765441, GIC 777547 In re USG Corp. (Asbestos Related Bankruptcy)
   Bankr. D. Del., 01-02094-RJN Thompson v. Metropolitan Life Ins. Co. (Race
Related Sales Practices Litigation)    S.D. N.Y., 00-CIV-5071 HB Ervin v. Movie
Gallery Inc. (Extended Viewing Fees)    Tenn. Ch., CV-13007 Peters v. First
Union Direct Bank (Credit Card Litigation)    M.D. Fla., 8:01-CV-958-T-26 TBM
National Socialist Era Compensation Fund    Republic of Austria In re Baycol
Litigation    D. Minn., MDL 1431 Claims Conference–Jewish Slave Labour Outreach
Program    German Government Initiative Wells v. Chevy Chase Bank (Credit Card
Litigation)    Md. Cir. Ct., C-99-000202 Walker v. Rite Aid of PA, Inc. (PA Act
6 Litigation)    C.P. Pa., 99-6210 Myers v. Rite Aid of PA, Inc. (PA Act 6
Litigation)    C.P. Pa., 01-2771 In re PA Diet Drugs Litigation    C.P. Pa.,
9709-3162 Harp v. Qwest Communications (Mandatory Arbitration Litigation)   
Ore. Circ. Ct., 0110-10986 Tuck v. Whirlpool Corp. & Sears, Roebuck & Co.
(Microwave Recall Litigation)    Ind. Cir. Ct., 49C01-0111-CP-002701 Allison v.
AT&T Corp. (Mandatory Arbitration Litigation)    1st Jud. D.C. N.M.,
D-0101-CV-20020041 Kline v. The Progressive Corp.    Ill. Cir. Ct., 01-L-6 Baker
v. Jewel Food Stores, Inc. & Dominick’s Finer Foods, Inc. (Milk Price Fixing)   
Ill. Cir. Ct., 00-L-9664 In re Columbia/HCA Healthcare Corp. (Billing Practices
Litigation)    M.D. Tenn., MDL 1227 Foultz v. Erie Ins. Exchange (Auto Parts
Litigation)    C.P. Pa., 000203053 Soders v. General Motors Corp. (Marketing
Initiative Litigation)    C.P. Pa., CI-00-04255 Nature Guard Cement Roofing
Shingles Cases    Cal. Super. Ct., J.C.C.P. 4215 Curtis v. Hollywood Entm’t
Corp. (Additional Rental Charges)    Wash. Super. Ct., 01-2-36007-8 SEA Defrates
v. Hollywood Entm’t Corp.    Ill. Cir. Ct., 02L707 Pease v. Jasper Wyman & Son,
Merrill Blueberry Farms Inc., Allen’s Blueberry Freezer Inc. & Cherryfield Foods
Inc.    Me. Super. Ct., CV-00-015 West v. G&H Seed Co. (Crawfish Farmers
Litigation)    27th Jud. D. Ct. La., 99-C-4984-A Linn v. Roto-Rooter Inc.
(Miscellaneous Supplies Charge)    C.P. Ohio, CV-467403 McManus v. Fleetwood
Enter., Inc. (RV Brake Litigation)    D. Ct. Tex., SA-99-CA-464-FB Baiz v.
Mountain View Cemetery (Burial Practices)    Cal. Super. Ct., 809869-2

 

© 2012 Hilsoft Notifications

E-72



--------------------------------------------------------------------------------

Stetser v. TAP Pharm. Prods, Inc. & Abbott Laboratories (Lupron Price
Litigation)    N.C. Super. Ct., 01-CVS-5268 Richison v. Am. Cemwood Corp.
(Roofing Durability Settlement)    Cal. Super. Ct., 005532 Cotten v. Ferman
Mgmt. Servs. Corp.    13th Jud. Cir. Fla., 02-08115 In re Pittsburgh Corning
Corp. (Asbestos Related Bankruptcy)    Bankr. W.D. Pa., 00-22876-JKF Mostajo v.
Coast Nat’l Ins. Co.    Cal. Super. Ct., 00 CC 15165 Friedman v. Microsoft Corp.
(Antitrust Litigation)    Ariz. Super. Ct., CV 2000-000722 Multinational
Outreach—East Germany Property Claims    Claims Conference Davis v. Am. Home
Prods. Corp. (Norplant Contraceptive Litigation)    D. La., 94-11684 Walker v.
Tap Pharmaceutical Prods., Inc. (Lupron Price Litigation)    N.J. Super. Ct., CV
CPM-L-682-01 Munsey v. Cox Communications (Late Fee Litigation)    Civ. D. La.,
Sec. 9, 97 19571 Gordon v. Microsoft Corp. (Antitrust Litigation)    4th Jud. D.
Ct. Minn., 00-5994 Clark v. Tap Pharmaceutical Prods., Inc.    5th Dist. App.
Ct. Ill., 5-02-0316 Fisher v. Virginia Electric & Power Co.    E.D. Va.,
3:02-CV-431 Mantzouris v. Scarritt Motor Group, Inc.    M.D. Fla.,
8:03-CV-0015-T-30-MSS Johnson v. Ethicon, Inc. (Product Liability Litigation)   
W. Va. Cir. Ct., 01-C-1530, 1531, 1533, 01-C-2491 to 2500 Schlink v. Edina
Realty Title    4th Jud. D. Ct. Minn., 02-018380 Tawney v. Columbia Natural Res.
(Oil & Gas Lease Litigation)    W. Va. Cir. Ct., 03-C-10E White v. Washington
Mutual, Inc. (Pre-Payment Penalty Litigation)    4th Jud. D. Ct. Minn., CT
03-1282 Acacia Media Techs. Corp. v. Cybernet Ventures Inc, (Patent Infringement
Litigation)    C.D. Cal., SACV03-1803 GLT (Anx) Bardessono v. Ford Motor Co. (15
Passenger Vans)    Wash. Super. Ct., 32494 Gardner v. Stimson Lumber Co.
(Forestex Siding Litigation)    Wash. Super. Ct., 00-2-17633-3SEA Poor v. Sprint
Corp. (Fiber Optic Cable Litigation)    Ill. Cir. Ct., 99-L-421 Thibodeau v.
Comcast Corp.    E.D. Pa., 04-CV-1777 Cazenave v. Sheriff Charles C. Foti (Strip
Search Litigation)    E.D. La., 00-CV-1246 National Assoc. of Police Orgs., Inc.
v. Second Chance Body Armor, Inc. (Bullet Proof Vest Litigation)    Mich. Cir.
Ct., 04-8018-NP Nichols v. SmithKline Beecham Corp. (Paxil)    E.D. Pa., 00-6222
Yacout v. Federal Pacific Electric Co. (Circuit Breaker)    N.J. Super. Ct.,
MID-L-2904-97 Lewis v. Bayer AG (Baycol)    1st Jud. Dist. Ct. Pa., 002353 In re
Educ. Testing Serv. PLT 7-12 Test Scoring Litigation    E.D. La., MDL-1643
Stefanyshyn v. Consol. Indus. Corp. (Heat Exchanger)    Ind. Super. Ct., 79 D
01-9712-CT-59 Barnett v. Wal-Mart Stores, Inc.    Wash. Super. Ct., 01-2-24553-8
SEA In re Serzone Prods. Liability Litigation    S.D. W. Va., MDL 1477

 

© 2012 Hilsoft Notifications

E-73



--------------------------------------------------------------------------------

Ford Explorer Cases    Cal. Super. Ct., J.C.C.P. 4226 & 4270 In re Solutia Inc.
(Bankruptcy)    S.D. N.Y., 03-17949-PCB In re Lupron Marketing & Sales Practices
Litigation    D. Mass., MDL 1430 Morris v. Liberty Mutual Fire Ins. Co.    D.
Okla., CJ-03-714 Bowling, et al. v. Pfizer Inc. (Bjork-Shiley Convexo-Concave
Heart Valve)    S.D. Ohio, C-1-91-256 Thibodeaux v. Conoco Philips Co.    D.
La., 2003-481 Morrow v. Conoco Inc.    D. La., 2002-3860 Tobacco Farmer
Transition Program    U.S. Dept. of Agric. Perry v. Mastercard Int’l Inc.   
Ariz. Super. Ct., CV2003-007154 Brown v. Credit Suisse First Boston Corp.   
C.D. La., 02-13738 In re Unum Provident Corp.    D. Tenn., 1:03-CV-1000 In re
Ephedra Prods. Liability Litigation    D. N.Y., MDL-1598 Chesnut v. Progressive
Casualty Ins. Co.    Ohio C.P., 460971 Froeber v. Liberty Mutual Fire Ins. Co.
   Ore. Cir. Ct., 00C15234 Luikart v. Wyeth Am. Home Prods. (Hormone
Replacement)    W. Va. Cir. Ct., 04-C-127 Salkin v. MasterCard Int’l Inc.
(Pennsylvania)    Pa. C.P., 2648 Rolnik v. AT&T Wireless Servs., Inc.    N.J.
Super. Ct., L-180-04 Singleton v. Hornell Brewing Co. Inc. (Arizona Ice Tea)   
Cal. Super. Ct., BC 288 754 Becherer v. Qwest Commc’ns Int’l, Inc.    Ill. Cir.
Ct., 02-L140 Clearview Imaging v. Progressive Consumers Ins. Co.    Fla. Cir.
Ct., 03-4174 Mehl v. Canadian Pacific Railway, Ltd    D. N.D., A4-02-009 Murray
v. IndyMac Bank. F.S.B    N.D. Ill., 04 C 7669 Gray v. New Hampshire Indemnity
Co., Inc.    Ark. Cir. Ct., CV-2002-952-2-3 George v. Ford Motor Co.    M.D.
Tenn., 3:04-0783 Allen v. Monsanto Co.    W. Va. Cir. Ct., 041465 Carter v.
Monsanto Co.    W. Va. Cir. Ct., 00-C-300 Carnegie v. Household Int’l, Inc.   
N. D. Ill., 98-C-2178 Daniel v. AON Corp.    Ill. Cir. Ct., 99 CH 11893 In re
Royal Ahold Securities and “ERISA” Litigation    D. Md., MDL 1539 In re
Pharmaceutical Industry Average Wholesale Price Litigation    D. Mass., MDL 1456
Meckstroth v. Toyota Motor Sales, U.S.A., Inc.    24th Jud. D. Ct. La., 583-318
Walton v. Ford Motor Co.    Cal. Super. Ct., SCVSS 126737 Hill v. State Farm
Mutual Auto Ins. Co.    Cal. Super. Ct., BC 194491 First State Orthopaedics et
al. v. Concentra, Inc., et al.    E.D. Pa. 2:05-CV-04951-AB Sauro v. Murphy Oil
USA, Inc.    E.D. La., 05-4427

 

© 2012 Hilsoft Notifications

E-74



--------------------------------------------------------------------------------

In re High Sulfur Content Gasoline Prods. Liability Litigation    E.D. La., MDL
1632 Homeless Shelter Compensation Program    City of New York Rosenberg v.
Academy Collection Service, Inc.    E.D. Pa., 04-CV-5585 Chapman v. Butler &
Hosch, P.A.    2nd Jud. Cir. Fla., 2000-2879 In re Vivendi Universal, S.A.
Securities Litigation    S.D. N.Y., 02-CIV-5571 RJH Desportes v. American
General Assurance Co.    Ga. Super. Ct., SU-04-CV-3637 In re: Propulsid Products
Liability Litigation    E.D. La., MDL 1355 Baxter v. The Attorney General of
Canada (In re Residential Schools Class Action Litigation)    Ont. Super. Ct.,
00-CV-192059 CPA McNall v. Mastercard Int’l, Inc. (Currency Conversion Fees)   
13th Tenn. Jud. Dist. Ct. Lee v. Allstate    Ill. Cir. Ct., 03 LK 127 Turner v.
Murphy Oil USA, Inc.    E.D. La., 2:05-CV-04206-EEF-JCW Carter v. North Central
Life Ins. Co.    Ga. Super. Ct., SU-2006-CV-3764-6 Harper v. Equifax    E.D.
Pa., 2:04-CV-03584-TON Beasley v. Hartford Insurance Co. of the Midwest    Ark.
Cir. Ct., CV-2005-58-1 Springer v. Biomedical Tissue Services, LTD (Human Tissue
Litigation)    Ind. Cir. Ct., 1:06-CV-00332-SEB-VSS Spence v. Microsoft Corp.
(Antitrust Litigation)    Wis. Cir. Ct., 00-CV-003042 Pennington v. The Coca
Cola Co. (Diet Coke)    Mo. Cir. Ct., 04-CV-208580 Sunderman v. Regeneration
Technologies, Inc. (Human Tissue Litigation)    S.D. Ohio, 1:06-CV-075-MHW
Splater v. Thermal Ease Hydronic Systems, Inc.    Wash. Super. Ct.,
03-2-33553-3-SEA Peyroux v. The United States of America (New Orleans Levee
Breech)    E.D. La., 06-2317 Chambers v. DaimlerChrysler Corp. (Neon Head
Gaskets)    N.C. Super. Ct., 01:CVS-1555 Ciabattari v. Toyota Motor Sales,
U.S.A., Inc. (Sienna Run Flat Tires)    N.D. Cal., C-05-04289-BZ In re
Bridgestone Securities Litigation    M.D. Tenn., 3:01-CV-0017 In re Mutual Funds
Investment Litigation (Market Timing)    D. Md., MDL 1586 Accounting Outsourcing
v. Verizon Wireless    M.D. La., 03-CV-161 Hensley v. Computer Sciences Corp.   
Ark. Cir. Ct., CV-2005-59-3 Peek v. Microsoft Corporation    Ark. Cir. Ct.,
CV-2006-2612 Reynolds v. The Hartford Financial Services Group, Inc.    D. Ore.,
CV-01-1529 BR Schwab v. Philip Morris USA, Inc.    E.D. N.Y., CV-04-1945
Zarebski v. Hartford Insurance Co. of the Midwest    Ark. Cir. Ct.,
CV-2006-409-3 In re Parmalat Securities Litigation    S.D. N.Y., MDL 1653 (LAK)
Beasley v. The Reliable Life Insurance Co.    Ark. Cir. Ct., CV-2005-58-1
Sweeten v. American Empire Insurance Company    Ark. Cir. Ct., 2007-154-3 Govt.
Employees Hospital Assoc. v. Serono Int., S.A.    D. Mass., 06-CA-10613-PBS

 

© 2012 Hilsoft Notifications

E-75



--------------------------------------------------------------------------------

Gunderson v. Focus Healthcare Management, Inc.    14th Jud. D. Ct. La.,
2004-2417-D Gunderson v. F.A. Richard & Associates, Inc., et al.    14th Jud. D.
Ct. La., 2004-2417-D Perez v. Manor Care of Carrollwood    13th Jud. Cir. Fla.,
06-00574-E Pope v. Manor Care of Carrollwood    13th Jud. Cir. Fla., 06-01451-B
West v. Carfax, Inc.    Ohio C.P., 04-CV-1898 (ADL) Hunsucker v. American
Standard Ins. Co. of Wisconsin    Ark. Cir. Ct., CV-2007-155-3 In re Conagra
Peanut Butter Products Liability Litigation    N.D. Ga., MDL 1845 (TWT)

The People of the State of CA v. Universal Life Resources

(Cal DOI v. CIGNA)

   Cal. Super. Ct., GIC838913 Burgess v. Farmers Insurance Co., Inc.    D.
Okla., CJ-2001-292 Grays Harbor v. Carrier Corporation    W.D. Wash.,
05-05437-RBL Perrine v. E.I. Du Pont De Nemours & Co.    W. Va. Cir. Ct.,
04-C-296-2 In re Alstom SA Securities Litigation    S.D. N.Y., 03-CV-6595 VM
Brookshire Bros. v. Chiquita (Antitrust)    S.D. Fla., 05-CIV-21962 Hoorman v.
SmithKline Beecham    Ill. Cir. Ct., 04-L-715 Santos v. Government of Guam
(Earned Income Tax Credit)    D. Guam, 04-00049 Johnson v. Progressive    Ark.
Cir. Ct., CV-2003-513 Bond v. American Family Insurance Co.    D. Ariz.,
CV06-01249-PXH-DGC In re SCOR Holding (Switzerland) AG Litigation (Securities)
   S.D. N.Y., 04 Civ. 7897 Shoukry v. Fisher-Price, Inc. (Toy Safety)    S.D.
N.Y., 07-CV-7182 In re: Guidant Corp. Plantable Defibrillators Prod’s Liab.
Litigation    D. Minn., MDL 05-1708 (DWF/AJB) Clark v. Pfizer, Inc (Neurontin)
   C.P. Pa., 9709-3162 Angel v. U.S. Tire Recovery (tire fire)    W. Va. Cir.
Ct., 06-C-855 In re TJX Companies Retail Security Breach Litigation    D. Mass.,
MDL 1838 Webb v. Liberty Mutual Insurance Co.    Ark. Cir. Ct., CV-2007-418-3
Shaffer v. Continental Casualty Co. (long term care ins.)    C.D. Cal.,
SACV06-2235-PSG Palace v. DaimlerChrysler (defective Neon head gaskets)    Ill.
Cir. Ct., 01-CH-13168 Beringer v. Certegy Check Services, Inc. (stolen financial
data)    M.D. Fla., 8:07-cv-1657-T-23TGW Lockwood v. Certegy Check Services,
Inc.    M.D. Fla., 8:07-cv-1434-T-23TGW Sherrill v. Progressive Northwestern
Ins. Co.    18th D. Ct. Mont., DV-03-220 Gunderson v. F.A. Richard & Assocs.,
Inc. (AIG)    14th Jud. D. Ct. La., 2004-2417-D Jones v. Dominion Resources
Services, Inc.    S.D. W. Va., 2:06-cv-00671 Gunderson v. F.A. Richard &
Assocs., Inc. (Wal-Mart)    14th Jud. D. Ct. La., 2004-2417-D In re Trans Union
Corp. Privacy Litigation    N.D. Ill., MDL 1350 Gudo v. The Administrator of the
Tulane Ed. Fund    La. D. Ct., 2007-C-1959

 

© 2012 Hilsoft Notifications

E-76



--------------------------------------------------------------------------------

Guidry v. American Public Life Insurance Co.    14th Jud. D. Ct. La., 2008-3465
McGee v. Continental Tire North America    D. N.J., 2:06-CV-06234 (GEB) Sims v.
Rosedale Cemetery Co.    W. Va. Cir. Ct., 03-C-506 Gunderson v. F.A. Richard &
Assocs., Inc. (Amerisafe)    14th Jud. D. Ct. La., 2004-002417 In Re Katrina
Canal Breaches Consolidated Litigation    E.D. La., 05-4182 In re Department of
Veterans Affairs (VA) Data Theft Litigation    D. D.C., MDL 1796 Dolen v. ABN
AMRO Bank N.V. (callable CD’s)    Ill. Cir. Ct., 01-L-454 and 01-L-493 Pavlov v.
CNA (long term care insurance)    N.D. Ohio, 5:07cv2580 Steele v. Pergo
(flooring products)    D. Ore., 07-CV-01493-BR Opelousas Trust Authority v.
Summit Consulting    27th Jud. D. Ct. La., 07-C-3737-B Little v. Kia Motors
America, Inc. (braking systems)    N.J. Super. Ct., UNN-L-0800-01 Boone v. City
of Philadelphia (prisoner strip search)    E.D. Pa., 05-CV-1851 In Re
Countrywide Customer Data Breach Litigation    W. D. Ky., 3:08-md-01998-TBR, MDL
1998 Miller v. Basic Research (weight-loss supplement)    D. Utah,
2:07-cv-00871-TS Gunderson v. F.A. Richard & Assocs., Inc. (Cambridge)    14th
Jud. D. Ct. La., 2004-002417 Weiner v. Snapple Beverage Corporation    S.D.
N.Y., No. 07-CV-08742 Holk v. Snapple Beverage Corporation    D. N.J., No
3:07-CV-03018-MJC-JJH Coyle v. Hornell Brewing Co. (Arizona Iced Tea)    D.
N.J., No. 08-CV-2797-JBS-JS In Re: Heartland Data Security Breach Litigation   
S.D. Tex., No. 4:09-MD-2046, MDL 2046 Satterfield v. Simon & Schuster, Inc.
(text messaging)    N.D. Cal., No. 06-CV-2893 CW Schulte v. Fifth Third Bank
(overdraft fees)    N.D. Ill., No. 09-CV-06655 Trombley v. National City Bank
(overdraft fees)    D. D.C., No. 1:10-CV-00232 Vereen v. Lowe’s Home Centers
(defective drywall)    Ga. Super. Ct., SU10-CV-2267B Mathena v. Webster Bank,
N.A. (overdraft fees)    D. Conn,.No. 3:10-cv-01448 Delandro v. County of
Allegheny (prisoner strip search)    W.D. Pa., No. 2:06-cv-00927 Gunderson v.
F.A. Richard & Assocs., Inc. (First Health)    14th Jud. D. Ct. La., 2004-002417
Williams v. Hammerman & Gainer, Inc. (Hammerman)    27th Jud. D. Ct. La., No.
11-C-3187-B Williams v. Hammerman & Gainer, Inc. (Risk Management)    27th Jud.
D. Ct. La., No. 11-C-3187-B Williams v. Hammerman & Gainer, Inc. (SIF
Consultants)    27th Jud. D. Ct. La., No. 11-C-3187-B Gwiazdowski v. County of
Chester (prisoner strip search)    E.D. Pa., No. 2:08cv4463 Williams v. S.I.F.
Consultants (CorVel Corporation)    27th Jud. D. Ct. La., No. 09-C-5244-C In Re:
Checking Account Overdraft Litigation (IBERIABANK)    S.D. Fla., MDL No. 2036
LaCour v. Whitney Bank (overdraft fees)    M.D. Fla., 8:11cv1896 Lawson. v.
BancorpSouth (overdraft fees)    W.D. Ark., 1:12cv1016

 

© 2012 Hilsoft Notifications

E-77



--------------------------------------------------------------------------------

In Re: Checking Account Overdraft Litigation (Bank of Oklahoma)    S.D. Fla.,
MDL No. 2036 Opelousas General Hospital Authority v. FairPay Solutions, Inc.   
27th Jud. D. Ct. La., 12-C-1599-C Marolda v. Symantec Corporation (Norton
antivirus upgrade litigation)    N.D. Cal., 3:08-cv-05701 In Re: Oil Spill by
the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010    E.D.
La., MDL No. 2179

Hilsoft-cv-119

 

© 2012 Hilsoft Notifications

E-78



--------------------------------------------------------------------------------

Attachment 2 – Parade and USA Weekend Newspaper List

 

State

  

City

  

Newspaper

   Parade      USA
Weekend      Source   Alabama    Alexander City    Outlook      1           
July 2012    Alabama    Anniston    Star      1            July 2012    Alabama
   Birmingham    News      1            July 2012    Alabama    Gadsden    Times
     1            July 2012    Alabama    Huntsville    Times      1           
July 2012    Alabama    Mobile    Press-Register      1            July 2012   
Alabama    Selma    Times Journal      1            July 2012    Alabama   
Talladega    Daily Home      1            July 2012    Alabama    Tuscaloosa   
News      1            July 2012    Alabama    Athens    The News Courier      1
           July 2012    Alabama    Cullman    Times      1            July 2012
   Alabama    Decatur    The Decatur Daily         1         July 2012   
Alabama    Dothan    Eagle         1         July 2012    Alabama   
Florence-Sheffield-Tuscumbia-Muscle Shoals    Times Daily         1         July
2012    Alabama    Fort Payne    Times-Journal         1         July 2012   
Alabama    Haleyville    Mid-South Newspapers, Inc         1         July 2012
   Alabama    Hamilton    Mid-South Newspapers         1         July 2012   
Alabama    Jasper    Mountain Eagle         1         July 2012    Alabama   
Montgomery    Advertiser         1         July 2012    Alabama   
Opelika/Auburn    News         1         July 2012    Alaska    Anchorage   
Daily News      1            July 2012    Alaska    Fairbanks    News-Miner     
1            July 2012    Alaska    Juneau    Juneau Empire      1           
July 2012    Alaska    Kenai    Peninsula Clarion      1            July 2012   
Arizona    Cottonwood    Verde Independent & The Bugle      1            July
2012    Arizona    Flagstaff    Arizona Daily Sun      1            July 2012   
Arizona    Kingman    Daily Miner      1            July 2012    Arizona    Lake
Havasu City    Today’s News-Herald      1            July 2012    Arizona   
Mesa    The Tribune      1            July 2012    Arizona    Prescott    Daily
Courier      1            July 2012    Arizona    Sun City    News-Sun      1   
        July 2012    Arizona    Tucson    Star      1         1         July
2012    Arizona    Yuma    Daily Sun      1            July 2012    Arizona   
Bullhead City    Mohave Valley Daily News         1         July 2012    Arizona
   Casa Grande    Dispatch         1         July 2012    Arizona    Nogales   
Nogales Internationals         1         July 2012    Arizona    Phoenix   
Republic & Sunday Select         1         July 2012    Arizona    Safford   
Eastern Arizona Courier         1         July 2012    Arizona    Sierra Vista
   Herald         1         July 2012    Arkansas    Blytheville    Courier News
     1            July 2012    Arkansas    Conway    Log Cabin Democrat      1
           July 2012    Arkansas    Clinton    Van Buren County Democrat        
1         July 2012    Arkansas    Little Rock    Democrat-Gazette      1      
     July 2012    Arkansas    El Dorado    Sunday News      1            July
2012    Arkansas    Fayetteville    Northwest Arkansas Democrat-Gazette      1
        1         July 2012   

 

© 2012 Hilsoft Notifications

E-79



--------------------------------------------------------------------------------

Arkansas    Fort Smith    Times Record         1         July 2012    Arkansas
   Harrison    Times         1         July 2012    Arkansas    Lonoke   
Democrat         1         July 2012    Arkansas    Hot Springs   
Sentinel-Record         1         July 2012    Arkansas    Jonesboro    Sun   
     1         July 2012    Arkansas    Mountain Home    Baxter Bulletin        
1         July 2012    Arkansas    North Little Rock    The Times         1   
     July 2012    Arkansas    Paragould    Daily Press         1         July
2012    Arkansas    Pine Bluff    Commercial         1         July 2012   
Arkansas    Russellville    Courier         1         July 2012    Arkansas   
Searcy    Citizen         1         July 2012    Arkansas    Sherwood    Voice
        1         July 2012    Arkansas    Van Buren    Press Argus Courier   
     1         July 2012    California    Bakersfield    The Bakersfield
Californian      1            July 2012    California    Camarillo    Ventura
County Star      1            July 2012    California    El Centro    Imperial
Valley Press      1            July 2012    California    Escondido    North
County Times      1            July 2012    California    Fresno    Bee      1
           July 2012    California    Handford    Sentinel      1           
July 2012    California    Lompoc    Lompoc Record      1            July 2012
   California    Los Angeles    Times      1            July 2012    California
   Marysville    Appeal-Democrat      1            July 2012    California   
Merced    Sun-Star      1            July 2012    California    Modesto    Bee
     1            July 2012    California    Napa    Register      1           
July 2012    California    Palmdale    Antelope Valley Press      1           
July 2012    California    Porterville    Recorder      1            July 2012
   California    Redding    Record Searchlight      1            July 2012   
California    Riverside    Press Enterprise      1            July 2012   
California    Sacramento    Bee      1            July 2012    California    San
Diego    Union-Tribune      1            July 2012    California    San
Francisco    Chronicle      1            July 2012    California    San Luis
Obispo    Tribune      1            July 2012    California    Santa Ana   
Orange County Register      1            July 2012    California    Santa
Barbara    News-Press      1            July 2012    California    Santa Maria
   Times      1            July 2012    California    Santa Rosa    Press
Democrat      1            July 2012    California    Stockton    Record      1
           July 2012    California    Victorville    Daily Press      1         
  July 2012    California        Auburn    Journal         1         July 2012
   California    Benicia    Herald         1         July 2012    California   
Big Bear    Grizzly Weekender         1         July 2012    California   
Carmel Valley    Carmel Valley News         1         July 2012    California   
Chico    Enterprise-Record         1         July 2012    California    Coronado
   Eagle Newspapers         1         July 2012    California    Davis   
Enterprise         1         July 2012    California    Eureka    Times-Standard
        1         July 2012    California    Fairfield    Daily Republic      1
        1         July 2012    California    Gilroy    The Dispatch         1   
     July 2012    California    Glendale    Glenside News-Press         1      
  July 2012   

 

© 2012 Hilsoft Notifications

E-80



--------------------------------------------------------------------------------

California        Grass Valley    The Union         1         July 2012   
California    Hayward/Fremont/Pleasanton    ANG Newspapers         1        
July 2012    California    Hollister    Weekend Pinnacle         1         July
2012    California    Jackson    Amador Ledger Dispatch         1         July
2012    California    Laguna Beach    Coastline Pilot         1         July
2012    California    Lakeport    Record-Bee         1         July 2012   
California    Lodi    News-Sentinel         1         July 2012    California   
Long Beach    Impacto USA         1         July 2012    California    Los
Angeles    Daily News         1         July 2012    California    Los Angeles
   Fin de Semana         1         July 2012    California    Los Angeles County
   Breeze         1         July 2012    California    Los Angeles County   
Press Telegram         1         July 2012    California    Los Angeles County
   Star News-Valley Tribune-Daily News         1         July 2012    California
   Madera    Tribune         1         July 2012    California    Marin County
   Independent Journal         1         July 2012    California    Monterey   
Herald         1         July 2012    California    Morgan Hill    Morgan Hill
Times         1         July 2012    California    Ontario    Bulletin Express
        1         July 2012    California    Ontario    Inland Valley Daily
Bulletin         1         July 2012    California    Palm Springs    Desert Sun
        1         July 2012    California    Palm Springs    My Desert (East
Valley)         1         July 2012    California    Palm Springs    My Desert
(West Valley)         1         July 2012    California    Palo Alto/Menlo Park
   Daily News         1         July 2012    California    Pasadena    Weekly
Star         1         July 2012    California    Placerville    Mountain
Democrat         1         July 2012    California    Powa    Poway News
Chieftain         1         July 2012    California    Ramona    Ramona Sentinel
        1         July 2012    California    Rancho Bernardo    News-Journal   
     1         July 2012    California    Red Bluff    News         1        
July 2012    California    Redlands    Facts         1         July 2012   
California    Ridgecrest    The Daily Independent         1         July 2012   
California    Riverside    La Prensa         1         July 2012    California
   Roseville    The Press-Tribune         1         July 2012    California   
Salinas    Californian         1         July 2012    California    San
Bernardino    Sun         1         July 2012    California    San Francisco   
Examiner         1         July 2012    California    San Gabriel Valley   
Highlander         1         July 2012    California    San Jose    Mercury News
        1         July 2012    California    San Mateo/Lompoc    Times         1
        July 2012    California    Santa Cruz    Sentinel         1         July
2012    California    Solano Beach    Solana Beach Sun         1         July
2012    California    Ukiah    Journal         1         July 2012    California
   Vacaville    Reporter         1         July 2012    California    Vallejo   
Times-Herald         1         July 2012    California    Visalia    Times-Delta
        1         July 2012    California    Walnut Creek    Contra Costa Times
        1         July 2012    California    Watsonville    Register-Pajaronian
        1         July 2012    California    Woodland    Democrat         1   
     July 2012    California    Yreka    Siskiyou Daily News         1        
July 2012    California    Yucca Valley    Hi-Desert Star         1         July
2012   

 

© 2012 Hilsoft Notifications

E-81



--------------------------------------------------------------------------------

California        Yucca Valley    Observation Post         1         July 2012
   Colorado    Boulder    Sunday Camera      1            July 2012    Colorado
   Canon City    Daily Record      1            July 2012    Colorado   
Colorado Springs    Gazette      1            July 2012    Colorado    Denver   
The Denver Post      1         1         July 2012    Colorado    Grand Junction
   Daily Sentinel      1            July 2012    Colorado    Longmont   
Times-Call      1            July 2012    Colorado    Loveland   
Reporter-Herald      1            July 2012    Colorado    Montrose    Daily
Press      1            July 2012    Colorado    Pueblo    Chieftain      1   
        July 2012    Colorado    Trinidad    The Chronicle News      1         
  July 2012    Colorado    Windsor    Now      1            July 2012   
Colorado    Aspen    Times         1         July 2012    Colorado   
Durango/Cortez    Herald-Journal         1         July 2012    Colorado    Fort
Collins    Coloradoan         1         July 2012    Colorado    Frisco   
Summit Daily News         1         July 2012    Colorado    Glenwood Springs   
Post Independent         1         July 2012    Colorado    Granby    Sky Hi
News         1         July 2012    Colorado    Grand Junction    Free Press   
     1         July 2012    Colorado    Greeley    Tribune         1        
July 2012    Colorado    Steamboat Springs    Steamboat Today         1        
July 2012    Colorado    Vail    Daily         1         July 2012    Colorado
   Windsor    Windsor now         1         July 2012    Connecticut   
Bridgeport    Connecticut Post      1            July 2012    Connecticut   
Danbury    News-Times      1            July 2012    Connecticut    Greenwich   
Time      1            July 2012    Connecticut    New Britain    Herald Press
     1            July 2012    Connecticut    Manchester    Journal Inquirer   
  1            July 2012    Connecticut    Meriden    Record-Journal      1   
        July 2012    Connecticut    Middletown    Press      1            July
2012    Connecticut    New Haven    Register      1            July 2012   
Connecticut    New London    Day      1            July 2012    Connecticut   
Stamford    Advocate      1            July 2012    Connecticut    Torrington   
Register Citizen      1            July 2012    Connecticut    Waterbury   
Republican      1            July 2012    Connecticut    Hartford    Courant   
     1         July 2012    Connecticut    Norwalk    Hour         1        
July 2012    Connecticut    Norwich    Bulletin         1         July 2012   
Connecticut    Willimantic    Chronicle         1         July 2012    Deleware
   Dover    State News Sunday      1            July 2012    Deleware   
Wilmington    News Journal         1         July 2012    District of Columbia
   Washington    Washington Post      1            July 2012    District of
Columbia    Washington    Examiner         1         July 2012    Florida   
Bradenton    Herald      1            July 2012    Florida    Cape Coral   
Daily Breeze      1            July 2012    Florida    Ft. Walton Beach   
Northwest Florida News      1            July 2012    Florida    Gainesville   
Sun      1            July 2012    Florida    Jacksonville    The Florida
Times-Union      1            July 2012    Florida    Lake City    Reporter     
1            July 2012   

 

© 2012 Hilsoft Notifications

E-82



--------------------------------------------------------------------------------

Florida        Lakeland    Ledger      1            July 2012    Florida   
Miami    El Nuevo Herald      1            July 2012    Florida    Miami   
Miami Herald      1            July 2012    Florida    Naples    Daily News     
1            July 2012    Florida    Ocala    Star-Banner      1            July
2012    Florida    Orlando    Sentinel      1            July 2012    Florida   
Orlando    What’s The Deal      1            July 2012    Florida    Orlando   
El Sentinel      1            July 2012    Florida    Panama City    News Herald
     1            July 2012    Florida    Panama City    Freedom Florida
Newspapers      1            July 2012    Florida    Sarasota    Herald-Tribune
     1            July 2012    Florida    St. Augustine    Record      1      
     July 2012    Florida    St. Petersburg    Tampa Bay Times      1           
July 2012    Florida    Stuart    SCRIPPS Treasure Coast News      1           
July 2012    Florida    Tampa    Tribune      1            July 2012    Florida
   The Villages    Daily Sun      1            July 2012    Florida    West Palm
Beach    The Palm Beach Post      1            July 2012    Florida   
Brooksville    Hernando Today         1         July 2012    Florida   
Charlotte Harbor    Sun         1         July 2012    Florida    Coral Springs
   Forum         1         July 2012    Florida    Crystal River    Citrus
County Chronicle         1         July 2012    Florida    Daytona Beach   
News-Journal      1         1         July 2012    Florida    Deerfield Beach   
Forum         1         July 2012    Florida    Fleming Island    OPC News      
  1         July 2012    Florida    Ft. Lauderdale    East Side Forum         1
        July 2012    Florida    Ft. Lauderdale    El Sentinel         1        
July 2012    Florida    Ft. Lauderdale/South Florida    Sun-Sentinel         1
        July 2012    Florida    Ft. Myers    News-Press         1         July
2012    Florida    Jackson County    Floridian         1         July 2012   
Florida    Kissimmee    Osceola News-Gazette         1         July 2012   
Florida    Leesburg    Commercial         1         July 2012    Florida    Live
Oak    Suwannee Democrat      1            July 2012    Florida    Margate &
Coconut Creek    The Forum         1         July 2012    Florida    Melbourne
   Florida Today         1         July 2012    Florida    Pensacola    News
Journal         1         July 2012    Florida    Pompano Beach    Forum        
1         July 2012    Florida    Sebring    Higlands Today         1        
July 2012    Florida    Tallahassee    Democrat         1         July 2012   
Florida    Tampa    Centro Mi Diario         1         July 2012    Florida   
Tampa/Newport Richey    Suncoast Newspapers         1         July 2012   
Florida    Winter Haven    News Chief      1         1         July 2012   
Georgia    Americus    Times-Recorder      1            July 2012    Georgia   
Athens    Banner-Herald      1            July 2012    Georgia    Atlanta   
Journal-Constitution      1            July 2012    Georgia    Augusta   
Chronicle      1            July 2012    Georgia    Columbus    Ledger-Enquirer
     1            July 2012    Georgia    Cordele    Dispatch      1           
July 2012    Georgia    Hinesville    Liberty County Coastal Courier      1   
        July 2012    Georgia    Macon    Telegraph      1            July 2012
   Georgia    Milledgeville    Union-Recorder      1            July 2012   
Georgia    Moultrie    Observer      1            July 2012   

 

© 2012 Hilsoft Notifications

E-83



--------------------------------------------------------------------------------

Georgia        Richmond Hill    Bryan County News      1            July 2012   
Georgia    Rome    News Tribune      1            July 2012    Georgia   
Savannah    Morning News      1            July 2012    Georgia    Statesboro   
Herald      1            July 2012    Georgia    Thomasville    Times-Enterprise
     1            July 2012    Georgia    Tifton    Gazette      1           
July 2012    Georgia    Valdosta    Times      1            July 2012    Georgia
   Albany    Herald         1         July 2012    Georgia    Atlanta    Atlanta
Inquirer         1         July 2012    Georgia    Canton    Cherokee Tribune   
     1         July 2012    Georgia    Carrollton    Times-Georgian         1   
     July 2012    Georgia    Cartersville    The Daily Tribune News         1   
     July 2012    Georgia    Cummings    Forsyth County News         1        
July 2012    Georgia    Cummings    South Forsyth News         1         July
2012    Georgia    Dalton    Citizen         1         July 2012    Georgia   
Douglas County    Sentinel         1         July 2012    Georgia    Dublin   
Courier Herald         1         July 2012    Georgia    Gainesville    Times   
     1         July 2012    Georgia    Griffin    News         1         July
2012    Georgia    Jonesboro/McDonough    Clayton News Daily         1        
July 2012    Georgia    LaGrange    LaGrange Daily News         1         July
2012    Georgia    Lawrenceville/Conyers/Rockdale    Daily Post-Citizen        
1         July 2012    Georgia    Marietta    Journal         1         July
2012    Georgia    Marietta    Marietta Neighbor Papers         1         July
2012    Georgia    Newnan    Times-Herald         1         July 2012    Georgia
   Winder    The Barrow County News         1         July 2012    Hawaii   
Wailuku    Maui News      1            July 2012    Hawaii    Hilo   
Tribune-Herald         1         July 2012    Hawaii    Honolulu    Honolulu
Star-Advertiser         1         July 2012    Hawaii    Kailua/Kona    West
Hawaii Today         1         July 2012    Hawaii    Lihue    Garden Island   
     1         July 2012    Idaho    Boise    Idaho Statesman      1           
July 2012    Idaho    Idaho Falls    Post-Register      1            July 2012
   Idaho    Lewiston    Morning Tribune      1            July 2012    Idaho   
Moscow    The Moscow-Pullman Daily News         1         July 2012    Idaho   
Nampa    Idaho Press-Tribune      1            July 2012    Idaho    Pocatello
   Idaho State Journal      1            July 2012    Idaho    Rexburg   
Standard Journal      1            July 2012    Idaho    Twin Falls   
Times-News      1            July 2012    Idaho    Coeur D’Alene    Press      
  1         July 2012    Illinois    Alton    Telegraph      1            July
2012    Illinois    Belleville    News-Democrat      1            July 2012   
Illinois    Bloomington-Normal    Pantagraph      1            July 2012   
Illinois    Canton    The Daily Ledger      1            July 2012    Illinois
   Carbondale    Southern Illinoisian      1            July 2012    Illinois   
Champaign-Urbana    News-Gazette      1            July 2012    Illinois   
Chicago    Tribune      1            July 2012    Illinois    Chicago/Fin de
Semana    Hoy fin de Semana      1            July 2012    Illinois    Decatur
   Herald & Review      1            July 2012    Illinois    Effingham    Daily
News      1            July 2012   

 

© 2012 Hilsoft Notifications

E-84



--------------------------------------------------------------------------------

Illinois        Freeport    Journal Standard      1            July 2012   
Illinois    Galesburg    Register-Mail      1            July 2012    Illinois
   Jacksonville    Journal-Courier      1            July 2012    Illinois   
Kewanee    Star-Courier      1            July 2012    Illinois    Macomb   
Journal      1            July 2012    Illinois    Monmouth    Daily Review
Atlas      1            July 2012    Illinois    Mount Vernon    Register-News
     1            July 2012    Illinois    Ottawa    The Times      1           
July 2012    Illinois    Pekin    Daily Times      1            July 2012   
Illinois    Peoria    Journal Star      1            July 2012    Illinois   
Quincy    Herald-Whig      1            July 2012    Illinois    Springfield   
State Journal-Register      1            July 2012    Illinois    Arlington
Heights    Herald         1         July 2012    Illinois    Arlington Heights
   Reflejos         1         July 2012    Illinois    Aurora    Beacon News   
     1         July 2012    Illinois    Benton    Evening News         1        
July 2012    Illinois    Centralia    Morning Sentinel         1         July
2012    Illinois    Chicago    News Crusader         1         July 2012   
Illinois    Chicago    La Raza         1         July 2012    Illinois   
Chicago    Sun-Times         1         July 2012    Illinois    Crystal Lake   
Northwest Herald         1         July 2012    Illinois    Danville   
Commercial-News         1         July 2012    Illinois    De Kalb    Daily
Chronicle         1         July 2012    Illinois    Downers Grove    Press
Publications-Bartlett         1         July 2012    Illinois    Du Quoin   
Evening Call         1         July 2012    Illinois    Eldorado    Journal   
     1         July 2012    Illinois    Elgin    Courier News         1        
July 2012    Illinois    Elmhurst    Press Publications         1         July
2012    Illinois    St. Charles    Chronicle         1         July 2012   
Illinois    Harrisburg    Register         1         July 2012    Illinois   
Joliet    Herald-News         1         July 2012    Illinois    Kankakee    The
Daily Journal         1         July 2012    Illinois    La
Salle/Peru/Oglesby/Spring Valley    News-Tribune         1         July 2012   
Illinois    Lemont    Reporter-Courier         1         July 2012    Illinois
   Marion    Republican         1         July 2012    Illinois    Morris   
Daily Herald         1         July 2012    Illinois    Mt. Carmel    Daily
Republican Register         1         July 2012    Illinois    Naperville    Sun
        1         July 2012    Illinois    Oak Brook    Suburban Life         1
        July 2012    Illinois    Olney    Olney Daily Mail         1        
July 2012    Illinois    Pontiac    Leader         1         July 2012   
Illinois    Rock Island/Moline/East Moline    Argus-Dispatch         1        
July 2012    Illinois    Rockford    Register Star         1         July 2012
   Illinois    Shelbyville    Daily Union         1         July 2012   
Illinois    Sterling/Rock Falls    Sauk Valley         1         July 2012   
Illinois    Suburban Chicago    Southtown         1         July 2012   
Illinois    Waukegan/Lake County    News Sun         1         July 2012   
Illinois    West Frankfort    American         1         July 2012    Indiana   
Anderson    Herald Bulletin      1            July 2012    Indiana    Batesville
   Herald Tribune      1            July 2012   

 

© 2012 Hilsoft Notifications

E-85



--------------------------------------------------------------------------------

Indiana        Bloomington    Herald Times      1            July 2012   
Indiana    Columbus    Republic      1            July 2012    Indiana   
Evansville    Courier & Press      1            July 2012    Indiana    Franklin
   Journal      1            July 2012    Indiana    Ft. Wayne    Journal
Gazette      1            July 2012    Indiana    Goshen    News      1         
  July 2012    Indiana    Greenfield    The Daily Reporter      1           
July 2012    Indiana    Greensburg    News      1            July 2012   
Indiana    Kokomo    Tribune      1            July 2012    Indiana    Lebanon
   The Reporter      1            July 2012    Indiana    Logansport   
Pharos-Tribune      1            July 2012    Indiana    Mooresville-Decatur   
Reporter-Times      1            July 2012    Indiana    Munster    The Times   
  1            July 2012    Indiana    New Albany-Jeffersonville    Evening News
& The Tribune      1            July 2012    Indiana    Rushville    The
Republican      1            July 2012    Indiana    Seymour    Tribune      1
           July 2012    Indiana    South Bend    Tribune      1            July
2012    Indiana    Terre Haute    Tribune-Star      1            July 2012   
Indiana    Bluffton    News-Banner         1         July 2012    Indiana   
Connersville    News Examiner         1         July 2012    Indiana   
Crawfordsville    Journal Review         1         July 2012    Indiana   
Elkhart    Truth         1         July 2012    Indiana    Frankfort    Times   
     1         July 2012    Indiana    Huntington    Herald-Press         1   
     July 2012    Indiana    Indianapolis    Star         1         July 2012   
Indiana    Jasper    Herald         1         July 2012    Indiana   
Kendallville    Kendallville Publishing Company         1         July 2012   
Indiana    La Porte    Herald Argus         1         July 2012    Indiana   
Lafayette/West Lafayette    Journal and Courier         1         July 2012   
Indiana    Marion    Chronicle Tribune         1         July 2012    Indiana   
Merriville    Post-Tribune         1         July 2012    Indiana    Michigan
City    News-Dispatch         1         July 2012    Indiana    Muncie   
Star-Press         1         July 2012    Indiana    New Castle    Courier-Times
        1         July 2012    Indiana    Peru    Tribune         1         July
2012    Indiana    Richmond    Palladium-Item         1         July 2012   
Indiana    Shelbyville    News         1         July 2012    Indiana   
Vincennes    Sun-Commercial         1         July 2012    Indiana    Wabash   
Plain Dealer         1         July 2012    Indiana    Warsaw    Times-Union   
     1         July 2012    Iowa    Ames    Tribune      1            July 2012
   Iowa    Cedar Rapids    Gazette      1            July 2012    Iowa   
Clinton    Herald      1            July 2012    Iowa    Davenport    Quad-City
Times      1            July 2012    Iowa    Dubuque    Telegraph-Herald      1
           July 2012    Iowa    Fort Dodge    Messenger      1            July
2012    Iowa    Knoxville    Crossville Chronicle      1            July 2012   
Iowa    Marshalltown    Times-Republican      1            July 2012    Iowa   
Mason City    Globe-Gazette      1            July 2012    Iowa    Muscatine   
Journal      1            July 2012    Iowa    Oskaloosa    Herald      1      
     July 2012   

 

© 2012 Hilsoft Notifications

E-86



--------------------------------------------------------------------------------

Iowa    Ottumwa    Courier      1            July 2012    Iowa    Sioux City   
Journal      1            July 2012    Iowa    Waterloo    Courier      1      
     July 2012    Iowa    Burlington    Hawk Eye         1         July 2012   
Iowa    Centerville    Daily Iowegian         1         July 2012    Iowa   
Council Bluffs    Nonpareil         1         July 2012    Iowa    Des Moines   
Register & Sunday Select         1         July 2012    Iowa    Ft. Madison   
The Daily Democrat         1         July 2012    Iowa    Iowa City   
Press-Citizen         1         July 2012    Iowa    Keokuk    Daily Gate City
        1         July 2012    Kansas    Great Bend    Great Bend Tribune      1
           July 2012    Kansas    Manhattan    Mercury      1            July
2012    Kansas    Salina    Journal      1            July 2012    Kansas   
Topeka    Capital-Journal      1            July 2012    Kansas    Wichita   
Eagle      1            July 2012    Kansas    Abilene    Reflector-Chronicle   
     1         July 2012    Kansas    Arkansas City    Traveler         1      
  July 2012    Kansas    Chanute    The Chanute Tribune         1         July
2012    Kansas    Dodge City    Globe         1         July 2012    Kansas   
Emporia    Gazette         1         July 2012    Kansas    Garden City   
Telegram      1         1         July 2012    Kansas    Hays    Daily News     
1         1         July 2012    Kansas    Hutchinson    News      1         1
        July 2012    Kansas    Lawrence    Journal-World         1         July
2012    Kansas    Leavenworth    Times         1         July 2012    Kansas   
Newton    Kansan         1         July 2012    Kansas    Ottawa    The Ottawa
Herald      1         1         July 2012    Kansas    Parsons    Parsons Sun   
     1         July 2012    Kansas    Pittsburg    Sun         1         July
2012    Kansas    Winfield    Courier         1         July 2012    Kentucky   
Ashland    The Independent      1            July 2012    Kentucky    Bowling
Green    Daily News      1            July 2012    Kentucky    Corbin   
Times-Tribune      1            July 2012    Kentucky    Danville    Kentucky
Advocate      1            July 2012    Kentucky    Elizabethtown    News
Enterprise      1            July 2012    Kentucky    Glasgow    Daily Times   
  1            July 2012    Kentucky    Henderson    The Gleaner      1         
  July 2012    Kentucky    Lexington    Herald-Leader      1            July
2012    Kentucky    London    The Sentinel-Echo      1            July 2012   
Kentucky    Maysville    Ledger Independent      1            July 2012   
Kentucky    Somerset    Commonwealth Journal      1            July 2012   
Kentucky    Winchester    Sun      1            July 2012    Kentucky   
Bardstown    Kentucky Standard         1         July 2012    Kentucky   
Frankfort    The State Journal         1         July 2012    Kentucky    Harlan
   Enterprise         1         July 2012    Kentucky    Hopkinsville    New Era
        1         July 2012    Kentucky    Louisville    Courier-Journal &
Sunday Select         1         July 2012    Kentucky        Madisonville   
Messenger         1         July 2012    Kentucky    Middlesboro    News        
1         July 2012    Kentucky    Owensboro    Messenger-Inquirer         1   
     July 2012    Kentucky    Paducah    Sun         1         July 2012   

 

© 2012 Hilsoft Notifications

E-87



--------------------------------------------------------------------------------

Kentucky    Prestonsburg    The Floyd County Times         1         July 2012
   Kentucky    Richmond    Register         1         July 2012    Kentucky   
Russellville    News Democrat         1         July 2012    Lousianna   
Abbeville-Eunice-Ville Platte    Meridonial-News-Gazette      1            July
2012    Lousianna    Baton Rouge    The Advocate      1            July 2012   
Lousianna    Crowley    Post-Signal      1            July 2012    Lousianna   
Franklin    The Banner Tribune      1            July 2012    Lousianna    Houma
   Courier      1            July 2012    Lousianna    Lake Charles    American
Press      1            July 2012    Lousianna    Morgan City    The Daily
Review      1            July 2012    Lousianna    New Orleans    Times-Picayune
     1            July 2012    Lousianna    Ruston    Daily Leader      1      
     July 2012    Lousianna    Alexandria    Town Talk         1         July
2012    Lousianna    Bogalusa    Daily News         1         July 2012   
Lousianna    Covington    St. Tammany News         1         July 2012   
Lousianna    Hammond    Star         1         July 2012    Lousianna    La
Place    L’Observeteur         1         July 2012    Lousianna    Lafayette   
Advertiser         1         July 2012    Lousianna    Monroe    News-Star      
  1         July 2012    Lousianna    New Iberia    Sunday Iberian         1   
     July 2012    Lousianna    Opelousas    World         1         July 2012   
Lousianna    Shreveport    Times         1         July 2012    Lousianna   
Thibodaux    Comet         1         July 2012    Maine    Augusta    Kennebeck
Journal      1            July 2012    Maine    Lewiston    Sun Journal      1
           July 2012    Maine    Portland    Maine Sunday Telegram      1      
     July 2012    Maine    Waterville    Morning Sentinel      1            July
2012    Maine    Bangor    News         1         July 2012    Maine   
Biddeford    Journal-Tribune         1         July 2012    Maryland   
Baltimore    Baltimore Weeklies      1            July 2012    Maryland   
Baltimore    The Sun      1            July 2012    Maryland    Baltimore   
Times         1         July 2012    Maryland    Cumberland    Times-News      1
           July 2012    Maryland    Hagerstown    Herald-Mail Newspapers      1
           July 2012    Maryland    Easton    Star-Democrat      1           
July 2012    Maryland    Elkton    Cecil Whig      1            July 2012   
Maryland    Annapolis    Capital         1         July 2012    Maryland   
Annapolis    Maryland Gazette         1         July 2012    Maryland    Easton
   Sunday Star         1         July 2012    Maryland    Frederick    News-Post
     1         1         July 2012    Maryland    Salisbury    Times         1
        July 2012    Maryland    Westminster    Carrol County Times         1   
     July 2012    Massachusetts    Boston    Sunday Globe      1            July
2012    Massachusetts    Hyannis    Sunday Cape Cod Times      1            July
2012    Massachusetts    New Bedford    Sunday Standard-Times      1           
July 2012    Massachusetts    Springfield    Republican      1            July
2012    Massachusetts    Worcester    Sunday Telegram      1            July
2012    Massachusetts    Attleboro    Sun Chronicle         1         July 2012
   Massachusetts    Beverly    News         1         July 2012   
Massachusetts        Boston    Herald         1         July 2012   
Massachusetts    Brockton    Enterprise         1         July 2012   

 

© 2012 Hilsoft Notifications

E-88



--------------------------------------------------------------------------------

Massachusetts        Fall River    Herald News         1         July 2012   
Massachusetts    Fitchburg    Sentinel & Enterprise         1         July 2012
   Massachusetts    Framingham    Framingham Tab         1         July 2012   
Massachusetts    Framingham    Natick Bulletin & Tab         1         July 2012
   Massachusetts    Framingham/Milford    Metrowest Daily News         1        
July 2012    Massachusetts    Gloucester    Daily Times         1         July
2012    Massachusetts    Greenfield    Recorder         1         July 2012   
Massachusetts    Lowell    Sun         1         July 2012    Massachusetts   
Marshfield    Abington Mariner         1         July 2012    Massachusetts   
Marshfield    Rockland Standard         1         July 2012    Massachusetts   
Newburyport    Daily News         1         July 2012    Massachusetts    North
Adams    Transcript         1         July 2012    Massachusetts    North
Andover    Eagle-Tribune         1         July 2012    Massachusetts   
Northampton    Hampshire Gazette         1         July 2012    Massachusetts   
Pittsfield/Berkshire    Eagle         1         July 2012    Massachusetts   
Quincy    Patriot Ledger         1         July 2012    Massachusetts    Rayham
   Canton Journal         1         July 2012    Massachusetts    Taunton   
Gazette         1         July 2012    Michigan    Adrian    The Daily Telegram
     1            July 2012    Michigan    Ann Arbor    AnnArbor.com      1   
        July 2012    Michigan    Bad Axe    Huron Daily Tribune      1         
  July 2012    Michigan    Bay City    Times      1            July 2012   
Michigan    Cadillac    News      1            July 2012    Michigan    Dearborn
   Press & Guide      1            July 2012    Michigan    Flint    Journal   
  1            July 2012    Michigan    Gaylord    Herald-Times      1         
  July 2012    Michigan    Grand Rapids    Press      1            July 2012   
Michigan    Jackson    Citizen Patriot      1            July 2012    Michigan
   Kalamazoo    Gazette      1            July 2012    Michigan    Lapeer    The
County Press      1            July 2012    Michigan    Marquette    Mining
Journal      1            July 2012    Michigan    Midland    Daily News      1
           July 2012    Michigan    Monroe    Sunday News      1            July
2012    Michigan    Mount Clemens    Macomb Daily      1            July 2012   
Michigan    Mount Pleasant    Morning Sun      1            July 2012   
Michigan    Muskegon    Chronicle      1            July 2012    Michigan   
Petsokey    Petoskey News-Review      1            July 2012    Michigan   
Pontiac    Oakland Press      1            July 2012    Michigan    Royal Oak   
Daily Tribune      1            July 2012    Michigan    Saginaw    News      1
           July 2012    Michigan    Shelby Township    Advisor & Source
Newspapers      1            July 2012    Michigan    Southgate    News-Herald
     1            July 2012    Michigan    Traverse City    Record-Eagle      1
           July 2012    Michigan    Alpena    News         1         July 2012
   Michigan    Battle Creek    Enquirer         1         July 2012    Michigan
   Benton Harbor/St. Joseph    Herald-Palladium         1         July 2012   
Michigan    Big Rapids/Manistee    Pioneer-News Advocate         1         July
2012    Michigan    Cheboygan    Daily Tribune         1         July 2012   
Michigan    Coldwater    The Daily Reporter         1         July 2012   
Michigan    Detroit    News and Free Press & Sunday Select         1        
July 2012   

 

© 2012 Hilsoft Notifications

E-89



--------------------------------------------------------------------------------

Michigan    Escanaba    Press         1         July 2012    Michigan    Grand
Haven    Tribune         1         July 2012    Michigan    Greenville    News
        1         July 2012    Michigan    Hillsdale    News         1        
July 2012    Michigan    Holland    Sentinel         1         July 2012   
Michigan    Houghton    Mining Gazette         1         July 2012    Michigan
   Howell    Livingston County Daily Press & Argus         1         July 2012
   Michigan    Iron Mountain/Kingsford    News         1         July 2012   
Michigan    Ironwood    Daily Globe         1         July 2012    Michigan   
Lansing    Lansing Community Newspapers         1         July 2012    Michigan
   Lansing    State Journal         1         July 2012    Michigan    Livonia
   Eccentric         1         July 2012    Michigan    Livonia    Observer   
     1         July 2012    Michigan    Owosso    Argus-Press         1        
July 2012    Michigan    Port Huron    Times-Herald         1         July 2012
   Michigan    Sturgis    Sturgis Journal         1         July 2012   
Michigan    Traverse City    Grand Traverse Insider         1         July 2012
   Minnesota    Albert Lea    Tribune      1            July 2012    Minnesota
   Austin    Daily Herald      1            July 2012    Minnesota    Bemidji   
Pioneer      1            July 2012    Minnesota    Brainerd    Dispatch      1
           July 2012    Minnesota    Duluth    News-Tribune      1           
July 2012    Minnesota    Fairbault    Daily News      1            July 2012   
Minnesota    Grand Rapids    Herald-Review      1            July 2012   
Minnesota    Hibbing    Daily Tribune      1            July 2012    Minnesota
   Mankato    Free Press      1            July 2012    Minnesota   
Minneapolis-St. Paul    Star Tribune      1            July 2012    Minnesota   
Red Wing    Republican Eagle      1            July 2012    Minnesota    New Ulm
   Journal      1            July 2012    Minnesota    Northfield    Northfield
News      1            July 2012    Minnesota    Owatonna    People’s Press     
1            July 2012    Minnesota    St. Paul    Pioneer Press      1         
  July 2012    Minnesota    Virginia    Mesabi Daily News      1            July
2012    Minnesota    Willmar    West Central Tribune      1            July 2012
   Minnesota    Winona    News      1            July 2012    Minnesota   
Worthington    Daily Globe      1            July 2012    Minnesota    Eden
Prairie    Minnesota Sun Newspapers         1         July 2012    Minnesota   
Fairmont    Sentinel         1         July 2012    Minnesota    Fergus Falls   
Journal         1         July 2012    Minnesota    Marshall    Independent   
     1         July 2012    Minnesota    Rochester    Post-Bulletin         1   
     July 2012    Minnesota    St. Cloud    Times         1         July 2012   
Minnesota    Stillwater    Gazette         1         July 2012    Mississippi   
Brookhaven    Daily Leader      1            July 2012    Mississippi   
Clarksdale    Press Register      1            July 2012    Mississippi   
Columbus    Commercial Dispatch      1            July 2012    Mississippi   
Greenville    Delta Democrat Times      1            July 2012    Mississippi   
Greenwood    Commonwealth      1            July 2012    Mississippi       
Gulfport    Sun Herald      1            July 2012    Mississippi    Laurel   
Cronicle      1            July 2012   

 

© 2012 Hilsoft Notifications

E-90



--------------------------------------------------------------------------------

Mississippi        McComb    Enterprise-Journal      1            July 2012   
Mississippi    Meridian    Star      1            July 2012    Mississippi   
Picayune    Item      1            July 2012    Mississippi    Tupelo   
Northeast Mississippi Daily Journal      1            July 2012    Mississippi
   Vicksburg    Post      1            July 2012    Mississippi    Cleveland   
Bolivar Commerical         1         July 2012    Mississippi    Corinth   
Corinthian         1         July 2012    Mississippi    Hattiesburg    American
        1         July 2012    Mississippi    Jackson    Clarion-Ledger        
1         July 2012    Mississippi    Kosciusko    Star-herald         1        
July 2012    Mississippi    Natchez    Democrat         1         July 2012   
Missouri    Cape Girardeau    Southeast Missourian      1            July 2012
   Missouri    Columbia    Missourian      1            July 2012    Missouri   
Dexter    Daily Statesman      1            July 2012    Missouri    Fulton   
The Fulton Sun      1            July 2012    Missouri    Jefferson City    News
Tribune      1            July 2012    Missouri    Joplin    Globe      1      
     July 2012    Missouri    Kansas City    Star      1            July 2012   
Missouri    Kennett    Daily Dunklin Democrat      1            July 2012   
Missouri    Nevada    Weekend Herald-Tribune      1            July 2012   
Missouri    Park Hills    Daily Journal      1            July 2012    Missouri
   Poplar Bluff    Daily American Republic      1            July 2012   
Missouri    Sedalia    Democrat      1            July 2012    Missouri   
Sikeston    Standard Democrat      1            July 2012    Missouri    St.
Joseph    News-Press      1            July 2012    Missouri    St. Louis   
Post-Dispatch      1            July 2012    Missouri    St. Louis    Suburban
Journal Sunday      1            July 2012    Missouri    Columbia    Tribune   
     1         July 2012    Missouri    Hannibal    Courier-Post         1      
  July 2012    Missouri    Independence/Blue Springs    Examiner         1      
  July 2012    Missouri    Kirksville    Kirksville Daily Express         1   
     July 2012    Missouri    Maryville    Maryville Daily Forum         1      
  July 2012    Missouri    Mexico    Mexico Ledger         1         July 2012
   Missouri    Moberly    Moberly Monitor - Index and Evening Democrat         1
        July 2012    Missouri    Rolla    Rolla Daily News         1        
July 2012    Missouri    Springfield    News-Leader         1         July 2012
   Missouri    Washington    Washington Missourian         1         July 2012
   Montana    Billings    Gazette      1            July 2012    Montana   
Bozeman    Daily Chronicle      1            July 2012    Montana    Butte   
Montana Standard      1            July 2012    Montana    Helena    Independent
Record      1            July 2012    Montana    Kalispell    Daily Inter Lake
     1            July 2012    Montana    Missoula    Missoulian      1         
  July 2012    Montana    Great Falls    Tribune         1         July 2012   
Nebraska    Breatrice    Sun      1            July 2012    Nebraska    Columbus
   Telegram      1            July 2012    Nebraska    Grand Island   
Independent      1            July 2012    Nebraska    Lincoln    Journal-Star
     1            July 2012    Nebraska    North Platte    Telegraph      1   
        July 2012   

 

© 2012 Hilsoft Notifications

E-91



--------------------------------------------------------------------------------

Nebraska    Omaha    Sunday World-Herald      1            July 2012    Nebraska
   Scottsbluff    Star-Herald      1            July 2012    Nebraska    York   
News Times      1            July 2012    Nebraska    Fremont    Tribune        
1         July 2012    Nebraska    Hasting    Hastings Tribune         1        
July 2012    Nebraska    Kearney    Hub         1         July 2012    Nebraska
   Norfolk    Norfolk Daily News         1         July 2012    Nevada   
Boulder City    Boulder City Review         1         July 2012    Nevada   
Carson City    Nevada Appeal         1         July 2012    Nevada    Elko   
Elko Daily Free Press      1            July 2012    Nevada    Fallon   
Lahontan Valley News and Eagle         1         July 2012    Nevada    Las
Vegas    El Tiempo         1         July 2012    Nevada    Las Vegas   
Review-Journal      1         1         July 2012    Nevada    Sparks    Daily
Sparks Tribune      1            July 2012    Nevada    Mesquite    Desert
Valley Times         1         July 2012    Nevada    Pahrump    Valley Times   
     1         July 2012    Nevada    Reno    Gazette-Journal & Sunday Select   
     1         July 2012    Nevada    South Lake Tahoe    Tahoe Daily Tribune   
     1         July 2012    Nevada    Tonopah    Tonopah Times-Bonanza         1
        July 2012    Nevada    Truckee    Sierra Sun         1         July 2012
   New Hampshire        Keene    Sentinel      1            July 2012    New
Hampshire    Manchester    New Hampshire News      1            July 2012    New
Hampshire    Portsmouth    Seacoast Sunday      1            July 2012    New
Hampshire    Concord    Monitor         1         July 2012    New Hampshire   
Dover/Laconia    Citizen-Foster’s Sunday Citizen         1         July 2012   
New Hampshire    Lebanon/Hanover    Valley News         1         July 2012   
New Hampshire    Nashua    Telegraph         1         July 2012    New Jersey
   Atlantic City    Press of Atlantic City      1            July 2012    New
Jersey    Willingboro    Burlington County Times      1            July 2012   
New Jersey    Cherry Hill    My Community Trend      1            July 2012   
New Jersey    Flemington    Hunterdon Observer      1            July 2012   
New Jersey    Hackensack    Suburban Trends      1            July 2012    New
Jersey    Hackensack    The Bergen Record      1            July 2012    New
Jersey    Jersey City    The Jersey Journal      1            July 2012    New
Jersey    Newark    Star-Ledger      1            July 2012    New Jersey   
Newton    New Jersey Herald      1            July 2012    New Jersey    Trenton
   Times      1            July 2012    New Jersey    Woodbury    South Jersey
Sunday      1            July 2012    New Jersey    Bridgewater    Courier-News
        1         July 2012    New Jersey    Camden/Cherry Hill    Courier-Post
        1         July 2012    New Jersey    East Brunswick    Home News Tribune
        1         July 2012    New Jersey    Morristown/Parsippany    Record   
     1         July 2012    New Jersey    Neptune    Asbury Park Press         1
        July 2012    New Jersey    Trenton    Trentonian      1         1      
  July 2012    New Jersey    Vineland    Journal         1         July 2012   
New Mexico    Albuquerque    Journal      1         1         July 2012    New
Mexico    Clovis    News Journal      1            July 2012    New Mexico   
Hobbs    News-Sun      1            July 2012    New Mexico    Portales   
News-Tribune      1            July 2012    New Mexico    Santa Fe    New
Mexican      1            July 2012    New Mexico    Alamagordo    Times        
1         July 2012   

 

© 2012 Hilsoft Notifications

E-92



--------------------------------------------------------------------------------

New Mexico        Belen    Valencia County News-Bulletin         1        
July 2012    New Mexico    Carlsbad    Current-Argus         1         July 2012
   New Mexico    Farmington    Times         1         July 2012    New Mexico
   Gallup    Independent         1         July 2012    New Mexico    Las Cruces
   Sun-News         1         July 2012    New Mexico    Los Alamos    Los
Alamos Monitor         1         July 2012    New Mexico    Roswell    Daily
Record      1            July 2012    New Mexico    Socorro    El Defensor
Chieftain         1         July 2012    New York    Albany    Times Union     
1            July 2012    New York    Auburn    Citizen      1            July
2012    New York    Buffalo    News      1            July 2012    New York   
Canandaigua    Messenger Post      1            July 2012    New York    Canton
   Advance-news      1            July 2012    New York    Catskill    Daily
Mail      1            July 2012    New York    Corning    Sunday Leader      1
           July 2012    New York    Geneva    Finger Lakes Times      1         
  July 2012    New York    Glens Falls    Post-Star      1            July 2012
   New York    Gloversville    Leader-Herald      1            July 2012    New
York    Hornell    The Spectator      1            July 2012    New York   
Hudson    Register-Star      1            July 2012    New York    Kingston   
Freeman      1            July 2012    New York    Malone    Telegram      1   
        July 2012    New York    Middletown    Times Herald-Record Sunday      1
           July 2012    New York    New York    Post      1            July 2012
   New York    Oneida    Daily Dispatch      1            July 2012    New York
   Oneonta    Daily Star      1            July 2012    New York    Plattsburgh
   Press-Republican      1            July 2012    New York    Staten Island   
Advance      1            July 2012    New York    Syracuse    Post-Standard   
  1            July 2012    New York    Adirondack    Enterprise         1      
  July 2012    New York    Batavia    Daily News      1         1         July
2012    New York    Binghamton    Press & Sun-Bulletin         1         July
2012    New York    Dunkirk/Fredonia    Observer         1         July 2012   
New York    Elmira    Star-Gazette         1         July 2012    New York   
Hudson    Register-Star-Daily Mail         1         July 2012    New York   
Ithaca    Journal         1         July 2012    New York    Jamestown   
Post-Journal         1         July 2012    New York    Long Island    Newsday
        1         July 2012    New York    Melville    This Week         1      
  July 2012    New York    New York    Sunday Values -- New York Daily News   
     1         July 2012    New York    New York City    Daily News         1   
     July 2012    New York    Niagara Falls    Niagara County Community
Newspapers         1         July 2012    New York    Olean    Times Herald   
     1         July 2012    New York    Oswego    Owego Pennysaver         1   
     July 2012    New York    Oswego    Palladium-Times         1         July
2012    New York    Poughkeepsie    Journal         1         July 2012    New
York    Rochester    Democrat and Chronicle         1         July 2012    New
York    Saratoga Springs    Saratogian      1         1         July 2012    New
York    Schenectady    Gazette         1         July 2012   

 

© 2012 Hilsoft Notifications

E-93



--------------------------------------------------------------------------------

New York    Troy    Record      1         1         July 2012    New York   
Utica    Observer-Dispatch         1         July 2012    New York    Watertown
   Times      1         1         July 2012    New York    White Plains   
Journal News         1         July 2012    New York    White Plains   
Rivertown Express         1         July 2012    New York    White Plains   
Yonkers/Mt. Vernon Express         1         July 2012    North Carolina   
Albemarle    Albemarle Stanley news & Press      1            July 2012   
North Carolina    Burlington    Times-News      1            July 2012    North
Carolina    Chapel Hill    The Chapel Hill News      1            July 2012   
North Carolina    Charlotte    Observer      1            July 2012    North
Carolina    Durham    News      1            July 2012    North Carolina   
Elizabeth City    Daily Advance      1            July 2012    North Carolina   
Fayetteville    Observer      1            July 2012    North Carolina   
Gastonia    Gaston Gazette      1            July 2012    North Carolina   
Goldsboro    News-Argus      1            July 2012    North Carolina   
Greensboro    News & Record      1            July 2012    North Carolina   
Greenville    Daily Reflector      1            July 2012    North Carolina   
Hendersonville    Times-News      1            July 2012    North Carolina   
Jacksonville    News      1            July 2012    North Carolina    Kinston   
Free Press      1            July 2012    North Carolina    New Bern   
Sun-Journal      1            July 2012    North Carolina        Raleigh    News
& Observer      1            July 2012    North Carolina    Rockingham   
Richmond County Daily Journal         1         July 2012    North Carolina   
Rocky Mount    Telegram      1            July 2012    North Carolina    Shelby
   Star      1            July 2012    North Carolina    Southern Pines    The
Pilot      1            July 2012    North Carolina    Tarboro    Daily
Southerner      1            July 2012    North Carolina    Washington    Daily
News      1            July 2012    North Carolina    Wilmington    Star-News   
  1            July 2012    North Carolina    Winston-Salem    Journal      1   
        July 2012    North Carolina    Asheboro    Courier-Tribune         1   
     July 2012    North Carolina    Asheville    Citizen-Times         1        
July 2012    North Carolina    Boone    The Watauga Democrat         1        
July 2012    North Carolina    Boone    Watauga Mountain Times         1        
July 2012    North Carolina    Charlotte    Carolina Weekly Newspapers         1
        July 2012    North Carolina    Charlotte    Lake Norman Publications   
     1         July 2012    North Carolina    Clinton    The Sampson Independent
        1         July 2012    North Carolina    Concord    Harrisburg Horizons
        1         July 2012    North Carolina    Concord/Kannapolis   
Independent Tribune         1         July 2012    North Carolina    Durham   
Herald-Sun         1         July 2012    North Carolina    Eden    News        
1         July 2012    North Carolina    Elizabethtown    The Bladen Journal   
     1         July 2012    North Carolina    Elkin    The Tribune         1   
     July 2012    North Carolina    Forest City    Courier         1        
July 2012    North Carolina    Henderson    Dispatch         1         July 2012
   North Carolina    Hickory    Record         1         July 2012    North
Carolina    High Point    Enterprise         1         July 2012    North
Carolina    Laurinburg    The Laurinburg Exchange         1         July 2012   
North Carolina    Lenoir    News-Topic         1         July 2012    North
Carolina    Lexington    Dispatch         1         July 2012    North Carolina
   Lumberton    Robesonian         1         July 2012   

 

© 2012 Hilsoft Notifications

E-94



--------------------------------------------------------------------------------

North Carolina        Marion    The McDowell News         1         July 2012   
North Carolina    Monroe    Enquirer-Journal         1         July 2012   
North Carolina    Morganton    News-Herald         1         July 2012    North
Carolina    Mount Airy    News         1         July 2012    North Carolina   
Reidsville    Review         1         July 2012    North Carolina    Roanoke
Rapids    Herald         1         July 2012    North Carolina   
Salisbury/Spencer/East Spencer    Salisbury Post         1         July 2012   
North Carolina    Sanford    Herald         1         July 2012    North
Carolina    Statesville    Record & Landmark         1         July 2012   
North Carolina    West Jefferson    Ashe Mountain Times         1         July
2012    North Carolina    Wilson    Times         1         July 2012    North
Dakota    Bismarck    Tribune      1            July 2012    North Dakota   
Dickinson    Press      1            July 2012    North Dakota    Fargo    Forum
     1            July 2012    North Dakota    Grand Forks    Herald      1   
        July 2012    North Dakota    Jamestown    The Jamestown Sun      1      
     July 2012    North Dakota    Minot    Daily News      1            July
2012    Ohio    Akron    Arkon Beacon Journal      1            July 2012   
Ohio    Ashland    Ashland Times-Gazette      1            July 2012    Ohio   
Ashtabula    Ashtabula Star Beacon      1            July 2012    Ohio   
Cambridge    Sunday Jeffersonian      1            July 2012    Ohio    Canton
   Repository      1            July 2012    Ohio    Cleveland    Plain Dealer
     1            July 2012    Ohio    Columbus    Suburban News Publications   
  1            July 2012    Ohio    Dayton    Cox Ohio Southwest Group      1   
        July 2012    Ohio    Dayton    Daily News      1            July 2012   
Ohio    Defiance    Crescent-News      1            July 2012    Ohio    East
Liverpool    Review      1            July 2012    Ohio    Elyria   
Chronicle-Telegram      1            July 2012    Ohio    Findlay    The Courier
     1            July 2012    Ohio    Fostoria    Review-Times      1         
  July 2012    Ohio    Hamilton    Journal News      1            July 2012   
Ohio    Ironton    Tribune      1            July 2012    Ohio    Lima    News
     1            July 2012    Ohio    Logan    News      1            July 2012
   Ohio    Middletown    Journal      1            July 2012    Ohio    New
Philadelphia-Dover    Times Reporter      1            July 2012    Ohio   
Salem    News      1            July 2012    Ohio    Springfield    News-Sun   
  1            July 2012    Ohio    Toledo    Blade      1            July 2012
   Ohio    Wooster    Record      1            July 2012    Ohio    Youngstown
   Vindicator      1            July 2012    Ohio    Akron    Cuyahoga Falls
News Press         1         July 2012    Ohio    Athens    Messenger      1   
        July 2012    Ohio    Bowling Green    Sentinel-Tribune         1        
July 2012    Ohio    Bryan    Times         1         July 2012    Ohio   
Cincinnati    Enquirer & Sunday Select         1         July 2012    Ohio   
Circleville    Herald      1            July 2012    Ohio    Columbus   
Dispatch         1         July 2012    Ohio    Fairborn-Xenia    Daily Herald
Gazette News-Current         1         July 2012   

 

© 2012 Hilsoft Notifications

E-95



--------------------------------------------------------------------------------

Ohio    Greenville    Advocate         1         July 2012    Ohio    Hillsboro
   Times-Gazette         1         July 2012    Ohio    Hudson    Hub-Times   
     1         July 2012    Ohio    Jackson    Jackson County Times-Journal   
     1         July 2012    Ohio    Kent/Ravenna    Record-Courier         1   
     July 2012    Ohio    Lewis Center    This Week Community Newspapers        
1         July 2012    Ohio    Lisbon    Morning Journal         1         July
2012    Ohio    Lorain    Journal      1         1         July 2012    Ohio   
Mansfield    News Journal         1         July 2012    Ohio    Marietta   
Times         1         July 2012    Ohio    Martins Ferry/Belmont County   
Times Leader         1         July 2012    Ohio    Medina    Gazette         1
        July 2012    Ohio    Miami Valley    Sunday News         1         July
2012    Ohio    Napoleon    Northwest Signal         1         July 2012    Ohio
   Newark    Advocate         1         July 2012    Ohio    Norwalk   
Reflector         1         July 2012    Ohio    Piqua    Call         1        
July 2012    Ohio    Pomeroy-Gallipolis    Daily Sentinel-Daily Tribune        
1         July 2012    Ohio    Portsmouth    Times         1         July 2012
   Ohio    Sandusky    Register         1         July 2012    Ohio    Sidney   
News         1         July 2012    Ohio    Steubenville    Herald-Star        
1         July 2012    Ohio    Stow    Sentry         1         July 2012   
Ohio    Tallmadge    Express         1         July 2012    Ohio    Tiffin   
Advertiser-Tribune         1         July 2012    Ohio    Urbana    Citizen   
     1         July 2012    Ohio    Van Wert    Times-Bulletin         1        
July 2012    Ohio    Warren    Tribune Chronicle         1         July 2012   
Ohio    Washington Court House    Record-Herald         1         July 2012   
Ohio    Waverly    The News Watchman      1            July 2012    Ohio   
Willoughby    Lake County News-Herald      1         1         July 2012    Ohio
   Wilmington    News-Journal         1         July 2012    Oklahoma   
Oklahoma City    Oklahoman      1            July 2012    Oklahoma    Tulsa   
World      1            July 2012    Oklahoma    Ada    Evening News         1
        July 2012    Oklahoma    Altus    Times         1         July 2012   
Oklahoma    Ardmore    The Sunday Ardmorite         1         July 2012   
Oklahoma    Bartlesville    Examiner-Enterprise         1         July 2012   
Oklahoma    Chickasha    Star         1         July 2012    Oklahoma       
Claremore    Daily Progress      1            July 2012    Oklahoma    Duncan   
The Duncan Banner         1         July 2012    Oklahoma    Durant    Democrat
        1         July 2012    Oklahoma    Edmond    The Edmond Sun         1   
     July 2012    Oklahoma    Enid    News & Eagle         1         July 2012
   Oklahoma    Lawton    Sunday Constitution         1         July 2012   
Oklahoma    McAlester    News-Capitol      1            July 2012    Oklahoma   
Miami    News-Record      1            July 2012    Oklahoma    Muskogee   
Phoenix & Times Democrat      1            July 2012    Oklahoma    Norman   
Transcript         1         July 2012    Oklahoma    Pauls Valley    Daily
Democrat         1         July 2012   

 

© 2012 Hilsoft Notifications

E-96



--------------------------------------------------------------------------------

Oklahoma    Pryor    The Daily Times      1            July 2012    Oklahoma   
Shawnee    News-Star         1         July 2012    Oklahoma    Stillwater   
News-Press         1         July 2012    Oklahoma    Tahlequah    Tahlequah
Daily Press      1            July 2012    Oklahoma    Woodward    News      1
           July 2012    Oregon    Albany-Corvallis    Albany
Democrat-Herald/Corvallis Gazette-Times      1            July 2012    Oregon   
Astoria    Daily Astoria         1         July 2012    Oregon    Bend   
Bulletin      1            July 2012    Oregon    Coos Bay    World      1      
     July 2012    Oregon    Eugene    Register-Guard      1            July 2012
   Oregon    Klamath Falls    Herald and News      1            July 2012   
Oregon    Medford    Mail Tribune      1            July 2012    Oregon   
Ontario    Argus Observer      1            July 2012    Oregon    Pendleton   
East Oregonian      1            July 2012    Oregon    Portland    Oregonian   
  1            July 2012    Oregon    Roseburg    News-Review of Douglas County
        1         July 2012    Oregon    Grants Pass    Courier         1      
  July 2012    Oregon    Salem    Statesman-Journal         1         July 2012
   Pennsylvania        Allentown    Morning Call      1            July 2012   
Pennsylvania    Beaver    County Times      1            July 2012   
Pennsylvania    Carlisle    Sentinel      1            July 2012    Pennsylvania
   Doylestown    Intelligencer      1            July 2012    Pennsylvania    Du
Bois    Tri-County Sunday      1            July 2012    Pennsylvania    Easton
   Express-Times      1            July 2012    Pennsylvania    Erie   
Times-News      1            July 2012    Pennsylvania    Gettysburg    Times   
  1            July 2012    Pennsylvania    Harrisburg    Patriot-News      1   
        July 2012    Pennsylvania    Johnstown    Tribune-Democrat      1      
     July 2012    Pennsylvania    Lancaster    News      1            July 2012
   Pennsylvania    Levittown    Bucks County Courier Times      1           
July 2012    Pennsylvania    New Castle    News      1            July 2012   
Pennsylvania    Oil City-Franklin    The Derrick/The News-Herald      1         
  July 2012    Pennsylvania    Philadelphia    Inquirer      1            July
2012    Pennsylvania    Pittsburgh    Post-Gazette      1            July 2012
   Pennsylvania    Reading    Eagle      1            July 2012    Pennsylvania
   Sayre    Morning Times      1            July 2012    Pennsylvania    Sharon
   Herald      1            July 2012    Pennsylvania    State College    Center
Daily Times      1            July 2012    Pennsylvania    Stroudsburg    Pocono
Record      1            July 2012    Pennsylvania    Sunbury    Daily Item     
1            July 2012    Pennsylvania    Uniontown    Herald-Standard      1   
        July 2012    Pennsylvania    Wilkes-Barre    Times Leader      1      
     July 2012    Pennsylvania    Williamsport    Sun-Gazette      1           
July 2012    Pennsylvania    Altoona    Mirror         1         July 2012   
Pennsylvania    Bloomsburg    Press-Enterprise         1         July 2012   
Pennsylvania    Bradford    Era         1         July 2012    Pennsylvania   
Butler    Eagle         1         July 2012    Pennsylvania    Chambersburg   
Public Opinion         1         July 2012    Pennsylvania    Clearfield   
Progress         1         July 2012    Pennsylvania    Hanover    Sun         1
        July 2012   

 

© 2012 Hilsoft Notifications

E-97



--------------------------------------------------------------------------------

Pennsylvania    Hazleton    Standard-Speaker      1         1         July 2012
   Pennsylvania    Indiana    Gazette         1         July 2012   
Pennsylvania    Lebanon    News         1         July 2012    Pennsylvania   
Lehighton    Times News         1         July 2012    Pennsylvania    Lewistown
   Sentinel         1         July 2012    Pennsylvania    Lock Haven    Express
        1         July 2012    Pennsylvania    McKeesport/Duquesne/Clairton   
News         1         July 2012    Pennsylvania    Meadville    Tribune        
1         July 2012    Pennsylvania    New Kensington-Tarentum-Vandegrift   
Valley News Dispatch         1         July 2012    Pennsylvania    Norristown
   Times Herald      1         1         July 2012    Pennsylvania   
Phoenixville    Phoenix         1         July 2012    Pennsylvania   
Pittsburgh    Tribune-Review         1         July 2012    Pennsylvania   
Pottstown    Mercury      1         1         July 2012    Pennsylvania   
Smoakin/Pottsville    News Item - Republican Herald      1         1        
July 2012    Pennsylvania    Primos    Delaware County Times      1         1   
     July 2012    Pennsylvania    Scranton    Times-Tribune         1        
July 2012    Pennsylvania    Somerset    Daily American         1         July
2012    Pennsylvania    Sunbury    Danville News         1         July 2012   
Pennsylvania    Towanda    Sunday Review      1         1         July 2012   
Pennsylvania    Warren    Times-Observer         1         July 2012   
Pennsylvania    Washington    Observer-Reporter         1         July 2012   
Pennsylvania    West Chester    Local News      1         1         July 2012   
Pennsylvania    Wilkes-Barre    Sunday Voice         1         July 2012   
Pennsylvania    York    Sunday News         1         July 2012    Rhode Island
   Providence    Journal      1            July 2012    Rhode Island    Kent
County    Times         1         July 2012    Rhode Island    Newport    The
Daily News         1         July 2012    Rhode Island    Pawtucket/Central
Falls    Times         1         July 2012    Rhode Island    Westerly    Sun   
     1         July 2012    Rhode Island    Woonsocket    Call         1        
July 2012    South Carolina    Anderson    Independent-Mail      1           
July 2012    South Carolina    Charleston    Post and Courier      1           
July 2012    South Carolina    Columbia    The State      1            July 2012
   South Carolina    Greenville    Journal      1            July 2012    South
Carolina    Greenwood    Index-Journal      1            July 2012   
South Carolina        Hilton Head-Beaufort    Island Packet-Gazette      1      
     July 2012    South Carolina    Myrtle Beach    Sun News      1           
July 2012    South Carolina    Orangeburg    Times & Democrat      1           
July 2012    South Carolina    Rock Hill    The Herald      1            July
2012    South Carolina    Spartanburg    Herald-Journal      1            July
2012    South Carolina    Sumter    Item      1            July 2012    South
Carolina    Aiken    Standard         1         July 2012    South Carolina   
Florence    Morning News         1         July 2012    South Carolina   
Georgetown    Times         1         July 2012    South Carolina    Goose Creek
   Gazette         1         July 2012    South Carolina    Greenville    News &
Sunday Select         1         July 2012    South Carolina    Lancaster    The
Lancaster News         1         July 2012    South Carolina    Newberry    The
Newberry Observer         1         July 2012    South Carolina    Summerville
   The Journal Scene         1         July 2012    South Carolina    Union   
The Union Daily Times         1         July 2012   

 

© 2012 Hilsoft Notifications

E-98



--------------------------------------------------------------------------------

South Carolina        Winsboro    Herald Independent         1         July 2012
   South Dakota    Aberdeen    American News      1            July 2012   
South Dakota    Belle Fourche    Butte County Post      1            July 2012
   South Dakota    Huron    Plainsman      1            July 2012    South
Dakota    Mitchell    Daily Republic      1            July 2012    South Dakota
   Rapid City    Journal      1            July 2012    South Dakota   
Watertown    Public Opinion      1            July 2012    South Dakota    Sioux
Falls    Argus Leader         1         July 2012    South Dakota    Yankton   
Press & Dakotan         1         July 2012    Tennessee    Chattanooga    Times
Free-Press      1            July 2012    Tennessee    Dyersburg    State
Gazette      1            July 2012    Tennessee    Johnson City    Press      1
           July 2012    Tennessee    Knoxville    News Sentinel      1         
  July 2012    Tennessee    Memphis    Commercial Appeal      1            July
2012    Tennessee    Morristown    Citizen Tribune      1            July 2012
   Tennessee    Mufreesboro    Post      1            July 2012    Tennessee   
Shelbyville    Shelbyville Times-Gazette      1            July 2012   
Tennessee    Tullahoma    The Sunday News      1            July 2012   
Tennessee    Athens    Post-Athenian         1         July 2012    Tennessee   
Clarksville    Leaf-Chronicle         1         July 2012    Tennessee   
Cleveland    Banner         1         July 2012    Tennessee    Columbia   
Herald         1         July 2012    Tennessee    Cookeville    Herald-Citizen
        1         July 2012    Tennessee    Crossville    Chronicle      1      
     July 2012    Tennessee    Dickson    Dickson Herald         1         July
2012    Tennessee    Elizabethton    Elizabethton Star         1         July
2012    Tennessee    Gallatin    News-Examiner         1         July 2012   
Tennessee    Greeneville    The Greeneville Sun         1         July 2012   
Tennessee    Hendersonville    Star News         1         July 2012   
Tennessee    Jackson    Sun         1         July 2012    Tennessee   
Kingsport    Times-News         1         July 2012    Tennessee    Lebanon   
Democrat         1         July 2012    Tennessee    Maryville/Alcoa    Times   
     1         July 2012    Tennessee    Murfreesboro    News Journal         1
        July 2012    Tennessee    Nashville    Tennessean & Sunday Select      
  1         July 2012    Tennessee    Newport    Plain Talk         1        
July 2012    Tennessee    Oak Ridge    Oak Ridger         1         July 2012   
Tennessee    Sevierville    Mountain Press         1         July 2012    Texas
   Abilene    Reporter-News      1            July 2012    Texas    Amarillo   
Globe-News      1            July 2012    Texas    Athens    Daily Review      1
           July 2012    Texas    Austin    American-Statesman      1           
July 2012    Texas    Beaumont    Enterprise      1            July 2012   
Texas    Brownsville    Herald      1            July 2012    Texas    Brownwood
   Bulletin      1            July 2012    Texas    Corpus Christi   
Caller-Times      1            July 2012    Texas    Corsicana    Daily Sun     
1            July 2012    Texas    Dallas/Al Dia    Al Dia      1           
July 2012    Texas    Dallas/Briefing    Briefing      1            July 2012   
Texas    Dallas    Morning News      1            July 2012    Texas    El Paso
   El Diario de El Paso      1            July 2012   

 

© 2012 Hilsoft Notifications

E-99



--------------------------------------------------------------------------------

Texas        Ft. Worth    Star-Telegram      1            July 2012    Texas   
Gainsville    Daily Register      1            July 2012    Texas    Greenville
   Herald Banner      1            July 2012    Texas    Harlingen    Valley
Morning Star      1            July 2012    Texas    Houston    Chronicle      1
           July 2012    Texas    Houston    The Good Life      1            July
2012    Texas    Jacksonville    Daily Progress      1            July 2012   
Texas    Kerrville    Daily Times      1            July 2012    Texas   
Longview    News-Journal         1         July 2012    Texas    Marshall   
News Messenger         1         July 2012    Texas    McAllen    Monitor      1
        1         July 2012    Texas    Mineral Wells    Index-Journal      1   
        July 2012    Texas    Odessa    American      1            July 2012   
Texas    Palestine    Herald-Press      1            July 2012    Texas    Paris
   News      1            July 2012    Texas    Plainview    Plainview Daily
Herald      1            July 2012    Texas    San Angelo    Standard-Times     
1            July 2012    Texas    San Antonio    Express-News      1           
July 2012    Texas    Stephenville    Empire-Tribune      1            July 2012
   Texas    Temple    Daily Telegram      1            July 2012    Texas   
Tyler    Courier Times-Telegraph      1            July 2012    Texas   
Victoria    Advocate      1            July 2012    Texas    Waco   
Tribune-Herald      1            July 2012    Texas    Waxahachie    Daily Light
     1            July 2012    Texas    Weslaco    Mid Valley Town Crier      1
           July 2012    Texas    Wichita Falls    Times Record News      1      
     July 2012    Texas    Baytown    The Sun         1         July 2012   
Texas    Bryan/College Station    Eagle         1         July 2012    Texas   
Cleburne    Times-Review         1         July 2012    Texas    Clute   
Brazosport Facts         1         July 2012    Texas    Conroe    Courier      
  1         July 2012    Texas    Del Rio    News Herald         1         July
2012    Texas    Denton    Record Chronicle      1         1         July 2012
   Texas    El Paso    Times         1         July 2012    Texas    Galveston
County    News         1         July 2012    Texas    Houston    Houston
Community Papers         1         July 2012    Texas    Houston    East Texas
Community Newspapers         1         July 2012    Texas    Huntsville    Item
     1         1         July 2012    Texas    Irving    Rambler         1      
  July 2012    Texas    Kileen    Herald         1         July 2012    Texas   
Laredo/Zapata    Morning Times         1         July 2012    Texas   
Lewisville    Leader         1         July 2012    Texas    Lubbock   
Avalanche-Journal      1         1         July 2012    Texas    Little Elm   
Journal         1         July 2012    Texas    Lufkin    Daily News         1
        July 2012    Texas    Midland    Reporter-Telegram      1           
July 2012    Texas    Nocogdoches    The Daily Sentinel         1         July
2012    Texas    New Braunfels    Herald-Zeitung         1         July 2012   
Texas    Orange    Leader         1         July 2012    Texas    Port Arthur   
News         1         July 2012   

 

© 2012 Hilsoft Notifications

E-100



--------------------------------------------------------------------------------

Texas    San Marcos    Daily Record         1         July 2012    Texas   
Seguin    Seguin Gazette-Enterprise         1         July 2012    Texas   
Sherman/Denison    Herald Democrat         1         July 2012    Texas   
Texarkana    Gazette      1            July 2012    Texas    Weatherford    The
Democrat         1         July 2012    Texas    Van Alstyne    Leader         1
        July 2012    Utah    Logan    Herald Journal      1            July 2012
   Utah    Provo    Daily Herald      1            July 2012    Utah    Salt
Lake City    Tribune-Desert News      1            July 2012    Utah    Ogden   
Standard-Examiner         1         July 2012    Utah    St. George    Spectrum
        1         July 2012    Vermont    Rutland/Barre    Rutland/Herald/Barre
Times Argus      1            July 2012    Vermont    Bennington    Bennington
Banner         1         July 2012    Vermont    Brattleboro    Brattleboro
Reformer         1         July 2012    Vermont    Burlington    Free Press   
     1         July 2012    Virginia    Martinsville    Bulletin      1         
  July 2012    Virginia    Newport News    Daily Press      1            July
2012    Virginia    Norfolk    Virginian-Pilot      1            July 2012   
Virginia    Richmond    Times-Dispatch      1         1         July 2012   
Virginia    Roanoke    Times      1            July 2012    Virginia    Bristol
   Herald-Courier         1         July 2012    Virginia    Charlottesville   
Progress         1         July 2012    Virginia    Culpeper    Star-Exponent   
     1         July 2012    Virginia    Danville    Register & Bee         1   
     July 2012    Virginia    Fredericksburg    Free Lance-Star         1      
  July 2012    Virginia    Harrisonburg    News Record         1         July
2012    Virginia    Lynchburg    News & Advance         1         July 2012   
Virginia    Manassas    Potomac News & Journal Messanger         1         July
2012    Virginia    Petersburg    Progress-Index      1         1         July
2012    Virginia    Staunton    News Leader         1         July 2012   
Virginia    Strasburg    Northern Virginia Daily         1         July 2012   
Virginia    Waynesboro    News Virginian         1         July 2012    Virginia
   Winchester    Star         1         July 2012    Washington    Bellingham   
Herald      1            July 2012    Washington    Bremerton    Kitsap Sun     
1            July 2012    Washington    Ellensburg    Daily Record      1      
     July 2012    Washington    Mt. Vernon    Skagit Valley Herald      1      
     July 2012    Washington    Olympia    Olympian      1            July 2012
   Washington    Pasco-Kennewick-Richland    Tri-City Herald      1           
July 2012    Washington        Seattle    Times      1            July 2012   
Washington    Spokane    Spokesman-Review      1            July 2012   
Washington    Tacoma    News Tribune      1            July 2012    Washington
   Vancouver    Columbian      1            July 2012    Washington    Walla
Walla    Union-Bulletin      1            July 2012    Washington    Yakima   
Herald-Republic      1            July 2012    Washington    Aberdeen    Daily
World         1         July 2012    Washington    Aberdeen    The South Beach
Bulletin         1         July 2012    Washington    Bellevue    Reporter      
  1         July 2012    Washington    Centralia/Chehalis    Chronicle         1
        July 2012    Washington    Everett    Auburn Reporter         1        
July 2012   

 

© 2012 Hilsoft Notifications

E-101



--------------------------------------------------------------------------------

Washington    Everett    Bainbridge Island Review         1         July 2012   
Washington    Everett    Bremerton Patriot         1         July 2012   
Washington    Everett    Central Kitsap Reporter         1         July 2012   
Washington    Everett    Covington/Maple Valley Reporter         1         July
2012    Washington    Everett    Federal Way Mirror         1         July 2012
   Washington    Everett    Herald         1         July 2012    Washington   
Everett    North Kitsap Herald         1         July 2012    Washington   
Everett    Port Orchard         1         July 2012    Washington    Everett   
South Whidbey Record         1         July 2012    Washington    Everett   
Whidbey News Times         1         July 2012    Washington   
Issaquah/Sammamish    Reporter         1         July 2012    Washington    Kent
   Reporter         1         July 2012    Washington    Kirkland    The
Kirkland Reporter         1         July 2012    Washington    Moses Lake   
Columbia Basin Herald         1         July 2012    Washington    Montesano   
Vidette         1         July 2012    Washington    Port Angeles    Peninsula
Daily News         1         July 2012    Washington    Redmond    Reporter   
     1         July 2012    Washington    Renton    Reporter         1        
July 2012    Washington    Wenatchee    World      1         1         July 2012
   West Virginia    Beckley    Register-Herald      1            July 2012   
West Virginia    Bluefield    Daily Telegraph      1            July 2012   
West Virginia    Charleston    Gazette-Mail      1         1         July 2012
   West Virginia    Clarksburg    Exponent Telegram      1            July 2012
   West Virginia    Fairmont    Times West Virginian      1            July 2012
   West Virginia        Martinsburg    Journal      1            July 2012   
West Virginia    Morgantown    Dominion Post      1            July 2012    West
Virginia    Parkersburg    News and Sentinel      1            July 2012    West
Virginia    Princeton    Times      1            July 2012    West Virginia   
Wheeling    Sunday News-Register      1            July 2012    West Virginia   
Elkins    Inter-Mountain         1         July 2012    West Virginia   
Gallipolis/Point Plesant    Register (WV)         1         July 2012    West
Virginia    Huntington    Herald-Dispatch         1         July 2012    West
Virginia    Logan    Logan Banner         1         July 2012    West Virginia
   Weirton    Daily Times         1         July 2012    West Virginia   
Williamson    Daily News         1         July 2012    Wisconisn    Baraboo   
Baraboo News Republic      1            July 2012    Wisconisn    Beaver Dam   
Daily Citizen      1            July 2012    Wisconisn    Portage    Daily
Register      1            July 2012    Wisconisn    Chippewa Falls    Chippewa
Valley Newspapers      1            July 2012    Wisconisn    Kenosha    News   
  1            July 2012    Wisconisn    La Crosse    Tribune      1           
July 2012    Wisconisn    Madison    Wisconsin State Journal      1           
July 2012    Wisconisn    Racine    Journal Times      1            July 2012   
Wisconisn    Rhinelander    Daily News      1            July 2012    Wisconsin
   Shawano    Leader      1            July 2012    Wisconisn    Appleton   
Post-Crescent         1         July 2012    Wisconisn    Beloit    News        
1         July 2012    Wisconisn    Beloit    My Stateline Shopper         1   
     July 2012    Wisconisn    Eau Claire    Leader-Telegram      1           
July 2012    Wisconisn    Fond Du Lac    Reporter         1         July 2012   
Wisconisn    Green Bay    Press-Gazette         1         July 2012   

 

© 2012 Hilsoft Notifications

E-102



--------------------------------------------------------------------------------

Wisconisn        Janesville    Gazette         1         July 2012    Wisconisn
   Manitowoc/Two Rivers    Herald Times Reporter         1         July 2012   
Wisconisn    Marinette    Eagle Herald         1         July 2012    Wisconisn
   Milwaukee    Journal Sentinel & Sunday Select         1         July 2012   
Wisconisn    Oshkosh    Northwestern         1         July 2012    Wisconisn   
Rhinelander    Star Journal         1         July 2012    Wisconisn   
Sheboygan    Press         1         July 2012    Wisconisn    Superior   
Telegram         1         July 2012    Wisconisn    Watertown    Times        
1         July 2012    Wisconisn    Wausau-Stevens Point    Herald-Central WI
Sunday         1         July 2012    Wyoming    Casper    Star-Tribune      1
           July 2012    Wyoming    Cheyenne    Wyoming Tribune-Eagle         1
        July 2012    Wyoming    Laramie    Boomerang         1         July 2012
        

TOTAL

     593         655            

Total Unduplicated Newspapers

     1,213                         Parade Circ.      USA
Weekend
Circ.                     7/8/12         7/1/12                  33,000,000   
     22,297,841      

 

© 2012 Hilsoft Notifications

E-103



--------------------------------------------------------------------------------

Attachment 3 – Informational Release

New York, NY

Month DD, YYYY

PR Newswire

Court to Notify Merchants about a $6+ Billion Settlement

Providing Payments and Benefits to Merchants

Who Accepted Visa or MasterCard since 2004

The U.S. District Court for the Eastern District of New York ordered a
notification program to start today. Merchants in the U.S. will be notified that
the Court has preliminarily approved an agreement that merchants, Visa,
MasterCard, and other defendants have reached in a class action lawsuit. The
lawsuit claims that merchants paid excessive fees for accepting Visa and
MasterCard because of an alleged conspiracy among the Defendants.

The monetary portion of the Class Settlement consists of two funds. The first is
a cash fund in the amount of $6.05 billion. Any person, business or other entity
that accepted Visa or MasterCard credit or debit cards in the U.S. at any time
between January 1, 2004 and MM DD, 201Y may be eligible to receive a payment
from the $6.05 billion fund. The second is a fund equivalent to a portion of
interchange fees attributable to certain merchants that accept Visa or
MasterCard credit cards for an eight month period to start by MM DD, 201Y. That
fund is estimated to be approximately $1.2 billion. Additionally, the Settlement
will require Visa and MasterCard to modify some of their rules for merchants
that accept their cards.

There are two Classes in this proposed Class Settlement:

 

  •  

A Rule 23(b)(3) Settlement Class (“Cash Settlement Class”), which includes all
persons, businesses, and other entities. that accepted any Visa or MasterCard
cards in the U.S. at any time from January 1, 2004 to MM DD, 201Y, and

 

  •  

A Rule 23(b)(2) Settlement Class (“Rule Changes Settlement Class”), which
includes all persons, businesses, and other entities. that as of MM, DD, YYYY or
in the future accept any Visa or MasterCard cards in the U.S.

On MM DD, 201Y, there will be a court hearing to decide if the Class Settlement
will be finally approved. Before the hearing date, Class members will be mailed
a notice about their legal rights and the release of their claims. This same
information will be published online as well as in newspapers, and consumer and
trade publications.

Members of the Cash Settlement Class can exclude themselves from that Class.
Members of the Rule Changes Settlement Class cannot exclude themselves from that
Class. Members of either Class can object to any part of the proposed Class
Settlement. The deadline to object or to be excluded is MM DD, 201Y.

If the Court grants final approval of the Class Settlement, eligible members of
the Cash Settlement Class may file claims for payment to share in the
distribution of the settlement funds (Claim Forms). Claim Forms will be sent to
all known Class members. Claim Forms will also be available at the website or by
calling the Class Administrator.

For more information about this case (In re Payment Card Interchange Fee and
Merchant Discount Antitrust Litigation, MDL 1720), Class members may:

 

© 2012 Hilsoft Notifications

E-104



--------------------------------------------------------------------------------

Call toll-free: XXX-XXX-XXXX

Visit: www.PaymentCardSettlement.com

Write to the Class Administrator: PO Box XXXX, Portland, OR 97208-XXXX, or

Email: questions@xxx.com.

The Court has appointed the law firms of Robins, Kaplan, Miller & Ciresi LLP,
Berger & Montague, PC, and Robbins Geller Rudman & Dowd LLP to represent the
Class.

For the Press Only:

 

Class Counsel: Kathy Gross Schoen, Robins, Kaplan, Miller & Ciresi, LLP, Tel.:
(612) 349-8500

     Merrill G. Davidoff, Berger & Montague, PC, Tel.: (215) 875-3000

     Eric Dewey, Robbins Geller Rudman & Dowd LLP, Tel.: (619) 231-1058

 

SOURCE: U.S. District Court for the Eastern District of New York

 

© 2012 Hilsoft Notifications

E-105



--------------------------------------------------------------------------------

APPENDIX F – Settlement Class Notices

Appendix F1

Notice of Class Action Settlement

Authorized by the U.S. District Court, Eastern District of New York

— Notice of 6+ Billion Dollar Class Action Settlement —

Si desea leer este aviso en español, llámenos o visite nuestro sitio web.

TO: Merchants who have accepted Visa and MasterCard at any time since January 1,
2004

This notice is authorized by the Court to inform you about an agreement to
settle a class action lawsuit that may affect you. The lawsuit claims that Visa
and MasterCard, separately, and together with banks, violated antitrust laws and
caused merchants to pay excessive fees for accepting Visa and MasterCard credit
and debit cards, including by:

 

•  

Agreeing to set, apply, and enforce rules about merchant fees (called default
interchange fees);

 

•  

Limiting what merchants could do to encourage their customers to use other forms
of payment through, for example, charging customers an extra fee or offering
discounts; and

 

•  

Continuing that conduct after Visa and MasterCard changed their corporate
structures.

The defendants say they have done nothing wrong. They say that their business
practices are legal and the result of competition, and have benefitted merchants
and consumers. The Court has not decided who is right because the parties agreed
to a settlement. On MM DD, 201Y, the Court gave preliminary approval to this
settlement.

 

  A. The settlement

Under the settlement, Visa, MasterCard, and the bank defendants have agreed to
make payments to two settlement funds:

 

•  

The first is a “Cash Fund” – a $6.05 billion fund that will pay valid claims of
merchants that accepted Visa or MasterCard credit or debit cards at any time
between January 1, 2004 and MM DD, 201Y.

 

•  

The second is an “Interchange Fund” – estimated to be approximately $1.2 billion
– that will be based on a portion of the interchange fees attributable to
certain merchants that accept Visa or MasterCard credit cards for an eight-month
“Interchange Period.”

Additionally, the settlement changes some of the Visa and MasterCard rules
applicable to merchants who accept their cards.

This settlement creates two classes:

 

•  

A Cash Settlement Class (Rule 23(b)(3) Settlement Class), which includes all
persons, businesses, and other entities that accepted any Visa or MasterCard
cards in the U.S. at any time from January 1, 2004 to MM DD, 201Y, and

 

•  

A Rule Changes Settlement Class (Rule 23(b)(2) Settlement Class), which includes
all persons, businesses, and entities that as of MM DD, 201Y or in the future
accept any Visa or MasterCard cards in the U.S.

 

  B. What merchants will get from the settlement

Every merchant in the Cash Settlement Class that files a valid claim will get
money from the $6.05 billion Cash Fund, subject to a deduction (not to exceed
25% of the fund) to account for merchants who exclude themselves from the Cash
Settlement Class. The value of each claim, where possible, will be based on the
actual or estimated interchange fees attributable to the merchant’s MasterCard
and Visa payment card transactions from January 1, 2004 to MM DD, 201Y. Payments
to merchants who file valid claims for a portion of the Cash Fund will be based
on:

 

•  

The money available to pay all claims,

 

F1-1



--------------------------------------------------------------------------------

•  

The total dollar value of all valid claims filed,

 

•  

The deduction described above not to exceed 25% of the Cash Settlement Fund, and

 

•  

The cost of settlement administration and notice, money awarded to the class
representatives, and attorneys’ fees and expenses all as approved by the Court.

In addition, merchants in the Cash Settlement Class that accept Visa and
MasterCard during the eight-month Interchange Period and file a valid claim will
get money from the separate Interchange Fund, estimated to be approximately $1.2
billion. The value of each claim, where possible, will be based on an estimate
of one-tenth of 1% of the merchant’s Visa and MasterCard credit card dollar
sales volume during that period. Payments to merchants who file valid claims for
a portion of the Interchange Fund will be based on:

 

•  

The money available to pay all claims,

 

•  

The total dollar value of all valid claims filed, and

 

•  

The cost of settlement administration and notice, and any attorneys’ fees and
expenses that may be approved by the Court.

Attorneys’ fees and expenses and money awarded to the class representatives: For
work done through final approval of the settlement by the district court, Class
Counsel will ask the Court for attorneys’ fees in an amount that is a reasonable
proportion of the Cash Settlement Fund, not to exceed 11.5% of the Cash
Settlement Fund of $6.05 billion and 11.5% of the Interchange Fund estimated to
be $1.2 billion to compensate all of the lawyers and their law firms that have
worked on the class case. For additional work to administer the settlement,
distribute both funds, and through any appeals, Class Counsel may seek
reimbursement at their normal hourly rates, not to exceed an additional 1% of
the Cash Settlement Fund of $6.05 billion and an additional 1% of the
Interchange Fund estimated to be $1.2 billion. Class Counsel will also request
reimbursement of their expenses (not including the administrative costs of
settlement or notice), not to exceed $40 million and up to $200,000 per Class
Plaintiff in service awards for their efforts on behalf of the classes.

 

  C. How to ask for payment

To receive payment, merchants must fill out a claim form. If the Court finally
approves the settlement, and you do not exclude yourself from the Cash
Settlement Class, you will receive a claim form in the mail or by email. Or you
may ask for one at: www.PaymentCardSettlement.com, or call: 1-888-777-6666.

 

  D. Other benefits for merchants

Merchants will benefit from changes to certain MasterCard and Visa rules, which
will allow merchants to, among other things:

 

•  

Charge customers an extra fee if they pay with Visa or MasterCard credit cards,

 

•  

Offer discounts to customers who do not pay with Visa or MasterCard credit or
debit cards, and

 

•  

Form buying groups that meet certain criteria to negotiate with Visa and
MasterCard.

Merchants that operate multiple businesses under different trade names or
banners will also be able to accept Visa or MasterCard at fewer than all of the
merchant’s trade names and banners.

 

  E. Legal rights and options

Merchants who are included in this lawsuit have the legal rights and options
explained below. You may:

 

•  

File a claim to ask for payment. You will receive a claim form in the mail or
email or file online at: www.PaymentCardSettlement.com.

 

•  

Exclude yourself from the Cash Settlement Class (Rule 23(b)(3) Settlement
Class). If you exclude yourself, you can sue the Defendants for damages based on
alleged conduct occurring on or before MM DD, 201Y on your own at your own
expense, if you want to. If you exclude yourself, you will not get any money
from this settlement. If you are a merchant and wish to exclude yourself, you
must make a written request, place it in an envelope, and mail it with postage
prepaid and postmarked no later than MM DD, 201Y to Class Administrator,

 

F1-2



--------------------------------------------------------------------------------

 

P.O. Box 1234, ABC City, State 12345. The written request must be signed by a
person authorized to do so and provide all of the following information: (1) the
words “In re Payment Card Interchange Fee and Merchant Discount Antitrust
Litigation,” (2) your full name, address, telephone number, and taxpayer
identification number, (3) the merchant that wishes to be excluded from the Cash
Settlement Class (Rule 23(b)(3) Settlement Class), and what position or
authority you have to exclude the merchant, and (4) the business names, brand
names, and addresses of any stores or sales locations whose sales the merchant
desires to be excluded.

Note: You cannot be excluded from the Rule Changes Settlement Class (Rule
23(b)(2) Settlement Class).

 

•  

Object to the settlement. The deadline to object is: MM DD, 201Y.

To learn how to object, see: www.PaymentCardSettlement.com or call
1-888-777-6666. Note: If you exclude yourself from the Cash Settlement Class you
cannot object to the terms of that portion of the settlement.

For more information about these rights and options, visit:
www.PaymentCardSettlement.com.

 

  F. If the Court approves the final settlement

Members of the Rule Changes Settlement Class are bound by the terms of this
settlement. Members of the Cash Settlement Class, who do not exclude themselves
by the deadline, are bound by the terms of this settlement whether or not they
file a claim for payment. Members of both classes release all claims against all
released parties listed in the Settlement Agreement. The settlement will resolve
and release any claims by merchants against Visa, MasterCard or other defendants
that were or could have been alleged in the lawsuit, including any claims based
on interchange or other fees, no-surcharge rules, no-discounting rules,
honor-all-cards rules and other rules. The settlement will also resolve any
merchant claims based upon the future effect of any Visa or MasterCard rules, as
of MM DD, 201Y and not to be modified pursuant to the settlement, the modified
rules provided for in the settlement, or any other rules substantially similar
to any such rules. The releases will not bar claims involving certain specified
standard commercial disputes arising in the ordinary course of business.

For more information on the release, see the settlement agreement at:
www.PaymentCardSettlement.com.

 

  G. The Court hearing about this settlement

On MM DD, 201Y, there will be a Court hearing to decide whether to approve the
proposed settlement, class counsels’ requests for attorneys’ fees and expenses,
and awards for the class representatives. The hearing will take place at:

United States District Court for the Eastern District of New York

Courtroom # XX

225 Cadman Plaza

Brooklyn, NY 11201

You do not have to go to the court hearing or hire an attorney. But you can if
you want to, at your own cost. The Court has appointed the law firms of Robins,
Kaplan, Miller & Ciresi LLP, Berger & Montague, PC, and Robbins Geller Rudman &
Dowd LLP to represent the Class (“Class Counsel”).

 

  H. Questions?

For more information about this case (In re Payment Card Interchange Fee and
Merchant Discount Antitrust Litigation, MDL 1720), you may:

Call toll-free: 1-888-777-6666

Visit: www.PaymentCardSettlement.com.

Write to the Class Administrator: P.O. Box XXXX, Portland, OR 97208-XXXX, or

Email: info@PaymentCardSettlement.com.

 

F1-3



--------------------------------------------------------------------------------

APPENDIX F2

NOTICE OF CLASS ACTION SETTLEMENT

AUTHORIZED BY THE U.S. DISTRICT COURT, EASTERN DISTRICT OF NEW YORK

A $6+ billion settlement will provide payments

and other benefits to merchants that accepted

Visa and MasterCard since 2004.

A federal court directed this Notice. This is not a solicitation from a lawyer.

 

•  

The Court has preliminarily approved a proposed $6+ billion settlement in a
class action lawsuit, called In re Payment Card Interchange Fee and Merchant
Discount Antitrust Litigation, MDL 1720(JG)(JO). The lawsuit is about claims
that merchants paid excessive fees to accept Visa and MasterCard cards because
Visa and MasterCard, individually, and together with their respective member
banks, violated the antitrust laws.

 

•  

The monetary portion of the settlement consists of two funds. The first is a
cash fund in the amount of $6.05 billion that will pay valid claims of any
person, business or other entity that accepted Visa or MasterCard branded credit
or debit cards in the U.S. between January 1, 2004 and MM DD, 201Y. The second
fund is estimated to be up to approximately $1.2 billion in total and is
equivalent to a portion of the interchange fees attributable to merchants that
do not exclude themselves from the Rule 23(b)(3) Settlement Class (“Cash
Settlement Class”) and that accepted Visa and MasterCard credit cards during an
eight-month period to begin on MM DD, 201Y. This fund will pay valid claims of
members of the Cash Settlement Class that accepted Visa or MasterCard credit
cards during the eight-month period.

 

•  

The settlement will also require Visa and MasterCard to change some rules for
merchants who accept their cards, including to allow merchants to do the
following:

 

  •  

Charge customers an extra fee if they pay with Visa or MasterCard credit cards,

 

  •  

Offer discounts to customers who pay with payment forms less expensive than Visa
or MasterCard credit or debit cards,

 

  •  

Accept Visa or MasterCard cards at fewer than all of the merchant’s trade names
or banners, and

 

  •  

Form “buying groups” that meet certain criteria to negotiate with Visa and
MasterCard.

The rule changes are explained in greater detail below and in the Class
Settlement Agreement.

 

•  

The settlement creates two classes: Cash Settlement Class (Rule 23(b)(3)
Settlement Class) and Rule Changes Settlement Class (Rule 23(b)(2) Settlement
Class).

 

•  

This Notice has important information for merchants that accept Visa or
MasterCard now or that accepted Visa and MasterCard at any time since January 1,
2004. It explains the settlement in a class action lawsuit. It also explains
your rights and options in this case.

 

QUESTIONS? CALL 1-800-000-0000 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

SI DESEA RECIBIR ESTA NOTIFICACIÓN EN ESPAÑOL, LLÁMENOS O VISITE NUESTRA PÁGINA
WEB.

 

F2-1



--------------------------------------------------------------------------------

•  

For the full terms of the settlement, you should look at the Definitive Class
Settlement Agreement and its Appendices (the “Class Settlement Agreement”),
available at www.PaymentCardSettlement.com or by calling 1-888-777-6666. In the
event of any conflict between the terms of this Notice and the Class Settlement
Agreement, the terms of the Class Settlement Agreement shall control.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-2



--------------------------------------------------------------------------------

Legal Rights and Options

Merchants in the Cash Settlement Class (Rule 23(b)(3) Settlement Class) may:

File a Claim: This is the only way to get money from the settlement.

Exclude Yourself: This is the only way you can be part of another lawsuit that
asks for money for claims in this case. You will not get payment from this
settlement.

Object: If you do not agree with any part of this settlement, you do not agree
with the requested award of attorneys’ fees, or both you may:

• Write to the court to say why, or

• Ask to speak at the Court hearing about either the fairness of this settlement
or about the requested attorneys’ fees or both.

Do Nothing: You will not get money. You give up your rights to sue about the
claims in this case.

Deadlines: See pages 9-16 for more information about rights and options and all
deadlines.

Merchants in the Rule Changes Settlement Class (Rule 23(b)(2) Settlement Class):

• You automatically benefit from the Visa and MasterCard rule changes described
below. You do not have to file any forms.

• You cannot exclude yourself from the Rules Changes Settlement Class.

• You may object to any part of the settlement.

The Court has given its preliminary approval to this settlement. The Court has
not yet given its final approval.

Read this Notice to learn more about the case.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-3



--------------------------------------------------------------------------------

BASIC INFORMATION

  PAGE 5

1.      Why did I get this Notice?

 

2.      What is this lawsuit about?

 

3.      What is an interchange fee?

 

4.      Why is this a class action?

 

5.      Why is there a settlement?

 

6.      Am I part of this settlement?

 

SETTLEMENT BENEFITS

  PAGE 7

7.      How much money will be provided for in this settlement?

 

8.      How do I ask for money from this settlement?

 

9.      What do the members of the Rule Changes Settlement Class get?

 

HOW TO FILE A CLAIM FORM

  PAGE 10

10.    How do I file a claim?

 

11.    Am I giving up anything by filing or not filing a claim?

 

12.    How do I opt-out of the Cash Settlement Class of this settlement?

 

13.    If I exclude myself from the Cash Settlement Class, can I get anything
from this settlement?

 

14.    If I do not exclude myself from the Cash Settlement Class, can I sue
these Defendants for damage for past conduct later?

 

HOW TO DISAGREE WITH THE SETTLEMENT

  PAGE 14

15.    What if I disagree with the settlement?

 

16.    Is objecting the same as being excluded?

 

THE LAWYERS REPRESENTING YOU

  PAGE 15

17.    Who are the lawyers that represent the Classes?

 

18.    How much will the lawyers and Class Plaintiffs be paid?

 

19.    How do I disagree with the requested attorneys’ fees, expenses or awards
to Class Plaintiffs?

 

THE COURT’S FAIRNESS HEARING

  PAGE 18

20.    When and where will the Court decide whether to approve the settlement?

 

21.    Do I have to come to the hearing to get my money?

 

22.    What if I want to speak at the Hearing?

 

IF YOU DO NOTHING

  PAGE 19

23.    What happens if I do nothing?

 

GETTING MORE INFORMATION

  PAGE 20

24.    How do I get more information?

 

THE FULL TEXT OF THE RELEASES

  PAGE 20

25.    What is the full text of the Release for the Cash Settlement Class?

 

26.    What is the full text of the Release for the Rule Changes Settlement
Class?

 

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-4



--------------------------------------------------------------------------------

BASIC INFORMATION

1. Why did I get this Notice?

This Notice tells you about your rights and options in a class action lawsuit in
the U.S. District Court for the Eastern District of New York. Judge John Gleeson
is overseeing this class action, which is called In re Payment Card Interchange
Fee and Merchant Discount Antitrust Litigation, MDL No. 1720(JG)(JO). This
Notice also explains the lawsuit, the proposed settlement, the benefits
available, eligibility for those benefits, and how to get them.

The companies or entities who started this case are called the “Plaintiffs.” The
companies they are suing are the “Defendants.”

This case has been brought on behalf of merchants. The specific merchants that
filed the case are the Class Plaintiffs and the Court has authorized them to act
on behalf of all merchants in the classes described below in connection with the
proposed settlement of this case. The Class Plaintiffs are:

Photos Etc. Corporation; Traditions, Ltd.; Capital Audio Electronics, Inc.; CHS
Inc.; Crystal Rock LLC; Discount Optics, Inc.; Leon’s Transmission Service,
Inc.; Parkway Corp.; and Payless ShoeSource, Inc.

The companies that the plaintiffs have been suing are the “Defendants.”
Defendants are:

•  “Visa Defendants”: Visa U.S.A. Inc., Visa International Service Association,
and Visa Inc.;

•  “MasterCard Defendants”: MasterCard International Incorporated and MasterCard
Incorporated; and

•  “Bank Defendants”: Bank of America, N.A.; BA Merchant Services LLC (formerly
known as National Processing, Inc.); Bank of America Corporation; MBNA America
Bank, N.A.; Barclays Bank plc; Barclays Bank Delaware; Barclays Financial Corp.;
Capital One Bank (USA), N.A.; Capital One F.S.B.; Capital One Financial
Corporation; Chase Bank USA, N.A.; Chase Manhattan Bank USA, N.A.; Chase
Paymentech Solutions, LLC; JPMorgan Chase Bank, N.A.; JPMorgan Chase & Co.; Bank
One Corporation; Bank One Delaware, N.A.; Citibank (South Dakota), N.A.;
Citibank N.A.; Citigroup Inc.; Citicorp; Fifth Third Bancorp; First National
Bank of Omaha; HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC North America
Holdings Inc.; HSBC Holdings plc; HSBC Bank plc; National City Corporation;
National City Bank of Kentucky; SunTrust Banks, Inc.; SunTrust Bank; Texas
Independent Bancshares, Inc.; Wachovia Bank, N.A.; Wachovia Corporation;
Washington Mutual, Inc.; Washington Mutual Bank; Providian National Bank (also
known as Washington Mutual Card Services, Inc.); Providian Financial
Corporation; Wells Fargo Bank, N.A. and Wells Fargo & Company.

2. What is this lawsuit about?

This lawsuit is about:

 

•  

The interchange fees attributable to merchants that accepted Visa or MasterCard
credit or debit cards between January 1, 2004 and MM DD, 201Y, and

 

•  

Visa’s and MasterCard’s rules for merchants that accept their cards.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-5



--------------------------------------------------------------------------------

The Class Plaintiffs claim that:

 

•  

Visa, MasterCard, and their respective member banks, including the Bank
Defendants, violated the law because they set interchange fees.

 

•  

Visa, MasterCard, and their respective member banks, including the Bank
Defendants, violated the law because they imposed and enforced rules that
limited merchants from steering their customers to other payment methods. Doing
so insulated them from competitive pressure to lower the interchange fees.

 

•  

Visa and MasterCard conspired together about some of the business practices
challenged.

 

•  

Visa and MasterCard and their respective member banks continued in those
activities despite that Visa and MasterCard changed their corporate structure
and became publicly owned corporations after this case was filed.

 

•  

The Defendants’ conduct caused the merchants to pay excessive fees for accepting
Visa and MasterCard cards.

 

•  

But for Defendants’ conduct there would have been no interchange fee or those
fees would have been lower.

The Defendants say they have done nothing wrong. They claim their business
practices are legal, justified, the result of independent competition and have
benefitted merchants and consumers.

3. What is an interchange fee?

When a cardholder makes a purchase with a credit or debit card, there is an
interchange fee attributable to those transactions, which is usually 1% to 2% of
the purchase price. Interchange fees typically account for the greatest part of
the fees paid by merchants for accepting Visa and MasterCard cards.

Visa and MasterCard set interchange fee rates for different kinds of
transactions and publish them on their websites, usually twice a year.

4. Why is this a class action?

In a class action, a very small number of people or businesses sue not only for
themselves, but also on behalf of other people or businesses with similar legal
claims and interests. Together all of these people or businesses with similar
claims and interests form a class, and are class members.

When a court decides a case or approves a settlement, it is applicable to all
members of the class (except class members who exclude themselves). In this
case, the Court has given its preliminary approval to the settlement and the two
classes defined below in Question 6.

5. Why is there a settlement?

The Court has not decided which side was wrong or if any laws were violated.
Instead, both sides agreed to settle the case and avoid the cost and risk of
trial and appeals that would follow a trial.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-6



--------------------------------------------------------------------------------

In this case, the settlement is the product of extensive negotiations, including
court-supervised mediation with two experienced mediators, chosen by the
parties. Settling this case allows class members to receive payments and other
benefits. The Class Plaintiffs and their lawyers believe the settlement is best
for all class members.

The parties agreed to settle this case only after seven years of extensive
litigation. At the time of settlement, discovery was complete and the parties
had exchanged expert reports. During discovery, Class Plaintiffs reviewed more
than 50 million pages of documents and deposed more than 400 witnesses,
including Defendants’ experts. Also, at the time of settlement, motions to
dismiss, motions for summary judgment, motions to exclude expert testimony, and
the motion for class certification had been fully briefed and argued, and were
pending before the court.

6. Am I part of this settlement?

If this Notice was mailed to you, the Defendants’ records show that you are
probably in the:

Cash Settlement Class (Rule 23(b)(3) Settlement Class) “consisting of all
persons, businesses, or other entities that accepted Visa-Branded Cards and/or
MasterCard-Branded Cards in the United States at any time from January 1, 2004
to the Settlement Preliminary Approval Date, except that this Class does not
include the named Defendants, their directors, officers, or members of their
families, financial institutions that have issued Visa- or MasterCard-Branded
Cards or acquired Visa- or MasterCard-Branded Card transactions at any time from
January 1, 2004 to the Settlement Preliminary Approval Date, or the United
States government.”

Rule Changes Settlement Class (Rule 23(b)(2) Settlement Class) “consisting of
all persons, businesses or other entities that as of the Settlement Preliminary
Approval Date, or in the future accept any Visa-Branded Cards and/or
MasterCard-Branded Cards in the United States, except that this Class shall not
include the named Defendants, their directors, officers, or members of their
families, financial institutions that have issued Visa- or MasterCard-Branded
Cards or acquired Visa- or MasterCard-Branded Card transactions at any time
since January 1, 2004, or do so in the future, or the United States government.”

The Settlement Preliminary Approval Date referenced in these class definitions
is MM DD, 201Y.

If you are not sure whether you are part of this settlement, contact the Class
Administrator at:

Call the toll-free number, 1-888-777-6666.

Visit www.PaymentCardSettlement.com.

Write to: PO Box XXXX, Portland, OR 97208-xxxx or

Email: info@PaymentCardSettlement.com.

SETTLEMENT BENEFITS

7. How much money will be provided for in this settlement?

Under the settlement, Visa, MasterCard and the bank defendants have agreed to
make payments to two funds:

•  Cash Settlement Fund: Every merchant in the Cash Settlement Class that does
not exclude itself from the class by the deadline described below and files a
valid claim (“Authorized Cash Claimant”) will get money from the $6.05 billion
Cash Fund. This fund will be reduced by an amount not to exceed 25% of the Cash
Fund to account for merchants who exclude themselves from the Cash Settlement
Class. The money in this fund after the reduction for excluded merchants will
also be used to pay:

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-7



--------------------------------------------------------------------------------

  •  

The cost of settlement administration and notice, as approved by the Court,

 

  •  

Money awards for Class Plaintiffs as approved by the Court, and

 

  •  

Attorneys’ fees and expenses, as approved by the Court.

The money in this fund will only be distributed if the Court finally approves
the settlement.

•  Interchange Fund: The money for this fund is estimated to be up to $1.2
billion and will be equivalent to 10 basis points (i.e. one-tenth of 1%) of
transaction volume attributable to Cash Settlement Class members that accept
Visa or MasterCard credit cards during an eight-month period starting MM DD,
201Y. Every merchant in the Cash Settlement Class that does not exclude itself
from the class by the deadline described below and that accepted Visa or
MasterCard credit cards during that eight-month period and files a valid claim
(“Authorized Interchange Claimant”) will get money from the Interchange Fund.
The money in this fund will also be used to pay:

 

  •  

The cost of settlement administration and notice, as approved by the Court, and

 

  •  

Any attorneys’ fees and expenses that may be approved by the Court.

The money in this fund will not be returned to Defendants, even if the
settlement is terminated. If this settlement is terminated, the Court will
decide how to distribute this fund.

8. How do I ask for money from this settlement?

You must file a valid claim to get money from this settlement. If the Court
finally approves the settlement, and you do not exclude yourself from the Cash
Settlement Class, you will receive a claim form in the mail or by email. You may
also get a claim form at: www.PaymentCardSettlement.com, or call:
1-888-777-6666.

How much money will I get?

It is anticipated that the amount paid from the Cash Settlement Fund will be
based on your actual or estimated interchange fees attributable to Visa and
MasterCard transactions from January 1, 2004 through MM DD, 201Y.

The amount paid from the Interchange Fund will based on one-tenth of 1% of the
merchant’s Visa and MasterCard credit card transaction volume during the
eight-month period to begin by MM DD, 201Y.

Valid claims will be paid from the Cash Settlement Fund and/or the Interchange
Fund. The amount of money each eligible claimant will receive from the Cash
Settlement Fund depends on the money available to pay all claims, the total
dollar value of all valid claims filed, the deduction described above not to
exceed 25% of the Cash Settlement Fund, the cost of class administration and
notice, money awards to Class Plaintiffs, and attorneys’ fees and expenses
approved by the Court. The amount of money each eligible claimant will receive
from the Interchange Fund depends on the money available to pay all claims, the
total dollar value of all valid claims filed, the cost of class administration
and notice, and attorneys’ fees and expenses approved by the Court. Each
claimant’s payment will be paid in proportion to all claimants’ payments.

Details about how all claims are calculated will be available at
www.PaymentCardSettlement.com starting no later than MM DD, 201Y.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-8



--------------------------------------------------------------------------------

9. What do the members of the Rule Changes Settlement Class Get?

If the Court approves the settlement, Visa and MasterCard will make changes to
their rules and practices. These changes will benefit the Rule Changes
Settlement Class.

The rule changes, which will start no later than MM DD, 20YY, are summarized
below. To see a detailed description of the rule changes, including other rules
not listed here, see the Class Settlement Agreement, paragraphs 40–65.

Brand Surcharge Rules on Credit (not Debit) Cards

Merchants will be able to charge an extra fee to all customers who pay with Visa
or MasterCard branded credit cards. This is called a brand-level surcharge, and
it is allowed if the surcharge:

 

•  

is the same for all Visa credit cards or all MasterCard credit cards;

 

•  

is not more than the merchant’s average Visa or MasterCard merchant discount
rate (calculated historically or based on the previous month); and

 

•  

is not more than the maximum surcharge cap, which will be posted on Visa’s and
MasterCard’s websites (if a cap is set).

For merchants that accept other brands of credit cards, such as American
Express, Discover, or PayPal, there are other requirements that depend on the
costs of those brands to the merchant and those brands’ surcharge restrictions.

 

•  

If the merchant accepts a competing brand of credit card that is as or more
expensive than Visa or MasterCard, and that limits the merchant’s ability to
surcharge, the merchant may surcharge Visa or MasterCard cards only in the same
way as the merchant would be allowed to surcharge the competing brand’s cards or
on the terms on which the merchant actually surcharges the competing brand’s
cards.

 

•  

If the merchant accepts a competing brand of credit card that prohibits or
effectively prohibits the merchant from surcharging in a particular channel of
commerce, the merchant may not surcharge Visa or MasterCard cards unless it also
surcharges the competing brand’s cards regardless of the cost of that brand to
the merchant. The amount of the surcharge must equal whichever is less: the cost
to accept the competing brand or the surcharge imposed on Visa or MasterCard
cards.

Exception: A merchant may individually negotiate an agreement with the competing
brand to waive or limit its ability to surcharge that brand, if that agreement
fulfills the terms of the Class Settlement Agreement.

Product Surcharge Rules on Credit (not Debit) Cards

A merchant may impose a surcharge on a particular Visa or MasterCard credit card
product, such as Visa Signature. The amount of the surcharge must not be more
than the merchant’s cost to accept the

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-9



--------------------------------------------------------------------------------

particular Visa or MasterCard credit card product, minus the Durbin Amendment’s
cap on debit-card interchange fees. The surcharge must be the same for all
transactions on the particular Visa or MasterCard credit card product,
regardless of the card’s issuer.

For merchants that accept credit cards issued by competing brands (e.g.,
American Express, Discover, or PayPal), there are requirements similar to the
brand level surcharge rules summarized above.

Discount Rule: Merchants may offer discounts or other financial incentives at
the point of sale to customers who do not pay with Visa or MasterCard cards.

All-Outlets: Merchants may accept Visa or MasterCard at fewer than all of the
merchant’s “trade names” or “banners” if the merchant operates multiple
businesses under different trade names or banners. For stores operating under
the same “trade name” or “banner,” however, merchants must accept or decline a
network’s cards at all of its stores operating under the same “trade name” or
“banner.”

Buying Groups: Merchants that form buying groups that meet certain criteria may
make proposals to Visa and MasterCard about card acceptance on behalf of the
group’s members. If Visa or MasterCard believe that the group’s proposal
“provides reasonable commercial benefits to the parties,” it must negotiate with
the buying group and decide, in “good faith,” whether or not to make an
agreement with the group.

$10 Minimum Rule: This rule, which allows merchants to set a $10 minimum
purchase for Visa and MasterCard credit cards, will not change even if the
requirements of the Dodd-Frank Wall Street Reform Act end.

All these rule changes are set forth in full in the Settlement Agreement, which
appears on the website: www.PaymentCardSettlement.com.

HOW TO FILE A CLAIM

10. How do I file a claim?

If the Court approves the settlement (see “The Court’s Fairness Hearing” below),
the Court will approve a Claim Form and set a deadline for Cash Settlement Class
members to submit claims. In order to receive a payment, you must submit a Claim
Form.

If you received this Notice in the mail, a Claim Form will be mailed or emailed
to you automatically. The Claim Form will also be posted on the website and
available by calling the toll free number shown below. Class members will be
able to submit claims electronically using this website or by returning a paper
Claim Form.

Who decides the value of my claim?

The Class Administrator is obtaining data from Visa, MasterCard, certain Bank
Defendants, and other entities which it expects will permit it to estimate the
total value of interchange fees attributable to each Authorized Cash Claimant on
its Visa and MasterCard card transactions during the period from January 1, 2004
to MM DD, 201Y with no netting or reductions based on rebates, market support,
or promotional payments, or otherwise (“Interchange Fees Paid”). It is the
current intention to utilize this data to the extent possible, to estimate the
interchange fees attributable to class members. For any calendar year, or part
thereof, in which an Authorized Cash Claimant had an agreement with Visa or
MasterCard under which the merchant received customized interchange rates, such
Claimant may elect to have its Visa or

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-10



--------------------------------------------------------------------------------

MasterCard Interchange Fees Paid estimated, in lieu of the Interchange Fees Paid
amounts shown in the data utilized by the Class Administrator, by multiplying
its relevant Visa or MasterCard credit, signature debit, and PIN debit
transaction volume by the respective average effective credit, signature debit,
and PIN debit interchange rates across the merchant’s applicable merchant
category (or merchant categories) for that time period. In order for a Claimant
to qualify for such an election, the Class Administrator must confirm with Visa
or MasterCard that the Claimant had an agreement with Visa or MasterCard in
which it received customized interchange rates, for such time period.

Where the necessary data is not reasonably available or if the Interchange Fees
Paid claim value established by the Class Administrator is disputed by the class
member, class members will be required to submit information in support of its
claim. This information will include, to the extent known, Interchange Fees Paid
attributable to the class member, merchant discount fees paid, the class
member’s merchant category code and/or a description of the class member’s
business, total Visa and MasterCard transaction volume and/or total sales
volume. Based on these data, the Interchange Fees Paid attributable to the class
member will be estimated for each known Cash Settlement Class member.

The Class Administrator will calculate the value of claims to the Interchange
Fund as a percentage of sales volume on Visa- and MasterCard-Branded credit card
transactions during the eight-month period. To the extent that available data
explicitly specify a particular claimant’s sales volume on Visa- and
MasterCard-Branded credit card transactions during the eight-month period, these
data will be utilized directly in the valuation of that claim.

Claimants whose dollar sales transaction volume is not available from the
Defendants and/or third parties will be asked to submit payment card transaction
volume for the eight-month period to the Class Administrator or, if payment card
transaction volume information is not available to the class member, sales
transaction information from which payment card transaction volume may be
estimated. The Class Administrator will make what it judges to be the best
reasonably accurate estimate of such sales volume based on available data, and
will make available to such Authorized Interchange Claimants the estimate of
such sales volumes. Such estimates may be provided in a subsequent mailing or
email to the Authorized Interchange Claimant and/or may be made accessible over
a secure website operated by the Class Administrator.

The Class Administrator also expects to provide class members the ability to
access the Claims website with a unique code to permit it to view the manner in
which its claim value was calculated and may also provide this information on a
pre-populated claim form. Class members may accept or disagree with data on the
claim form or the website. The claim form and website will explain how to
challenge the data.

More details about how all claims are calculated will be available at
www.PaymentCardSettlement.com starting no later than MM DD, 201Y.

Claim Preregistration Form

Class members with more than one location or a franchise that accepts Visa or
MasterCard cards may also fill out a pre-registration form at the website. You
do not have to pre-register but doing so may be helpful, and does not impact
your rights in this case.

What if the Class Administrator doesn’t have my data?

The claim form also allows class members for whom no financial data is available
or who were not identified as class members to file a claim. Those merchants
will have to fill out and sign a claim form and return it by the deadline.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-11



--------------------------------------------------------------------------------

Can anyone else file a claim for me?

There are specialized companies that may offer to fill out and file your claim
in return for a percentage of the value of your claim. Before you sign a
contract with one of these companies, you should examine the claim-filing
process provided here and decide whether it is worth the cost. You can always
seek help from the Class Administrator or Class Counsel.

11. Am I giving up anything by filing a claim or not filing a claim?

If the Court finally approves the settlement, members of the Rule Changes
Settlement Class (Rule 23(b)(2) Settlement Class) cannot be excluded from the
Rule Changes Settlement Class. They will be bound by the terms of that
settlement, including releasing all claims that were or could have been alleged
in this case against any of the released parties identified in Paragraph 67 of
the Class Settlement Agreement.

Members of the Cash Settlement Class (Rule 23(b)(3) Settlement Class) (who do
not exclude themselves by the deadline) whether or not they file a claim for
payment, will be bound by the terms of that settlement, which include agreeing
not to file a claim against any of the released parties identified in Paragraph
32 of the Class Settlement Agreement.

In general, the settlement will resolve and release all claims by merchants
against Visa, MasterCard or banks that were or could have been alleged in the
lawsuit, including any claims about interchange or other fees, no-surcharge
rules, no-discounting rules, honor-all-cards rules and other rules.

The settlement will also resolve any merchant claims based upon the future
effect in the United States of:

 

  •  

any Visa or MasterCard rules, as of MM DD, 201Y, that are not to be modified
pursuant to the settlement,

 

  •  

the modified rules provided for in the settlement, or

 

  •  

any other rules substantially similar to any such rules.

The releases will not bar claims involving certain specified standard commercial
disputes arising in the ordinary course of business.

The full text of the Releases for both the Cash Settlement Class (Rule 23(b)(3)
Settlement Class) and Rule Changes Settlement Class (Rule 23(b)(2) Settlement
Class) is set forth at pages 20 to 29 of this Notice. The Releases describe the
released claims in legal language. You should carefully read the Releases and if
you have questions about them, you may:

 

•  

 Call Class Counsel listed in Question 17 at no charge,

•   Talk to a lawyer, at your own expense, about the releases and what they mean
to you. The complete Settlement Agreement may also be viewed on the website.

Important! If you want to keep your right to be part of any other lawsuit that
asks for money based on similar claims, you must opt-out (exclude yourself) from
the Cash Settlement Class of this settlement. You cannot be excluded from the
Rule Changes Settlement Class.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-12



--------------------------------------------------------------------------------

12. How do I opt-out of the Cash Settlement Class of this settlement?

To opt-out (exclude yourself) from the Cash Settlement Class (Rule 23(b)(3)
Settlement Class) of this Settlement, send a letter to:

PO Box XXX

Portland, OR 97208-XXX

Your letter must be postmarked by MM DD, 201Y. You cannot exclude yourself by
phone, fax, email or online.

Should I send my letter by regular mail?

Yes. Send your letter by first-class mail and pay for the postage. Keep a copy
for your records.

What should my letter say?

Your letter must be signed by a person authorized to do so and state as follows:

•      I want to exclude [name of merchant] from the Cash Settlement Class of
the settlement in the case called In re Payment Card Interchange Fee and
Merchant Discount Antitrust Litigation.

 

•  

My personal information is:

Name (first, middle, last):

Position

Name of Merchant

Address:

Phone No.:

Merchant’s taxpayer identification number:

•      The business names, brand names, and addresses of the stores or sales
locations of that I want to exclude from the Cash Settlement Class are:

(list all businesses and addresses of each store or sales location):

•      My position at the business that gives me the authority to exclude it
from the Cash Settlement Class is as follows:

Warning! If your letter is sent after the deadline it will be considered
invalid. If this happens, you won’t be excluded from the Cash Settlement Class,
and you will still be part of the settlement and will be bound by all of its
terms.

13. If I exclude myself from the Cash Settlement Class, can I still get money
from this settlement?

No. If you exclude yourself from the Cash Settlement Class (Rule 23(b)(3)
Settlement Class):

 

•  

You cannot get money from this settlement, and

 

•  

You cannot object to the Cash Settlement (but you can still object to the Rule
Changes).

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-13



--------------------------------------------------------------------------------

The deadline to exclude yourself is: MM DD, 201Y. To do this, see:
www.PaymentCardSettlement.com.

Important! If you exclude yourself, do not file a claim form asking for payment.

Can I exclude myself from the Rule Changes Settlement Class?

No. You cannot be excluded from the Rule Changes Settlement Class. But you may
object to the Rule Changes Settlement, if you want to.

14. If I do not exclude myself from the Cash Settlement Class, can i sue these
defendants for damages for past conduct later?

No. If you do not exclude yourself, you give up your right to sue any of the
released parties described in the Class Settlement Agreement for damages for
past conduct.

HOW TO DISAGREE WITH THE SETTLEMENT

15. What if I disagree with the settlement?

You may tell the Court you object to (disagree with) the settlement for the Rule
Changes Settlement Class. You may also object to the settlement for the Cash
Settlement Class if you do not exclude yourself. The Court will consider your
objection(s) when it decides whether or not to finally approve the settlement.

How do I tell the Court I disagree with the settlement?

You must file a Statement of Objections with the Court at this address:

United States District Court for the Eastern District of New York

Clerk of Court

225 Cadman Plaza

Brooklyn, New York 11201

You must also send a copy of your Statement of Objections to Class Counsel and
Counsel for the Defendants at the following addresses:

Designated Class Counsel: Alexandra S. Bernay, Robbins Geller Rudman & Dowd LLP,
655 West Broadway, Suite 1900, San Diego, CA 92101.

Designated Defendants’ Counsel: Wesley R. Powell, Willkie Farr & Gallagher LLP,
787 Seventh Avenue, New York, NY 10019.

You must send your Statement of Objections postmarked no later than MM DD, 201Y.

What should my Statement of Objections say?

Your Statement of Objections must contain the following information:

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-14



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRCIT OF NEW YORK

 

In re Payment Card Interchange Fee and   :    No. 05-MD-01720 (JG) JO) Merchant
Discount Antitrust Litigation   :        :   

Statement of Objections

I am a member of the Cash Settlement Class [and/or] the Rule Changes Settlement
Class in the case called In re Payment Card Interchange Fee and Merchant
Discount Antitrust Litigation.

I am a Class member because [List information that will prove you are a class
member, such as your business name and address, and how long you have accepted
Visa or MasterCard cards].

I object to the settlement in this lawsuit. I object to (list what part(s) of
the Settlement you disagree with, e.g. the settlement for the Cash Settlement
Class, Rule Changes Settlement Class, Allocation Plan, notice procedures, other
features.) [Note that you may also object to any requests for attorneys’ fees
and expenses as part of the same objection, or as part of a separate objection
described below].

My reasons for objecting are:

The laws and evidence that support each of my objections are:

My personal information is:

Name (first, middle, last):

Address:

Phone No.:

The contact information for my lawyer (if any) is:

Can I call the Court or the Judge’s office about my objections?

No. If you have questions, you may visit the website for the settlement or call
the Class Administrator.

www.PaymentCardSettlement.com

1-888-777-6666

16. Is objecting the same as being excluded?

No. Objecting means you tell the Court which part(s) of the settlement you
disagree with (including the plan for distributing the cash benefits, request
for attorneys’ fees and expenses or awards for Class Plaintiffs).

Being excluded (also called opting-out) means you tell the Court you do not want
to be part of the Cash Settlement Class (Rule 23(b)(3) Settlement Class).

THE LAWYERS REPRESENTING YOU

17. Who are the lawyers that represent the Classes?

The Court has appointed the lawyers listed below to represent you. These lawyers
are called Class Counsel. Many other lawyers have also worked with Class Counsel
to represent you in this case.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-15



--------------------------------------------------------------------------------

Because you are a class member, you do not have to pay any of these lawyers.
They will be paid from the settlement funds.

K. Craig Wildfang

Robins, Kaplan, Miller & Ciresi L.L.P.,

2800 LaSalle Plaza

800 LaSalle Avenue

Minneapolis, MN 55402

H. Laddie Montague, Jr.

Berger & Montague, P.C.,

1622 Locust Street

Philadelphia, PA 19103

Bonny E. Sweeney

Robbins Geller Rudman & Dowd LLP

655 West Broadway, Suite 1900

San Diego, CA 92101

Should I hire my own lawyer?

You do not have to hire your own lawyer. But you can if you want to, at your own
cost.

If you hire your own lawyer to appear in this case, you must tell the Court and
send a copy of your notice to Class Counsel at any of the addresses above.

18. How much will the lawyers and Class Plaintiffs be paid?

For work done through final approval of the settlement by the district court,
the lawyers for the class members (called Class Counsel) will ask the Court for
an amount that is a reasonable proportion of the Cash Settlement Fund, not to
exceed 11.5% of the Cash Settlement Fund of $6.05 billion and 11.5% of the
Interchange Fund estimated to be $1.2 billion to compensate all of the lawyers
and their law firms that have worked on the class case. For additional work to
administer the settlement, distribute both funds, and through any appeals, Class
Counsel may seek reimbursement at their normal hourly rates, not to exceed an
additional 1% of the Cash Settlement Fund of $6.05 billion and an additional 1%
of the Interchange Fund estimated to be $1.2 billion.

Class Counsel will also request reimbursement of their expenses (not including
the administrative costs of settlement or notice), not to exceed $40 million and
up to $200,000 per Class Plaintiff in service awards for their efforts on behalf
of the classes.

Class Counsel may also seek reimbursement of fees and expenses from class
members that opt out of the Cash Settlement Class, to the extent those class
members rely on the record compiled in this case. Any monies that Class Counsel
successfully recover from opt-outs will be deposited into the Cash Settlement
Fund if the Court finally approves the settlement.

The amounts to be awarded as attorneys’ fees, reimbursement of expenses, and
Class Plaintiffs’ Awards must be approved by the Court. Class Counsel must file
their requests for fees and expenses and other costs to the Court by MM DD,
201Y. You can object to the requests for attorneys’ fees in compliance with the
instructions in question 19 below.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-16



--------------------------------------------------------------------------------

Copies of the lawyers’ requests for payment, reimbursement, and other costs will
be posted at the settlement website the same day they are filed, which will be
no later than MM DD, 201Y.

19. How do I disagree with the requested attorneys’ fees, expenses or awards to
Class Plaintiffs?

You may tell the Court you object to (disagree with) any request for attorneys’
fees and expenses or awards to Class Plaintiffs. You may do so if you do not
exclude yourself from the Cash Settlement Class and/or if you are a member of
the Rule Changes Settlement Class. The Court will consider your objection(s)
when it evaluates any request for attorneys’ fees and expenses and/or awards to
Class Plaintiffs in connection with its decision on final approval of the
settlement.

To file an objection, you must file a Statement of Objections with the Court at
this address:

United States District Court for the Eastern District of New York

Clerk of Court

225 Cadman Plaza

Brooklyn, New York 11201

You must also send a copy of your Statement of Objections to Class Counsel and
Counsel for the Defendants at the following addresses:

Designated Class Counsel: Alexandra S. Bernay, Robbins Geller Rudman & Dowd LLP,
655 West Broadway, Suite 1900, San Diego, CA 92101.

Designated Defendants’ Counsel: Wesley R. Powell, Willkie Farr & Gallagher LLP,
787 Seventh Avenue, New York, NY 10019.

The Clerk of Court, the attorneys for the class and defendants must receive your
letter by MM DD, 201Y.

What should my Statement of Objections say?

Your Statement of Objections must contain the following information:

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRCIT OF NEW YORK

 

In re Payment Card Interchange Fee and   :    No. 05-MD-01720 (JG) JO) Merchant
Discount Antitrust Litigation   :        :   

Statement of Objections

I am a member of the Cash Settlement Class [and/or] the Rules Changes Settlement
Class in the case called In re Payment Card Interchange Fee and Merchant
Discount Antitrust Litigation.

I am a Class member because [List information that will prove you are a class
member, such as your business name and address, and how long you have accepted
Visa or MasterCard cards].

I object class counsel’s request for attorneys’ fees and expenses and/or to the
request for money awards to Class Plaintiffs.

My reasons for objecting are:

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-17



--------------------------------------------------------------------------------

The laws and evidence that support each of my objections are:

My personal information is:

Name (first, middle, last):

Address:

Phone No.:

The contact information for my lawyer (if any) is:

Can I call the Court or the Judge’s office about my objections?

No. If you have questions, you may visit the website for the settlement or call
the Class Administrator.

www.PaymentCardSettlement.com

1-888-777-6666

THE COURT’S FAIRNESS HEARING

20. When and where will the Court decide whether to approve the settlement?

There will be a Fairness Hearing at     :            .m. on MM DD, 201Y. The
hearing will take place at:

United States District Court for the Eastern District of New York

Courtroom # XX

225 Cadman Plaza

Brooklyn, NY 11201

We do not know how long the Court will take to make its decision.

Important! The time and date of this hearing may change without additional
mailed or published notice. For updated information on the hearing, visit:
www.PaymentCardSettlement.com.

Why is there a hearing?

The hearing is about whether or not the settlement is fair, adequate, and
reasonable.

The Court will consider any objections and listen to class members who have
asked to speak at the hearing.

The Court will also decide whether it should give its final approval of the
Plaintiffs’ requests for attorneys’ fees and expenses, service awards, and other
costs.

21. Do I have to come to the hearing to get my money?

No. You do not have to go to the hearing, even if you sent the Court an
objection. But, you can go to the hearing or hire a lawyer to go the hearing if
you want to, at your own expense.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-18



--------------------------------------------------------------------------------

22. What if I want to speak at the hearing?

You must file a Notice of Intention to Appear with the Court at this address:

United States District Court for the Eastern District of New York

Clerk of Court

225 Cadman Plaza

Brooklyn, New York 11201

Your Notice of Intention to Appear must be filed by MM DD, 201Y. You must also
mail a copy of your letter to Class Counsel and Counsel for the Defendants at
the addresses listed in question 15.

What should my Notice of Intention to Appear say?

Your Notice of Intention to Appear must be signed and contain the following
information:

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NEW YORK

 

In re Payment Card Interchange Fee and    :    No. 05-MD-01720 (JG) JO) Merchant
Discount Antitrust Litigation    :         :   

 

•  

Notice of Intention to Appear

•       I want to speak at the Fairness Hearing for the case called In re
Payment Card Interchange Fee and Merchant Discount Antitrust Litigation.

 

•  

My personal information is:

 

•  

Name (first, middle, last):

 

•  

Address:

 

•  

Phone No.:

 

•  

Personal information for other people (including lawyers) who want to speak at
the hearing:

IF YOU DO NOTHING

23. What happens if I do nothing?

If you do not file a claim, you cannot get money from this settlement.

If you do not exclude yourself the Cash Settlement Class (Rule 23(b)(3)
Settlement Class), you cannot be part of any other lawsuit against Defendants
and other released parties listed in the Class Settlement Agreement for damages
for past conduct. You will be bound by the Cash Settlement Class (Rule 23(b)(3)
Class) Release.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-19



--------------------------------------------------------------------------------

GETTING MORE INFORMATION

24. How do I get more information?

There are several ways to get more information about the settlement.

You will find the following information at: www.PaymentCardSettlement.com:

 

•  

The complete Class Settlement Agreement, including all attachments, and

 

•  

Other documents related to this lawsuit.

To receive a copy of the Class Settlement Agreement or other documents related
to this lawsuit, you may:

 

Visit:    www.PaymentCardSettlement.com. Write to:    P.O. Box XXXX, Portland,
OR 97208-XXXX, or Email:    info@PaymentCardSettlement.com. Call :   
888-777-6666 – toll-free

If you do not get a claim form in the mail or by email, you may download one at:
www.PaymentCardSettlement.com, or call: 1-888-777-6666.

Please Do Not Attempt to Contact Judge Gleeson or Clerk of Court With Any
Questions

THE FULL TEXT OF THE RELEASES

25. What is the full text of the Release for the Cash Settlement Class?

31. The “Rule 23(b)(3) Settlement Class Releasing Parties” are the Class
Plaintiffs, each and every member of the Rule 23(b)(3) Settlement Class that
does not become an Opt Out, and any of their respective past, present, or
future: officers and directors; stockholders, agents, employees, legal
representatives, partners, and associates (in their capacities as stockholders,
agents, employees, legal representatives, partners, and associates of a member
of the Rule 23(b)(3) Settlement Class only); and trustees, parents,
subsidiaries, divisions, affiliates, heirs, executors, administrators,
purchasers, predecessors, successors, and assigns — whether or not they object
to this Class Settlement Agreement, and whether or not they make a claim for
payment from the Class Settlement Cash Escrow Account(s) or the Class Settlement
Interchange Escrow Account(s), whether directly, representatively, derivatively,
or in any other capacity.

32. The “Rule 23(b)(3) Settlement Class Released Parties” are all of the
following:

(a) Visa U.S.A. Inc., Visa International Service Association, Visa Inc., Visa
Asia Pacific Region, Visa Canada Association, Visa Central & Eastern Europe,
Middle East & Africa Region, Visa Europe, Visa Europe Limited, Visa Latin
America & Caribbean Region, and any other entity that now authorizes or
licenses, or in the past has authorized or licensed, a financial institution to
issue any Visa-Branded Cards or to acquire any Visa-Branded Card transactions.

(b) MasterCard International Incorporated, MasterCard Incorporated, and any
other entity that now authorizes or licenses, or in the past has authorized or
licensed, a financial institution to issue any MasterCard-Branded Cards or to
acquire any MasterCard-Branded Card transactions.

(c) Bank of America, N.A.; BA Merchant Services LLC (formerly known as National
Processing, Inc.); Bank of America Corporation; MBNA America Bank, N.A., and FIA
Card Services, N.A.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-20



--------------------------------------------------------------------------------

(d) Barclays Bank plc; Barclays Bank Delaware; and Barclays Financial Corp.

(e) Capital One Bank (USA), N.A.; Capital One F.S.B.; and Capital One Financial
Corporation.

(f) Chase Bank USA, N.A.; Chase Manhattan Bank USA, N.A.; Chase Paymentech
Solutions, LLC; JPMorgan Chase Bank, N.A.; JPMorgan Chase & Co.; Bank One
Corporation; and Bank One Delaware, N.A.

(g) Citibank (South Dakota), N.A.; Citibank N.A.; Citigroup Inc.; and Citicorp.

(h) Fifth Third Bancorp.

(i) First National Bank of Omaha.

(j) HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC North America Holdings
Inc.; HSBC Holdings plc; and HSBC Bank plc.

(k) National City Corporation and National City Bank of Kentucky.

(l) SunTrust Banks, Inc. and SunTrust Bank.

(m) Texas Independent Bancshares, Inc.

(n) Wachovia Bank, N.A. and Wachovia Corporation.

(o) Washington Mutual, Inc.; Washington Mutual Bank; Providian National Bank
(also known as Washington Mutual Card Services, Inc.); and Providian Financial
Corporation.

(p) Wells Fargo & Company and Wells Fargo Bank, N.A.

(q) Each and every entity or person alleged to be a co-conspirator of any
Defendant in any of the Operative Class Complaints or any of the Class Actions.

(r) Each of the past, present, or future member or customer financial
institutions of Visa U.S.A. Inc., Visa International Service Association, Visa
Inc., Visa Europe, Visa Europe Limited, MasterCard International Incorporated,
or MasterCard Incorporated.

(s) For each of the entities or persons in Paragraphs 32(a)-(r) above, each of
their respective past, present, and future, direct and indirect, parents
(including holding companies), subsidiaries, affiliates, and associates (all as
defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934), or any other entity in which more than 50% of the equity interests are
held.

(t) For each of the entities or persons in Paragraphs 32(a)-(s) above, each of
their respective past, present, and future predecessors, successors, purchasers,
and assigns (including acquirers of all or substantially all of the assets,
stock, or other ownership interests of any of the Defendants to the extent a
successor’s, purchaser’s, or acquirer’s liability is based on the Rule 23(b)(3)
Settlement Class Released Parties as defined in Paragraphs 32(a)-(s) above).

(u) For each of the entities or persons in Paragraphs 32(a)-(t) above, each of
their respective past, present, and future principals, trustees, partners,
officers, directors, employees, agents, attorneys, legal or other
representatives, trustees, heirs, executors, administrators, shareholders,
advisors, predecessors, successors, purchasers, and assigns (including acquirers
of all or substantially all of the

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-21



--------------------------------------------------------------------------------

assets, stock, or other ownership interests of each of the foregoing entities to
the extent a successor’s, purchaser’s, or acquirer’s liability is based on the
Rule 23(b)(3) Settlement Class Released Parties as defined in
Paragraphs 32(a)-(t) above).

33. This release applies solely to the Rule 23(b)(3) Settlement Class Releasing
Parties. In addition to the effect of the Class Settlement Order and Final
Judgment entered in accordance with this Class Settlement Agreement, including
but not limited to any res judicata effect, the Rule 23(b)(3) Settlement Class
Releasing Parties hereby expressly and irrevocably waive, and fully, finally,
and forever settle, discharge, and release the Rule 23(b)(3) Settlement Class
Released Parties from any and all manner of claims, demands, actions, suits, and
causes of action, whether individual, class, representative, parens patriae, or
otherwise in nature, for damages, interest, costs, expenses, attorneys’ fees,
fines, civil or other penalties, or other payment of money, or for injunctive,
declaratory, or other equitable relief, whenever incurred, whether directly,
indirectly, derivatively, or otherwise, regardless of when such claims accrue,
whether known or unknown, suspected or unsuspected, in law or in equity that any
Rule 23(b)(3) Settlement Class Releasing Party ever had, now has, or hereafter
can, shall, or may in the future have, arising out of or relating in any way to
any conduct, acts, transactions, events, occurrences, statements, omissions, or
failures to act of any Rule 23(b)(3) Settlement Class Released Party that are
alleged or which could have been alleged from the beginning of time until the
date of the Court’s entry of the Class Settlement Preliminary Approval Order in
any of the Operative Class Complaints or Class Action complaints, or in any
amendments to the Operative Class Complaints or Class Action complaints,
including but not limited to any claims based on or relating to:

(a) any interchange rules, interchange fees, or interchange rates, or any other
Rule of any Visa Defendant or MasterCard Defendant, or any agreement involving
any Visa Defendant or any MasterCard Defendant and any other Rule 23(b)(3)
Settlement Class Released Party, and/or any merchant arising out of or relating
to interchange rules, interchange fees, or interchange rates, card issuance, or
card acceptance with respect to any Visa-Branded Card transactions in the United
States or any MasterCard-Branded Card transactions in the United States;

(b) any Merchant Fee of any Rule 23(b)(3) Settlement Released Party relating to
any Visa-Branded Card transactions in the United States or any
MasterCard-Branded Card transactions in the United States;

(c) any actual or alleged “no surcharge” rules, “honor all cards” rules, “no
minimum purchase” rules, “no discounting” rules, “non-discrimination” rules,
“anti-steering” rules, Rules that limit merchants in favoring or steering
customers to use certain payment systems, “all outlets” rules, “no bypass”
rules, or “no multi-issuer” rules, or any other actual or alleged Rule of any
Rule 23(b)(3) Settlement Class Released Party relating to any Visa-Branded Cards
or any MasterCard-Branded Cards, or a merchant’s point of sale practices
relating to any Visa-Branded Cards or any MasterCard-Branded Cards;

(d) any actual or alleged agreement (i) between or among any Visa Defendant and
any MasterCard Defendant, (ii) between or among any Visa Defendant or MasterCard
Defendant and any other Rule 23(b)(3) Settlement Class Released Party or
Parties, or (iii) between or among any Visa Defendant, MasterCard Defendant, or
any other Rule 23(b)(3) Settlement Class Released Party or Parties relating to
conduct or Rules of any Visa Defendant or any MasterCard Defendant;

(e) any reorganization, restructuring, initial or other public offering, or
other corporate structuring of any Visa Defendant or MasterCard Defendant;

(f) any service of an employee or agent of any Rule 23(b)(3) Settlement Class
Released Party on any board or committee of any Visa Defendant or MasterCard
Defendant;

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-22



--------------------------------------------------------------------------------

(g) the future effect in the United States of the continued imposition of or
adherence to any Rule of any Visa Defendant or MasterCard Defendant in effect in
the United States as of the date of the Court’s entry of the Class Settlement
Preliminary Approval Order, any Rule modified or to be modified pursuant to this
Class Settlement Agreement, or any Rule that is substantially similar to any
Rule in effect in the United States as of the date of the Court’s entry of the
Class Settlement Preliminary Approval Order or any Rule modified or to be
modified pursuant to this Class Settlement Agreement;

(h) the future effect in the United States of any conduct of any Rule 23(b)(3)
Settlement Class Released Party substantially similar to the conduct of any Rule
23(b)(3) Settlement Class Released Party related to or arising out of
interchange rules, interchange fees, or interchange rates, any Rule of any Visa
Defendant or MasterCard Defendant modified or to be modified pursuant to this
Class Settlement Agreement, any other Rule of any Visa Defendant or any
MasterCard Defendant in effect as of the date of the Court’s entry of the Class
Settlement Preliminary Approval Order, or any Rule substantially similar to any
of the foregoing Rules;

(i) any conduct of this Action, including without limitation any settlement
discussions relating to this Action, the negotiation of and agreement to this
Class Settlement Agreement by the Defendants or any member or customer financial
institution of the Visa Defendants or the MasterCard Defendants, or any terms or
effect of this Class Settlement Agreement (other than claims to enforce this
Class Settlement Agreement), including any changes in the Rule 23(b)(3)
Settlement Class Released Parties’ Rules as a result of this Class Settlement
Agreement;

and it is expressly agreed, for purposes of clarity, without expanding or
limiting the foregoing, that any claims based on or relating to (a)-(i) above
are claims that were or could have been alleged in this Action.

34. Each Rule 23(b)(3) Settlement Class Releasing Party further expressly and
irrevocably waives, and fully, finally, and forever settles and releases, any
and all defenses, rights, and benefits that the Rule 23(b)(3) Settlement Class
Releasing Party may have or that may be derived from the provisions of
applicable law which, absent such waiver, may limit the extent or effect of the
release contained in the preceding Paragraphs 31-33. Without limiting the
generality of the foregoing, each Rule 23(b)(3) Settlement Class Releasing Party
expressly and irrevocably waives and releases any and all defenses, rights, and
benefits that the Rule 23(b)(3) Settlement Class Releasing Party might otherwise
have in relation to the release by virtue of the provisions of California Civil
Code Section 1542 or similar laws of any other state or jurisdiction. SECTION
1542 PROVIDES: “CERTAIN CLAIMS NOT AFFECTED BYGENERAL RELEASE. A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” In
addition, although each Rule 23(b)(3) Settlement Class Releasing Party may
hereafter discover facts other than, different from, or in addition to those
that it or he or she knows or believes to be true with respect to any claims
released in the preceding Paragraphs 31-33, each Rule 23(b)(3) Settlement Class
Releasing Party hereby expressly waives, and fully, finally, and forever
settles, discharges, and releases, any known or unknown, suspected or
unsuspected, contingent or non-contingent claims within the scope of the
preceding Paragraphs 31-33, whether or not concealed or hidden, and without
regard to the subsequent discovery or existence of such other, different, or
additional facts. Class Plaintiffs acknowledge, and the members of the Rule
23(b)(3) Settlement Class shall be deemed by operation of the Class Settlement
Order and Final Judgment to have acknowledged, that the foregoing waiver was
separately bargained for and is a key element of this Class Settlement
Agreement.

35. Each Rule 23(b)(3) Settlement Class Releasing Party covenants and agrees
that it shall not, hereafter, seek to establish, or permit another to act for it
in a representative capacity to seek to establish, liability against any of the
Rule 23(b)(3) Settlement Class Released Parties based, in whole or in part, upon
any conduct covered by any of the claims released in Paragraphs 31-34 above.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-23



--------------------------------------------------------------------------------

36. For avoidance of doubt, no other provision of this Class Settlement
Agreement releases any claim of a Rule 23(b)(3) Settlement Class Releasing Party
that is based on:

(a) breach of this Class Settlement Agreement;

(b) standard commercial disputes arising in the ordinary course of business
under contracts or commercial relations regarding loans, lines of credit, or
other related banking or credit relations, individual chargeback disputes,
products liability, breach of warranty, misappropriation of cardholder data or
invasion of privacy, compliance with technical specifications for a merchant’s
acceptance of Credit Cards or Debit Cards, and any other dispute arising out of
a breach of any contract between any of the Rule 23(b)(3) Settlement Class
Releasing Parties and any of the Rule 23(b)(3) Settlement Class Released
Parties; provided, however, that Paragraphs 31-35 [of the Class Settlement
Agreement] and not this Paragraph shall control in the event that any such claim
challenges the legality of interchange rules, interchange rates, or interchange
fees, or any other Rule fee, charge, or other conduct covered by any of the
claims released in Paragraphs 31-35 above; or

(c) the claims alleged in the currently operative complaints against the current
defendants in (i) NACS, et al. v. Board of Governors of the Federal Reserve
System, No. 11-CV-02075-RJL (D.D.C.), and (ii) In re ATM Fee Antitrust
Litigation, No. 04-CV-02676-CRB (N.D. Cal) (including claims that have been
asserted to have been alleged in the Second Amended and Third Amended Complaints
against Bank of America, N.A.).

37. Each Rule 23(b)(3) Settlement Class Releasing Party further releases each of
the Visa Defendants, MasterCard Defendants, and Bank Defendants and their
counsel and experts in this Action from any claims relating to the defense of
this Action, including the negotiation and terms of this Class Settlement
Agreement, except for any claims relating to enforcement of this Class
Settlement Agreement. Each Visa Defendant, MasterCard Defendant, and Bank
Defendant releases the Class Plaintiffs, the other plaintiffs in the Class
Actions, Class Counsel, Class Plaintiffs’ other counsel who have participated in
any settlement conferences before the Court for a Class Plaintiff that executes
this Class Settlement Agreement, and their respective experts in the Class
Actions, from any claims relating to their institution or prosecution of the
Class Actions, including the negotiation and terms of this Class Settlement
Agreement, except for any claims relating to enforcement of this Class
Settlement Agreement.

38. In the event that this Class Settlement Agreement is terminated pursuant to
Paragraphs 96-98 below, or any condition for the Settlement Final Approval Date
is not satisfied, the release and covenant not to sue provisions of
Paragraphs 31-37 above shall be null and void and unenforceable.

26. What is the full text of the Release for the Rule Changes Settlement Class?

66. The “Rule 23(b)(2) Settlement Class Releasing Parties” are the Class
Plaintiffs, each and every member of the Rule 23(b)(2) Settlement Class, and any
of their respective past, present, or future: officers and directors;
stockholders, agents, employees, legal representatives, partners, and associates
(in their capacities as stockholders, agents, employees, legal representatives,
partners, and associates of a member of the Rule 23(b)(2) Settlement Class
only); and trustees, parents, subsidiaries, divisions,

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-24



--------------------------------------------------------------------------------

affiliates, heirs, executors, administrators, purchasers, predecessors,
successors, and assigns — whether or not they object to this Class Settlement
Agreement, and whether or not they exercise any benefit provided under the Class
Settlement Agreement, whether directly, representatively, derivatively, or in
any other capacity.

67. The “Rule 23(b)(2) Settlement Class Released Parties” are all of the
following:

(a) Visa U.S.A. Inc., Visa International Service Association, Visa Inc., Visa
Asia Pacific Region, Visa Canada Association, Visa Central & Eastern Europe,
Middle East & Africa Region, Visa Europe, Visa Europe Limited, Visa Latin
America & Caribbean Region, and any other entity that now authorizes or
licenses, or in the past has authorized or licensed, a financial institution to
issue any Visa-Branded Cards or to acquire any Visa-Branded Card transactions.

(b) MasterCard International Incorporated, MasterCard Incorporated, and any
other entity that now authorizes or licenses, or in the past has authorized or
licensed, a financial institution to issue any MasterCard-Branded Cards or to
acquire any MasterCard-Branded Card transactions.

(c) Bank of America, N.A.; BA Merchant Services LLC (formerly known as National
Processing, Inc.); Bank of America Corporation; MBNA America Bank, N.A., and FIA
Card Services, N.A.

(d) Barclays Bank plc; Barclays Bank Delaware; and Barclays Financial Corp.

(e) Capital One Bank (USA), N.A.; Capital One F.S.B.; and Capital One Financial
Corporation.

(f) Chase Bank USA, N.A.; Chase Manhattan Bank USA, N.A.; Chase Paymentech
Solutions, LLC; JPMorgan Chase Bank, N.A.; JPMorgan Chase & Co.; Bank One
Corporation; and Bank One Delaware, N.A.

(g) Citibank (South Dakota), N.A.; Citibank N.A.; Citigroup Inc.; and Citicorp.

(h) Fifth Third Bancorp.

(i) First National Bank of Omaha.

(j) HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC North America Holdings
Inc.; HSBC Holdings plc; and HSBC Bank plc.

(k) National City Corporation and National City Bank of Kentucky.

(l) SunTrust Banks, Inc. and SunTrust Bank.

(m) Texas Independent Bancshares, Inc.

(n) Wachovia Bank, N.A. and Wachovia Corporation.

(o) Washington Mutual, Inc.; Washington Mutual Bank; Providian National Bank
(also known as Washington Mutual Card Services, Inc.); and Providian Financial
Corporation.

(p) Wells Fargo & Company and Wells Fargo Bank, N.A.

(q) Each and every entity or person alleged to be a co-conspirator of any
Defendant in any of the Operative Class Complaints or any of the Class Actions.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-25



--------------------------------------------------------------------------------

(r) Each of the past, present, or future member or customer financial
institutions of Visa U.S.A. Inc., Visa International Service Association, Visa
Inc., Visa Europe, Visa Europe Limited, MasterCard International Incorporated,
or MasterCard Incorporated.

(s) For each of the entities or persons in Paragraphs 67(a)-(r) above, each of
their respective past, present, and future, direct and indirect, parents
(including holding companies), subsidiaries, affiliates, and associates (all as
defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934), or any other entity in which more than 50% of the equity interests are
held.

(t) For each of the entities or persons in Paragraphs 67(a)-(s) above, each of
their respective past, present, and future predecessors, successors, purchasers,
and assigns (including acquirers of all or substantially all of the assets,
stock, or other ownership interests of any of the Defendants to the extent a
successor’s, purchaser’s, or acquirer’s liability is based on the Rule 23(b)(2)
Settlement Class Released Parties as defined in Paragraphs 67(a)-(s) above).

(u) For each of the entities or persons in Paragraphs 67(a)-(t) above, each of
their respective past, present, and future principals, trustees, partners,
officers, directors, employees, agents, attorneys, legal or other
representatives, trustees, heirs, executors, administrators, shareholders,
advisors, predecessors, successors, purchasers, and assigns (including acquirers
of all or substantially all of the assets, stock, or other ownership interests
of each of the foregoing entities to the extent a successor’s, purchaser’s, or
acquirer’s liability is based on the Rule 23(b)(2) Settlement Class Released
Parties as defined in Paragraphs 67(a)-(t) above).

68. This release applies solely to the Rule 23(b)(2) Settlement Class Releasing
Parties. In addition to the effect of the Class Settlement Order and Final
Judgment entered in accordance with this Class Settlement Agreement, including
but not limited to any res judicata effect, the Rule 23(b)(2) Settlement Class
Releasing Parties hereby expressly and irrevocably waive, and fully, finally,
and forever settle, discharge, and release the Rule 23(b)(2) Settlement Class
Released Parties from any and all manner of claims, demands, actions, suits, and
causes of action, whether individual, class, representative, parens patriae, or
otherwise in nature, for any form of declaratory, injunctive, or equitable
relief, or any damages or other monetary relief relating to the period after the
date of the Court’s entry of the Class Settlement Preliminary Approval Order,
regardless of when such claims accrue, whether known or unknown, suspected or
unsuspected, in law or in equity that any Rule 23(b)(2) Settlement Class
Releasing Party now has, or hereafter can, shall, or may in the future have,
arising out of or relating in any way to any conduct, acts, transactions,
events, occurrences, statements, omissions, or failures to act of any Rule
23(b)(2) Settlement Class Released Party that are alleged or which could have
been alleged from the beginning of time until the date of the Court’s entry of
the Class Settlement Preliminary Approval Order in any of the Operative Class
Complaints or Class Action complaints, or in any amendments to the Operative
Class Complaints or Class Action complaints, including but not limited to any
claims based on or relating to:

(a) any interchange rules, interchange fees, or interchange rates, or any other
Rule of any Visa Defendant or MasterCard Defendant, or any agreement involving
any Visa Defendant or any MasterCard Defendant and any other Rule 23(b)(2)
Settlement Class Released Party, and/or any merchant arising out of or relating
to interchange rules, interchange fees, or interchange rates, card issuance, or
card acceptance with respect to any Visa-Branded Card transactions in the United
States or any MasterCard-Branded Card transactions in the United States;

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-26



--------------------------------------------------------------------------------

(b) any Merchant Fee of any Rule 23(b)(2) Settlement Released Party relating to
any Visa-Branded Card transactions in the United States or any
MasterCard-Branded Card transactions in the United States;

(c) any actual or alleged “no surcharge” rules, “honor all cards” rules, “no
minimum purchase” rules, “no discounting” rules, “non-discrimination” rules,
“anti-steering” rules, Rules that limit merchants in favoring or steering
customers to use certain payment systems, “all outlets” rules, “no bypass”
rules, or “no multi-issuer” rules, or any other actual or alleged Rule of any
Rule 23(b)(2) Settlement Class Released Party relating to any Visa-Branded Cards
or any MasterCard-Branded Cards, or a merchant’s point of sale practices
relating to any Visa-Branded Cards or any MasterCard-Branded Cards;

(d) any actual or alleged agreement (i) between or among any Visa Defendant and
any MasterCard Defendant, (ii) between or among any Visa Defendant or MasterCard
Defendant and any other Rule 23(b)(2) Settlement Class Released Party or
Parties, or (iii) between or among any Visa Defendant, MasterCard Defendant, or
any other Rule 23(b)(2) Settlement Class Released Party or Parties relating to
conduct or Rules of any Visa Defendant or any MasterCard Defendant;

(e) any reorganization, restructuring, initial or other public offering, or
other corporate structuring of any Visa Defendant or MasterCard Defendant;

(f) any service of an employee or agent of any Rule 23(b)(2) Settlement Class
Released Party on any board or committee of any Visa Defendant or MasterCard
Defendant;

(g) the future effect in the United States of the continued imposition of or
adherence to any Rule of any Visa Defendant or MasterCard Defendant in effect in
the United States as of the date of the Court’s entry of the Class Settlement
Preliminary Approval Order, any Rule modified or to be modified pursuant to this
Class Settlement Agreement, or any Rule that is substantially similar to any
Rule in effect in the United States as of the date of the Court’s entry of the
Class Settlement Preliminary Approval Order or any Rule modified or to be
modified pursuant to this Class Settlement Agreement;

(h) the future effect in the United States of any conduct of any Rule 23(b)(2)
Settlement Class Released Party substantially similar to the conduct of any Rule
23(b)(2) Settlement Class Released Party related to or arising out of
interchange rules, interchange fees, or interchange rates, any Rule of any Visa
Defendant or MasterCard Defendant modified or to be modified pursuant to this
Class Settlement Agreement, any other Rule of any Visa Defendant or any
MasterCard Defendant in effect as of the date of the Court’s entry of the Class
Settlement Preliminary Approval Order, or any Rule substantially similar to any
of the foregoing Rules;

(i) any conduct of this Action, including without limitation any settlement
discussions relating to this Action, the negotiation of and agreement to this
Class Settlement Agreement by the Defendants or any member or customer financial
institution of the Visa Defendants or the MasterCard Defendants, or any terms or
effect of this Class Settlement Agreement (other than claims to enforce this
Class Settlement Agreement), including any changes in the Rule 23(b)(2)
Settlement Class Released Parties’ Rules as a result of this Class Settlement
Agreement;

and it is expressly agreed, for purposes of clarity, without expanding or
limiting the foregoing, that any claims based on or relating to (a)-(i) above
are claims that were or could have been alleged in this Action.

Provided, however, that any Opt Out that is also a member of the Rule 23(b)(2)
Settlement Class shall not be deemed to have released any claims for damages
based on any Rules or other conduct, acts, transactions, events, occurrences,
statements, omissions, or failures to act of any Rule 23(b)(3) Settlement Class
Released Party prior to the date of the Court’s entry of the Class Settlement
Preliminary Approval Order.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-27



--------------------------------------------------------------------------------

69. Each Rule 23(b)(2) Settlement Class Releasing Party further expressly and
irrevocably waives, and fully, finally, and forever settles and releases, any
and all defenses, rights, and benefits that the Rule 23(b)(2) Settlement Class
Releasing Party may have or that may be derived from the provisions of
applicable law which, absent such waiver, may limit the extent or effect of the
release contained in the preceding Paragraphs 66-68. Without limiting the
generality of the foregoing, each Rule 23(b)(2) Settlement Class Releasing Party
expressly and irrevocably waives and releases any and all defenses, rights, and
benefits that the Rule 23(b)(2) Settlement Class Releasing Party might otherwise
have in relation to the release by virtue of the provisions of California Civil
Code Section 1542 or similar laws of any other state or jurisdiction. SECTION
1542 PROVIDES: “CERTAIN CLAIMS NOT AFFECTED BY ENERAL RELEASE. A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” In
addition, although each Rule 23(b)(2) Settlement Class Releasing Party may
hereafter discover facts other than, different from, or in addition to those
that it or he or she knows or believes to be true with respect to any claims
released in the preceding Paragraphs 66-68, each Rule 23(b)(2) Settlement Class
Releasing Party hereby expressly waives, and fully, finally, and forever
settles, discharges, and releases, any known or unknown, suspected or
unsuspected, contingent or non-contingent claims within the scope of the
preceding Paragraphs 66-68, whether or not concealed or hidden, and without
regard to the subsequent discovery or existence of such other, different, or
additional facts. Class Plaintiffs acknowledge, and the members of the Rule
23(b)(2) Settlement Class shall be deemed by operation of the Class Settlement
Order and Final Judgment to have acknowledged, that the foregoing waiver was
separately bargained for and is a key element of this Class Settlement
Agreement.

70. Each Rule 23(b)(2) Settlement Class Releasing Party covenants and agrees
that it shall not, hereafter, seek to establish, or permit another to act for it
in a representative capacity to seek to establish, liability against any of the
Rule 23(b)(2) Settlement Class Released Parties based, in whole or in part, upon
any conduct covered by any of the claims released in Paragraphs 66-69 above.

71. For purposes of clarity, it is specifically intended for the release and
covenant not to sue provisions of Paragraphs 66-70 above to preclude all members
of the Rule 23(b)(2) Settlement Class from seeking or obtaining any form of
declaratory, injunctive, or equitable relief, or damages or other monetary
relief relating to the period after the date of the Court’s entry of the Class
Settlement Preliminary Approval Order with respect to any Rule of any Visa
Defendant or any MasterCard Defendant, and the compliance by any Bank Defendant
with any such Rule, as it is alleged to exist, now exists, may be modified in
the manner provided in Paragraphs 40-45 and 53-57 above, or may in the future
exist in the same or substantially similar form thereto.

72. For avoidance of doubt, no other provision of this Class Settlement
Agreement releases any claim of a Rule 23(b)(2) Settlement Class Releasing Party
that is based on:

(a) breach of this Class Settlement Agreement;

(b) standard commercial disputes arising in the ordinary course of business
under contracts or commercial relations regarding loans, lines of credit, or
other related banking or credit relations, individual chargeback disputes,
products liability, breach of warranty, misappropriation of cardholder data or
invasion of privacy, compliance with technical specifications for a merchant’s
acceptance of Credit Cards or Debit Cards, and any other dispute arising out of
a breach of any contract between any of the Rule 23(b)(2) Settlement Class
Releasing Parties and any of the Rule 23(b)(2) Settlement Class

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-28



--------------------------------------------------------------------------------

Released Parties; provided, however, that Paragraphs 66-71 above and not this
Paragraph shall control in the event that any such claim challenges the legality
of interchange rules, interchange rates, or interchange fees, or any other Rule,
fee, charge, or other conduct covered by any of the claims released in
Paragraphs 66-71 above;

(c) the claims alleged in the currently operative complaints against the current
defendants in (i) NACS, et al. v. Board of Governors of the Federal Reserve
System, No. 11-CV-02075-RJL (D.D.C.), and (ii) In re ATM Fee Antitrust
Litigation, No. 04-CV-02676-CRB (N.D. Cal) (including claims that have been
asserted to have been alleged in the Second Amended or Third Amended Complaints
against Bank of America, N.A.); or

(d) a claim seeking only injunctive relief against only the Visa Defendants
regarding the legality of Visa’s Fixed Acquirer Network Fee.

73. Each Rule 23(b)(2) Settlement Class Releasing Party further releases each of
the Visa Defendants, MasterCard Defendants, and Bank Defendants and their
counsel and experts in this Action from any claims relating to the defense of
this Action, including the negotiation and terms of this Class Settlement
Agreement, except for any claims relating to enforcement of this Class
Settlement Agreement. Each Visa Defendant, MasterCard Defendant, and Bank
Defendant releases the Class Plaintiffs, other plaintiffs in the Class Actions,
Class Counsel, Class Plaintiffs’ other counsel who have participated in any
settlement conferences before the Court for a Class Plaintiff that executes this
Class Settlement Agreement, and their respective experts in the Class Actions,
from any claims relating to their institution or prosecution of the Class
Actions, including the negotiation and terms of this Class Settlement Agreement,
except for any claims relating to enforcement of this Class Settlement
Agreement.

74. In the event that this Class Settlement Agreement is terminated pursuant to
Paragraphs 96-98 below, or any condition for the Settlement Final Approval Date
is not satisfied, the release and covenant not to sue provisions of
Paragraphs 66-73 above shall be null and void and unenforceable.

 

QUESTIONS? CALL 1-888-777-6666 OR VISIT WWW.PAYMENTCARDSETTLEMENT.COM

 

F2-29



--------------------------------------------------------------------------------

APPENDIX G – Class Settlement Order and Final Judgment

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

 

IN RE PAYMENT CARD

INTERCHANGE FEE AND MERCHANT

DISCOUNT ANTITRUST LITIGATION

 

This Document Applies to: All Cases.

   No. 05-MD-1720 (JG) (JO)

CLASS SETTLEMENT ORDER AND FINAL JUDGMENT

On                      , 2013, the Court held a final approval hearing on
(1) whether the terms and conditions of the Definitive Class Settlement
Agreement, including all its Appendices, entered into as of             
        , 2012 (the “Class Settlement Agreement”) are fair, reasonable, and
adequate for the settlement of all claims released against the Defendants in the
Class Actions in MDL 1720 by Class Plaintiffs and the members of the Rule
23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement Class provisionally
certified by the Court; (2) whether judgment should be entered dismissing the
Defendants from the Class Actions with prejudice; and (3) whether the terms of
the Plan of Administration and Distribution in Appendix I to the Class
Settlement Agreement are fair, reasonable, and adequate for allocating the
settlement proceeds among the members of the Rule 23(b)(3) Settlement Class.

The Court having considered all papers filed concerning the Class Settlement
Agreement, and all matters submitted to the Court at the final approval hearing
and otherwise, hereby FINDS, with all terms used herein having the same meanings
set forth and defined in the Class Settlement Agreement, that:

 

G-1



--------------------------------------------------------------------------------

A. This Court has jurisdiction over the Class Plaintiffs, all members of the
Rule 23(b)(3) Settlement Class, all members of the Rule 23(b)(2) Settlement
Class, and the Defendants, and jurisdiction to finally approve the Class
Settlement Agreement.

B. The notice and exclusion procedures provided to the Rule 23(b)(3) Settlement
Class, and the notice procedures provided to the Rule 23(b)(2) Settlement Class,
including but not limited to the methods of identifying and notifying members of
those Settlement Classes, were fair, adequate, and sufficient, constituted the
best practicable notice under the circumstances, and were reasonably calculated
to apprise members of the Rule 23(b)(3) Settlement Class and the Rule 23(b)(2)
Settlement Class that would be bound by the Class Settlement Agreement of the
Action, the Class Settlement Agreement, and their objection rights, and to
apprise members of the Rule 23(b)(3) Settlement Class of their exclusion rights,
and fully satisfied the requirements of Federal Rule of Civil Procedure 23, any
other applicable laws or rules of the Court, and due process.

C. The notice requirements of the Class Action Fairness Act, 28 U.S.C. § 1715,
have been met.

D. The Court has held a final approval hearing to consider the fairness,
reasonableness, and adequacy of the Class Settlement Agreement, and has been
advised of all objections to the Class Settlement Agreement and has given due
consideration thereto.

E. The Class Settlement Agreement, including its consideration and release
provisions:

(1) was entered into in good faith, following arm’s-length negotiations, and was
not collusive;

 

G-2



--------------------------------------------------------------------------------

(2) is fair, reasonable, and adequate, and is in the best interests of the Rule
23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement Class,

(3) is consistent with the requirements of federal law and all applicable court
rules, including Federal Rule of Civil Procedure 23; and

(4) was entered into at a time when the record was sufficiently developed and
complete to enable the Class Plaintiffs and the Defendants to have adequately
evaluated and considered all terms of the Class Settlement Agreement.

F. The Plan of Administration and Distribution contained in Appendix I to the
Class Settlement Agreement is fair, reasonable, and adequate, including for the
submission, processing, and allocation of claims by members of the Rule 23(b)(3)
Settlement Class with respect to the Net Cash Settlement Fund and the Net
Interchange Settlement Fund.

ACCORDINGLY, pursuant to Federal Rule of Civil Procedure 23(e), the Class
Settlement Agreement, the terms and conditions of which are hereby incorporated
by reference, are hereby fully and finally APPROVED by the Court.

NOW, THEREFORE, based on good cause appearing therefor, it is hereby ORDERED,
ADJUDGED, and DECREED that:

1. Based on and pursuant to the class action criteria of Federal Rules of Civil
Procedure 23(a) and 23(b)(3), the Court finally certifies, for settlement
purposes only, a Rule 23(b)(3) Settlement Class, from which exclusions were
permitted, consisting of all persons, businesses, and other entities that have
accepted Visa-Branded Cards and/or MasterCard-Branded Cards in the United States
at any time from January 1, 2004 to the Settlement Preliminary Approval Date of
                , 201    , except that this Class does not include the named
Defendants, their directors, officers, or members of their families, financial
institutions

 

G-3



--------------------------------------------------------------------------------

that have issued Visa- or MasterCard-Branded Cards or acquired Visa- or
MasterCard-Branded Card transactions at any time from January 1, 2004 to the
Settlement Preliminary Approval Date of             , 201    , or the United
States government.

2. Attached as Exhibit 1 hereto is a list of the members of the Rule 23(b)(3)
Settlement Class that timely and properly excluded themselves from that Class
and became Opt Outs.

3. Based on and pursuant to the class action criteria of Federal Rules of Civil
Procedure 23(a) and 23(b)(2), the Court hereby finally certifies, for settlement
purposes only, a Rule 23(b)(2) Settlement Class, from which exclusions were not
and shall not be permitted, consisting of all persons, businesses, and other
entities that as of the Settlement Preliminary Approval Date of             ,
201     or in the future accept any Visa-Branded Cards and/or MasterCard-Branded
Cards in the United States, except that this Class shall not include the named
Defendants, their directors, officers, or members of their families, financial
institutions that have issued Visa- or MasterCard-Branded Cards or acquired
Visa- or MasterCard-Branded Card transactions at any time since January 1, 2004,
or do so in the future, or the United States government.

4. In the event of termination of the Class Settlement Agreement as provided
therein, certification of the Rule 23(b)(3) Settlement Class and the Rule
23(b)(2) Settlement Class shall automatically be vacated and each Defendant may
fully contest certification of any class as if no Rule 23(b)(3) Settlement Class
or Rule 23(b)(2) Settlement Class had been certified.

5. The Class Plaintiffs shall continue to serve as representatives of the Rule
23(b)(3) Settlement Class and the Rule 23(b)(2) Settlement Class. The law firms
of Robins, Kaplan, Miller & Ciresi L.L.P., Berger & Montague, P.C., and Robbins
Geller Rudman & Dowd LLP shall continue to serve as Class Counsel.

 

G-4



--------------------------------------------------------------------------------

6. The definitions of the proposed classes in the Operative Class Complaints are
hereby amended to be the same as the Settlement Classes finally certified above.

7. Class Counsel, the Visa Defendants, and the MasterCard Defendants shall
maintain the Class Settlement Cash Escrow Account(s) and the Class Settlement
Interchange Escrow Account(s) as provided in the Class Settlement Agreement,
including the Class Settlement Cash Escrow Agreement contained in Appendix B to
the Class Settlement Agreement and the Class Settlement Interchange Escrow
Agreement contained in Appendix C to the Class Settlement Agreement.

8. Within ten business days after the entry of this Class Settlement Order and
Final Judgment, the Escrow Agent shall (a) make a Class Exclusion Takedown
Payment of $            to an account that the Visa Defendants shall designate,
and (b) make a Class Exclusion Takedown Payment of $            to an account
that the MasterCard Defendants shall designate. Both of those payments shall be
made regardless of any appeal or other challenge made to the Class Exclusion
Takedown Payments or their amounts, as provided in Paragraph 17 of the Class
Settlement Agreement.

9. Subject to Paragraphs 28-30 and the other terms of the Class Settlement
Agreement, as consideration for the release of their claims, members of the Rule
23(b)(3) Settlement Class shall be entitled to make claims for money payments
from and enjoy the benefits of money payments from the following funds.

a. The Net Cash Settlement Fund – i.e., the amounts deposited into the Class
Settlement Cash Escrow Account(s) by virtue of the payment of the Total Cash
Payment Amount of $6.05 billion as provided in Paragraph 10 of the Class
Settlement Agreement, as reduced by the Taxes and administrative costs related
to those accounts, the Class Exclusion Takedown

 

G-5



--------------------------------------------------------------------------------

Payments, and any payments approved by the Court that are permitted under
Paragraphs 16-24 of the Class Settlement Agreement, including for Attorneys’ Fee
Awards, Expense Awards, Class Plaintiffs’ Awards, and Settlement Administration
Costs. The Net Cash Settlement Fund shall be distributed to eligible members of
the Rule 23(b)(3) Settlement Class pursuant to the claims process specified in
the Plan of Administration and Distribution contained in Appendix I to the Class
Settlement Agreement.

b. The Net Interchange Settlement Fund – i.e., the amounts deposited into the
Class Settlement Interchange Escrow Account(s) due to the Default Interchange
Payments, as reduced by the Taxes and administrative costs related to those
accounts, and any payments approved by the Court that are permitted under
Paragraphs 25-26 of the Class Settlement Agreement, including for Attorneys’ Fee
Awards, Expense Awards, Class Plaintiffs’ Awards, and Settlement Administration
Costs. The Net Interchange Settlement Fund shall be distributed to eligible
members of the Rule 23(b)(3) Settlement Class pursuant to the claims process
specified in the Plan of Administration and Distribution contained in Appendix I
to the Class Settlement Agreement. The Default Interchange Payments shall be
calculated by withholding or adjusting 10 basis points from the default
interchange amounts that otherwise would have been provided to issuers on United
States acquired and issued Visa-Branded and MasterCard-Branded Credit Card
transactions for a period of eight months commencing within sixty days after the
end of the Class Exclusion Period, exclusive of the transactions of the
Individual Plaintiffs and Opt Outs, as provided in Paragraphs 11-13 of the Class
Settlement Agreement.

10. Class Plaintiffs and Class Counsel shall provide to the Visa Defendants and
the MasterCard Defendants such information as they may reasonably request, as
needed in connection with litigation, regarding the claims made by, and payments
made to, members of the Rule 23(b)(3) Settlement Class from the Cash Settlement
Cash Escrow Account(s), which information may be produced subject to the terms
of the operative protective order in this Action that addresses the production
of confidential and highly confidential information.

11. Each member of the Rule 23(b)(3) Settlement Class and each Rule 23(b)(3)
Settlement Class Releasing Party unconditionally, fully, and finally releases
and forever discharges the Defendants and each of the other Rule 23(b)(3)
Settlement Class Released Parties from all released claims, and waives any
rights to the protections afforded under California Civil Code §1542 and/or any
other similar, comparable, or equivalent laws.

12. Specifically, the members of the Rule 23(b)(3) Settlement Class provide the
following release and covenant not to sue:

 

G-6



--------------------------------------------------------------------------------

a. The “Rule 23(b)(3) Settlement Class Releasing Parties” are the Class
Plaintiffs, each and every member of the Rule 23(b)(3) Settlement Class that
does not become an Opt Out, and any of their respective past, present, or
future: officers and directors; stockholders, agents, employees, legal
representatives, partners, and associates (in their capacities as stockholders,
agents, employees, legal representatives, partners, and associates of a member
of the Rule 23(b)(3) Settlement Class only); and trustees, parents,
subsidiaries, divisions, affiliates, heirs, executors, administrators,
purchasers, predecessors, successors, and assigns — whether or not they object
to the Class Settlement Agreement, and whether or not they make a claim for
payment from the Class Settlement Cash Escrow Account(s) or the Class Settlement
Interchange Escrow Account(s), whether directly, representatively, derivatively,
or in any other capacity.

b. The “Rule 23(b)(3) Settlement Class Released Parties” are all of the
following:

i. Visa U.S.A. Inc., Visa International Service Association, Visa Inc., Visa
Asia Pacific Region, Visa Canada Association, Visa Central & Eastern Europe,
Middle East & Africa Region, Visa Europe, Visa Europe Limited, Visa Latin
America & Caribbean Region, and any other entity that now authorizes or
licenses, or in the past has authorized or licensed, a financial institution to
issue any Visa-Branded Cards or to acquire any Visa-Branded Card transactions.

ii. MasterCard International Incorporated, MasterCard Incorporated, and any
other entity that now authorizes or licenses, or in the past has authorized or
licensed, a financial institution to issue any MasterCard-Branded Cards or to
acquire any MasterCard-Branded Card transactions.

iii. Bank of America, N.A.; BA Merchant Services LLC (formerly known as National
Processing, Inc.); Bank of America Corporation; MBNA America Bank, N.A., and FIA
Card Services, N.A.

iv. Barclays Bank plc; Barclays Bank Delaware; and Barclays Financial Corp.

v. Capital One Bank (USA), N.A.; Capital One F.S.B.; and Capital One Financial
Corporation.

vi. Chase Bank USA, N.A.; Chase Manhattan Bank USA, N.A.; Chase Paymentech
Solutions, LLC; JPMorgan Chase Bank, N.A.; JPMorgan Chase & Co.; Bank One
Corporation; and Bank One Delaware N.A.

vii. Citibank (South Dakota), N.A.; Citibank N.A.; Citigroup Inc.; and Citicorp.

viii. Fifth Third Bancorp.

ix. First National Bank of Omaha.

 

G-7



--------------------------------------------------------------------------------

x. HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC North America Holdings
Inc.; HSBC Holdings plc; and HSBC Bank plc.

xi. National City Corporation and National City Bank of Kentucky.

xii. SunTrust Banks, Inc. and SunTrust Bank.

xiii. Texas Independent Bancshares, Inc.

xiv. Wachovia Bank, N.A. and Wachovia Corporation.

xv. Washington Mutual, Inc.; Washington Mutual Bank; Providian National Bank
(also known as Washington Mutual Card Services, Inc.); and Providian Financial
Corporation.

xvi. Wells Fargo & Company and Wells Fargo Bank, N.A.

xvii. Each and every entity or person alleged to be a co-conspirator of any
Defendant in any of the Operative Class Complaints or any of the Class Actions.

xviii. Each of the past, present, or future member or customer financial
institutions of Visa U.S.A. Inc., Visa International Service Association, Visa
Inc., Visa Europe, Visa Europe Limited, MasterCard International Incorporated,
or MasterCard Incorporated.

xix. For each of the entities or persons in Paragraphs i-xviii above, each of
their respective past, present, and future, direct and indirect, parents
(including holding companies), subsidiaries, affiliates, and associates (all as
defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934), or any other entity in which more than 50% of the equity interests are
held.

xx. For each of the entities or persons in Paragraphs i-xix above, each of their
respective past, present, and future predecessors, successors, purchasers, and
assigns (including acquirers of all or substantially all of the assets, stock,
or other ownership interests of any of the Defendants to the extent a
successor’s, purchaser’s, or acquirer’s liability is based on the Rule 23(b)(3)
Settlement Class Released Parties as defined in Paragraphs i-xix above).

xxi. For each of the entities or persons in Paragraphs i-xx above, each of their
respective past, present, and future principals, trustees, partners, officers,
directors, employees, agents, attorneys, legal or other representatives,
trustees, heirs, executors, administrators, shareholders, advisors,
predecessors, successors, purchasers, and assigns (including acquirers of all or
substantially all of the assets, stock, or other ownership interests of each of
the foregoing entities to the extent a successor’s, purchaser’s, or acquirer’s
liability is based on the Rule 23(b)(3) Settlement Class Released Parties as
defined in Paragraphs i-xx above).

c. This release applies solely to the Rule 23(b)(3) Settlement Class Releasing
Parties. In addition to the effect of the Class Settlement Order and Final
Judgment entered in accordance with the Class Settlement Agreement, including
but not limited to any res judicata

 

G-8



--------------------------------------------------------------------------------

effect, the Rule 23(b)(3) Settlement Class Releasing Parties hereby expressly
and irrevocably waive, and fully, finally, and forever settle, discharge, and
release the Rule 23(b)(3) Settlement Class Released Parties from any and all
manner of claims, demands, actions, suits, and causes of action, whether
individual, class, representative, parens patriae, or otherwise in nature, for
damages, interest, costs, expenses, attorneys’ fees, fines, civil or other
penalties, or other payment of money, or for injunctive, declaratory, or other
equitable relief, whenever incurred, whether directly, indirectly, derivatively,
or otherwise, regardless of when such claims accrue, whether known or unknown,
suspected or unsuspected, in law or in equity that any Rule 23(b)(3) Settlement
Class Releasing Party ever had, now has, or hereafter can, shall, or may in the
future have, arising out of or relating in any way to any conduct, acts,
transactions, events, occurrences, statements, omissions, or failures to act of
any Rule 23(b)(3) Settlement Class Released Party that are alleged or which
could have been alleged from the beginning of time until the date of the Court’s
entry of the Class Settlement Preliminary Approval Order in any of the Operative
Class Complaints or Class Action complaints, or in any amendments to the
Operative Class Complaints or Class Action complaints, including but not limited
to any claims based on or relating to:

i. any interchange rules, interchange fees, or interchange rates, or any other
Rule of any Visa Defendant or MasterCard Defendant, or any agreement involving
any Visa Defendant or any MasterCard Defendant and any other Rule 23(b)(3)
Settlement Class Released Party, and/or any merchant arising out of or relating
to interchange rules, interchange fees, or interchange rates, card issuance, or
card acceptance with respect to any Visa-Branded Card transactions in the United
States or any MasterCard-Branded Card transactions in the United States;

ii. any Merchant Fee of any Rule 23(b)(3) Settlement Released Party relating to
any Visa-Branded Card transactions in the United States or any
MasterCard-Branded Card transactions in the United States;

iii. any actual or alleged “no surcharge” rules, “honor all cards” rules, “no
minimum purchase” rules, “no discounting” rules, “non-discrimination” rules,
“anti-steering” rules, Rules that limit merchants in favoring or steering
customers to use certain payment systems, “all outlets” rules, “no bypass”
rules, or “no multi-issuer” rules, or any other actual or alleged Rule of any
Rule 23(b)(3) Settlement Class Released Party relating to any Visa-Branded Cards
or any MasterCard-Branded Cards, or a merchant’s point of sale practices
relating to any Visa-Branded Cards or any MasterCard-Branded Cards;

iv. any actual or alleged agreement (A) between or among any Visa Defendant and
any MasterCard Defendant, (B) between or among any Visa Defendant or MasterCard
Defendant and any other Rule 23(b)(3) Settlement Class Released Party or
Parties, or (C) between or among any Visa Defendant, MasterCard Defendant, or
any other Rule 23(b)(3) Settlement Class Released Party or Parties relating to
conduct or Rules of any Visa Defendant or any MasterCard Defendant;

v. any reorganization, restructuring, initial or other public offering, or other
corporate structuring of any Visa Defendant or MasterCard Defendant;

 

G-9



--------------------------------------------------------------------------------

vi. any service of an employee or agent of any Rule 23(b)(3) Settlement Class
Released Party on any board or committee of any Visa Defendant or MasterCard
Defendant;

vii. the future effect in the United States of the continued imposition of or
adherence to any Rule of any Visa Defendant or MasterCard Defendant in effect in
the United States as of the date of the Court’s entry of the Class Settlement
Preliminary Approval Order, any Rule modified or to be modified pursuant to the
Class Settlement Agreement, or any Rule that is substantially similar to any
Rule in effect in the United States as of the date of the Court’s entry of the
Class Settlement Preliminary Approval Order or any Rule modified or to be
modified pursuant to the Class Settlement Agreement;

viii. the future effect in the United States of any conduct of any Rule 23(b)(3)
Settlement Class Released Party substantially similar to the conduct of any Rule
23(b)(3) Settlement Class Released Party related to or arising out of
interchange rules, interchange fees, or interchange rates, any Rule of any Visa
Defendant or MasterCard Defendant modified or to be modified pursuant to the
Class Settlement Agreement, any other Rule of any Visa Defendant or any
MasterCard Defendant in effect as of the date of the Court’s entry of the Class
Settlement Preliminary Approval Order, or any Rule substantially similar to any
of the foregoing Rules;

ix. any conduct of this Action, including without limitation any settlement
discussions relating to this Action, the negotiation of and agreement to the
Class Settlement Agreement by the Defendants or any member or customer financial
institution of the Visa Defendants or the MasterCard Defendants, or any terms or
effect of the Class Settlement Agreement (other than claims to enforce the Class
Settlement Agreement), including any changes in the Rule 23(b)(3) Settlement
Class Released Parties’ Rules as a result of the Class Settlement Agreement;

and it is expressly agreed, for purposes of clarity, without expanding or
limiting the foregoing, that any claims based on or relating to i-ix above are
claims that were or could have been alleged in this Action.

d. Each Rule 23(b)(3) Settlement Class Releasing Party further expressly and
irrevocably waives, and fully, finally, and forever settles and releases, any
and all defenses, rights, and benefits that the Rule 23(b)(3) Settlement Class
Releasing Party may have or that may be derived from the provisions of
applicable law which, absent such waiver, may limit the extent or effect of the
release contained in the preceding Paragraphs a-c. Without limiting the
generality of the foregoing, each Rule 23(b)(3) Settlement Class Releasing Party
expressly and irrevocably waives and releases any and all defenses, rights, and
benefits that the Rule 23(b)(3) Settlement Class Releasing Party might otherwise
have in relation to the release by virtue of the provisions of California Civil
Code Section 1542 or similar laws of any other state or jurisdiction. SECTION
1542 PROVIDES: “CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.” In

 

G-10



--------------------------------------------------------------------------------

addition, although each Rule 23(b)(3) Settlement Class Releasing Party may
hereafter discover facts other than, different from, or in addition to those
that it or he or she knows or believes to be true with respect to any claims
released in the preceding Paragraphs a-c, each Rule 23(b)(3) Settlement Class
Releasing Party hereby expressly waives, and fully, finally, and forever
settles, discharges, and releases, any known or unknown, suspected or
unsuspected, contingent or non-contingent claims within the scope of the
preceding Paragraphs a-c, whether or not concealed or hidden, and without regard
to the subsequent discovery or existence of such other, different, or additional
facts. Class Plaintiffs acknowledge, and the members of the Rule 23(b)(3)
Settlement Class shall be deemed by operation of the Class Settlement Order and
Final Judgment to have acknowledged, that the foregoing waiver was separately
bargained for and is a key element of the Class Settlement Agreement.

e. Each Rule 23(b)(3) Settlement Class Releasing Party covenants and agrees that
it shall not, hereafter, seek to establish, or permit another to act for it in a
representative capacity to seek to establish, liability against any of the Rule
23(b)(3) Settlement Class Released Parties based, in whole or in part, upon any
conduct covered by any of the claims released in the Paragraphs a-d above.

f. For avoidance of doubt, no other provision of the Class Settlement Agreement
releases any claim of a Rule 23(b)(3) Settlement Class Releasing Party that is
based on:

i. breach of the Class Settlement Agreement;

ii. standard commercial disputes arising in the ordinary course of business
under contracts or commercial relations regarding loans, lines of credit, or
other related banking or credit relations, individual chargeback disputes,
products liability, breach of warranty, misappropriation of cardholder data or
invasion of privacy, compliance with technical specifications for a merchant’s
acceptance of Credit Cards or Debit Cards, and any other dispute arising out of
a breach of any contract between any of the Rule 23(b)(3) Settlement Class
Releasing Parties and any of the Rule 23(b)(3) Settlement Class Released
Parties; provided, however, that Paragraphs a-e above and not this Paragraph
shall control in the event that any such claim challenges the legality of
interchange rules, interchange rates, or interchange fees, or any other Rule
fee, charge, or other conduct covered by any of the claims released in
Paragraphs a-e above; or

iii. the claims alleged in the currently operative complaints against the
current defendants in (i) NACS, et al. v. Board of Governors of the Federal
Reserve System, No. 11 CV 02075-RJL (D.D.C.), and (ii) In re ATM Fee Antitrust
Litigation, No. 04-CV-02676-CRB (N.D. Cal) (including claims that have been
asserted to have been alleged in the Second Amended and Third Amended Complaints
against Bank of America, N.A.).

g. Each Rule 23(b)(3) Settlement Class Releasing Party further releases each of
the Visa Defendants, MasterCard Defendants, and Bank Defendants and their
counsel and experts in this Action from any claims relating to the defense of
this Action, including the negotiation and terms of the Class Settlement
Agreement, except for any claims relating to enforcement of the Class Settlement
Agreement. Each Visa Defendant, MasterCard Defendant,

 

G-11



--------------------------------------------------------------------------------

and Bank Defendant releases the Class Plaintiffs, the other plaintiffs in the
Class Actions, Class Counsel, Class Plaintiffs’ other counsel who have
participated in any settlement conferences before the Court for a Class
Plaintiff that executed the Class Settlement Agreement, and their respective
experts in the Class Actions, from any claims relating to their institution or
prosecution of the Class Actions, including the negotiation and terms of the
Class Settlement Agreement, except for any claims relating to enforcement of the
Class Settlement Agreement.

13. Subject to Paragraphs 39-65 and the other terms of the Class Settlement
Agreement, as consideration for the release of their claims, members of the Rule
23(b)(2) Settlement Class have received, and will continue to receive, benefits
from Visa rules modifications and MasterCard rules modifications, including the
following.

a. The Visa Defendants shall maintain their respective “no discounting” and
“non-discrimination” rules as provided in, and for the time period provided in,
the Final Judgment that the court entered on July 20, 2011 in United States v.
American Express Co., et al., No. 10-CV-04496 (E.D.N.Y.) (NGG) (RER), a copy of
which is attached as Appendix J to the Class Settlement Agreement, and shall
maintain at no cost in the United States, consistent with the terms of the Final
Judgment, the Visa Product Eligibility Service described in the Declaration of
Judson Reed filed on June 14, 2011 in that action, subject to any subsequent
modifications thereto in that action. In the event that the obligations imposed
on the Visa Defendants in that Final Judgment are terminated in that action
before July 20, 2021, those obligations shall thenceforth be imposed on the Visa
Defendants under the Class Settlement Agreement in this Action but only until
July 20, 2021.

b. The MasterCard Defendants shall maintain their respective “no discounting”
and “non-discrimination” rules as provided in, and for the time period provided
in, the Final Judgment that the court entered on July 20, 2011 in United States
v. American Express Co., et al., No. 10-CV-04496 (E.D.N.Y.) (NGG) (RER), a copy
of which is attached as Appendix J to the Class Settlement Agreement, and shall
maintain at no cost in the United States, consistent with the terms of the Final
Judgment, the MasterCard Product Validation Service (also known as “Product
Inquiry”) described in the Declaration of Brian Tomchek filed on June 14, 2011
in that action, subject to any subsequent modifications thereto in that action.
In the event that the obligations imposed on the MasterCard Defendants in that
Final Judgment are terminated in that action before July 20, 2021, those
obligations shall thenceforth be imposed on the MasterCard Defendants under the
Class Settlement Agreement in this Action but only until July 20, 2021.

c. The Visa Defendants will permit a merchant to decline acceptance of all “Visa
POS Debit Devices” or all “Other Visa Products,” as defined pursuant to Visa’s
settlement agreement in the In re Visa Check/MasterMoney Antitrust Litigation,
No. 96-CV-05238 (E.D.N.Y.) (JG) (JO), at all outlets that operate under the same
trade name or banner in the United States, even if that merchant accepts all
“Visa POS Debit Devices or all “Other Visa Products” at outlets that operate
under a different trade name or banner within or outside of the United States.
Nothing herein shall prevent the Visa Defendants from retaining or promulgating

 

G-12



--------------------------------------------------------------------------------

rules that require a merchant, (a) to the extent that the merchant accepts “Visa
POS Debit Devices” at any of the merchant’s outlets operating under a given
trade name or banner in the United States, to accept “Visa POS Debit Devices” at
all outlets operating under that trade name or banner, or (b) to the extent that
the merchant accepts “Other Visa Products” at any of the merchant’s outlets
operating under a given trade name or banner in the United States, to accept
“Other Visa Products” at all outlets operating under that trade name or banner.
Nothing herein shall prohibit the Visa Defendants from (a) using volume-based
pricing and pricing incentives, or (b) contracting with an individual merchant,
including for more favorable pricing, based on its acceptance at all outlets in
the United States; provided, however, that the Visa Defendants shall not require
merchant acceptance at all outlets in connection with a volume-based incentive
program made generally available to all merchants in the United States.

d. The MasterCard Defendants will permit a merchant to decline acceptance of all
“MasterCard POS Debit Devices” or all “Other MasterCard Products,” as defined
pursuant to MasterCard’s settlement agreement in the In re Visa
Check/MasterMoney Antitrust Litigation, No. 96-CV-05238 (E.D.N.Y.) (JG) (JO), at
all outlets that operate under the same trade name or banner in the United
States, even if that merchant accepts all “MasterCard POS Debit Devices or all
“Other MasterCard Products” at outlets that operate under a different trade name
or banner within or outside of the United States. Nothing herein shall prevent
the MasterCard Defendants from retaining or promulgating rules that require a
merchant, (a) to the extent that the merchant accepts “MasterCard POS Debit
Devices” at any of the merchant’s outlets operating under a given trade name or
banner in the United States, to accept “MasterCard POS Debit Devices” at all
outlets operating under that trade name or banner, or (b) to the extent that the
merchant accepts “Other MasterCard Products” at any of the merchant’s outlets
operating under a given trade name or banner in the United States, to accept
“Other MasterCard Products” at all outlets operating under that trade name or
banner. Nothing herein shall prohibit the MasterCard Defendants from (a) using
volume-based pricing and pricing incentives, or (b) contracting with an
individual merchant, including for more favorable pricing based on its
acceptance at all outlets in the United States; provided, however, that the
MasterCard Defendants shall not require merchant acceptance at all outlets in
connection with a volume-based incentive program made generally available to all
merchants in the United States.

e. The Visa Defendants shall continue the modification of their “no surcharge”
rules to permit a merchant in the United States to surcharge Visa-Branded Credit
Card Transactions at either (but not both) the “Brand Level” or the “Product
Level,” as defined in, and subject to the terms and conditions in, Paragraph 42
of the Class Settlement Agreement.

f. The MasterCard Defendants shall continue the modification of their “no
surcharge” rules to permit a merchant in the United States to surcharge
MasterCard-Branded Credit Card Transactions at either (but not both) the “Brand
Level” or the “Product Level,” as defined in, and subject to the terms and
conditions in, Paragraph 55 of the Class Settlement Agreement.

g. In the event that Visa debit card transactions are no longer subject to the
rate cap established by Board of Governors of the Federal Reserve System
pursuant to 15 U.S.C. § 1693o-2 and its implementing regulations or any other
regulated rate cap that may be subsequently implemented, the Visa Defendants
will further modify the Visa rules to permit merchants to surcharge Visa debit
card transactions in a manner equivalent to that permitted for Visa Credit Card
transactions pursuant to Paragraph 42(a) of the Class Settlement Agreement.

 

G-13



--------------------------------------------------------------------------------

h. In the event that MasterCard debit card transactions are no longer subject to
the rate cap established by Board of Governors of the Federal Reserve System
pursuant to 15 U.S.C. § 1693o-2 and its implementing regulations or any other
regulated rate cap that may be subsequently implemented, the MasterCard
Defendants will further modify the MasterCard rules to permit merchants to
surcharge MasterCard debit card transactions in a manner equivalent to that
permitted for MasterCard Credit Card transactions pursuant to Paragraph 55(a) of
the Class Settlement Agreement.

i. The Visa Defendants shall modify their rules, by-laws, or regulations to the
extent necessary to eliminate any restrictions therein on merchants’ rights to
properly organize bona fide buying groups that comply with the requirements of
the DOJ Guidelines on Competitor Collaboration, the DOJ and FTC’s Statements of
Antitrust Enforcement Policy in Health Care, and other applicable legal
standards, to negotiate with Visa on behalf of members of the buying group. With
respect to any proposals that Visa believes provides reasonable commercial
benefits to the parties, Visa will negotiate with such buying groups in an
effort to reach a commercially reasonable agreement, and Visa agrees to exercise
its discretion and business judgment in good faith: (a) in determining whether a
proposal sets forth commercially reasonable benefits to the parties; (b) in
negotiations related to such proposals; and (c) in making its determination
whether to accept or reject a proposal. In the event that any dispute arises
with respect to this provision, the parties will be subject to the jurisdiction
of, and the dispute shall be resolved by, the Court presiding over this Action,
as part of the continuing jurisdiction of the Court over this Settlement and the
Rule 23(b)(2) Settlement Class. In the event of such dispute, the party raising
the dispute shall be limited to seeking declaratory relief, and to no other form
of relief. The declaratory relief available as to any such dispute shall be
limited to deciding whether (y) the putative buying group is a properly
organized bona fide buying group that complies with the requirements of this
Paragraph, and/or (z) whether Visa negotiated in good faith with the putative
buying group. The parties, including all members of the Rule 23(b)(2) Settlement
Class, waive all rights to appeal from any such determinations. Upon resolution
of the dispute by the Court, the losing party shall be responsible for all
attorneys’ fees and expenses of the prevailing party unless the Court determines
that the circumstances make such an award unjust.

j. The MasterCard Defendants shall modify their rules, by-laws, or regulations
to the extent necessary to eliminate any restrictions therein on merchants’
rights to properly organize bona fide buying groups that comply with the
requirements of the DOJ Guidelines on Competitor Collaboration, the DOJ and
FTC’s Statements of Antitrust Enforcement Policy in Health Care, and other
applicable legal standards, to negotiate with MasterCard on behalf of members of
the buying group. With respect to any proposals that MasterCard believes
provides reasonable commercial benefits to the parties, MasterCard will
negotiate with such buying groups in an effort to reach a commercially
reasonable agreement, and MasterCard agrees to exercise its discretion and
business judgment in good faith: (a) in determining whether a proposal sets
forth commercially reasonable benefits to the parties; (b) in negotiations
related to such proposals; and (c) in making its determination whether to accept
or reject a proposal. In the event that any dispute arises with respect to this
provision, the parties

 

G-14



--------------------------------------------------------------------------------

will be subject to the jurisdiction of, and the dispute shall be resolved by,
the Court presiding over this Action, as part of the continuing jurisdiction of
the Court over this Settlement and the Rule 23(b)(2) Settlement Class. In the
event of such dispute, the party raising the dispute shall be limited to seeking
declaratory relief, and to no other form of relief. The declaratory relief
available as to any such dispute shall be limited to deciding whether (y) the
putative buying group is a properly organized bona fide buying group that
complies with the requirements of this Paragraph, and/or (z) whether MasterCard
negotiated in good faith with the putative buying group. The parties, including
all members of the Rule 23(b)(2) Settlement Class, waive all rights to appeal
from any such determinations. Upon resolution of the dispute by the Court, the
losing party shall be responsible for all attorneys’ fees and expenses of the
prevailing party unless the Court determines that the circumstances make such an
award unjust.

k. In the event that the obligations imposed on the Visa Defendants under
15 U.S.C. § 1693o-2(b)(3)(A)(i) not to prohibit merchants from setting a minimum
dollar value for acceptance of credit cards that does not differentiate between
issuers or payment card networks and that does not exceed $10.00 are terminated
before July 20, 2021, those obligations shall thenceforth be imposed on the Visa
Defendants under the Class Settlement Agreement but only until July 20, 2021.

l. In the event that the obligations imposed on the MasterCard Defendants under
15 U.S.C. § 1693o-2(b)(3)(A)(i) not to prohibit merchants from setting a minimum
dollar value for acceptance of credit cards that does not differentiate between
issuers or payment card networks and that does not exceed $10.00 are terminated
before July 20, 2021, those obligations shall thenceforth be imposed on the
MasterCard Defendants under the Class Settlement Agreement but only until
July 20, 2021.

m. The rules requirements described above shall remain in effect until July 20,
2021. The rules requirements described above shall expire on July 20, 2021.

14. All members of the Rule 23(b)(3) Settlement Class, and those subject to
their control, are hereby enjoined and forever barred from commencing,
maintaining, or participating in, or permitting another to commence, maintain,
or participate in on its behalf, any claims released against Rule 23(b)(3)
Settlement Class Released Parties.

15. Each member of the Rule 23(b)(2) Settlement Class and each Rule 23(b)(2)
Settlement Class Releasing Party unconditionally, fully, and finally releases
and forever discharges the Defendants and each of the other Rule 23(b)(2)
Settlement Class Released Parties from all released claims, and waives any
rights to the protections afforded under California Civil Code §1542 and/or any
other similar, comparable, or equivalent laws.

 

G-15



--------------------------------------------------------------------------------

16. Specifically, the members of the Rule 23(b)(2) Settlement Class provide the
following release and covenant not to sue:

a. The “Rule 23(b)(2) Settlement Class Releasing Parties” are the Class
Plaintiffs, each and every member of the Rule 23(b)(2) Settlement Class, and any
of their respective past, present, or future: officers and directors;
stockholders, agents, employees, legal representatives, partners, and associates
(in their capacities as stockholders, agents, employees, legal representatives,
partners, and associates of a member of the Rule 23(b)(2) Settlement Class
only); and trustees, parents, subsidiaries, divisions, affiliates, heirs,
executors, administrators, purchasers, predecessors, successors, and assigns —
whether or not they object to the Class Settlement Agreement, and whether or not
they exercise any benefit provided under the Class Settlement Agreement, whether
directly, representatively, derivatively, or in any other capacity.

b. The “Rule 23(b)(2) Settlement Class Released Parties” are all of the
following:

i. Visa U.S.A. Inc., Visa International Service Association, Visa Inc., Visa
Asia Pacific Region, Visa Canada Association, Visa Central & Eastern Europe,
Middle East & Africa Region, Visa Europe, Visa Europe Limited, Visa Latin
America & Caribbean Region, and any other entity that now authorizes or
licenses, or in the past has authorized or licensed, a financial institution to
issue any Visa-Branded Cards or to acquire any Visa-Branded Card transactions.

ii. MasterCard International Incorporated, MasterCard Incorporated, and any
other entity that now authorizes or licenses, or in the past has authorized or
licensed, a financial institution to issue any MasterCard-Branded Cards or to
acquire any MasterCard-Branded Card transactions.

iii. Bank of America, N.A.; BA Merchant Services LLC (formerly known as National
Processing, Inc.); Bank of America Corporation; MBNA America Bank, N.A., and FIA
Card Services, N.A.

iv. Barclays Bank plc; Barclays Bank Delaware; and Barclays Financial Corp.

v. Capital One Bank (USA), N.A.; Capital One F.S.B.; and Capital One Financial
Corporation.

vi. Chase Bank USA, N.A.; Chase Manhattan Bank USA, N.A.; Chase Paymentech
Solutions, LLC; JPMorgan Chase Bank, N.A.; JPMorgan Chase & Co.; Bank One
Corporation; and Bank One Delaware, N.A.

vii. Citibank (South Dakota), N.A.; Citibank N.A.; Citigroup Inc.; and Citicorp.

viii. Fifth Third Bancorp.

 

G-16



--------------------------------------------------------------------------------

ix. First National Bank of Omaha.

x. HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC North America Holdings
Inc.; HSBC Holdings plc; and HSBC Bank plc.

xi. National City Corporation and National City Bank of Kentucky.

xii. SunTrust Banks, Inc. and SunTrust Bank.

xiii. Texas Independent Bancshares, Inc.

xiv. Wachovia Bank, N.A. and Wachovia Corporation.

xv. Washington Mutual, Inc.; Washington Mutual Bank; Providian National Bank
(also known as Washington Mutual Card Services, Inc.); and Providian Financial
Corporation.

xvi. Wells Fargo & Company and Wells Fargo Bank N.A.

xvii. Each and every entity or person alleged to be a co-conspirator of any
Defendant in any of the Operative Class Complaints or any of the Class Actions.

xviii. Each of the past, present, or future member or customer financial
institutions of Visa U.S.A. Inc., Visa International Service Association, Visa
Inc., Visa Europe, Visa Europe Limited, MasterCard International Incorporated,
or MasterCard Incorporated.

xix. For each of the entities or persons in Paragraphs i-xviii above, each of
their respective past, present, and future, direct and indirect, parents
(including holding companies), subsidiaries, affiliates, and associates (all as
defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934), or any other entity in which more than 50% of the equity interests are
held.

xx. For each of the entities or persons in Paragraphs i-xix above, each of their
respective past, present, and future predecessors, successors, purchasers, and
assigns (including acquirers of all or substantially all of the assets, stock,
or other ownership interests of any of the Defendants to the extent a
successor’s, purchaser’s, or acquirer’s liability is based on the Rule 23(b)(2)
Settlement Class Released Parties as defined in Paragraphs i-xix above).

xxi. For each of the entities or persons in Paragraphs i-xx above, each of their
respective past, present, and future principals, trustees, partners, officers,
directors, employees, agents, attorneys, legal or other representatives,
trustees, heirs, executors, administrators, shareholders, advisors,
predecessors, successors, purchasers, and assigns (including acquirers of all or
substantially all of the assets, stock, or other ownership interests of each of
the foregoing entities to the extent a successor’s, purchaser’s, or acquirer’s
liability is based on the Rule 23(b)(2) Settlement Class Released Parties as
defined in Paragraphs i-xx above).

 

G-17



--------------------------------------------------------------------------------

c. This release applies solely to the Rule 23(b)(2) Settlement Class Releasing
Parties. In addition to the effect of the Class Settlement Order and Final
Judgment entered in accordance with the Class Settlement Agreement, including
but not limited to any res judicata effect, the Rule 23(b)(2) Settlement Class
Releasing Parties hereby expressly and irrevocably waive, and fully, finally,
and forever settle, discharge, and release the Rule 23(b)(2) Settlement Class
Released Parties from any and all manner of claims, demands, actions, suits, and
causes of action, whether individual, class, representative, parens patriae, or
otherwise in nature, for any form of declaratory, injunctive, or equitable
relief, or any damages or other monetary relief relating to the period after the
date of the Court’s entry of the Class Settlement Preliminary Approval Order,
regardless of when such claims accrue, whether known or unknown, suspected or
unsuspected, in law or in equity that any Rule 23(b)(2) Settlement Class
Releasing Party now has, or hereafter can, shall, or may in the future have,
arising out of or relating in any way to any conduct, acts, transactions,
events, occurrences, statements, omissions, or failures to act of any Rule
23(b)(2) Settlement Class Released Party that are alleged or which could have
been alleged from the beginning of time until the date of the Court’s entry of
the Class Settlement Preliminary Approval Order in any of the Operative Class
Complaints or Class Action complaints, or in any amendments to the Operative
Class Complaints or Class Action complaints, including but not limited to any
claims based on or relating to:

i. any interchange rules, interchange fees, or interchange rates, or any other
Rule of any Visa Defendant or MasterCard Defendant, or any agreement involving
any Visa Defendant or any MasterCard Defendant and any other Rule 23(b)(2)
Settlement Class Released Party, and/or any merchant arising out of or relating
to interchange rules, interchange fees, or interchange rates, card issuance, or
card acceptance with respect to any Visa-Branded Card transactions in the United
States or any MasterCard-Branded Card transactions in the United States;

ii. any Merchant Fee of any Rule 23(b)(2) Settlement Released Party relating to
any Visa-Branded Card transactions in the United States or any
MasterCard-Branded Card transactions in the United States;

iii. any actual or alleged “no surcharge” rules, “honor all cards” rules, “no
minimum purchase” rules, “no discounting” rules, “non-discrimination” rules,
“anti-steering” rules, Rules that limit merchants in favoring or steering
customers to use certain payment systems, “all outlets” rules, “no bypass”
rules, or “no multi-issuer” rules, or any other actual or alleged Rule of any
Rule 23(b)(2) Settlement Class Released Party relating to any Visa-Branded Cards
or any MasterCard-Branded Cards, or a merchant’s point of sale practices
relating to any Visa-Branded Cards or any MasterCard-Branded Cards;

iv. any actual or alleged agreement (A) between or among any Visa Defendant and
any MasterCard Defendant, (B) between or among any Visa Defendant or MasterCard
Defendant and any other Rule 23(b)(2) Settlement Class Released Party or
Parties, or (C) between or among any Visa Defendant, MasterCard Defendant, or
any other Rule 23(b)(2) Settlement Class Released Party or Parties relating to
conduct or Rules of any Visa Defendant or any MasterCard Defendant;

 

G-18



--------------------------------------------------------------------------------

v. any reorganization, restructuring, initial or other public offering, or other
corporate structuring of any Visa Defendant or MasterCard Defendant;

vi. any service of an employee or agent of any Rule 23(b)(2) Settlement Class
Released Party on any board or committee of any Visa Defendant or MasterCard
Defendant;

vii. the future effect in the United States of the continued imposition of or
adherence to any Rule of any Visa Defendant or MasterCard Defendant in effect in
the United States as of the date of the Court’s entry of the Class Settlement
Preliminary Approval Order, any Rule modified or to be modified pursuant to the
Class Settlement Agreement, or any Rule that is substantially similar to any
Rule in effect in the United States as of the date of the Court’s entry of the
Class Settlement Preliminary Approval Order or any Rule modified or to be
modified pursuant to the Class Settlement Agreement;

viii. the future effect in the United States of any conduct of any Rule 23(b)(2)
Settlement Class Released Party substantially similar to the conduct of any Rule
23(b)(2) Settlement Class Released Party related to or arising out of
interchange rules, interchange fees, or interchange rates, any Rule of any Visa
Defendant or MasterCard Defendant modified or to be modified pursuant to the
Class Settlement Agreement, any other Rule of any Visa Defendant or any
MasterCard Defendant in effect as of the date of the Court’s entry of the Class
Settlement Preliminary Approval Order, or any Rule substantially similar to any
of the foregoing Rules;

ix. any conduct of this Action, including without limitation any settlement
discussions relating to this Action, the negotiation of and agreement to the
Class Settlement Agreement by the Defendants or any member or customer financial
institution of the Visa Defendants or the MasterCard Defendants, or any terms or
effect of the Class Settlement Agreement (other than claims to enforce the Class
Settlement Agreement), including any changes in the Rule 23(b)(2) Settlement
Class Released Parties’ Rules as a result of the Class Settlement Agreement;

and it is expressly agreed, for purposes of clarity, without expanding or
limiting the foregoing, that any claims based on or relating to i-ix above are
claims that were or could have been alleged in this Action.

Provided, however, that any Opt Out that is also a member of the Rule 23(b)(2)
Settlement Class shall not be deemed to have released any claims for damages
based on any Rules or other conduct, acts, transactions, events, occurrences,
statements, omissions, or failures to act of any Rule 23(b)(3) Settlement Class
Released Party prior to the date of the Court’s entry of the Class Settlement
Preliminary Approval Order.

d. Each Rule 23(b)(2) Settlement Class Releasing Party further expressly and
irrevocably waives, and fully, finally, and forever settles and releases, any
and all defenses, rights, and benefits that the Rule 23(b)(2) Settlement Class
Releasing Party may have or that may be derived from the provisions of
applicable law which, absent such waiver, may limit the extent or effect of the
release contained in the preceding Paragraphs a-c. Without limiting the

 

G-19



--------------------------------------------------------------------------------

generality of the foregoing, each Rule 23(b)(2) Settlement Class Releasing Party
expressly and irrevocably waives and releases any and all defenses, rights, and
benefits that the Rule 23(b)(2) Settlement Class Releasing Party might otherwise
have in relation to the release by virtue of the provisions of California Civil
Code Section 1542 or similar laws of any other state or jurisdiction. SECTION
1542 PROVIDES: “CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.” In addition, although each Rule 23(b)(2) Settlement Class Releasing
Party may hereafter discover facts other than, different from, or in addition to
those that it or he or she knows or believes to be true with respect to any
claims released in the preceding Paragraphs a-c, each Rule 23(b)(2) Settlement
Class Releasing Party hereby expressly waives, and fully, finally, and forever
settles, discharges, and releases, any known or unknown, suspected or
unsuspected, contingent or non-contingent claims within the scope of the
preceding Paragraphs a-c, whether or not concealed or hidden, and without regard
to the subsequent discovery or existence of such other, different, or additional
facts. Class Plaintiffs acknowledge, and the members of the Rule 23(b)(2)
Settlement Class shall be deemed by operation of the Class Settlement Order and
Final Judgment to have acknowledged, that the foregoing waiver was separately
bargained for and is a key element of the Class Settlement Agreement.

e. Each Rule 23(b)(2) Settlement Class Releasing Party covenants and agrees that
it shall not, hereafter, seek to establish, or permit another to act for it in a
representative capacity to seek to establish, liability against any of the Rule
23(b)(2) Settlement Class Released Parties based, in whole or in part, upon any
conduct covered by any of the claims released in Paragraphs a-d above.

f. For purposes of clarity, it is specifically intended for the release and
covenant not to sue provisions of Paragraphs a-e above to preclude all members
of the Rule 23(b)(2) Settlement Class from seeking or obtaining any form of
declaratory, injunctive, or equitable relief, or damages or other monetary
relief relating to the period after the date of the Court’s entry of the Class
Settlement Preliminary Approval Order with respect to any Rule of any Visa
Defendant or any MasterCard Defendant, and the compliance by any Bank Defendant
with any such Rule, as it is alleged to exist, now exists, may be modified in
the manner provided in Paragraphs 40-45 and 53-57 of the Class Settlement
Agreement, or may in the future exist in the same or substantially similar form
thereto.

g. For avoidance of doubt, no other provision of the Class Settlement Agreement
releases any claim of a Rule 23(b)(2) Settlement Class Releasing Party that is
based on:

i. breach of the Class Settlement Agreement;

ii. standard commercial disputes arising in the ordinary course of business
under contracts or commercial relations regarding loans, lines of credit, or
other related banking or credit relations, individual chargeback disputes,
products liability, breach of warranty, misappropriation of cardholder data or
invasion of privacy, compliance with technical

 

G-20



--------------------------------------------------------------------------------

specifications for a merchant’s acceptance of Credit Cards or Debit Cards, and
any other dispute arising out of a breach of any contract between any of the
Rule 23(b)(2) Settlement Class Releasing Parties and any of the Rule 23(b)(2)
Settlement Class Released Parties; provided, however, that Paragraphs a-f above
and not this Paragraph shall control in the event that any such claim challenges
the legality of interchange rules, interchange rates, or interchange fees, or
any other Rule, fee, charge, or other conduct covered by any of the claims
released in Paragraphs a-f above;

iii. the claims alleged in the currently operative complaints against the
current defendants in (i) NACS, et al. v. Board of Governors of the Federal
Reserve System, No. 11-CV-02075-RJL (D.D.C.), and (ii) In re ATM Fee Antitrust
Litigation, No. 04 CV 02676-CRB (N.D. Cal) (including claims that have been
asserted to have been alleged in the Second Amended or Third Amended Complaints
against Bank of America, N.A.); or

iv. a claim seeking only injunctive relief against only the Visa Defendants
regarding the legality of Visa’s Fixed Acquirer Network Fee.

h. Each Rule 23(b)(2) Settlement Class Releasing Party further releases each of
the Visa Defendants, MasterCard Defendants, and Bank Defendants and their
counsel and experts in this Action from any claims relating to the defense of
this Action, including the negotiation and terms of the Class Settlement
Agreement, except for any claims relating to enforcement of the Class Settlement
Agreement. Each Visa Defendant, MasterCard Defendant, and Bank Defendant
releases the Class Plaintiffs, other plaintiffs in the Class Actions, Class
Counsel, Class Plaintiffs’ other counsel who have participated in any settlement
conferences before the Court for a Class Plaintiff that executed the Class
Settlement Agreement, and their respective experts in the Class Actions, from
any claims relating to their institution or prosecution of the Class Actions,
including the negotiation and terms of the Class Settlement Agreement, except
for any claims relating to enforcement of the Class Settlement Agreement.

17. All members of the Rule 23(b)(2) Settlement Class, and those subject to
their control, are hereby enjoined and forever barred from commencing,
maintaining, or participating in, or permitting another to commence, maintain,
or participate in on its behalf, any claims released against Rule 23(b)(2)
Settlement Class Released Parties.

18. Without affecting the finality of this judgment in any way, and as further
provided in Paragraphs 100-103 of the Class Settlement Agreement, this Court
hereby retains continuing jurisdiction in MDL 1720 over the Class Plaintiffs,
the members of the Rule 23(b)(3) Settlement Class, the members of the Rule
23(b)(2) Settlement Class, and the Defendants to implement, administer,
consummate, and enforce the Class Settlement Agreement and this Class Settlement

 

G-21



--------------------------------------------------------------------------------

Order and Final Judgment, including any disputes relating to, or arising out of,
the release and covenant not to sue of the Rule 23(b)(3) Settlement Class or any
claim for payment from the Class Settlement Cash Escrow Account(s) or the Class
Settlement Interchange Escrow Account(s), and including any disputes relating
to, or arising out of, the release and covenant not to sue of the Rule 23(b)(2)
Settlement Class or any claim concerning any by law, rule, operating regulation,
practice, policy, or procedure of any Visa Defendant or MasterCard Defendant.

19. The Class Plaintiffs, members of the Rule 23(b)(3) Settlement Class, members
of the Rule 23(b)(2) Settlement Class, and the Defendants irrevocably submit to
the exclusive jurisdiction of this Court for the resolution of any matter
covered by the Class Settlement Agreement, this Class Settlement Order and Final
Judgment, or the applicability of the Class Settlement Agreement or this Class
Settlement Order and Final Judgment. All applications to the Court with respect
to any aspect of the Class Settlement Agreement or this Class Settlement Order
and Final Judgment shall be presented to and determined by United States
District Court Judge John Gleeson for resolution as a matter within the scope of
MDL 1720, or, if he is not available, any other District Court Judge designated
by the Court.

20. In the event that the provisions of this Class Settlement Agreement or the
Class Settlement Order and Final Judgment are asserted by any Defendant or Rule
23(b)(2) or Rule 23(b)(3) Settlement Class Released Party as a ground for a
defense, in whole or in part, to any claim or cause of action, or are otherwise
raised as an objection in any other suit, action, or proceeding by a Class
Plaintiff or member of the Rule 23(b)(2) or Rule 23(b)(3) Settlement Class, the
Rule 23(b)(2) and Rule 23(b)(3) Settlement Class Released Party shall be
entitled to an immediate stay of that suit, action, or proceeding until after
this Court has entered an order or judgment determining any issues relating to
the defense or objections based on such provisions, and no further judicial
review of such order or judgment is possible.

 

G-22



--------------------------------------------------------------------------------

21. The terms and provisions of the Fourth Amended Protective Order, filed on
October 29, 2009, and approved by the Court on October 30, 2009, shall survive
and continue in effect through and after entry of this Class Settlement Order
and Final Judgment.

22. Nothing in the Class Settlement Agreement or this Class Settlement Order and
Final Judgment is or shall be deemed or construed to be an admission or evidence
of any violation of any statute or law or of any liability or wrongdoing by any
of the Defendants, or of the truth or validity or lack of truth or validity of
any of the claims of allegations alleged in any of the Class Actions in
MDL 1720.

23. Nothing in this Class Settlement Order and Final Judgment is intended to or
shall modify the terms of the Class Settlement Agreement.

24. All the Class Actions consolidated in MDL 1720, listed in Appendix A to the
Class Settlement Agreement and in Exhibit 2 hereto, and all claims against the
Defendants in those Class Actions, are hereby dismissed with prejudice, with
each party to bear its own costs, except as and to the extent provided for in
the Class Settlement Agreement.

25. This Class Settlement Order and Final Judgment terminates and disposes of
all claims against the Defendants in the Class Actions in MDL 1720. There is no
just reason for delay in entering final judgment. The Court hereby directs the
Clerk to enter judgment forthwith in accordance with the terms of this Class
Settlement Order and Final Judgment, which judgment shall be final and
appealable.

 

G-23



--------------------------------------------------------------------------------

DATED:                                           
                                                                       

THE HONORABLE JOHN GLEESON

UNITED STATES DISTRICT JUDGE

 

G-24



--------------------------------------------------------------------------------

APPENDIX H – Counsel Names and Contact Information

Co-Lead Counsel for Class Plaintiffs

K. Craig Wildfang

Thomas J. Undlin

Ryan W. Marth

Robins, Kaplan, Miller & Ciresi LLP

800 LaSalle Avenue, Suite 2800

Minneapolis, MN 55402

Telephone: 612-349-8500

Facsimile: 612-339-4181

E-Mail: kcwildfang@rkmc.com

E-Mail: tjundlin@rkmc.com

E-Mail: rwmarth@rkmc.com

H. Laddie Montague, Jr.

Merrill G. Davidoff

Bart D. Cohen

Michael J. Kane

Berger & Montague, PC

1622 Locust Street

Philadelphia, PA 19103

Telephone: 215-875-3000

Facsimile: 215-875-4604

E-Mail: hlmontague@bm.net

E-Mail: mdavidoff@bm.net

E-Mail: bcohen@bm.net

E-Mail: mkane@bm.net

Patrick J. Coughlin

Bonny E. Sweeney

David W. Mitchell

Alexandra S. Bernay

Carmen A. Medici

Robbins Geller Rudman & Dowd LLP

655 West Broadway, Suite 1900

San Diego, CA 92101

Phone: 619-231-1058

Facsimile: 619-231-7423

E-Mail: patc@rgrdlaw.com

E-Mail: bonnys@rgrdlaw.com

E-Mail: davidm@rgrdlaw.com

E-Mail: xanb@rgrdlaw.com

E-Mail: cmedici@rgrdlaw.com

 

H-1



--------------------------------------------------------------------------------

Attorneys for Defendants Visa Inc., Visa U.S.A. Inc.,

and Visa International Service Association

Robert J. Vizas

Arnold & Porter LLP

Three Embarcadero Center, Seventh Floor

San Francisco, CA 94111-4024

Telephone: 415-471-3100

Facsimile: 415-471-3400

E-Mail: robert.vizas@aporter.com

Robert C. Mason

Arnold & Porter LLP

399 Park Avenue

New York, NY 10022-4690

Telephone: 212-715-1000

Facsimile: 212-715-1399

E-Mail: robert.mason@aporter.com

Mark R. Merley

Matthew A. Eisenstein

Arnold & Porter LLP

555 12th Street, N.W.

Washington, DC 20004-1206

Telephone: 202-942-5000

Facsimile: 202-942-5999

E-Mail: mark.merley@aporter.com

E-Mail: matthew.eisenstein@aporter.com

Attorneys for Defendant MasterCard Incorporated

and MasterCard International Incorporated

Kenneth A. Gallo

Joseph J. Simons

Paul, Weiss, Rifkind, Wharton & Garrison LLP

2001 K Street, N.W.

Washington, DC 20006-1047

Telephone: 202-223-7300

Facsimile: 202-223-7420

E-Mail: kgallo@paulweiss.com

E-Mail: jsimons@paulweiss.com

 

H-2



--------------------------------------------------------------------------------

Andrew C. Finch

Gary R. Carney

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Telephone: 212-373-3000

Facsimile: 212-757-3990

E-Mail: afinch@paulweiss.com

E-Mail: gcarney@paulweiss.com

Keila D. Ravelo

Wesley R. Powell

Matthew Freimuth

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Telephone: 212-728-8000

Facsimile: 212-728-8111

E-Mail: kravelo@willkie.com

E-Mail: wpowell@willkie.com

E-Mail: mfreimuth@willkie.com

Attorneys for Defendants Bank of America, N.A., BA

Merchant Services LLC (f/k/a Defendant National

Processing, Inc.), Bank of America Corporation, and

MBNA America Bank, N.A.

Mark P. Ladner

Michael B. Miller

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, NY 10104-0050

Telephone: 212-468-8000

Facsimile: 212-468-7900

E-Mail: mladner@mofo.com

E-Mail: mbmiller@mofo.com

Attorneys for Defendants Barclays Financial Corp., Barclays

Bank Delaware, and Barclays Bank plc

Wayne D. Collins

Lisl J. Dunlop

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022-6069

Telephone: 212-848-4000

Facsimile: 212 848 7179

E-Mail: wcollins@shearman.com

E-Mail: ldunlop@shearman.com

 

H-3



--------------------------------------------------------------------------------

Attorneys for Defendants Capital One Bank (USA),

N.A., Capital One F.S.B., and Capital One Financial Corp.

Andrew J. Frackman

Abby F. Rudzin

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, N.Y. 10036

Telephone: 212-326-2000

Facsimile: 212-326-2061

E-Mail: afrackman@omm.com

E-Mail: arudzin@omm.com

Attorneys for Defendants JP Morgan Chase & Co.,

JP Morgan Chase Bank, N.A., Chase Bank USA,

N.A., Chase Manhattan USA, N.A., Chase

Paymentech Solutions, LLC, Bank One

Corporation, Bank One Delaware, N.A., and J.P.

Morgan Chase Bank, N.A. as acquirer of certain

assets and liabilities of Washington Mutual Bank

Peter E. Greene

Peter S. Julian

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Telephone: 212-735-3000

Facsimile: 212-735-2000/1

E-Mail: peter.greene@skadden.com

E-Mail: peter.julian@skadden.com

Attorneys for Defendants Citibank, N.A., on behalf of itself

and as successor in interest to Citibank (South Dakota), N.A.

and Citigroup Inc., on behalf of itself and as successor in interest

to Citicorp.

David F. Graham

Eric H. Grush

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Telephone: 312-853-7000

Facsimile: 312-853-7036

E-Mail: dgraham@sidley.com

E-Mail: egrush@sidley.com

 

H-4



--------------------------------------------------------------------------------

Benjamin R. Nagin

Sidley Austin LLP

787 Seventh Ave

New York, N.Y. 10019

Telephone: 212-839-5300

Facsimile: 212-839-5599

E-Mail: bnagin@sidley.com

Attorneys for Defendant Fifth Third Bancorp

Richard L. Creighton

Joseph M. Callow, Jr.

Drew M. Hicks

Keating Muething & Klekamp PLL

One East Fourth Street

Suite 1400

Cincinnati, OH 45202

Telephone: 513-579-6400

Facsimile: 513-579-6457

E-Mail: rcreighton@kmklaw.com

E-Mail: jcallow@kmklaw.com

E-Mail: dhicks@kmklaw.com

Attorneys for Defendant First National Bank of

Omaha

John P. Passarelli

James M. Sulentic

Kutak Rock LLP

The Omaha Building

1650 Farnam Street

Omaha, NE 68102-2186

Telephone: 402-346-6000

Facsimile: 402-346-1148

E-Mail: john.passarelli@kutakrock.com

E-Mail: james.sulentic@kutakrock.com

Attorneys for HSBC Finance Corporation and HSBC

North America Holdings Inc.

David S. Lesser

WilmerHale

7 World Trade Center

250 Greenwich Street

New York, New York 10007

Telephone: 212-230-8800

Facsimile: 212-230-8888

E-Mail: david.lesser@wilmerhale.com

 

H-5



--------------------------------------------------------------------------------

Ali M. Stoeppelwerth

Perry A. Lange

WilmerHale

1875 Pennsylvania Ave., N.W.

Washington, D.C. 20006

Telephone: 202-663-6000

Facsimile: 202-663-6363

E-Mail: ali.stoeppelwerth@wilmerhale.com

E-Mail: perry.lange@wilmerhale.com

Attorneys for Defendants National City Corporation,

National City Bank of Kentucky

John M. Majoras

Joseph W. Clark

Jones Day

51 Louisiana Avenue, NW

Washington, DC 20001

Telephone: 202-879-3939

Facsimile: 202-626-1700

E-Mail: jmmajoras@jonesday.com

E-Mail: jwclark@jonesday.com

Attorneys for Defendant Texas Independent Bancshares, Inc.

Jonathan B. Orleans

Adam S. Mocciolo

Pullman & Comley, LLC

850 Main Street

P.O. Box 7006

Bridgeport, CT 06601-7006

Telephone: 203-330-2000

Facsimile: 203-576-8888

E-Mail: jborleans@pullcom.com

E-Mail: amocciolo@pullcom.com

 

H-6



--------------------------------------------------------------------------------

Attorneys for Defendants SunTrust Banks, Inc. and

SunTrust Bank

Teresa T. Bonder

Valarie C. Williams

Kara F. Kennedy

Alston & Bird LLP

One Atlantic Center

1201 W. Peachtree Street, N.W., Suite 4200

Atlanta, GA 30309

Telephone: 404-881-7000

Facsimile: 404-881-7777

E-Mail: teresa.bonder@alston.com

E-Mail: valarie.williams@alston.com

E-Mail: kara.kennedy@alston.com

Attorneys for Defendants Wachovia Bank, N.A.,

Wachovia Corporation, and Wells Fargo

& Company and for Wells Fargo Bank, N.A.

Robert P. LoBue

William F. Cavanaugh

Patterson Belknap Webb & Tyler LLP

1133 Avenue of the Americas

New York, NY 10036

Telephone: 212-336-2000

Facsimile: 212-336-2222

E-Mail: rplobue@pbwt.com

 

H-7



--------------------------------------------------------------------------------

APPENDIX I –– Plan of Administration and Distribution

 

I. INTRODUCTION

This Plan of Administration and Distribution (“Plan”) shall govern the
administration and distribution of both the Net Cash Settlement Fund (the “Cash
Fund”) and the Net Interchange Settlement Fund (the “Interchange Fund”). The
procedures the Class Administrator will use to administer and pay claims made by
members of the Rule 23(b)(3) Settlement Class to the Cash Fund are described in
Section II(A) below.14 The procedures the Class Administrator will use to
administer and pay claims made by members of the Rule 23(b)(3) Settlement Class
to the Interchange Fund are described in Section II(B) below.

 

II. FUNDS TO BE DISTRIBUTED TO CLASS MEMBERS

 

  A. Cash Fund

The Cash Fund shall consist of the $6,050,000,000 Total Cash Payment Amount plus
any interest earned, less, as approved by the Court: (i) the Taxes and
administrative costs related to the Class Settlement Cash Escrow Account(s);
(ii) any Class Exclusion Takedown Payments;15 and (iii) any other payments
authorized by the Court, including for Attorneys’ Fee Awards, Expense Awards,
Class Plaintiffs’ Awards, and Settlement Administration Costs.

 

  1. Distribution of Cash Fund to Authorized Cash Claimants

Class Counsel propose distributing the Cash Fund to members of the Rule 23(b)(3)
Settlement Class entitled to receive a payment from the Cash Fund (“Authorized
Cash

 

 

14 

All capitalized words have the meanings set forth in the Definitions section of
the Class Settlement Agreement, or as defined in this Plan.

 

15 

Class Exclusion Takedown Payments shall be made to Visa and MasterCard to
account for Opt Outs, up to a cap of 25% of the Total Cash Payment Amount, and
shall be calculated as set forth in the Class Settlement Agreement, ¶¶18-20.

 

I-1



--------------------------------------------------------------------------------

Claimants”) through a process that is fair and equitable and which distributes
the Cash Fund in accordance with the relative economic interests as measured by
the interchange amounts attributable to the Visa- and MasterCard-Branded Card
transactions of the members of the class. At the same time, Class Counsel seek
to ensure that the administration is as simple and cost-effective as possible
and imposes minimal burdens on class members that file claims (“Claimants”).
Consistent with these goals, the Plan will allocate the Cash Fund among
Authorized Cash Claimants in a way that is fairly proportional to the relative
economic interests of the class members, and will rely, to the extent possible,
on data available to Class Counsel and the Class Administrator.

Class Plaintiffs claim that the Defendants’ challenged conduct damaged class
members by increasing the interchange rate applied to their Visa- and
MasterCard-Branded Card transactions. Thus, the Plan proposes to determine the
amount of each authorized claim based upon the best available information or a
reasonable estimate of the total amount of interchange fees attributable to each
Authorized Cash Claimant on its Visa- and MasterCard-Branded Card transactions
during the period January 1, 2004 to the Settlement Preliminary Approval Date
(“Settlement Class Period”) with no “netting” or reductions based on rebates,
marketing support or promotional payments, or otherwise (“Interchange Fees
Paid”). The amounts of Interchange Fees Paid by each Authorized Cash Claimant
will be determined or estimated – to the extent possible and for as many
Claimants as possible – from data obtained by Class Counsel from Visa,
MasterCard, the Bank Defendants, non-defendant acquiring banks and independent
service organizations (“ISO’s”) subpoenaed by Class Counsel, and from Authorized
Cash Claimants themselves. For any calendar year, or part thereof, in which an
Authorized Cash Claimant had an agreement with Visa or MasterCard under which
the merchant received customized

 

I-2



--------------------------------------------------------------------------------

interchange rates, such Claimant may elect to have its Visa or MasterCard
Interchange Fees Paid estimated, in lieu of the Interchange Fees Paid amounts
shown in the data utilized by the Class Administrator, by multiplying its
relevant Visa or MasterCard credit, signature debit, and PIN debit transaction
volume by the respective average effective credit, signature debit, and PIN
debit interchange rates across the merchant’s applicable merchant category (or
merchant categories) for that time period. In order for a Claimant to qualify
for such an election, the Class Administrator must confirm with Visa or
MasterCard that the Claimant had an agreement with Visa or MasterCard in which
it received customized interchange rates, for such time period.

To the extent that data available from Defendants and third parties explicitly
specify the amount of Interchange Fees Paid by particular Authorized Cash
Claimants, those data will be utilized directly in the valuation of those claims
to the extent specified above. To the extent that those data do not explicitly
specify the amount of Interchange Fees Paid by Authorized Cash Claimants but
contain other data and information from which reasonable estimations of
Interchange Fees Paid may be made (e.g., data on total sales, credit and debit
card transaction volume, merchant discount fees paid, merchant category code,
etc.), Class Counsel will instruct the Class Administrator to utilize those
other data and information sources to make reasonable estimates of Interchange
Fees Paid. Thus, in cases where direct information on Interchange Fees Paid is
lacking, Class Counsel will instruct the Class Administrator to make reasonable
estimates of Interchange Fees Paid based on payment card transaction volume or
total sales transaction volume. Where actual Interchange Fees Paid data are not
available, estimates of Interchange Fees Paid will be made by applying the
actual default interchange rates applicable, if known, to payment card
transaction volume for the applicable time period, if available. If the actual
default interchange rates are not known, default interchange rates applicable to
the respective class

 

I-3



--------------------------------------------------------------------------------

member’s merchant category will be used. If data on actual payment card
transaction volumes are not available, they will be estimated based on the
available objective evidence of payment card volume applied to a class member’s
overall sales transaction volume. Based upon a present understanding of the data
available from Defendants and third parties, and as informed by the plan of
allocation utilized in In re Visa Check/MasterMoney Antitrust Litigation,
No. 96-cv-05238 (E.D.N.Y.) (JG) (JO), Class Counsel believe that the Class
Administrator will be able to make reasonably accurate estimates of Interchange
Fees Paid by the majority of Authorized Cash Claimants based on Defendant and
third party data. To the extent needed, Class Counsel may direct the Class
Administrator to engage one or more experts to assist with activities such as
assigning appropriate merchant categories and/or determining appropriate default
interchange rates or particular claims or groups of claims. In all instances
where the Class Administrator estimates the Interchange Fees Paid, it will
provide a general description of the data on which it based its estimate and the
methodology it employed in developing from that data its estimate of Interchange
Fees Paid.

The principal database on which the Class Administrator will rely to determine
and estimate Interchange Fees Paid is a Visa database known as the SQL-AIM
Database (also referred to as the Visa Transactional Database). This database
generally identifies, among other things, the amount of Interchange Fees Paid on
Visa-Branded Card transactions during the Settlement Class Period. Visa has
produced the SQL-AIM Database for the period from January 2004 through the end
of 2011, and will be supplementing that production with data for the period from
January 1, 2012 through the end of the Settlement Class Period. The SQL-AIM
Database includes all U.S. Visa-Branded Card transactions processed through the
Visa system. For some merchants, the SQL-AIM Database also provides merchant
identifying information. For most

 

I-4



--------------------------------------------------------------------------------

claimants the Class Administrator will also rely on other data, when reasonably
available, produced by Visa, certain Bank Defendants, non-defendant acquiring
banks, ISO’s and claimants, to supply or supplement merchant identifying
information, and will combine that identifying information with the Interchange
Fees Paid information in the SQL-AIM Database. For example, Visa is producing a
second database, known as the Visa Merchant Profile Database, or VMPD, that
provides merchant identifying information, for the Settlement Class Period, for
a large portion of the Rule 23(b)(3) Settlement Class. The MasterCard
Transactional Database contains Interchange Fees Paid data for some number of
merchants, which also can be used for determining and estimating Interchange
Fees Paid. However, Interchange Fees Paid on MasterCard-Branded Card
transactions for other merchants may need to be estimated using the Visa SQL-AIM
Database and reasonable assumptions concerning the volume of MasterCard-Branded
Card transaction volume based on Visa-Branded Card transaction volume and other
pertinent information.

The Class Administrator will make what it judges to be the best reasonably
accurate estimate of Interchange Fees Paid based on Defendant and third party
data, and will inform each Claimant of its actual or estimated Interchange Fees
Paid as well as the Claimant’s actual or estimated dollar sales transaction
volumes. The actual claim value amount for any individual Claimant will be
impacted by the amount of commerce represented by the entire class of Authorized
Cash Claimants. All such estimates may be provided in a subsequent mailing or
email to the Claimant and/or may be made accessible over a secure website
operated by the Class Administrator.

Claimants that wish to contest the accuracy of estimates of Interchange Fees
Paid determined by the Class Administrator may do so by checking a box on the
notice of the Class

 

I-5



--------------------------------------------------------------------------------

Administrator’s estimate of Interchange Fees Paid indicating that the Claimant
disagrees with the estimate. Any Claimant that disagrees with the Class
Administrator’s estimate of Interchange Fees Paid must state what it believes is
a more accurate estimate and/or explain how it can be more accurately
calculated, and include supporting documentation. Any such challenge must be in
writing and must be mailed or emailed to the Class Administrator within 30 days
after receipt of the notice of the Class Administrator’s estimate of Interchange
Fees Paid. Upon review of the Claimant’s challenge and supporting documentation,
the Class Administrator will make a determination whether the Interchange Fees
Paid estimate should be adjusted and will notify the Claimant of its
determination, together with information about how the Claimant can appeal such
determination to Class Counsel, and subsequently the Court.

Class Counsel and the Class Administrator have begun examining and analyzing the
databases. However, it is anticipated that it will take substantial time to
assemble the information required to present and estimate Interchange Fees Paid
and transaction volumes applicable to individual class members. In the interim,
to assist with the administration, allocation and payment process, class members
that intend to file claims, particularly those with multiple business locations
that might want to aggregate their claims, are strongly encouraged to submit,
via a secure website, certain pre-registration information, which may consist of
the following:

 

  •  

Contact information;

 

  •  

Business information;

 

  •  

Location of each operation;

 

  •  

Information on each acquiring account, including how the class member provides
information to its acquirers (e.g., by location, region or company);

 

  •  

Franchise relationship, if any; and

 

I-6



--------------------------------------------------------------------------------

  •  

Best method for the Class Administrator to provide a Claim Form (by email or
postal mail, or both).

It will be the responsibility of each class member to provide the Class
Administrator with any change in its postal and/or email address and there will
be a facility on the Case Website for doing so.

As to those Authorized Cash Claimants for whom a reasonable estimate of
Interchange Fees Paid cannot be determined based on Defendant and third party
data, then Interchange Fees Paid will be estimated based on information supplied
by each such Claimant. The information to be supplied by the Claimant will
consist of some or all of the following, by year, for the period commencing
January 1, 2004 through the end of the Settlement Class Period, to the extent
known:

 

  •  

Interchange Fees Paid;

 

  •  

Merchant discount rate(s) (including the date of each change of rate);

 

  •  

Sales volume on which interchange fees were applied (to the extent known, broken
out by credit card, debit card and network);

 

  •  

Merchant category code(s) used to process merchant’s sales transactions;

 

  •  

Merchant identification number(s); and

 

  •  

Relevant identification number (e.g., Taxpayer Identification Number).

All claims based upon Claimant-supplied information will be subject to audit. In
addition, the Class Administrator may require Claimants to provide supporting
documentation and/or additional information as appropriate in connection
with: (i) the initial submission of a claim based on information provided by the
Claimant; (ii) a challenge to a claim estimate based upon Defendant and third
party information; (iii) a request to aggregate claims; or (iv) an audit.

If it is ultimately determined by the Class Administrator that the foregoing
process is not administratively practicable, then, following consultation among
the parties and approval by the

 

I-7



--------------------------------------------------------------------------------

Court, amendments to the process will be made which may include basing claim
values on estimates of Visa and MasterCard dollar sales transaction volume. Any
such amendments will be posted on the Case Website,
www.PaymentCardSettlement.com, no later than forty-five days before the end of
the Class Exclusion Period and Class Objection Period.

 

  2. Claim Form

If, and as soon as practicable after, the Court grants final approval of the
proposed settlement and claim values are estimated, the Class Administrator will
disseminate a claim form (“Claim Form”) to known members of the Rule 23(b)(3)
Settlement Class that have not timely and properly Opted Out. To the extent
known or reasonably estimated, the Claim Form will include each respective class
member’s estimated Interchange Fees Paid and transaction volumes on Visa- and
MasterCard-Branded Card transactions during the Settlement Class Period.

If the Claimant agrees with the Class Administrator’s estimate of Interchange
Fees Paid, the Claimant can so indicate, sign the Claim Form, indicate whether
it continued to accept Visa and MasterCard credit cards until that date or the
date upon which it stopped accepting Visa and MasterCard credit cards, and
return the Claim Form to the Class Administrator prior to the deadline stated on
the Claim Form – electronically or by mail – for processing.

If the Claimant does not agree with the Class Administrator’s estimation of the
Interchange Fees Paid, the Claimant can attach (or upload where possible)
documentation to show the dollar amount of Visa- and MasterCard-Branded Card
Interchange Fees Paid during the Settlement Class Period (including, e.g.,
records of default interchange rates applicable, interchange fees charged or
assessed, merchant discount fees paid, volume of Visa- and MasterCard-Branded
Card transactions, Merchant Category Codes, etc.). The class member will then
indicate its request to have its claim value determined based on the provided
information (subject to audit), indicate whether it continued to accept Visa and
MasterCard credit cards until

 

I-8



--------------------------------------------------------------------------------

that date or the date upon which it stopped accepting Visa and MasterCard credit
cards, and sign the Claim Form and return it and the documentation to the Class
Administrator prior to the deadline stated on the Claim Form – electronically or
by mail – for processing.

 

  3. Pro Rata Distribution

Once the Class Administrator estimates Interchange Fees Paid by each Authorized
Claimant on Visa- and MasterCard-Branded Card transactions during the Settlement
Class Period, it will be able to calculate the total of such Interchange Fees
Paid by all Authorized Cash Claimants. Each Authorized Cash Claimant would then
be eligible to receive its pro rata share of the Cash Fund based on the
Authorized Cash Claimant’s Interchange Fees Paid as compared to the total amount
of Interchange Fees Paid by all Authorized Cash Claimants. Distribution will be
made to Authorized Cash Claimants on a pro rata basis, after the settlement has
been finally approved (i.e., after all appeals are concluded) and after
substantially all claims have been processed and approved by the Court.

 

  4. Distribution of Remaining Balance of Cash Fund

If there is any balance remaining in the Cash Fund after eight months following
the date of the initial distribution of the Cash Fund to Authorized Claimants
(by reason of tax refunds, un-cashed checks or otherwise), then funds will be
re-distributed to Authorized Cash Claimants who have cashed their initial
distributions and who would receive a payment no less than a minimum payment
threshold amount from such re-distribution, after payment of any unpaid costs or
fees incurred in administering the Cash Fund for such redistribution. The
minimum payment threshold amount shall be determined by Class Counsel after
consultation with the Class Administrator regarding factors bearing on the
economic feasibility of re-distribution (such as the costs of mailing checks,
the total amount of funds to be distributed, and the number of Authorized Cash
Claimants that cashed their initial distributions) but shall be no less than
$25.00

 

I-9



--------------------------------------------------------------------------------

and no more than $100.00. Six months after such redistribution any remaining
balance shall be distributed as the Court may direct according to the cy pres
provisions in Paragraph 30 of the Class Settlement Agreement.

 

  B. Interchange Fund

The Interchange Fund shall consist of the Default Interchange Payments made by
Visa and MasterCard following the eight-month period (commencing within 60 days
after the end of the Class Exclusion Period) during which Visa and MasterCard
withhold or adjust 10 basis points from the default interchange amounts that
otherwise would be provided to issuers on their respective U.S. acquired and
issued Visa- and MasterCard Branded Credit Card transactions to which default
interchange rates apply (the “Interchange Reduction Period”), exclusive of the
transactions of Opt Outs and as provided in the Class Settlement Agreement, plus
any earned interest and less: (i) Taxes and administrative costs related to the
Class Settlement Interchange Escrow Accounts; and (ii) any payments approved by
the Court, including for Settlement Administration Costs, Attorneys’ Fees Awards
and Expense Awards.

 

  1. Administering Claims Made by Authorized Interchange Claimants to the
Interchange Fund

Class Counsel propose distributing the Interchange Fund to members of the Rule
23(b)(3) Settlement Class entitled to receive payment from the Interchange Fund
(“Authorized Interchange Claimants”) in the same manner as the Cash Fund, except
that, because this fund represents a uniform percentage of Claimants’ dollar
sales volume regardless of their respective interchange rates, the Class
Administrator will calculate claims as a percentage of sales volume on Visa- and
MasterCard-Branded Credit Card transactions during the Interchange Reduction
Period. To the extent that available data explicitly specify a particular
claimant’s sales volume on Visa- and MasterCard-Branded Credit Card transactions
during the Interchange Reduction Period, these data will be utilized directly in
the valuation of that claim.

 

I-10



--------------------------------------------------------------------------------

Claimants’ whose dollar sales transaction volume is not available from the
Defendants and/or third parties will be asked to submit payment card transaction
volume for the eight-month period to the Administrator or, if payment card
transaction volume information is not available to the Class member, sales
transaction information from which payment card transaction volume may be
estimated. The Class Administrator will make what it judges to be the best
reasonably accurate estimate of such sales volume based on available data, and
will make available to such Authorized Interchange Claimants the estimate of
such sales volumes. Such estimates may be provided in a subsequent mailing or
email to the Authorized Interchange Claimant and/or may be made accessible over
a secure website operated by the Class Administrator.

Authorized Interchange Claimants that wish to contest the accuracy of estimates
of sales volume on Visa- and MasterCard-Branded Credit Card transactions from
the data may do so by checking a box on the notice of the Class Administrator’s
estimate of sales volume on Visa- and MasterCard-Branded Credit Card
transactions indicating that the Claimant disagrees with the estimate. Any
Claimant that disagrees with the Class Administrator’s estimate of sales volume
must state what it believes is a more accurate estimate and/or explain how it
can be more accurately calculated, and include supporting documentation. Any
such challenge must be in writing and must be mailed or emailed to the Class
Administrator within 30 days after receipt of the notice of the Class
Administrator’s estimate of sales volume on Visa- and MasterCard-Branded Credit
Card transactions during the Interchange Reduction Period. Upon review of the
Claimant’s challenge and supporting documentation, the Class Administrator will
make a determination whether the sales volume estimate should be adjusted and
will notify the Claimant of its determination, together with information about
how the Claimant can appeal such determination to Class Counsel, and
subsequently the Court.

 

I-11



--------------------------------------------------------------------------------

To the extent the data do not explicitly specify sales volume information, Class
Counsel may seek this information from Authorized Interchange Claimants.

 

  2. Pro Rata Distribution

The Class Administrator will determine a pro rata share to distribute to
Authorized Interchange Claimants. It is contemplated that the amount of each
Authorized Interchange Claimant’s claim shall be equivalent to approximately 10
basis points of Interchange Fees Paid on Visa- and MasterCard-Branded credit
card sales volume during the Interchange Reduction Period. Distribution will be
made to Authorized Interchange Claimants on a pro rata basis, after the Court
has finally approved the Settlement and after substantially all claims have been
processed.

 

  3. Distribution of Remaining Balance of Interchange Fund

If there is any balance remaining in the Interchange Fund after eight months
following the date of the initial distribution of the Interchange Fund to
Authorized Interchange Claimants (by reason of tax refunds, un-cashed checks or
otherwise), then funds will be re-distributed to Authorized Interchange
Claimants who have cashed their initial distributions and who would receive a
payment no less than a minimum payment threshold amount, after payment of any
unpaid costs or fees incurred in administering the Interchange Fund for such
redistribution. The minimum payment threshold amount shall be determined by
Class Counsel after consultation with the Class Administrator regarding factors
bearing on the economic feasibility of re-distribution (such as the costs of
mailing checks, the total amount of funds to be distributed, and the number of
Authorized Cash Claimants that cashed their initial distributions) but shall be
no less than $25.00 and no more than $100.00. Six months after such
redistribution any remaining balance shall be distributed as the Court may
direct according to the cy pres provisions in Paragraph 30 of the Class
Settlement Agreement.

 

I-12



--------------------------------------------------------------------------------

III. CLASS ADMINISTRATOR

Subject to Court approval, Class Counsel have selected Epiq Class Action and
Claims Solutions, Inc. (“Epiq”) as the Class Administrator. The selection of
Epiq as the Class Administrator is subject to Epiq’s compliance with all
provisions of the Class Settlement Agreement and Appendices thereto, including
the Notice Plan and the Plan of Administration and Distribution.

If the Court denies the approval of Epiq, or if Class Counsel determines that
Epiq cannot satisfy the conditions set forth above, then Class Counsel will
select a different entity to serve as the Class Administrator, subject to Court
approval.

 

IV. THE CLAIMS PROCESS

 

  A. Timing of Claim Form Submission

In order to be considered valid, all Claim Forms must be submitted to the Class
Administrator, addressed in accordance with the instructions on the Claim Form,
by or before the deadline specified in the Claim Form unless such deadline is
extended by order of the Court. If sent by mail, a Claim Form shall be deemed
submitted when posted, provided that the envelope: (a) shows that first-class
postage was affixed or prepaid; and (b) bears a postmark or postage meter with a
date no later than the deadline. If sent by private or commercial carrier (e.g.,
Federal Express, UPS, etc.), a Claim Form shall be deemed submitted on the
shipping date reflected on the shipping label. If sent electronically, a Claim
Form shall be deemed submitted when uploaded to the Case Website. If sent by
fax, a Claim Form shall be deemed submitted when received by the Class
Administrator.

 

I-13



--------------------------------------------------------------------------------

  B. Claim Review and Analysis

All Claim Forms shall be subject to anti-fraud procedures and random and/or
selective audits. The Class Administrator shall be responsible for developing an
appropriate plan to audit Claims Forms (an “Audit Plan”). The Class
Administrator shall provide its Audit Plan to Class Counsel before beginning any
audits.

 

  C. Challenges to the Class Administrator’s Calculations

All members of the Rule 23(b)(3) Settlement Class that file claims will be
entitled to challenge decisions by the Class Administrator regarding the amount
or denial of any claim. Authorized Cash Claimants may challenge the Class
Administrator’s estimate of Interchange Fees Paid, and may appeal the Class
Administrator’s determination of such challenge, as provided above in Section
II.A.1. Authorized Interchange Claimants may challenge the Class Administrator’s
estimate of sales on Visa- and MasterCard-Branded credit card transactions
during the Interchange Reduction Period, and may appeal the Class
Administrator’s determination of such challenge, as provided above in Section
II.B.1. Claimants whose claims are denied, or who disagree with the final
calculation of their claims, may challenge such denials or final calculations in
writing, together with supporting documentation, mailed or emailed to the Class
Administrator within 30 days after receipt of the notice of the denial or final
calculation of the claim. Upon review of the Claimant’s challenge and supporting
documentation, the Class Administrator will make a determination whether the
claim should be denied, approved or adjusted, and will notify the Claimant of
its determination, together with information about how the Claimant can appeal
such determination to Class Counsel, and subsequently the Court.

 

V. NOTICE AND CLAIMS ADMINISTRATION WEBSITE

A notice and claims administration website shall be set up at
www.PaymentCardSettlement.com to, inter alia: (i) permit persons to read and/or
download the

 

I-14



--------------------------------------------------------------------------------

Notice of Settlement of Class Action, Claim Forms, the Operative Complaints, the
Class Settlement Agreement, certain court orders or decisions, and plaintiffs’
counsel’s names, address(es), and contact information, and other pertinent
documents or information agreed to by the parties or ordered by the Court;
(ii) facilitate a pre-registration process for class members that intend to file
claims, as discussed in Section II.A.1, supra; (iii) facilitate the
dissemination of Claim Forms to members of the class; (iv) facilitate the
submission of Claim Forms by enabling class members to print paper Claim Forms
and by allowing the electronic submission of Claim Forms; and (v) facilitate the
answering of FAQs regarding claims and/or to provide any updates agreed upon by
the parties. The Case Website shall be available in English and Spanish and
potentially other languages, and offer English, Spanish and other language
versions of the Notice of Settlement of Class Action and the Claim Form.

 

VI. TELEPHONE SUPPORT

The Class Administrator will set up an automated IVR telephone system that class
members can reach through a toll-free number to, inter alia, obtain information
and request documents related to the claims process. The IVR system shall permit
callers to hear options in English, Spanish and potentially other languages, and
shall offer callers who choose a non-English option certain case-related
documents in that requested language. In addition, a preliminary IVR telephone
system shall be set up with recorded information stating that the parties have
entered into a settlement agreement, that the parties are seeking Court approval
of the settlement, and that further details will available in the future.

To assist class members, the Class Administrator will provide trained staff to
respond to questions by telephone during normal business hours and by email.

 

I-15



--------------------------------------------------------------------------------

VII. MODIFICATION

Class Counsel may apply to the Court to modify this Plan on notice to members of
the Rule 23(b)(3) Settlement Class and the Defendants.

 

I-16



--------------------------------------------------------------------------------

APPENDIX J –– Final Judgment in United States v. American Express

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,   )    STATE OF ARIZONA,   )    STATE OF CONNECTICUT,
  )    STATE OF IDAHO,   )    STATE OF ILLINOIS,   )    STATE OF IOWA,   )   
STATE OF MARYLAND,   )    STATE OF MICHIGAN,   )    STATE OF MISSOURI,   )   
STATE OF MONTANA,   )    STATE OF NEBRASKA,   )    STATE OF NEW HAMPSHIRE,   )
   STATE OF OHIO,   )    Civil Action STATE OF RHODE ISLAND,   )    No.
CV-10-4496 STATE OF TENNESSEE,   )    STATE OF TEXAS,   )    (Garaufis, J.)
STATE OF UTAH, and   )    (Reyes, M.J.) STATE OF VERMONT,   )      )   
        Plaintiffs,   )      )                            v.   )      )   
AMERICAN EXPRESS COMPANY,   )    AMERICAN EXPRESS TRAVEL   )   
RELATED SERVICES COMPANY, INC.,   )    MASTERCARD INTERNATIONAL   )   
INCORPORATED, and VISA INC.,   )      )            Defendants.   )          

FINAL JUDGMENT AS TO DEFENDANTS

MASTERCARD INTERNATIONAL INCORPORATED AND VISA INC.

WHEREAS, Plaintiffs, the United States of America and the States of Arizona,
Connecticut, Idaho, Illinois, Iowa, Maryland, Michigan, Missouri, Montana,
Nebraska, New

 

J-1



--------------------------------------------------------------------------------

Hampshire, Ohio, Rhode Island, Tennessee, Texas, Utah, and Vermont filed their
Amended Complaint on December 21, 2010, alleging that Defendants each adopted
rules that restrain Merchants from encouraging consumers to use preferred
payment forms, harming competition and consumers in violation of Section I of
the Sherman Act, 15 U.S.C. § 1, and Plaintiffs and Defendants MasterCard
International Incorporated and Visa Inc., by their respective attorneys, have
consented to the entry of this Final Judgment without trial or adjudication of
any issue of fact or law;

WHEREAS, Defendants MasterCard and Visa have not admitted and do not admit
either the allegations set forth in the Complaint or any liability or
wrongdoing;

AND WHEREAS, Defendants MasterCard and Visa agree to be bound by the provisions
of this Final Judgment pending its approval by the Court;

NOW THEREFORE, before any testimony is taken, without trial or adjudication of
any issue of fact or law, without this Final Judgment constituting any evidence
against or admission by Defendants MasterCard or Visa regarding any issue of
fact or law, and upon consent of MasterCard and Visa, it is ORDERED, ADJUDGED
AND DECREED:

I. JURISDICTION

This Court has jurisdiction over the subject matter of this action and over
MasterCard and Visa. The Complaint states a claim upon which relief may be
granted against MasterCard and Visa under Section 1 of the Sherman Act, as
amended, 15 U.S.C. § 1.

II. DEFINITIONS

As used in this Final Judgment:

 

J-2



--------------------------------------------------------------------------------

1. “Acquiring Bank” means a Person authorized by MasterCard or Visa to enter
into agreements with Merchants to accept MasterCard’s or Visa’s General Purpose
Cards as payment for goods or services.

2. “American Express” means American Express Company, a New York corporation
with its principal place of business in New York, New York, and American Express
Travel Related Services Company, Inc., a Delaware corporation with its principal
place of business in New York, New York, their successors and assigns, and their
subsidiaries (whether partially or wholly owned), divisions, groups, affiliates,
partnerships, and joint ventures, and their directors, officers, managers,
agents, and employees.

3. “Brand” means the brand or mark of a General Purpose Card Network.

4. “Customer” means a Person that pays for goods or services.

5. “Department of Justice” means the United States Department of Justice,
Antitrust Division.

6. “Discover” means Discover Financial Services, a Delaware corporation with its
principal place of business in Riverwoods, Illinois, its successors and assigns,
and its subsidiaries (whether partially or wholly owned), divisions, groups,
affiliates, partnerships, and joint ventures, and their directors, officers,
managers, agents, and employees.

7. “Form of Payment” means cash, a check, a debit card, a prepaid card, or any
other means by which Customers pay for goods or services, and includes
particular brands (e.g., Star, NYCE) or types (e.g., PIN debit) of debit cards
or other means of payment.

8. “General Purpose Card” means a credit or charge card issued pursuant to Rules
of a General Purpose Card Network that enables consumers to make purchases from
unrelated Merchants without accessing or reserving funds, regardless of any
other functions the card may have.

 

J-3



--------------------------------------------------------------------------------

9. “General Purpose Card Network” means any Person that directly or indirectly
assembles a group of unrelated Merchants to accept and a group of unrelated
consumers to make purchases with General Purpose Cards bearing the Person’s
Brand, and includes General Purpose Card Networks such as Visa, MasterCard,
American Express, and Discover.

10. “Issuing Bank” means a Person authorized by MasterCard or Visa to enter into
agreements with cardholders for the use of that Defendant’s General Purpose
Cards for payment at a Merchant.

11. “MasterCard” means MasterCard International Incorporated, a Delaware
corporation with its principal place of business in Purchase, New York, its
successors and assigns, and its subsidiaries (whether partially or wholly
owned), divisions, groups, affiliates, partnerships, and joint ventures, and
their directors, officers, managers, agents, and employees.

12. “Merchant” means a Person that accepts MasterCard’s or Visa’s General
Purpose Cards as payment for goods or services.

13. “Person” means any natural person, corporation, company, partnership, joint
venture, firm, association, proprietorship, agency, board, authority,
commission, office, or other business or legal entity, whether private or
governmental.

14. “Plaintiff States” means the States of Arizona, Connecticut, Idaho,
Illinois, Iowa, Maryland, Michigan, Missouri, Montana, Nebraska, New Hampshire,
Ohio, Rhode Island, Tennessee, Texas, Utah, and Vermont.

 

J-4



--------------------------------------------------------------------------------

15. “Rule” means any rule, bylaw, policy, standard, guideline, or practice
applicable to Merchants in the United States.

16. “Type” means a category of General Purpose Cards, including but not limited
to traditional cards, rewards cards, or premium cards (e.g., a “Visa Signature
Card” or a “World MasterCard”).

17. “Visa” means Visa Inc., a Delaware corporation with its principal place of
business in San Francisco, California, its successors and assigns, and its
subsidiaries (whether partially or wholly owned), divisions, groups, affiliates,
partnerships, and joint ventures, and their directors, officers, managers,
agents, and employees, but shall not include Visa Europe Limited and its wholly
owned affiliates.

18. The terms “and” and “or” have both conjunctive and disjunctive meanings.

III. APPLICABILITY

This Final Judgment applies to MasterCard and Visa and all other Persons in
active concert or participation with any of them who receive actual notice of
this Final Judgment by personal service or otherwise.

IV. PROHIBITED CONDUCT

A. The purpose of this Section IV is to allow Merchants to attempt to influence
the General Purpose Card or Form of Payment Customers select by providing
choices and information in a competitive market. This Final Judgment should be
interpreted to promote such efforts and not limit them. Accordingly, neither
MasterCard nor Visa shall adopt, maintain, or enforce any Rule, or enter into or
enforce any agreement that directly or indirectly prohibits, prevents, or
restrains any Merchant in the United States from

 

J-5



--------------------------------------------------------------------------------

1. offering the Customer a discount or rebate, including an immediate discount
or rebate at the point of sale, if the Customer uses a particular Brand or Type
of General Purpose Card, a particular Form of Payment, or a Brand or Type of
General Purpose Card or a Form of Payment other than the General Purpose Card
the Customer initially presents;

2. offering a free or discounted product if the Customer uses a particular Brand
or Type of General Purpose Card, a particular Form of Payment, or a Brand or
Type of General Purpose Card or a Form of Payment other than the General Purpose
Card the Customer initially presents;

3. offering a free or discounted or enhanced service if the Customer uses a
particular Brand or Type of General Purpose Card, a particular Form of Payment,
or a Brand or Type of General Purpose Card or a Form of Payment other than the
General Purpose Card the Customer initially presents;

4. offering the Customer an incentive, encouragement, or benefit for using a
particular Brand or Type of General Purpose Card, a particular Form of Payment,
or a Brand or Type of General Purpose Card or a Form of Payment other than the
General Purpose Card the Customer initially presents;

5. expressing a preference for the use of a particular Brand or Type of General
Purpose Card or a particular Form of Payment;

6. promoting a particular Brand or Type of General Purpose Card or a particular
Form or Forms of Payment through posted information, through the size,
prominence, or sequencing of payment choices, or through other communications to
a Customer;

 

J-6



--------------------------------------------------------------------------------

7. communicating to a Customer the reasonably estimated or actual costs incurred
by the Merchant when a Customer uses a particular Brand or Type of General
Purpose Card or a particular Form of Payment or the relative costs of using
different Brands or Types of General Purpose Cards or different Forms of
Payment; or

8. engaging in any other practices substantially equivalent to the practices
described in Sections IV.A.1 through IV.A.7 of this Final Judgment.

B. Subject to compliance with the antitrust laws, the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, and any other applicable state or
federal law, nothing in this Final Judgment shall prohibit MasterCard or Visa
from

1. enforcing existing agreements or entering into agreements pursuant to which a
Merchant selects General Purpose Cards bearing the Defendant’s Brand as the only
General Purpose Cards the Merchant will accept as payment for goods and
services;

2. enforcing existing agreements or entering into agreements pursuant to which a
Merchant agrees that it will encourage Customers to use co-branded or affinity
General Purpose Cards bearing both the Defendant’s Brand and the co-brand or
affinity partner’s name, logo, or brand as payment for goods and services and
will not encourage Customers to use General Purpose Cards bearing the Brand of
any other General Purpose Card Network;

3. enforcing existing agreements or entering into agreements pursuant to which a
Merchant agrees (i) that it will encourage Customers, through practices
enumerated in Sections IV.A.1 through IV.A.8 of this Final Judgment, to use
General Purpose Cards bearing the Defendant’s Brand as payment for goods and
services, and (ii) that it will not use one or more practices enumerated in
Sections IV.A.1 through IV.A.8 of this Final Judgment to

 

J-7



--------------------------------------------------------------------------------

encourage Customers to use General Purpose Cards bearing any other Person’s
Brand as payment for goods and services; provided that (a) any such agreement is
individually negotiated with the Merchant and is not a standard agreement or
part of a standard agreement generally offered by the Defendant to multiple
Merchants, and (b) the Merchant’s acceptance of the Defendant’s General Purpose
Cards as payment for goods and services is unrelated to and not conditioned upon
the Merchant’s entry into any such agreement;

4. adopting, maintaining, and enforcing Rules that prohibit Merchants from
encouraging Customers to pay for goods or services using one of its General
Purpose Cards issued by one particular Issuing Bank rather than by another of
its General Purpose Cards issued by any other Issuing Bank.

C. Subject to Section IV.A of this Final Judgment, nothing in this Final
Judgment shall prohibit MasterCard or Visa from adopting, maintaining, and
enforcing Rules that prohibit Merchants from disparaging its Brand.

D. Neither MasterCard nor Visa shall adopt, maintain, or enforce any Rule, or
enter into or enforce any agreement, that prohibits, prevents, restrains,
deters, or inhibits an Acquiring Bank from supplying a Merchant, on a
transaction-by-transaction or other basis, information regarding the costs or
fees the Merchant would incur in accepting a General Purpose Card, including a
particular Type of General Purpose Card, presented by the Customer as payment
for that Customer’s transaction.

V. REQUIRED CONDUCT

A. Within five business days after entry of this Final Judgment, MasterCard and
Visa shall each delete, discontinue, and cease to enforce in the United States
any Rule that it would be prohibited from adopting, maintaining, or enforcing
pursuant to Section IV of this Final Judgment.

 

J-8



--------------------------------------------------------------------------------

B. Within five business days after entry of this Final Judgment, Visa shall
modify the following portion of its Visa International Operating Regulations
“Discount Offer – U.S. Region 5.2.D.2” as follows:

Current language:

Discount Offer – U.S. Region 5.2.D.2

In the U.S. Region, any purchase price advertised or otherwise disclosed by the
Merchant must be the price associated with the use of a Visa Card or Visa
Electron Card.

A U.S. Merchant may offer a discount as an inducement for a Cardholder to use a
means of payment that the Merchant prefers, provided that the discount is:

 

  •  

Clearly disclosed as a discount from the standard price

 

  •  

Non-discriminatory, as between a Cardholder who pays with a Visa Card and a
cardholder who pays with a “comparable card”

A “comparable card” for purposes of this rule is any other branded, general
purpose payment card that uses the cardholder’s signature as the primary means
of cardholder authorization (e.g., MasterCard, Discover, American Express). Any
discount made available to cardholders who pay with “comparable cards” must also
be made available to Cardholders who wish to pay with Visa Cards. Any discount
made available to a Cardholder who pays with a Visa Card is not required to be
offered to cardholders who pay with “comparable cards.”

Modified language:

Discount Offer – U.S. Region 5.2.D.2

A U.S. Merchant may request or encourage a Cardholder to use a means of payment
other than a Visa Card or a Visa Card of a different product type (e.g., Visa
Classic Card, Visa Traditional Rewards Card, Visa Signature Card) than the Visa
Card the consumer initially presents. Except where prohibited by law, the
Merchant may do so by methods that include, but are not limited to:

 

J-9



--------------------------------------------------------------------------------

  •  

Offering the consumer an immediate discount from the Merchant’s list, stated, or
standard price, a rebate, a free or discounted product or service, or any other
incentive or benefit if the consumer uses a particular general purpose payment
card with an acceptance brand other than a Visa Card or other particular means
of payment

 

  •  

Offering the consumer an immediate discount from the Merchant’s list, stated, or
standard price, a rebate, a free or discounted product or service, or any other
incentive or benefit if the consumer, who initially presents a Visa Card, uses
instead another general purpose payment card or another means of payment

 

  •  

Expressing a preference for the use of a particular general purpose payment card
or means of payment

 

  •  

Promoting the use of a particular general purpose payment card with an
acceptance brand other than Visa or means of payment through posted information,
through the size, prominence, or sequencing of payment choices, or through other
communications to consumers

 

  •  

Communicating to consumers the reasonably estimated or actual costs incurred by
the Merchant when a consumer uses a particular general purpose payment card or
means of payment or the relative costs of using different general purpose
payment cards or means of payment.

C. Within five business days after entry of this Final Judgment, MasterCard
shall modify its MasterCard Rules, Rule 5.11.1 “Discrimination” in the United
States as follows:

Current language:

A Merchant must not engage in any acceptance practice that discriminates against
or discourages the use of a Card in favor of any other acceptance brand.

Modified language:

A Merchant may request or encourage a customer to use a payment card with an
acceptance brand other than MasterCard or other form of payment or a Card of a
different product type (e.g., traditional cards, premium cards, rewards cards)
than the Card the consumer initially presents. Except where prohibited by law,
it may do so by methods that include, but are not limited to: (a) offering the
customer an immediate discount from the Merchant’s list, stated, or standard
price, a rebate, a free or discounted product or service, or any other incentive
or benefit if the customer uses a particular payment card with an acceptance
brand other than

 

J-10



--------------------------------------------------------------------------------

MasterCard or other particular form of payment; (b) offering the customer an
immediate discount from the Merchant’s list, stated, or standard price, a
rebate, a free or discounted product or service, or any other incentive or
benefit if the customer, who initially presents a MasterCard, uses instead
another payment card or another form of payment; (c) expressing a preference for
the use of a particular payment card or form of payment; (d) promoting the use
of a particular general purpose payment card with an acceptance brand other than
MasterCard or the use of a particular form or forms of payment through posted
information, through the size, prominence, or sequencing of payment choices, or
through other communications to customers (provided that merchants will abide by
MasterCard’s trademark standards relating to the display of its marks); or
(e) communicating to customers the reasonably estimated or actual costs incurred
by the Merchant when a customer uses particular payment cards or forms of
payment or the relative costs of using different general purpose payment cards
or forms of payment.

D. Within ten business days after entry of this Final Judgment, MasterCard and
Visa shall each furnish to the Department of Justice and the Plaintiff States an
affidavit affirming that it has made the specific changes to its Rules required
by Sections V.B (for Visa) and V.C (for MasterCard) of this Final Judgment and
describing any additional changes, if any, it made pursuant to Section V.A of
this Final Judgment.

E. MasterCard and Visa shall each take the following actions to ensure that
Merchants that accept its General Purpose Cards as payment for goods or services
(i) are notified of this Final Judgment and the Rules changes MasterCard and
Visa make pursuant to this Final Judgment; and (ii) are not restricted,
discouraged, or prevented from engaging in any of the practices enumerated in
Sections IV.A.1 through IV.A.8 of this Final Judgment:

1. Within ten business days after entry of this Final Judgment, MasterCard and
Visa shall each furnish to the Department of Justice and the Plaintiff States,
for the approval of the Department of Justice, a proposed form of written
notification to be provided to Acquiring Banks for distribution to Merchants:

 

J-11



--------------------------------------------------------------------------------

a. describing the Rules changes each made pursuant to this Final Judgment; and

b. informing Merchants that they are permitted to engage in any of the practices
enumerated in Sections IV.A.1 through IV.A.8 of this Final Judgment.

Within five business days after receiving the approval of the Department of
Justice, the Defendant shall direct its Acquiring Banks to furnish to each of
the Merchants in the United States with which the Acquiring Banks have entered
an agreement to accept the Defendant’s General Purpose Cards as payment for
goods or services (i) a paper or electronic copy of the approved notification
and (ii) a paper or electronic copy of this Final Judgment (or an Internet link
to this Final Judgment). MasterCard and Visa shall direct the Acquiring Banks to
provide such information in their next billing statement or within thirty days
of their receipt of MasterCard’s or Visa’s direction, whichever is shorter.

2. Within five business days after entry of this Final Judgment, MasterCard and
Visa shall each adopt a Rule forbidding its Acquiring Banks from adopting,
maintaining, or enforcing Rules with respect to MasterCard or Visa General
Purpose Cards that the Defendant would be prohibited from adopting, maintaining,
or enforcing pursuant to Section IV of this Final Judgment.

F. MasterCard and Visa shall each notify the Department of Justice and the
Plaintiff States, within five business days of such adoption or modification, if
it adopts a new Rule that limits or restrains, or modifies an existing Rule in a
manner that limits or restrains how Merchants accept, process, promote, or
encourage use of Forms of Payment other than General Purpose Cards or of General
Purpose Cards bearing the Brand of another General Purpose Card Network.

 

J-12



--------------------------------------------------------------------------------

VI. COMPLIANCE INSPECTION

A. For purposes of determining or securing compliance with this Final Judgment.
or of determining whether the Final Judgment should be modified or vacated, and
subject to any legally recognized privilege, from time to time duly authorized
representatives of the Department of Justice, including consultants and other
persons retained by the Department of Justice, shall, upon written request of an
authorized representative of the Assistant Attorney General in charge of the
Antitrust Division, and on reasonable notice to MasterCard or Visa, be
permitted:

1. access during the Defendant’s office hours to inspect and copy, or at the
option of the United States, to require the Defendant to provide to the United
States and the Plaintiff States hard copy or electronic copies of, all books,
ledgers, accounts, records, data, and documents in the possession, custody, or
control of the Defendant. relating to any matters contained in this Final
Judgment; and

2. to interview, either informally or on the record, the Defendant’s officers,
employees, or agents, who may have their individual counsel present, regarding
such matters. The interviews shall be subject to the reasonable convenience of
the interviewee and without restraint or interference by the Defendant.

B. Upon the written request of an authorized representative of the Assistant
Attorney General in charge of the Antitrust Division, MasterCard and/or Visa
shall submit written reports or respond to written interrogatories, under oath
if requested, relating to any of the matters

 

J-13



--------------------------------------------------------------------------------

contained in this Final Judgment as may be requested. Written reports authorized
under this paragraph may, at the sole discretion of the United States, require a
Defendant to conduct, at its cost, an independent audit or analysis relating to
any of the matters contained in this Final Judgment.

C. No information or documents obtained by the means provided in this section
shall be divulged by the United States to any person other than an authorized
representative of (i) the executive branch of the United States or (ii) the
Plaintiff States, except in the course of legal proceedings to which the United
States is a party (including grand jury proceedings), or for the purpose of
securing compliance with this Final Judgment, or as otherwise required by law.

D. If at the time information or documents are furnished by a Defendant to the
United States and the Plaintiff States, the Defendant represents and identifies
in writing the material in any such information or documents to which a claim of
protection may be asserted under Rule 26(c)(l)(G) of the Federal Rules of Civil
Procedure, and the Defendant marks each pertinent page of such material,
“Subject to claim of protection under Rule 26(c)(l)(G) of the Federal Rules of
Civil Procedure,” then the United States and Plaintiff States shall give the
Defendant ten (10) calendar days notice prior to divulging such material in any
legal proceeding (other than a grand jury proceeding).

VII. RETENTION OF JURISDICTION

This Court retains jurisdiction to enable any party to this Final Judgment to
apply to this Court at any time for further orders and directions as may be
necessary or appropriate to carry out or construe this Final Judgment, to modify
any of its provisions, to enforce compliance, and to punish violations of its
provisions.

 

J-14



--------------------------------------------------------------------------------

VIII. NO LIMITATION ON GOVERNMENT RIGHTS

Nothing in this Final Judgment shall limit the right of the United States or of
the Plaintiff States to investigate and bring actions to prevent or restrain
violations of the antitrust laws concerning any Rule of MasterCard or Visa,
including any current Rule and any Rule adopted in the future.

IX. EXPIRATION OF FINAL JUDGMENT

Unless this Court grants an extension, this Final Judgment shall expire ten
years from the date of its entry.

X. PUBLIC INTEREST DETERMINATION

Entry of this Final Judgment is in the public interest. The parties have
complied with the requirements of the Antitrust Procedures and the Penalties
Act, 15 U.S.C. § 16, including making copies available to the public of this
final Judgment, the Competitive Impact Statement, and any comments thereon and
the United States’ responses to comments. Based upon the record before the
Court, which includes the Competitive Impact Statement and any comments and
response to comments filed with the Court, entry of this Final Judgment is in
the public interest.

 

Date: July 20, 2011          

Court approval subject to procedures set

forth in the Antitrust Procedures and

Penalties Act, 15 U.S.C. § 16

      /s/ Nicholas G. Garaufis       United States District Judge

 

J-15